Exhibit 10.1
MASTER LEASE AGREEMENT
(MASTER LEASE #2)
BETWEEN
HCRI TEXAS PROPERTIES, LTD.,
402 SOUTH COLONIAL DRIVE, LLC,
311 E. HAWKINS PARKWAY, LLC,
2281 COUNTRY CLUB DRIVE, LLC,
5902 NORTH STREET, LLC,
750 NORTH COLLEGIATE DRIVE, LLC,
1011 E. PECAN GROVE ROAD, LLC,
5550 OLD JACKSONVILLE HIGHWAY, LLC,
1329 BROWN STREET, LLC AND
1818 MARTIN DRIVE, LLC
AND
CAPITAL TEXAS S, LLC
September 10, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          SECTION   PAGE  
 
       
ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS
    1  
1.1 Leased Property
    1  
1.2 Indivisible Lease
    1  
1.3 Term
    2  
1.4 Definitions
    2  
1.5 Landlord as Agent
    14  
 
       
ARTICLE 2: RENT
    15  
2.1 Base Rent
    15  
2.2 Base Rent Adjustments
    15  
2.2.1 Annual Increase of Base Rent
    15  
2.2.2 Additional Landlord Payments
    15  
2.3 Additional Charges
    15  
2.4 Place of Payment of Rent
    16  
2.5 Net Lease
    16  
2.6 No Termination, Abatement, Etc.
    16  
 
       
ARTICLE 3: IMPOSITIONS AND UTILITIES
    16  
3.1 Payment of Impositions
    16  
3.2 Definition of Impositions
    17  
3.3 Escrow of Impositions
    18  
3.4 Utilities
    18  
3.5 Discontinuance of Utilities
    18  
3.6 Business Expenses
    19  
3.7 Permitted Contests
    19  
 
       
ARTICLE 4: INSURANCE
    19  
4.1 Property Insurance
    19  
4.2 Liability Insurance
    20  
4.3 Builder’s Risk Insurance
    21  
4.4 Insurance Requirements
    21  
4.5 Replacement Value
    22  
4.6 Blanket Policy
    22  
4.7 No Separate Insurance
    22  
4.8 Waiver of Subrogation
    22  
4.9 Mortgages
    23  
4.10 Escrows
    23  
 
       
ARTICLE 5: INDEMNITY
    23  
5.1 Tenant’s Indemnification
    23  
5.1.1 Notice of Claim
    23  
5.1.2 Survival of Covenants
    24  
5.1.3 Reimbursement of Expenses
    24  

 

(i)



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
 
       
5.2 Environmental Indemnity; Audits
    24  
5.3 Limitation of Landlord’s Liability
    24  
 
       
ARTICLE 6: USE AND ACCEPTANCE OF PREMISES
    25  
6.1 Use of Leased Property
    25  
6.2 Acceptance of Leased Property
    25  
6.3 Conditions of Use and Occupancy
    25  
6.4 Prohibited Activities or Conditions
    25  
 
       
ARTICLE 7: MAINTENANCE AND MECHANICS’ LIENS
    26  
7.1 Maintenance
    26  
7.2 Required Alterations
    27  
7.3 Mechanic’s Liens
    27  
7.4 Replacements of Fixtures and Landlord’s Personal Property
    27  
7.5 Mold
    28  
7.6 Hazardous Materials Operations and Maintenance Program
    28  
 
       
ARTICLE 8: DEFAULTS AND REMEDIES
    29  
8.1 Events of Default
    29  
8.2 Remedies
    30  
8.3 Right of Setoff
    33  
8.4 Performance of Tenant’s Covenants
    33  
8.5 Late Payment Charge
    34  
8.6 Default Rent
    34  
8.7 Attorneys’ Fees
    34  
8.8 Escrows and Application of Payments
    34  
8.9 Remedies Cumulative
    34  
8.10 Waivers
    35  
8.11 Obligations Under the Bankruptcy Code
    35  
 
       
ARTICLE 9: DAMAGE AND DESTRUCTION
    35  
9.1 Notice of Casualty
    35  
9.2 Substantial Destruction
    36  
9.3 Partial Destruction
    37  
9.4 Restoration
    37  
9.5 Insufficient Proceeds
    37  
9.6 Not Trust Funds
    38  
9.7 Landlord’s Inspection
    38  
9.8 Landlord’s Costs
    38  
9.9 No Rent Abatement
    38  
 
       
ARTICLE 10: CONDEMNATION
    38  
10.1 Total Taking
    38  
10.2 Partial Taking
    39  
10.3 Condemnation Proceeds Not Trust Funds
    39  

 

(ii)



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
 
       
ARTICLE 11: TENANT’S PROPERTY
    40  
11.1 Tenant’s Property
    40  
11.2 Requirements for Tenant’s Property
    40  
 
       
ARTICLE 12: RENEWAL OPTIONS
    41  
12.1 Renewal Options
    41  
12.2 Effect of Renewal
    41  
12.3 Note Maturity
    42  
 
       
ARTICLE 13: OPTION TO PURCHASE
    42  
13.1 Option to Purchase
    42  
13.2 Option Price
    42  
13.3 Fair Market Value
    43  
13.4 Closing
    44  
13.5 Failure to Close Option
    44  
13.6 Failure to Exercise Option to Purchase and Renewal Option
    44  
13.7 Obligor Group Obligations Satisfaction
    45  
 
       
ARTICLE 14: NEGATIVE COVENANTS
    45  
14.1 No Debt
    45  
14.2 No Liens
    45  
14.3 No Guaranties
    45  
14.4 No Transfer
    45  
14.5 No Dissolution
    45  
14.6 No Change in Management or Operation
    45  
14.7 No Investments
    46  
14.8 Material Contracts
    46  
14.9 Subordination of Payments to Affiliates
    46  
14.10 Change of Location or Name
    46  
14.11 Anti-Terrorism Laws
    46  
14.12 Restrictions on Use of Units and Beds
    46  
14.13 Medicare and Medicaid
    47  
14.14 Government Authorizations
    47  
 
       
ARTICLE 15: AFFIRMATIVE COVENANTS
    47  
15.1 Perform Obligations
    47  
15.2 Proceedings to Enjoin or Prevent Construction
    47  
15.3 Documents and Information
    47  
15.3.1 Furnish Documents
    47  
15.3.2 Furnish Information
    48  
15.3.3 Further Assurances and Information
    48  
15.3.4 Material Communications
    48  
15.3.5 Requirements for Financial Statements
    48  
15.4 Compliance With Laws
    49  
15.5 Broker’s Commission
    49  
15.6 Existence and Change in Ownership
    49  
15.7 Financial Covenants
    49  

 

(iii)



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
 
       
15.7.1 Definitions
    49  
15.7.2 Coverage Ratio
    50  
15.7.3 Net Worth
    50  
15.8 Facility Licensure and Certification
    50  
15.9 Transfer of License and Facility Operations
    50  
15.9.1 Licensure
    50  
15.9.2 Facility Operations
    51  
15.10 Bed Operating Rights
    51  
15.11 Power of Attorney
    51  
15.12 Information and Images
    52  
15.13 Compliance with Anti-Terrorism Laws
    52  
15.14 Contracts; Agreements
    52  
 
       
ARTICLE 16: ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS
    53  
16.1 Prohibition on Alterations and Improvements
    53  
16.2 Approval of Alterations
    53  
16.3 Permitted Alterations
    53  
16.4 Requirements for Permitted Alterations
    53  
16.5 Ownership and Removal of Permitted Alterations
    54  
16.6 Minimum Qualified Capital Expenditures
    54  
16.7 Signs
    54  
 
       
ARTICLE 17: RESERVED
    55  
 
       
ARTICLE 18: ASSIGNMENT AND SALE OF LEASED PROPERTY
    55  
18.1 Prohibition on Assignment and Subletting
    55  
18.2 Requests for Landlord’s Consent to Assignment, Sublease or Management
Agreement
    55  
18.3 Agreements with Residents
    56  
18.4 Sale of Leased Property
    56  
18.5 Assignment by Landlord
    57  
 
       
ARTICLE 19: HOLDOVER AND SURRENDER
    57  
19.1 Holding Over
    57  
19.2 Surrender
    57  
19.3 Indemnity
    57  
 
       
ARTICLE 20: LETTER OF CREDIT
    58  
20.1 Terms of Letter of Credit
    58  
20.2 Replacement Letter of Credit
    58  
20.3 Draws
    58  
20.4 Partial Draws
    59  
20.5 Substitute Letter of Credit
    59  
20.6 Retention of Letter of Credit
    59  

 

(iv)



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
 
       
ARTICLE 21: QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES
    59  
21.1 Quiet Enjoyment
    59  
21.2 Subordination
    59  
21.3 Attornment
    60  
21.4 Estoppel Certificates
    60  
21.5 Subordination; Non-Disturbance, and Attornment Agreement
    61  
21.6 Right to Use Trade Name
    61  
 
       
ARTICLE 22: CONTINGENT PAYMENTS
    61  
22.1 Contingent Payments
    61  
22.2 Contingent Payments for Capital Expenditures
    61  
22.2.1 Conditions
    61  
22.2.2 No Commitment
    62  
22.3 Contingent Payments for Project Improvements
    62  
22.3.1 Conditions
    62  
22.3.2 No Commitment
    62  
 
       
ARTICLE 23: SECURITY INTEREST
    62  
23.1 Collateral
    62  
23.2 Additional Documents
    63  
23.3 Notice of Sale
    63  
23.4 Recharacterization
    63  
23.5 Deposit Accounts
    63  
 
       
ARTICLE 24: MISCELLANEOUS
    64  
24.1 Notices
    64  
24.2 Advertisement of Leased Property
    64  
24.3 Entire Agreement
    64  
24.4 Severability
    64  
24.5 Captions and Headings
    64  
24.6 Governing Law
    64  
24.7 Memorandum of Lease
    64  
24.8 Waiver
    64  
24.9 Binding Effect
    65  
24.10 No Offer
    65  
24.11 Modification
    65  
24.12 Landlord’s Modification
    65  
24.13 No Merger
    65  
24.14 Laches
    65  
24.15 Limitation on Tenant’s Recourse
    66  
24.16 Construction of Lease
    66  
24.17 Counterparts
    66  
24.18 Landlord’s Consent
    66  
24.19 Custody of Escrow Funds
    66  
24.20 Landlord’s Status as a REIT
    66  
24.21 Exhibits
    66  

 

(v)



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
 
       
24.22 Waiver of Jury Trial
    66  
24.23 Consent to Jurisdiction
    67  
24.24 Attorney’s Fees and Expenses
    67  
24.25 Survival
    67  
24.26 Time
    67  
24.27 Subtenant
    67  

     
SCHEDULE 1:
  INITIAL RENT SCHEDULE
 
   
EXHIBIT A:
  LEGAL DESCRIPTIONS
 
   
EXHIBIT B:
  PERMITTED EXCEPTIONS
 
   
EXHIBIT C:
  FACILITY INFORMATION
 
   
EXHIBIT D:
  LANDLORD’S PERSONAL PROPERTY
 
   
EXHIBIT E:
  DOCUMENTS TO BE DELIVERED
 
   
EXHIBIT F:
  FINANCIAL CERTIFICATION
 
   
EXHIBIT G:
  ANNUAL CAPITAL EXPENDITURE CERTIFICATE
 
   
EXHIBIT H:
  WIRE TRANSFER INSTRUCTIONS
 
   
EXHIBIT I:
  CONTINGENT PAYMENT REQUEST
 
   
EXHIBIT J:
  [RESERVED]
 
   
EXHIBIT K:
  SNDA FORM
 
   
EXHIBIT L:
  FORM FOR QUALIFIED CAPITAL EXPENDITURES REPORTING

 

(vi)



--------------------------------------------------------------------------------



 



MASTER LEASE AGREEMENT
(MASTER LEASE #2)
THIS MASTER LEASE AGREEMENT (“Lease”) is made effective as of September 10, 2010
(the “Effective Date”) between HCRI TEXAS PROPERTIES, LTD., a limited
partnership organized under the laws of the State of Texas (“HCN-Texas” and a
“Landlord” as further defined in §1.4 below), 402 SOUTH COLONIAL DRIVE, LLC
(“HCN-Colonial” and a “Landlord”), 311 E. HAWKINS PARKWAY, LLC (“HCN-Hawkins”
and a “Landlord”), 2281 COUNTRY CLUB DRIVE, LLC (“HCN-Country Club” and a
“Landlord”), 5902 NORTH STREET, LLC (“HCN-North” and a “Landlord”), 750 NORTH
COLLEGIATE DRIVE, LLC (“HCN-Collegiate” and a “Landlord”), 1011 E. PECAN GROVE
ROAD, LLC (“HCN-Pecan” and a “Landlord”), 5550 OLD JACKSONVILLE HIGHWAY, LLC
(“HCN-Jacksonville” and a “Landlord”), 1329 BROWN STREET, LLC (“HCN-Brown” and a
“Landlord”) and 1818 MARTIN DRIVE, LLC (“HCN-Martin” and a “Landlord”), each a
limited liability company organized under the laws of the State of Delaware, and
each having its principal office located at 4500 Dorr Street, Toledo, Ohio
43615-4040, and CAPITAL TEXAS S, LLC, a limited liability company organized
under the laws of the State of Delaware (“Tenant”), having its chief executive
office located at 14160 Dallas Parkway, Suite 300, Dallas, Texas 75254.
R E C I T A L S
A. Landlord has previously acquired the Leased Property (defined below).
B. As of the date hereof, Tenant is acquiring the right to operate the
Facilities (defined below) located on the Leased Property from the prior
operator thereof.
C. Landlord desires to lease the Leased Property to Tenant and Tenant desires to
lease the Leased Property from Landlord upon the terms set forth in this Lease.
NOW, THEREFORE, Landlord and Tenant agree as follows:
ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS
1.1 Leased Property. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Leased Property, subject, however, to the Permitted Exceptions
and subject to the terms and conditions of this Lease.
1.2 Indivisible Lease. This Lease constitutes one indivisible lease of the
entire Leased Property. The Leased Property constitutes one economic unit and
the Base Rent and all other provisions have been negotiated and agreed to based
on a lease of all of the Leased Property as a single, composite, inseparable
transaction. This Lease would not have been made on these terms if it was not a
single indivisible lease. Except as expressly provided herein for specific,
isolated purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease shall apply equally and uniformly to all the Leased
Property as

 

 



--------------------------------------------------------------------------------



 



one unit and any Event of Default under this Lease is an Event of Default as to
the entire Leased Property. The parties intend that the provisions of this Lease
shall at all times be construed, interpreted and applied so as to carry out
their mutual objective to create a single indivisible lease of all the Leased
Property and, in particular but without limitation, that for purposes of any
assumption, rejection or assignment of this Lease under the Bankruptcy Code,
this is one indivisible and nonseverable lease and executory contract dealing
with one legal and economic unit which must be assumed, rejected or assigned as
a whole with respect to all (and only all) the Leased Property covered hereby.
The parties agree that the existence of more than one Landlord under this Lease
does not affect the indivisible, nonseverable nature of this Lease. The parties
may amend this Lease from time to time to include one or more additional
Facility Properties as part of the Leased Property and such future addition to
the Leased Property shall not in any way change the indivisible and nonseverable
nature of this Lease and all of the foregoing provisions shall continue to apply
in full force. Notwithstanding the foregoing, from time to time, at the request
of Tenant, Landlord shall consider in good faith any reasonable request of
Tenant to release one or more Facilities from this Lease; provided, however,
that the final decision as to any such release shall be in the sole discretion
of Landlord.
1.3 Term. The initial term (“Initial Term”) of this Lease commences on the
Effective Date and expires at 12:00 Midnight Eastern Time on the day before the
fifteenth anniversary of the Commencement Date (the “Expiration Date”);
provided, however, that [i] Tenant has one or more options to renew the Lease
pursuant to Article 12, and [ii] that any addition of a new Facility to the
Leased Property pursuant to amendment of this Lease shall extend the Initial
Term so that the Initial Term shall expire on the day before the fifteenth
anniversary of the Amendment Commencement Date as set forth in such amendment.
1.4 Definitions. Except as otherwise expressly provided, [i] the terms defined
in this section have the meanings assigned to them in this section and include
the plural as well as the singular; [ii] all accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with generally
accepted accounting principles as of the time applicable; and [iii] the words
“herein”, “hereof” and “hereunder” and similar words refer to this Lease as a
whole and not to any particular section.
“Acquisition Payment” means any payment by Landlord to acquire Leased Property.
The initial Acquisition Payment is reflected on Schedule 1 hereto.
“Actual Rate of Return” means, as of any Rent Adjustment Date, the Initial Rate
of Return plus the sum of the annual Increaser Rates before that Rent Adjustment
Date.
“ADA” means the federal statute entitled Americans with Disabilities Act, 42
U.S.C. §12101, et seq.
“Additional Charges” has the meaning set forth in §2.3.
“Adjusted Allocated Base Year Resident Revenues” means, for a particular
Facility, the Allocated Base Year Resident Revenues for such Facility, adjusted
as described in the definition of “Adjusted Base Year Resident Revenues” for
closures, removals, deletions and/or reductions in licensed units.

 

2



--------------------------------------------------------------------------------



 



“Adjusted Base Year Resident Revenues’’ means the Base Year Resident Revenues
from the Leased Property, adjusted as follows. Without limitation of any other
provision of this Lease, [i] if a particular Facility or Facilities included in
the Leased Property, for any period after the Commencement Date, is closed for
any reason, or is removed or deleted from this Lease, the Base Year Resident
Revenues that correspond to any such closed, removed or deleted Facility or
Facilities (and, in the case of a partial period closure or a mid-period removal
or deletion, the Base Year Resident Revenues that correspond to any such closed,
removed or deleted Facility or Facilities for the days or months such Facility
or Facilities were closed, removed or deleted) shall be excluded from Base Year
Resident Revenues (and, correspondingly, from the Allocated Base Year Resident
Revenues relative to the affected Facility(ies)) in order to arrive at “Adjusted
Base Year Resident Revenues”, (and, correspondingly, “Adjusted Allocated Base
Year Resident Revenues” relative to the affected Facility(ies)) and [ii] if the
number of licensed units at any Facility is reduced at any time from and after
the Commencement Date, the Base Year Resident Revenues (and the Allocated Base
Year Resident Revenues for the applicable Facility) shall be reduced
proportionally (and, in the case of a mid-period reduction in the number of
licensed units, on a prorated basis) to reflect such reduction in the number of
licensed units as if such licensed units had not been part of the Facility for
the first Lease Year (or a portion of such Lease Year, in the case of a
mid-period reduction in the number of licensed units).
“Affiliate” means any person, corporation, partnership, limited liability
company, trust, or other legal entity that, directly or indirectly, controls, or
is controlled by, or is under common control with Tenant or Guarantor. “Control”
(and the correlative meanings of the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity.
“Affiliate” includes, without limitation, each Guarantor.
“Allocated Base Year Resident Revenues” means, for the Leased Property, the Base
Year Resident Revenues for the Leased Property as forth on Exhibit C to the
Lease.
“Amendment Commencement Date” means the Amendment Effective Date if such date is
the first day of a month, and if it is not, the first day of the first month
following the Amendment Effective Date.
“Amendment Effective Date” means the Amendment Effective Date set forth in the
introductory paragraph of an amendment to this Lease.
“Annual Facility Budget” means Tenant’s projection of the Facility Financial
Statement for the next fiscal year (or the 12-month rolling forward period, if
applicable).
“Annual Financial Statements” means [i] for Tenant and Subtenant, an unaudited
balance sheet, statement of income and statement of cash flows for the most
recent fiscal year on an individual facility and consolidated basis; [ii] for
each Facility, an unaudited Facility Financial Statement for the most recent
fiscal year; and [iii] for each Guarantor, an unaudited balance sheet and
statement of income for the most recent fiscal year.

 

3



--------------------------------------------------------------------------------



 



“Annual Rent Increase” means, as of any Rent Adjustment Date, the product of [i]
the Investment Amount as of the Rent Adjustment Date times [ii] the applicable
Increaser Rate. In no event will the Annual Rent Increase be negative.
“Anti-Terrorism Laws” means any laws or regulations relating to terrorism, money
laundering or similar activities, including, without limitation, Executive Order
13224, the U.S. Patriot Act, the laws comprising the Bank Secrecy Act, or the
laws administered by OFAC.
“Appreciation” means the difference between the Fair Market Value at the time of
the exercise of the Option to Purchase and the Investment Amount at such time.
“Article 9” means Article 9 of the Uniform Commercial Code as adopted in the
State of Ohio.
“Bankruptcy Code” means the United States Bankruptcy Code set forth in 11 U.S.C.
§101, et seq., as amended from time to time.
“Base Rent” has the meaning set forth in §2.1, as increased from time to time
pursuant to §2.2.
“Base Year Resident Revenues” for any Facility means Resident Revenues from such
Facility for a recent twelve month period as of the Effective Date, as set forth
on Exhibit C hereto.
“Blocked Person” means a person or entity with whom Landlord is restricted by
the Anti-Terrorism Laws or by reason of inclusion on the OFAC Lists from
transacting business of the type contemplated by this Lease.
“Business Day” means any day other than a Saturday, Sunday, or national holiday.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
“Closing” means the closing of the lease of the Leased Property to Tenant.
“CMS” means the federal agency known as the Centers for Medicare & Medicaid
Services within the U.S. Department of Health & Human Services.
“Collateral” has the meaning set forth in §23.1.
“Commencement Date” means the Effective Date if such date is the first day of a
month, and if it is not, the first day of the first month following the
Effective Date.
“Commitment” means the Term Sheet for the Lease dated April 30, 2010.
“Company” means Capital Senior Living Corporation, a corporation organized under
the laws of the State of Delaware.

 

4



--------------------------------------------------------------------------------



 



“Contingent Payment Request” means Tenant’s written request for a Contingent
Payment on the form attached as Exhibit I.
“Contingent Payment” means any payment by Landlord pursuant to the terms of this
Lease excluding Acquisition Payments.
“Default Rent” has the meaning set forth in §8.6.
“Disbursing Agreement” means any Disbursing Agreement between Landlord and
Tenant setting forth the terms and conditions pursuant to which Landlord shall
make Contingent Payments to Tenant for certain Project Improvements and any
amendments thereto or substitutions and replacements therefor.
“Effective Date” means the date of this Lease.
“Environmental Laws” means all federal, state, and local laws, ordinances and
regulations and standards, rules, policies and other governmental requirements,
administrative rulings and court judgments and decrees in effect now or in the
future and including all amendments, that relate to Hazardous Materials or the
protection of human health and the environment, including, but not limited to,
[i] CERCLA; [ii] the Resource Conservation and Recovery Act; [iii] the Hazardous
Materials Transportation Act; [iv] the Clean Air Act; [v] the Clean Water Act;
[vi] the Toxic Substances Control Act; [vii] the Occupational Safety and Health
Act; [viii] the Safe Drinking Water Act; and [ix] analogous state laws and
regulations.
“Environmental Permit” means any permit, license or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Leased Property.
“Event of Default” has the meaning set forth in §8.1.
“Expiration Date” has the meaning set forth in §1.3.
“Facility” means each facility located on a portion of the Land, including the
Facility Property associated with such Facility. References in this Lease to
“the Facility” shall mean each Facility individually unless expressly stated
otherwise.
“Facility Financial Statement” means a financial statement for each Facility
which shall include the balance sheet, statement of income, statement of cash
flows, occupancy census data (including payor mix), statement of capital
expenditures and a detailed listing of Qualified Capital Expenditures in the
form attached hereto as Exhibit L. Statement of income shall be in substantially
the form utilized as of the Effective Date and shall include [i] a comparison of
actual and budgeted revenues and expenses for the current period, year-to-date
and year over year; and [ii] a breakdown of patient and other revenues itemized
by payor type.
“Facility Name” means the name under which a Facility has done business during
the Term. The Facility Name in use by each Facility on the Effective Date is set
forth on the attached Exhibit C.

 

5



--------------------------------------------------------------------------------



 



“Facility Property” means the portion of the Land on which a Facility is
located, the legal description of which is set forth beneath the applicable
Facility Name on Exhibit A, the Improvements on such portion of the Land, the
Related Rights with respect to such portion of the Land, and Landlord’s Personal
Property with respect to such Facility.
“Facility State” means the State in which a respective Facility is located.
“Facility States” means, collectively, the States in which the Leased Property
is located.
“Facility Uses” means the uses relating to the operation of a Facility as a
facility of the type, and operating the total number of beds and units, and
having the Unit Allocation set forth on Exhibit C with respect to such Facility.
“Fair Market Value” has the meaning set forth in §13.3.
“Fixtures” means all permanently affixed equipment, machinery, fixtures and
other items of real and/or personal property (excluding Landlord’s Personal
Property), including all components thereof, now and hereafter located in, on or
used in connection with, and permanently affixed to or incorporated into the
Improvements, including, without limitation, all furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, built-in oxygen and vacuum systems, towers and other
devices for the transmission of radio, television and other signals, all of
which, to the greatest extent permitted by law, are hereby deemed by the parties
hereto to constitute real estate, together with all replacements, modifications,
alterations and additions thereto.
“Government Authorizations” means all permits, licenses, approvals, consents,
and authorizations required to comply with all Legal Requirements, including,
but not limited to, [i] zoning permits, variances, exceptions, special use
permits, conditional use permits, and consents; [ii] the permits, licenses,
provider agreements and approvals required for licensure and operation of each
Facility in accordance with its respective Facility Uses and certified as a
provider under the federal Medicare and state Medicaid programs, as applicable;
[iii] environmental, ecological, coastal, wetlands, air, and water permits,
licenses, and consents; [iv] curb cut, subdivision, land use, and planning
permits, licenses, approvals and consents; [v] building, sign, fire, health, and
safety permits, licenses, approvals, and consents; and [vi] architectural
reviews, approvals, and consents required under restrictive covenants.
“Guaranteed Return” means, at any time, an amount calculated to result in
receipt by Landlord and HCN of an unlevered Internal Rate of Return of 11.0% per
year on the sum of the Investment Amount plus the principal amount of the Loan.
“Guarantor” means Indemnitor and Subtenant, individually and collectively.
“Guaranty” means each Unconditional and Continuing Lease Guaranty entered into
by a Guarantor to guarantee payment and performance of the Obligor Group
Obligations and any amendments thereto or substitutions or replacements
therefor.

 

6



--------------------------------------------------------------------------------



 



“Hazardous Materials” means any substance [i] the presence of which poses a
hazard to the health or safety of persons on or about the Land, including, but
not limited to, asbestos containing materials; [ii] which requires removal or
remediation under any Environmental Law, including, without limitation, any
substance which is toxic, explosive, flammable, radioactive, or otherwise
hazardous; or [iii] which is regulated under or classified under any
Environmental Law as hazardous or toxic, including, but not limited to, any
substance within the meaning of “hazardous substance”, “hazardous material”,
“hazardous waste”, “toxic substance”, “regulated substance”, “solid waste” or
“pollutant” as defined in any Environmental Law.
“HCN” means Health Care REIT, Inc., a corporation organized under the laws of
the State of Delaware.
“HCN-Brown” means 1329 Brown Street, LLC, a limited liability company organized
under the laws of the State of Delaware.
“HCN-Collegiate” means 750 North Collegiate Drive, LLC, a limited liability
company organized under the laws of the State of Delaware.
“HCN-Colonial” means 402 South Colonial Drive, LLC, a limited liability company
organized under the laws of the State of Delaware.
“HCN-Country Club” means 2281 Country Club Drive, LLC, a limited liability
company organized under the laws of the State of Delaware.
“HCN-Hawkins” means 311 E. Hawkins Parkway, LLC, a limited liability company
organized under the laws of the State of Delaware.
“HCN-Jacksonville” means 5550 Old Jacksonville Highway, LLC, a limited liability
company organized under the laws of the State of Delaware.
“HCN-Martin” means 1818 Martin Drove, LLC, a limited liability company organized
under the laws of the State of Delaware.
“HCN-North” means 5902 North Street, LLC, a limited liability company organized
under the laws of the State of Delaware.
“HCN-Pecan” means 1011 E. Pecan Grove Road, LLC, a limited liability company
organized under the laws of the State of Delaware.
“HCN-Texas” means HCRI Texas Properties, LTD., a limited partnership organized
under the laws of the State of Texas.
“HIPDB” means the Healthcare Integrity and Protection Data Bank maintained by
the Department of Health and Human Services.
“Impositions” has the meaning set forth in §3.2.

 

7



--------------------------------------------------------------------------------



 



“Improvements” means all buildings, structures, Fixtures and other improvements
of every kind on any portion of the Land, including, but not limited to, alleys,
sidewalks, utility pipes, conduits and lines (on-site and off-site), parking
areas and roadways appurtenant to such buildings and structures, now or
hereafter situated upon any portion of the Land.
“Increaser Rate” means, as of any Rent Adjustment Date, three percent of the
then applicable Actual Rate of Return.
“Indemnitor” means Capital Senior Living Properties, Inc., a corporation
organized under the laws of the State of Texas.
“Initial Rate of Return” means Landlord’s rate of return for the first Lease
Year as set forth on the Rent Schedule.
“Initial Term” has the meaning set forth in §1.3.
“Internal Rate of Return” means the annualized discount rate that results in a
net present value of zero, calculated and compounded on a monthly basis (using
the XIRR function that is part of the Excel software program or equivalent
financial software program).
“Investment Amount” is an aggregate concept and means the sum of all Landlord
Payments outstanding at the applicable time.
“Issuer” means a financial institution satisfactory to Landlord issuing the
Letter of Credit and such Issuer’s successors and assigns. Any “Issuer” shall
have a Lace Financial Service Rating of “C+” or higher at all times throughout
the Term.
“Land” means the real property described in Exhibit A attached hereto.
“Landlord Affiliate” means any person, corporation, partnership, limited
liability company, trust, or other legal entity that, directly or indirectly,
controls, or is controlled by, or is under common control with Landlord.
“Control” (and the correlative meanings of the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such entity.
“Landlord Payment” means any Acquisition Payment or Contingent Payment.
“Landlord’s Personal Property” means all Personal Property owned by Landlord on
the Effective Date and located at the Facility, including, without limitation,
all personal property listed on the attached Exhibit D, together with any and
all replacements thereof, and all Personal Property that pursuant to the terms
of this Lease becomes the property of Landlord during the Term. Notwithstanding
the foregoing, “Landlord’s Personal Property” shall not include policy and
procedural manuals and materials of Manager.
“Landlord” means HCN-Brown, HCN-Collegiate, HCN-Colonial, HCN-Country Club,
HCN-Hawkins, HCN-Jacksonville, HCN-Martin, HCN-North, HCN-Pecan and HCN-Texas,
individually and collectively.

 

8



--------------------------------------------------------------------------------



 



“LC Proceeds” has the meaning set forth in §20.3.
“Lease” means this Master Lease Agreement, as amended from time to time.
“Lease Documents” means this Lease and all documents executed by Landlord and
Tenant relating to this Lease or the Facility.
“Lease Payments” means the sum of the Base Rent payments (as increased from time
to time) for the applicable period.
“Lease Year” means each consecutive period of 365 or 366 days throughout the
Term. The first Lease Year commences on the Commencement Date and expires on the
day before the first anniversary of the Commencement Date.
“Leased Property” means all of the Land, Improvements, Related Rights and
Landlord’s Personal Property.
“Legal Requirements” means all laws, regulations, rules, orders, writs,
injunctions, decrees, certificates, requirements, agreements, conditions of
participation and standards of any federal, state, county, municipal or other
governmental entity, administrative agency, insurance underwriting board,
architectural control board, private third-party payor, accreditation
organization, or any restrictive covenants applicable to the development,
construction, condition and operation of the Facility by Tenant, including, but
not limited to, [i] zoning, building, fire, health, safety, sign, and
subdivision regulations and codes; [ii] certificate of need laws (if
applicable); [iii] licensure to operate as each Facility in accordance with its
respective Facility Uses; [iv] Medicare and Medicaid certification requirements
(if applicable); [v] the ADA; [vi] any Environmental Laws; and [vii]
requirements, conditions and standards for participation in third-party payor
insurance programs.
“Letter of Credit” means an irrevocable and transferable Letter of Credit in an
amount equal to 25% of the Base Rent payable during the first Lease Year, issued
by Issuer in favor of Landlord as security for the Lease and in form acceptable
to Landlord, and any amendments thereto or replacements or substitutions
therefor.
“Loan” means that certain loan from HCN to Tenant in an amount not to exceed
$25,750,000.00 evidenced by a Loan Agreement of even date herewith between HCN
and Tenant.
“Manager” means Capital Senior Management S, Inc., a corporation organized under
the laws of the State of Texas.
“Master Lease #1” means that certain First Amended and Restated Master Lease
Agreement, dated effective April 30, 2010, among Midwest Miracle Hills, LLC,
Midwest Woodbridge, LLC, Midwest Ames, LLC, Midwest Prestwick, LLC, Midwest
Village of Columbus, LLC, and Midwest Windermere, LLC, each a Landlord
Affiliate, and Capital Midwest, LLC, an Affiliate of Tenant, as amended.

 

9



--------------------------------------------------------------------------------



 



“Material Contract” means any contract relating to the operation or management
of the Facility [i] for preparing or serving food the average annual
consideration of which, directly or indirectly, is at least $50,000.00; [ii] for
medical services or healthcare provider agreements the average annual
consideration of which, directly or indirectly, is at least $50,000.00; [iii]
any other contract the average annual consideration of which, directly or
indirectly, is at least $50,000.00; or [iv] that is of a type which Landlord has
notified Tenant is hereafter designated or classified by a lender of Landlord as
material to the operation of the Facility. Material Contracts do not include
food supply contracts.
“Material Obligation” means [i] any indebtedness secured by a security interest
in the accounts receivable of Tenant or Subtenant or in Tenant’s or Subtenant’s
interest in any Personal Property; [ii] any indebtedness or lease of Tenant or
Subtenant or of any other party that has been guaranteed by Tenant or Subtenant
that has an outstanding principal balance or obligation in an amount not less
than $500,000.00; [iii] any obligation to or agreement with the Issuer relating
to the Letter of Credit; and [iv] any sublease of the Leased Property.
“Minimum Capital Expenditures Amount” means [i] $500.00 per unit (as referenced
on Exhibit C hereto) annually for each of the first through the fifth Lease
Year; [ii] $550.00 per unit annually for each of the sixth through the tenth
Lease Year; and [iii] $600.00 per unit annually for each of the eleventh and
following Lease Years.
“MMP” means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at the Leased Property. At a minimum, the
MMP must contain a provision for [i] staff training; [ii] documentation of the
plan; [iii] the appropriate protocol for incident response and remediation; and
[iv] routine, scheduled inspections of common space and unit interiors.
“Mold” means mold, fungus, microbial contamination or pathogenic organisms.
“Net Operating Income” means the pre-tax net income of Tenant or Subtenant plus
[i] the amount of the provision for depreciation and amortization; plus [ii] the
amount of the provision for interest and lease payments, if any; plus [iii] the
amount of the provision for Rent payments; plus [iv] the amount of the provision
for management fees.
“Net Worth” has the meaning set forth in §15.7.1.
“O&M Program” means any written operations and maintenance program established
for the Leased Property and approved by Landlord, as such may be modified from
time to time.
“Obligor Group Obligations” means all payment and performance obligations of
Tenant and Subtenant to Landlord or any Landlord Affiliate, including, but not
limited to, all obligations under [i] this Lease, [ii] any loans extended to
Tenant or Subtenant by Landlord or any Landlord Affiliate and [iii] all
documents executed by Tenant or Subtenant in connection with this Lease or any
such loans. Notwithstanding the foregoing, “Obligor Group Obligations” shall not
include any obligations arising under Master Lease #1, the Roxbury Lease or the
Van Dorn Lease or any related agreements, including without limitation any
guaranties of any such leases.

 

10



--------------------------------------------------------------------------------



 



“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.
“OFAC Lists” means lists of known or suspected terrorists or terrorist
organizations published by OFAC.
“Option Price” has the meaning set forth in §13.2.
“Option to Purchase” has the meaning set forth in §13.1.
“Organization State” means the State in which an entity is organized.
“Organizational Documents” means [i] for a corporation, its Articles of
Incorporation certified by the Secretary of State of the Organization State, as
amended to date, and its Bylaws certified by such entity, as amended to date;
[ii] for a partnership, its Partnership Agreement certified by such entity, as
amended to date, and the Partnership Certificate, certified by the appropriate
authority, as amended to date; and [iii] for a limited liability company, its
Certificate of Formation certified by the Secretary of State of the Organization
State, as amended to date, and its Operating Agreement certified by such entity,
as amended to date.
“Payment Amount” means the amount of any Landlord Payment. The first Landlord
Payment is the Acquisition Payment reflected on Schedule 1 hereto.
“Payment Date” means the date on which Landlord makes a Landlord Payment.
“Periodic Financial Statements” means [i] for Tenant and Subtenant, an unaudited
balance sheet, statement of income and statement of cash flows for the most
recent quarter; [ii] for the Facility, an unaudited Facility Financial Statement
for the most recent month; and [iii] for each Guarantor, an unaudited balance
sheet and statement of income of Guarantor for the most recent quarter.
Statement of income shall be in substantially the form utilized as of the
Effective Date and, for Subtenant only, shall include [a] a comparison of actual
and budgeted revenues and expenses for the current period, year-to-date and year
over year; and [b] a breakdown of patient and other revenues itemized by payor
type.
“Permitted Exceptions” means all easements, liens, encumbrances, restrictions,
agreements and other title matters existing as of the Effective Date, including,
without limitation, the exceptions to title set forth on Exhibit B attached
hereto, and any sublease of any portion of the Leased Property made in complete
accordance with Article 18.
“Permitted Liens” means [i] liens granted to Landlord; [ii] liens customarily
incurred by Tenant or Subtenant in the ordinary course of business for items not
delinquent, including mechanic’s liens and deposits and charges under workers’
compensation laws; [iii] liens for taxes and assessments not yet due and
payable; [iv] any lien, charge, or encumbrance which is being contested in good
faith pursuant to this Lease; [v] the Permitted Exceptions; and [vi] purchase
money financing and capitalized equipment leases for the acquisition of personal
property provided, however, that Landlord obtains a nondisturbance agreement
from the purchase money lender or equipment lessor in form and substance as may
be reasonably satisfactory to Landlord if the original cost of the equipment
exceeds $100,000.00 with respect to any Facility.

 

11



--------------------------------------------------------------------------------



 



“Personal Property” means all machinery, equipment, furniture, furnishings,
movable walls or partitions, computers (and all associated software), trade
fixtures and other personal property (but excluding consumable inventory and
supplies owned by Tenant) used in connection with the Leased Property, together
with all replacements and alterations thereof and additions thereto, except
items, if any, included within the definition of Fixtures or Improvements.
“Portfolio Cash Flow” has the meaning set forth in §15.7.1.
“Portfolio Coverage Ratio” has the meaning set forth in §15.7.1.
“Prior Period Resident Revenues” means, with respect to any Lease Year, the
Resident Revenues for all of the Leased Property (as of the commencement of such
Lease Year) for the period commencing two months prior to the commencement of
the preceding Lease Year and ending 12 months later. By way of illustration
only, if the Prior Period Resident Revenues were being determined with respect
to the Lease Year commencing as of January 1, 2011 and expiring December 31,
2011, the Prior Period Resident Revenues applicable to such Lease Year would be
determined on the basis of the Resident Revenues for all of the Leased Property
(as of January 1, 2011) for the period commencing as of November 1, 2009 and
ending October 31, 2010.
“Prohibited Activities or Conditions” has the meaning set forth in §6.4.
“Project Improvements” means any addition to or major renovation of a Facility
for which Contingent Payments are made by Landlord pursuant to §22.3.
“Purchase Notice” has the meaning set forth in §13.1.
“Qualified Capital Expenditures” means the expenditures capitalized on the books
of Tenant or Subtenant, including without limitation expenditures for any of the
following: replacement of furniture, fixtures and equipment, including
refrigerators, ranges, major appliances, bathroom fixtures, doors (exterior and
interior), central air conditioning and heating systems (including cooling
towers, water chilling units, furnaces, boilers and fuel storage tanks) and
major replacement of siding; major roof replacements, including major
replacements of gutters, downspouts, eaves and soffits; major repairs and
replacements of plumbing and sanitary systems; overhaul of elevator systems;
major repaving, resurfacing and sealcoating of sidewalks, parking lots and
driveways; repainting of building exterior; but excluding major alterations,
additions and normal maintenance and repairs.
“Receivables” means [i] all of Tenant’s or Subtenant’s rights to receive payment
for providing resident care and services as set forth in any accounts, contract
rights, and instruments, and [ii] those documents, chattel paper, inventory
proceeds, provider agreements, participation agreements, ledger sheets, files,
records, computer programs, tapes, and agreements relating to Tenant’s or
Subtenant’s rights to receive payment for providing resident care services.

 

12



--------------------------------------------------------------------------------



 



“Related Rights” means all easements, rights (including bed operating rights)
and appurtenances relating to the Land and the Improvements.
“Renewal Date” means the first day of each Renewal Term.
“Renewal Option” has the meaning set forth in §12.1.
“Renewal Term” has the meaning set forth in §12.1.
“Rent” means Base Rent, Additional Charges and Default Rent.
“Rent Adjustment Date” means each anniversary of the Commencement Date;
provided, however, upon the addition of a Facility to the Leased Property after
the Commencement Date, this date will be adjusted by Landlord to take into
account the Amendment Commencement Date for the added Facility and provide for
one Rent Adjustment Date that is applicable for all Facilities during the Term.
“Rent Schedule” means the schedule issued by Landlord to Tenant showing the Base
Rent to be paid by Tenant pursuant to the terms of this Lease, as such schedule
is amended from time to time by Landlord. The initial Rent Schedule is attached
to this Lease as Schedule 1 or will be attached following Closing if the Rent
Schedule cannot be determined until the day of Closing.
“Rent Escalation Condition” means, as to any Lease Year, that the Prior Period
Resident Revenues determined with respect to such Lease Year for all of the
Leased Property (immediately prior to the commencement of such Lease Year) equal
or exceed 90% of the Adjusted Base Year Resident Revenues for such Leased
Property. By way of illustration only, for purposes of determining whether the
Rent Escalation Condition has been satisfied for the Lease Year commencing as of
January 1, 2011 and expiring as of December 31, 2011, the Resident Revenues for
the period commencing as of November 1, 2009 and ending as of October 31, 2010
would be compared to the Adjusted Base Year Resident Revenues, in each case
determined on the basis of that portion of the Leased Property that is subject
to this Lease immediately prior to January 1, 2010, to determine whether the
Prior Period Resident Revenues equal or exceed 90% of the Adjusted Base Year
Resident Revenues.
“Resident Revenues” means revenues generated from the sale of goods or services
at or through the Facilities, whether by Tenant, Subtenant or any subtenant or
licensee of Tenant or Subtenant, or any other party, which revenues are
primarily derived from services provided to residents (including, without
limitation, revenues received or receivable for the use of or otherwise by
reason of all rooms, units and other facilities provided, meals served, services
performed or goods sold at the Facilities, but excluding revenues received by
Tenant as rent or other consideration from the sublease of the Facilities to
Subtenant), and which revenues shall be measured and computed using
substantially the same methodology as during the period commencing on January 1,
2009 and ending on December 31, 2009 and net of contractual adjustments of
governmental and other third party payors as shown on Exhibit C hereto.
“Replacement Operator” has the meaning set forth in §15.9.1.

 

13



--------------------------------------------------------------------------------



 



“Roxbury Lease” means that certain Lease Agreement, dated effective as of
April 16, 2010, between Midwest 108th & Q, LLC, a Landlord Affiliate, and CSL
108th & Q, LLC, an Affiliate of Tenant, as amended.
“Secured Party” has the meaning set forth in §23.1.
“Special Focus Facility” means a skilled nursing facility that is included on
the current Special Focus Facility List that is maintained by CMS and posted on
the CMS website (www.cms.hhs.gov).
“Subtenant” means each Subtenant of a Facility as identified on Exhibit C
hereto, individually and collectively. Each Subtenant will be the licensed
operator of its respective Facility as shown on Exhibit C. References in this
Lease to “Subtenant” shall mean each Subtenant individually and shall relate to
such Subtenant’s respective Facility unless expressly stated otherwise.
“Tenant” has the meaning set forth in the introductory paragraph of this Lease.
“Tenant’s Property” has the meaning set forth in §11.1.
“Term” means the Initial Term and each Renewal Term.
“Unit Allocation” means the allocation of residential units at each Facility for
use as assisted living and independent living units.
“U.S. Publicly-Traded Entity” means a person (other than an individual) whose
securities are listed on a national securities exchange, or quoted on an
automated quotation system, in the United States, or a wholly-owned subsidiary
of such a person.
“Van Dorn Lease” means that certain Lease Agreement, dated effective as of
April 16, 2010, between Midwest Van Dorn, LLC, a Landlord Affiliate, and CSL Van
Dorn, LLC, an Affiliate of Tenant, as amended.
1.5 HCN as Agent. Each Landlord appoints HCN as the agent and lawful
attorney-in-fact of such Landlord to act for such Landlord for all purposes and
actions of Landlord under this Lease and the other Lease Documents. All notices,
consents, waivers and all other documents and instruments executed by HCN
pursuant to the Lease Documents from time to time and all other actions of HCN
as Landlord under the Lease Documents shall be binding upon such Landlord. All
Rent payable under this Lease shall be paid to HCN. Secured Party appoints HCN
as its agent and representative and lawful attorney-in-fact to act for Secured
Party for all purposes and actions related to the security interest granted
under Article 23 including, but not limited to, the filing of financing
statements.

 

14



--------------------------------------------------------------------------------



 



ARTICLE 2: RENT
2.1 Base Rent. Tenant shall pay Landlord base rent (“Base Rent”) in advance in
consecutive monthly installments payable on the first Business Day of each month
during the Term commencing on the Commencement Date. If the Effective Date is
not the first day of a month, Tenant shall pay Landlord Base Rent on the
Effective Date for the partial month, i.e., for the period commencing on the
Effective Date and ending on the day before the Commencement Date. The Base Rent
payable for the first Lease Year is as shown on the Rent Schedule, subject to
adjustment pursuant to §2.2.2 if applicable. For the second and each subsequent
Lease Year of the Initial Term, the Base Rent shall be paid in accordance with
the most recent revised Rent Schedule provided by Landlord pursuant to §2.2, as
applicable. The Base Rent for each Renewal Term will be determined in accordance
with §12.2.
2.2 Base Rent Adjustments.
2.2.1 Annual Increase of Base Rent. Commencing on the first Rent Adjustment Date
and on each Rent Adjustment Date thereafter, provided that, as of such Rent
Adjustment Date, the Rent Escalation Condition has been met for the just ending
Lease Year, the annual Base Rent shall increase by the Annual Rent Increase for
the Lease Year then just beginning. If, as of any Rent Adjustment Date, the Rent
Escalation Condition has not been so met for the just ending Lease Year, then no
Base Rent increase shall occur for the Lease Year then just beginning. However,
if the Rent Escalation Condition has not been met for one or more Lease Years,
the Base Rent for the next Lease Year with respect to which the Rent Escalation
Condition is satisfied shall be determined as if the Rent Escalation Condition
had been satisfied for all previous Lease Years and the Base Rent had escalated
pursuant to, and in accordance with, this §2.2.1 for all prior Lease Years. As
of each Rent Adjustment Date, Landlord shall calculate the Annual Rent Increase
and shall deliver the revised Rent Schedule to Tenant no later than 30 days
after the Rent Adjustment Date. Until the revised Rent Schedule is delivered to
Tenant, Tenant shall pay the monthly Base Rent with the Annual Rent Increase
(paid in equal monthly installments) calculated based upon an Increaser Rate of
three percent of the Actual Rate of Return for the prior Lease Year. After the
revised Rent Schedule is delivered to Tenant, if the actual monthly Base Rent is
more or less than the monthly Base Rent paid pursuant to the preceding sentence,
the difference shall be added to or deducted from (as applicable) the monthly
Base Rent payment made for the following month. Thereafter, Tenant shall make
monthly Base Rent payments in accordance with the revised Rent Schedule.
2.2.2 Additional Landlord Payments. If Landlord makes a Landlord Payment other
than the initial Acquisition Payment, the Base Rent will be increased effective
on the Payment Date based upon the applicable rate of return to Landlord as set
forth in the Commitment applied to such Landlord Payment. Until Tenant receives
a revised Rent Schedule from Landlord, Tenant shall for each month [i] continue
to make installments of Base Rent according to the Rent Schedule in effect on
the day before the Payment Date; and [ii] within 10 days following Landlord’s
issuance of an invoice, pay the difference between the installment of Base Rent
that Tenant paid to Landlord for such month and the installment of Base Rent
actually due to Landlord for such month as a result of the Landlord Payment. On
the first day of the month following receipt of the revised Rent Schedule,
Tenant shall pay the monthly installment of Base Rent specified in the revised
Rent Schedule.
2.3 Additional Charges. In addition to Base Rent, Tenant shall pay all other
amounts, liabilities, obligations and Impositions which Tenant assumes or agrees
to pay under this Lease including any fine, penalty, interest, charge and cost
which may be added for nonpayment or late payment of such items (collectively
the “Additional Charges”).

 

15



--------------------------------------------------------------------------------



 



2.4 Place of Payment of Rent. Tenant shall make all payments of Rent to Landlord
by electronic wire transfer in accordance with the wiring instructions set forth
in Exhibit H attached hereto, subject to change in accordance with other written
instructions provided by Landlord from time to time.
2.5 Net Lease. This Lease shall be deemed and construed to be an “absolute net
lease”, and Tenant shall pay all Rent and other charges and expenses in
connection with the Leased Property throughout the Term, without abatement,
deduction, recoupment or setoff. Landlord shall have all legal, equitable and
contractual rights, powers and remedies provided either in this Lease or by
statute or otherwise in the case of nonpayment of the Rent.
2.6 No Termination, Abatement, Etc. Except as otherwise specifically provided in
this Lease, Tenant shall remain bound by this Lease in accordance with its
terms. Tenant shall not, without the consent of Landlord, modify, surrender or
terminate the Lease, nor seek nor be entitled to any abatement, deduction,
deferment or reduction of Rent, or setoff or recoupment against the Rent. Except
as expressly provided in this Lease, the obligations of Landlord and Tenant
shall not be affected by reason of [i] any damage to, or destruction of, the
Leased Property or any part thereof from whatever cause or any Taking (as
hereinafter defined) of the Leased Property or any part thereof; [ii] the lawful
or unlawful prohibition of, or restriction upon, Tenant’s use of the Leased
Property, or any part thereof, the interference with such use by any person,
corporation, partnership or other entity; [iii] except for Landlord’s breach of
§21.1, any claim which Tenant has or might have against Landlord or by reason of
any default or breach of any warranty by Landlord under this Lease or any other
agreement between Landlord and Tenant, or to which Landlord and Tenant are
parties; [iv] any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding up or other proceeding affecting
Landlord or any assignee or transferee of Landlord; or [v] any other cause,
whether similar or dissimilar to any of the foregoing, other than a discharge of
Tenant from any such obligations as a matter of law. Except as otherwise
specifically provided in this Lease, Tenant hereby specifically waives all
rights, arising from any occurrence whatsoever, which may now or hereafter be
conferred upon it by law [a] to modify, surrender or terminate this Lease or
quit or surrender the Leased Property or any portion thereof; or [b] entitling
Tenant to any abatement, reduction, suspension or deferment of the Rent or other
sums payable by Tenant hereunder. The obligations of Landlord and Tenant
hereunder shall be separate and independent covenants and agreements and the
Rent and all other sums payable by Tenant hereunder shall continue to be payable
in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
other than by reason of an Event of Default.
ARTICLE 3: IMPOSITIONS AND UTILITIES
3.1 Payment of Impositions. Tenant shall pay, as Additional Charges, all
Impositions that may be levied or become a lien on the Leased Property or any
part thereof at any time (whether prior to or during the Term), without regard
to prior ownership of said Leased Property, before any fine, penalty, interest,
or cost is incurred; provided, however, Tenant may contest any Imposition in
accordance with §3.7. Tenant shall deliver to Landlord [i] not more than 30 days
after the due date of each Imposition, copies of the invoice for such Imposition
and the check delivered for payment thereof; and [ii] not more than 60 days

 

16



--------------------------------------------------------------------------------



 



after the due date of each Imposition, a copy of the official receipt evidencing
such payment or other proof of payment satisfactory to Landlord. Tenant’s
obligation to pay such Impositions shall be deemed absolutely fixed upon the
date such Impositions become a lien upon the Leased Property or any part
thereof. Tenant, at its expense, shall prepare and file all tax returns and
reports in respect of any Imposition as may be required by governmental
authorities. Tenant shall be entitled to any refund due from any taxing
authority if no Event of Default shall have occurred hereunder and be continuing
and if Tenant shall have paid all Impositions due and payable as of the date of
the refund. Landlord shall be entitled to any refund from any taxing authority
if an Event of Default has occurred and is continuing. Any refunds retained by
Landlord due to an Event of Default shall be applied as provided in §8.8.
Landlord and Tenant shall, upon request of the other, provide such data as is
maintained by the party to whom the request is made with respect to the Leased
Property as may be necessary to prepare any required returns and reports. In the
event governmental authorities classify any property covered by this Lease as
personal property, Tenant shall file all personal property tax returns in such
jurisdictions where it may legally so file. Landlord, to the extent it possesses
the same, and Tenant, to the extent it possesses the same, will provide the
other party, upon request, with cost and depreciation records necessary for
filing returns for any property so classified as personal property. Where
Landlord is legally required to file personal property tax returns, Tenant will
be provided with copies of assessment notices indicating a value in excess of
the reported value in sufficient time for Tenant to file a protest. Tenant may,
upon notice to Landlord, at Tenant’s option and at Tenant’s sole cost and
expense, protest, appeal, or institute such other proceedings as Tenant may deem
appropriate to effect a reduction of real estate or personal property
assessments and Landlord, at Tenant’s expense as aforesaid, shall fully
cooperate with Tenant in such protest, appeal, or other action. Tenant shall
reimburse Landlord for all personal property taxes paid by Landlord within
30 days after receipt of billings accompanied by copies of a bill therefor and
payments thereof which identify the personal property with respect to which such
payments are made. Impositions imposed in respect to the tax-fiscal period
during which the Term terminates shall be adjusted and prorated between Landlord
and Tenant, whether or not such Imposition is imposed before or after such
termination, and Tenant’s obligation to pay its prorated share thereof shall
survive such termination.
3.2 Definition of Impositions. “Impositions” means, collectively, [i] taxes
(including, without limitation, all capital stock and franchise taxes of
Landlord imposed by the Facility State or any governmental entity in the
Facility State due to this lease transaction or Landlord’s ownership of the
Leased Property and the income arising therefrom, or due to Landlord being
considered as doing business in the Facility State because of Landlord’s
ownership of the Leased Property or lease thereof to Tenant), all real estate
and personal property ad valorem, sales and use, business or occupation, single
business, gross receipts, transaction privilege, rent or similar taxes; [ii]
assessments (including, without limitation, all assessments for public
improvements or benefits, whether or not commenced or completed prior to the
date hereof and whether or not to be completed within the Term); [iii] ground
rents, water, sewer or other rents and charges, excises, tax levies, and fees
(including, without limitation, license, permit, inspection, authorization and
similar fees); [iv] all taxes imposed on Tenant’s operations of the Leased
Property, including, without limitation, employee withholding taxes, income
taxes and intangible taxes; [v] all taxes imposed by the Facility State or any
governmental entity in the Facility State with respect to the conveyance of the
Leased Property by

 

17



--------------------------------------------------------------------------------



 



Landlord to Tenant or Tenant’s designee, including, without limitation,
conveyance taxes and capital gains taxes; and [vi] all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Leased Property or
any part thereof and/or the Rent (including all interest and penalties thereon
due to any failure in payment by Tenant), which at any time prior to, during or
in respect of the Term hereof may be assessed or imposed on or in respect of or
be a lien upon [a] Landlord or Landlord’s interest in the Leased Property or any
part thereof; [b] the Leased Property or any part thereof or any rent therefrom
or any estate, right, title or interest therein; or [c] any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Leased Property or the leasing or use of the Leased Property
or any part thereof. Tenant shall not, however, be required to pay any Federal
or state tax based on gross or net income imposed on Landlord by any
governmental entity other than the capital stock and franchise taxes described
in clause [i] above, nor shall Tenant be required to pay Landlord’s Texas Margin
Tax.
3.3 Escrow of Impositions. Tenant shall deposit with Landlord on the first day
of each month a sum equal to 1/12th of the Impositions assessed against the
Leased Property for the preceding tax year for real estate taxes, which sums
shall be used by Landlord toward payment of such Impositions. In addition, if an
Event of Default occurs and while it remains uncured, Tenant shall, at
Landlord’s election, deposit with Landlord on the first day of each month a sum
equal to 1/12th of the Impositions assessed against the Leased Property for the
preceding tax year other than for real estate taxes, which sums shall be used by
Landlord toward payment of such Impositions. Tenant, on demand, shall pay to
Landlord any additional funds necessary to pay and discharge the obligations of
Tenant pursuant to the provisions of this section. The receipt by Landlord of
the payment of such Impositions by and from Tenant shall only be as an
accommodation to Tenant, the mortgagees, and the taxing authorities, and shall
not be construed as rent or income to Landlord, Landlord serving, if at all,
only as a conduit for delivery purposes.
3.4 Utilities. Tenant shall pay, as Additional Charges, all taxes, assessments,
charges, deposits, and bills for utilities, including, without limitation,
charges for water, gas, oil, sanitary and storm sewer, electricity, telephone
service, and trash collection, which may be charged against the occupant of the
Improvements during the Term. If an Event of Default occurs and while it remains
uncured, Tenant shall, at Landlord’s election, deposit with Landlord on the
first day of each month a sum equal to 1/12th of the amount of the annual
utility expenses for the preceding Lease Year, which sums shall be used by
Landlord to pay such utilities. Tenant shall, on demand, pay to Landlord any
additional amount needed to pay such utilities. Landlord’s receipt of such
payments shall only be an accommodation to Tenant and the utility companies and
shall not constitute rent or income to Landlord. Tenant shall use its best
efforts to ensure against the freezing of water lines. Tenant hereby agrees to
indemnify and hold Landlord harmless from and against any liability or damages
to the utility systems and the Leased Property that may result from Tenant’s
failure to maintain sufficient heat in the Improvements.
3.5 Discontinuance of Utilities. Landlord will not be liable for damages to
person or property or for injury to, or interruption of, business for any
discontinuance of utilities nor will such discontinuance in any way be construed
as an eviction of Tenant or cause an abatement of rent or operate to release
Tenant from any of Tenant’s obligations under this Lease.

 

18



--------------------------------------------------------------------------------



 



3.6 Business Expenses. Tenant acknowledges that it is solely responsible for all
expenses and costs incurred in connection with the operation of the Facility on
the Leased Property, including, without limitation, employee benefits, employee
vacation and sick pay, consulting fees, and expenses for inventory and supplies.
3.7 Permitted Contests. Tenant, on its own or on Landlord’s behalf (or in
Landlord’s name), but at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition or any Legal
Requirement or insurance requirement or any lien, attachment, levy, encumbrance,
charge or claim provided that [i] in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord and from the Leased Property; [ii] neither the Leased Property nor any
Rent therefrom nor any part thereof or interest therein would be in any
immediate danger of being sold, forfeited, attached or lost; [iii] in the case
of a Legal Requirement, Landlord would not be in any immediate danger of civil
or criminal liability for failure to comply therewith pending the outcome of
such proceedings; [iv] in the event that any such contest shall involve a sum of
money or potential loss in excess of $50,000.00, Tenant shall deliver to
Landlord and its counsel an opinion of Tenant’s counsel to the effect set forth
in clauses [i], [ii] and [iii], to the extent applicable; [v] in the case of a
Legal Requirement and/or an Imposition, lien, encumbrance or charge, Tenant
shall give such reasonable security as may be demanded by Landlord to insure
ultimate payment of the same and to prevent any sale or forfeiture of the
affected Leased Property or the Rent by reason of such nonpayment or
noncompliance; provided, however, the provisions of this section shall not be
construed to permit Tenant to contest the payment of Rent (except as to contests
concerning the method of computation or the basis of levy of any Imposition or
the basis for the assertion of any other claim) or any other sums payable by
Tenant to Landlord hereunder; [vi] in the case of an insurance requirement, the
coverage required by Article 4 shall be maintained; and [vii] if such contest be
finally resolved against Landlord or Tenant, Tenant shall, as Additional Charges
due hereunder, promptly pay the amount required to be paid, together with all
interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or insurance requirement. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may be
reasonably required in any such contest, and, if reasonably requested by Tenant
or if Landlord so desires, Landlord shall join as a party therein. Tenant hereby
agrees to indemnify and save Landlord harmless from and against any liability,
cost or expense of any kind that may be imposed upon Landlord in connection with
any such contest and any loss resulting therefrom.
ARTICLE 4: INSURANCE
4.1 Property Insurance. At Tenant’s expense, Tenant shall maintain in full force
and effect a property insurance policy or policies insuring the Leased Property
against the following:
(a) Loss or damage commonly covered by a “Special Form” policy insuring against
physical loss or damage to the Improvements and Personal Property, including,
but not limited to, risk of loss from fire, windstorm and other hazards,
collapse, transit coverage, vandalism, malicious mischief, theft, earthquake (if
the Leased Property is in a higher risk earthquake zone as determined by
Landlord) and sinkholes (if usually recommended in the area of the Leased
Property). The policy shall be in the amount of the full replacement value (as
defined in §4.5) of the Improvements and Personal Property and shall contain a
deductible amount reasonably acceptable to Landlord. Landlord shall be named as
an additional insured. The policy shall include a stipulated value endorsement
or agreed amount endorsement and endorsements for ordinance or law including
demolition costs and increased cost of construction.

 

19



--------------------------------------------------------------------------------



 



(b) If applicable, loss or damage by explosion of steam boilers, pressure
vessels, or similar apparatus, now or hereafter installed on the Leased
Property, in commercially reasonable amounts acceptable to Landlord.
(c) Consequential loss of rents and income coverage insuring against all
“Special Form” risk of physical loss or damage with limits and deductible
amounts reasonably acceptable to Landlord covering risk of loss during the first
nine months of reconstruction, and containing an endorsement for extended period
of indemnity of at least six months, and shall be written with a stipulated
amount of coverage if available at a reasonable premium.
(d) If the Leased Property is located, in whole or in part, in a federally
designated 100-year flood plain area, flood insurance for the Improvements in an
amount equal to the lesser of [i] the full replacement value of the
Improvements; or [ii] the maximum amount of insurance available for the
Improvements under all federal and private flood insurance programs.
(e) Loss or damage caused by the breakage of plate glass, if applicable, in
commercially reasonable amounts reasonably acceptable to Landlord.
(f) Loss or damage commonly covered by blanket crime insurance, including
employee dishonesty, loss of money orders or paper currency, depositor’s
forgery, and loss of property of patients accepted by Tenant for safekeeping, in
commercially reasonable amounts acceptable to Landlord.
4.2 Liability Insurance. At Tenant’s expense, Tenant shall maintain liability
insurance against the following:
(a) Claims for personal injury or property damage commonly covered by
comprehensive general liability insurance with endorsements for incidental
malpractice, contractual, personal injury, voluntary medical payments, products
and completed operations, broad form property damage, and extended bodily
injury, with commercially reasonable amounts for bodily injury, property damage,
and voluntary medical payments acceptable to Landlord, but with a combined
single limit of not less than $5,000,000.00 per occurrence.
(b) Claims for personal injury and property damage commonly covered by
comprehensive automobile liability insurance, covering all owned and non-owned
automobiles, with commercially reasonable amounts for bodily injury, property
damage, and for automobile medical payments acceptable to Landlord, but with a
combined single limit of not less than $5,000,000.00 per occurrence.

 

20



--------------------------------------------------------------------------------



 



(c) Claims for personal injury commonly covered by medical malpractice and
professional liability insurance in commercially reasonable amounts acceptable
to Landlord.
(d) Claims commonly covered by workers’ compensation insurance for all persons
employed by Tenant on the Leased Property. Such workers’ compensation insurance
shall be in accordance with the requirements of all applicable local, state, and
federal law.
4.3 Builder’s Risk Insurance. In connection with any construction, Tenant shall
maintain in full force and effect a builder’s completed value risk policy
(“Builder’s Risk Policy”) of insurance in a nonreporting form insuring against
all “Special Form” risk of physical loss or damage to the Improvements,
including, but not limited to, risk of loss from fire, windstorm and other
hazards, collapse, transit coverage, vandalism, malicious mischief, theft,
earthquake (if Leased Property is in a higher risk earthquake zone as determined
by Landlord) and sinkholes (if usually recommended in the area of the Leased
Property). The Builder’s Risk Policy shall include endorsements providing
coverage for building materials and supplies and temporary premises. The
Builder’s Risk Policy shall be in the amount of the full replacement value of
the Improvements and shall contain a deductible amount acceptable to Landlord.
Landlord shall be named as an additional insured. The Builder’s Risk Policy
shall include an endorsement permitting initial occupancy.
4.4 Insurance Requirements. The following provisions shall apply to all
insurance coverages required hereunder:
(a) The form and substance of all policies shall be subject to the approval of
Landlord, which approval will not be unreasonably withheld.
(b) The carriers of all policies shall have a Best’s Rating of “A-” or better
and a Best’s Financial Category of VII or higher and shall be authorized to do
insurance business in the Facility State.
(c) Tenant shall be the “named insured” and Landlord shall be an “additional
insured” on each policy.
(d) Tenant shall deliver to Landlord certificates or policies showing the
required coverages and endorsements. The policies of insurance shall provide
that the policy may not be canceled or not renewed, and no material change or
reduction in coverage may be made, without at least 30 days’ prior written
notice to Landlord.
(e) The policies shall contain a severability of interest and/or cross-liability
endorsement, provide that the acts or omissions of Tenant or Landlord will not
invalidate the coverage of the other party, and provide that Landlord shall not
be responsible for payment of premiums.
(f) All loss adjustment shall require the written consent of Landlord and
Tenant, as their interests may appear.

 

21



--------------------------------------------------------------------------------



 



(g) At least 30 days prior to the expiration of each insurance policy, Tenant
shall deliver to Landlord a certificate showing renewal of such policy and
payment of the annual premium therefor and a current Certificate of Compliance
(in the form delivered at the time of Closing) completed and signed by Tenant’s
insurance agent.
4.5 Replacement Value. The term “full replacement value” means the actual
replacement cost thereof from time to time, including increased cost of
construction endorsement, with no reductions or deductions. Tenant shall, in
connection with each annual policy renewal, deliver to Landlord a
redetermination of the full replacement value by the insurer or an endorsement
indicating that the Leased Property is insured for its full replacement value.
If Tenant makes any Permitted Alterations (as hereinafter defined) to the Leased
Property, Landlord may have such full replacement value redetermined at any time
after such Permitted Alterations are made, regardless of when the full
replacement value was last determined.
4.6 Blanket Policy. Notwithstanding anything to the contrary contained in this
Article 4, Tenant may carry the insurance required by this Article under a
blanket policy of insurance, provided that the coverage afforded Tenant will not
be reduced or diminished or otherwise be different from that which would exist
under a separate policy meeting all of the requirements of this Lease.
4.7 No Separate Insurance. Tenant shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required in
this Article, or increase the amounts of any then existing insurance, by
securing an additional policy or additional policies, unless all parties having
an insurable interest in the subject matter of the insurance, including Landlord
and any mortgagees, are included therein as additional insureds or loss payees,
the loss is payable under said insurance in the same manner as losses are
payable under this Lease, and such additional insurance is not prohibited by the
existing policies of insurance. Tenant shall immediately notify Landlord of the
taking out of such separate insurance or the increasing of any of the amounts of
the existing insurance by securing an additional policy or additional policies.
4.8 Waiver of Subrogation. Each party hereto hereby waives any and every claim
which arises or may arise in its favor and against the other party hereto during
the Term for any and all loss of, or damage to, any of its property located
within or upon, or constituting a part of, the Leased Property, which loss or
damage is covered by valid and collectible insurance policies, to the extent
that such loss or damage is recoverable under such policies. Said mutual waiver
shall be in addition to, and not in limitation or derogation of, any other
waiver or release contained in this Lease with respect to any loss or damage to
property of the parties hereto. Inasmuch as the said waivers will preclude the
assignment of any aforesaid claim by way of subrogation (or otherwise) to an
insurance company (or any other person), each party hereto agrees immediately to
give each insurance company which has issued to it policies of insurance,
written notice of the terms of said mutual waivers, and to have such insurance
policies properly endorsed, if necessary, to prevent the invalidation of said
insurance coverage by reason of said waivers, so long as such endorsement is
available at a reasonable cost.

 

22



--------------------------------------------------------------------------------



 



4.9 Mortgages. The following provisions shall apply if Landlord now or hereafter
places a mortgage on the Leased Property or any part thereof: [i] Tenant shall
obtain a standard form of lender’s loss payable clause insuring the interest of
the mortgagee; [ii] Tenant shall deliver evidence of insurance to such
mortgagee; [iii] loss adjustment shall require the consent of the mortgagee; and
[iv] Tenant shall provide such other information and documents as may be
required by the mortgagee.
4.10 Escrows. After an Event of Default occurs hereunder, Tenant shall make such
periodic payments of insurance premiums in accordance with Landlord’s
requirements after receipt of notice thereof from Landlord.
ARTICLE 5: INDEMNITY
5.1 Tenant’s Indemnification. Tenant hereby indemnifies and agrees to hold
harmless Landlord, any successors or assigns of Landlord, and Landlord’s and
such successors or assigns directors, officers, employees and agents from and
against any and all demands, claims, causes of action, fines, penalties, damages
(including consequential damages), losses, liabilities (including strict
liability), judgments, and expenses (including, without limitation, reasonable
attorneys’ fees, court costs, and the costs set forth in §8.7) incurred in
connection with or arising from: [i] the use or occupancy of the Leased Property
by Tenant or any persons claiming under Tenant; [ii] any activity, work, or
thing done, or permitted or suffered by Tenant in or about the Leased Property;
[iii] any acts, omissions, or negligence of Tenant or any person claiming under
Tenant, or the contractors, agents, employees, invitees, or visitors of Tenant
or any such person; [iv] any breach, violation, or nonperformance by Tenant or
any person claiming under Tenant or the employees, agents, contractors,
invitees, or visitors of Tenant or of any such person, of any term, covenant, or
provision of this Lease or any law, ordinance, or governmental requirement of
any kind, including, without limitation, any failure to comply with any
applicable requirements under the ADA; [v] any injury or damage to the person,
property or business of Tenant, its employees, agents, contractors, invitees,
visitors, or any other person entering upon the Leased Property; [vi] any
construction, alterations, changes or demolition of the Facility performed by or
contracted for by Tenant or its employees, agents or contractors; and [vii] any
obligations, costs or expenses arising under any Permitted Exceptions;. If any
action or proceeding is brought against Landlord, its employees, or agents by
reason of any such claim, Tenant, upon notice from Landlord, will defend the
claim at Tenant’s expense with counsel selected by Tenant and reasonably
satisfactory to Landlord. All amounts payable to Landlord under this section
shall be payable on written demand and any such amounts which are not paid
within 10 days after demand therefor by Landlord shall bear interest at
Landlord’s rate of return as provided in the Commitment. In case any action,
suit or proceeding is brought against Tenant by reason of any such occurrence,
Tenant shall use its best efforts to defend such action, suit or proceeding.
5.1.1 Notice of Claim. Landlord shall notify Tenant in writing of any claim or
action brought against Landlord in which indemnity may be sought against Tenant
pursuant to this section. Such notice shall be given in sufficient time to allow
Tenant to defend or participate in such claim or action, but the failure to give
such notice in sufficient time shall not constitute a defense hereunder nor in
any way impair the obligations of Tenant under this section unless the failure
to give such notice precludes Tenant’s defense of any such action.

 

23



--------------------------------------------------------------------------------



 



5.1.2 Survival of Covenants. The covenants of Tenant contained in this section
shall remain in full force and effect after the termination of this Lease until
the expiration of the period stated in the applicable statute of limitations
during which a claim or cause of action may be brought and payment in full or
the satisfaction of such claim or cause of action and of all expenses and
charges incurred by Landlord relating to the enforcement of the provisions
herein specified.
5.1.3 Reimbursement of Expenses. Unless prohibited by law, Tenant hereby agrees
to pay to Landlord all of the reasonable fees, charges and reasonable
out-of-pocket expenses related to the Facility and required hereby, or incurred
by Landlord in enforcing the provisions of this Lease.
5.2 Environmental Indemnity; Audits. Tenant hereby indemnifies and agrees to
hold harmless Landlord, any successors to Landlord’s interest in this Lease, and
Landlord’s and its successors directors, officers, employees and agents from and
against any losses, claims, damages (including consequential damages),
penalties, fines, liabilities (including strict liability), costs (including
cleanup and recovery costs), and expenses (including expenses of litigation and
reasonable consultants’ and attorneys’ fees) incurred by Landlord or any other
indemnitee or assessed against any portion of the Leased Property by virtue of
any claim or lien by any governmental or quasi-governmental unit, body, or
agency, or any third party, for cleanup costs or other costs pursuant to any
Environmental Law. Tenant’s indemnity shall survive the termination of this
Lease. Provided, however, Tenant shall have no indemnity obligation with respect
to [i] Hazardous Materials first introduced to the Leased Property subsequent to
the date that Tenant’s occupancy of the Leased Property shall have fully
terminated; or [ii] Hazardous Materials introduced to the Leased Property by
Landlord, its agent, employees, successors or assigns. If at any time during the
Term of this Lease any governmental authority notifies Landlord or Tenant of a
violation of any Environmental Law or Landlord reasonably believes that a
Facility may violate any Environmental Law, Landlord may require one or more
environmental audits of such portion of the Leased Property, in such form, scope
and substance as specified by Landlord, at Tenant’s expense. Tenant shall,
within 30 days after receipt of an invoice from Landlord, reimburse Landlord for
all costs and expenses incurred in reviewing any environmental audit, including,
without limitation, reasonable attorneys’ fees and costs.
5.3 Limitation of Landlord’s Liability. Except to the extent caused by the gross
negligence or willful misconduct of Landlord or its agents or employees,
Landlord, its agents, and employees, will not be liable for any loss, injury,
death, or damage (including consequential damages) to persons, property, or
Tenant’s business occasioned by theft, act of God, public enemy, injunction,
riot, strike, insurrection, war, court order, requisition, order of governmental
body or authority, fire, explosion, falling objects, steam, water, rain or snow,
leak or flow of water (including water from the elevator system), rain or snow
from the Leased Property or into the Leased Property or from the roof, street,
subsurface or from any other place, or by dampness or from the breakage,
leakage, obstruction, or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, or lighting fixtures of the Leased
Property, or from construction, repair, or alteration of the Leased Property or
from any acts or omissions of any other occupant or visitor of the Leased
Property, or from any other cause beyond Landlord’s control.

 

24



--------------------------------------------------------------------------------



 



ARTICLE 6: USE AND ACCEPTANCE OF PREMISES
6.1 Use of Leased Property. The Leased Property shall be used exclusively for
the Facility Uses specified for each Facility and for all lawful or licensed
ancillary uses, and for no other purpose without the prior written consent of
Landlord. Tenant, Subtenant or Manager shall obtain and maintain all Government
Authorizations needed to use and operate the Leased Property for the Facility
Uses herein permitted. Tenant, Subtenant or Manager shall deliver to Landlord
complete copies of surveys, examinations, certification and licensure
inspections, compliance certificates, and other similar reports issued by any
governmental agency within 10 days after receipt of each item.
6.2 Acceptance of Leased Property. Tenant acknowledges that [i] Tenant and its
agents have had an opportunity to inspect the Leased Property; [ii] Tenant has
found the Leased Property fit for Tenant’s use; [iii] Landlord will deliver the
Leased Property to Tenant in “as-is” condition; [iv] Landlord is not obligated
to make any improvements or repairs to the Leased Property; and [v] the roof,
walls, foundation, heating, ventilating, air conditioning, telephone, sewer,
electrical, mechanical, elevator, utility, plumbing, and other portions of the
Leased Property are in good working order. Tenant waives any claim or action
against Landlord with respect to the condition of the Leased Property. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO QUALITY OF
THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL
SUCH RISKS ARE TO BE BORNE BY TENANT.
6.3 Conditions of Use and Occupancy. Tenant agrees that during the Term it shall
use and keep the Leased Property in a safe and proper manner; not commit or
suffer waste thereon; not use or occupy the Leased Property for any unlawful
purposes; not use or occupy the Leased Property or permit the same to be used or
occupied, for any purpose or business deemed extra-hazardous on account of fire
or otherwise; keep the Leased Property in such repair and condition as may be
required by the Board of Health, or other city, state or federal authorities,
free of all cost to Landlord; not permit any acts to be done which will cause
the cancellation, invalidation, or suspension of any insurance policy; and
permit Landlord and its agents to enter upon the Leased Property at all
reasonable times to examine the condition thereof. Landlord shall have the right
to have an annual inspection of the Leased Property performed and Tenant shall
pay an inspection fee of $1,500.00 per Facility plus Landlord’s reasonable
out-of-pocket expenses within 30 days after receipt of Landlord’s invoice.
6.4 Prohibited Activities or Conditions. Tenant shall not cause or permit the
existence of any of the following on the Leased Property (“Prohibited Activities
and Conditions”):
(a) the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Leased Property;

 

25



--------------------------------------------------------------------------------



 



(b) the transportation of any Hazardous Materials to, from or across the Leased
Property;
(c) any occurrence or condition on the Leased Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws;
(d) any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Leased Property; or
(e) any violation or noncompliance with the terms of any O&M Program.
Prohibited Activities or Conditions shall not include lawful conditions
permitted by an O&M Program or the safe and lawful use and storage of quantities
of [i] pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties; [ii] cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential dwelling units in the Leased Property; [iii] petroleum
products used in the operation and maintenance of motor vehicles from time to
time located on the Leased Property’s parking areas; and [iv] medical products
or devices, natural gas, propane or medical wastes, biological wastes or solid
wastes, so long as all of the foregoing are used, stored, handled, transported
and disposed of in compliance with Hazardous Materials Laws.
ARTICLE 7: MAINTENANCE AND MECHANICS’ LIENS
7.1 Maintenance. Except for damages caused by a Casualty or a Taking, which
shall be subject to the provisions of Articles 9 and 10 hereof, respectively,
Tenant shall maintain, repair, and replace the Leased Property, including,
without limitation, all structural and nonstructural repairs and replacements to
the roof, foundations, exterior walls, HVAC systems, equipment, parking areas,
sidewalks, water, sewer and gas connections, pipes and mains, ordinary wear and
tear excepted. Tenant shall pay, as Additional Charges, the full cost of
maintenance, repairs, and replacements. Tenant shall maintain all drives,
sidewalks, parking areas, and lawns on or about the Leased Property in a clean
and orderly condition, free of accumulations of dirt, rubbish, snow and ice.
Tenant shall at all times maintain, operate and otherwise manage the Leased
Property on a basis and in a manner consistent with the standards of quality
competing facilities in the market areas served by the Leased Property. All
repairs shall, to the extent reasonably achievable, be at least equivalent in
quality to the original work or the property to be repaired shall be replaced.
Tenant will not take or omit to take any action the taking or omission of which
might materially impair the value or the usefulness of the Leased Property or
any parts thereof for the Facility Uses. Tenant shall permit Landlord to inspect
the Leased Property at all reasonable times, and if Landlord gives Tenant notice
of maintenance problem areas, Tenant shall deliver to Landlord a plan of
correction within 20 Business Days after receipt of the notice. Tenant shall
diligently pursue correction of all problem areas within 60 days after receipt
of the notice and, upon expiration of the 60-day period, shall deliver evidence
of completion to Landlord or an interim report evidencing Tenant’s diligent
progress towards completion and, at the end of the next 60-day period, evidence
of satisfactory completion. Upon completion, Landlord shall have the right to
re-inspect the Facility and Tenant shall pay Landlord’s reasonable out-of-pocket
expenses within 30 days after receipt of Landlord’s invoice. At each inspection
of the Leased Property by Landlord, the Facility employee in charge of
maintenance shall be available to tour the Facility with Landlord and answer
questions.

 

26



--------------------------------------------------------------------------------



 



7.2 Required Alterations. Tenant shall, at Tenant’s sole cost and expense, make
any additions, changes, improvements or alterations to the Leased Property,
including structural alterations, which may be required by any governmental
authorities, including those required to maintain licensure or certification
under the Medicare and Medicaid programs (if so certified), whether such changes
are required by Tenant’s use, changes in the law, ordinances, or governmental
regulations, defects existing as of the date of this Lease, or any other cause
whatsoever. All such additions, changes, improvements or alterations shall be
deemed to be Permitted Alterations and shall comply with all laws requiring such
alterations and with the provisions of §16.4.
7.3 Mechanic’s Liens. Tenant shall have no authority to permit or create a lien
against Landlord’s interest in the Leased Property, and Tenant shall post
notices or file such documents as may be required to protect Landlord’s interest
in the Leased Property against liens. Tenant hereby agrees to defend, indemnify,
and hold Landlord harmless from and against any mechanic’s liens against the
Leased Property by reason of work, labor, services or materials supplied or
claimed to have been supplied on or to the Leased Property. Tenant shall remove,
bond-off, or otherwise obtain the release of any mechanic’s lien filed against
the Leased Property within 10 days after notice of the filing thereof. Tenant
shall pay all expenses in connection therewith, including, without limitation,
damages, interest, court costs and reasonable attorneys’ fees.
7.4 Replacements of Fixtures and Landlord’s Personal Property. Tenant shall not
remove Fixtures and Landlord’s Personal Property from the Leased Property except
to replace the Fixtures and Landlord’s Personal Property by other similar items
of equal quality and value. Items being replaced by Tenant may be removed and
shall become the property of Tenant and items replacing the same shall be and
remain the property of Landlord. Tenant shall execute, upon written request from
Landlord, any and all documents necessary to evidence Landlord’s ownership of
Landlord’s Personal Property and replacements therefor. Tenant may finance
replacements for the Fixtures and Landlord’s Personal Property by equipment
lease or by a security agreement and financing statement if [i] Landlord has
consented to the terms and conditions of the equipment lease or security
agreement; and [ii] the equipment lessor or lender has entered into a
nondisturbance agreement with Landlord upon terms and conditions reasonably
acceptable to Landlord, including, without limitation, the following: [a]
Landlord shall have the right (but not the obligation) to assume such security
agreement or equipment lease upon the occurrence of an Event of Default under
this Lease; [b] the equipment lessor or lender shall notify Landlord of any
default by Tenant under the equipment lease or security agreement and give
Landlord a reasonable opportunity to cure such default; and [c] Landlord shall
have the right to assign its rights under the equipment lease, security
agreement, or nondisturbance agreement. Tenant shall, within 30 days after
receipt of an invoice from Landlord, reimburse Landlord for all costs and
expenses incurred in reviewing and approving the equipment lease, security
agreement, and nondisturbance agreement, including, without limitation,
reasonable attorneys’ fees and costs.

 

27



--------------------------------------------------------------------------------



 



7.5 Mold. If Landlord determines that Mold has developed as a result of a water
intrusion event or leak, Landlord, at Landlord’s discretion, may require that a
professional inspector inspect the Leased Property as frequently as Landlord
determines is reasonably necessary until any issue with Mold and its causes are
resolved to Landlord’s reasonable satisfaction. Such inspection shall be limited
to a visual and olfactory inspection of the area that has experienced the Mold,
water intrusion event or leak. Tenant shall be responsible for the cost of such
professional inspection and any remediation deemed to be necessary as a result
of the professional inspection. After any issue with Mold, water intrusion or
leaks is remedied to Landlord’s reasonable satisfaction, Landlord shall not
require a professional inspection any more frequently than once every three
years unless Landlord is otherwise aware of Mold as a result of a subsequent
water intrusion event or leak. If Landlord determines not to conduct an annual
inspection of the Leased Property, and, in lieu thereof, Landlord requests a
certification, Tenant shall be prepared to provide and must actually provide to
Landlord a factually correct certification each year that the annual inspection
is waived to the following effect:
Tenant has not received any written complaint, notice, letter or other written
communication regarding Mold or any activity, condition, event or omission that
causes or facilitates the growth of Mold on or in any part of the Leased
Property or, if Tenant has received any such written complaint, notice, letter
or other written communication, that Tenant has investigated and determined that
no Mold activity, condition or event exists or alternatively has fully and
properly remediated such activity, condition, event or omission in compliance
with the MMP for the Leased Property.
If Tenant is unwilling or unable to provide such certification, Landlord may
require a professional inspection of the Leased Property at Tenant’s expense.
Notwithstanding any other provision hereof, any determination or standard
imposed by Landlord hereunder shall be deemed “reasonable” to the extent that it
is required to meet the requirements imposed upon Landlord by Landlord’s lender.
Landlord shall, upon request, provide Tenant with reasonable evidence of such
requirements imposed by Landlord’s lender.
7.5.1 MMP. Unless otherwise waived by Landlord in writing, Tenant must have or
must establish and must adhere to the MMP. If Tenant is required to have an MMP,
Tenant must keep all MMP documentation at the Leased Property and available for
the Landlord to review during any inspection of the Leased Property.
7.6 Hazardous Materials Operations and Maintenance Program. If required by
Landlord, Tenant shall establish a written O&M Program with respect to certain
Hazardous Materials. Tenant shall comply in a timely manner with, and cause all
employees, agents, and contractors of Tenant and any other persons present on
the Leased Property to comply with each O&M Program. Tenant shall pay all costs
of performance of Tenant’s obligations under any O&M Program, and Landlord’s
out-of-pocket costs incurred in connection with the monitoring and review of
each O&M Program and Tenant’s performance shall be paid by Tenant upon demand by
Landlord.

 

28



--------------------------------------------------------------------------------



 



ARTICLE 8: DEFAULTS AND REMEDIES
8.1 Events of Default. The occurrence of any one or more of the following shall
be an event of default (“Event of Default”) hereunder without any advance notice
to Tenant unless specified herein:
(a) Tenant fails to pay in full [i] any installment of Base Rent within 10 days
after such payment is due or, [ii] any Additional Charges or any other monetary
obligation payable by Tenant under this Lease (including the Option Price)
within 10 days after the time period for payment thereof set forth in this
Lease.
(b) Tenant, Subtenant or Guarantor (where applicable) fails to comply with any
covenant set forth in Article 14 (other than §14.8), §15.6, §15.7, the last
sentence of §15.8 or Article 20 of this Lease.
(c) Tenant fails to observe and perform any other covenant, condition or
agreement under this Lease to be performed by Tenant and [i] such failure
continues for a period of 30 days after written notice thereof is given to
Tenant by Landlord; or [ii] if, by reason of the nature of such default it
cannot be remedied within 30 days, Tenant fails to proceed with diligence
reasonably satisfactory to Landlord after receipt of the notice to cure the
default or, in any event, fails to cure such default within 60 days after
receipt of the notice. The foregoing notice and cure provisions do not apply to
any Event of Default otherwise specifically described in any other subsection of
§8.1.
(d) Tenant or Subtenant abandons or vacates any Facility Property or any
material part thereof, ceases to operate any Facility, ceases to do business or
ceases to exist for any reason for any one or more days.
(e) [i] The filing by Tenant, Subtenant or Guarantor of a petition under the
Bankruptcy Code or the commencement of a bankruptcy or similar proceeding by
Tenant, Subtenant or Guarantor; [ii] the failure by Tenant, Subtenant or
Guarantor within 60 days to dismiss an involuntary bankruptcy petition or other
commencement of a bankruptcy, reorganization or similar proceeding against such
party, or to lift or stay any execution, garnishment or attachment of such
consequence as will impair its ability to carry on its operation at the Leased
Property; [iii] the entry of an order for relief under the Bankruptcy Code in
respect of Tenant, Subtenant or Guarantor; [iv] any assignment by Tenant,
Subtenant or Guarantor for the benefit of its creditors; [v] the entry by
Tenant, Subtenant or Guarantor into an agreement of composition with its
creditors; [vi] the approval by a court of competent jurisdiction of a petition
applicable to Tenant, Subtenant or Guarantor in any proceeding for its
reorganization instituted under the provisions of any state or federal
bankruptcy, insolvency, or similar laws; [vii] appointment by final order,
judgment, or decree of a court of competent jurisdiction of a receiver of a
whole or any substantial part of the properties of Tenant, Subtenant or
Guarantor (provided such receiver shall not have been removed or discharged
within 60 days of the date of his qualification).

 

29



--------------------------------------------------------------------------------



 



(f) [i] Any receiver, administrator, custodian or other person takes possession
or control of any of the Leased Property and continues in possession for
60 days; [ii] any writ against any of the Leased Property is not released within
60 days; [iii] any judgment is rendered against the Leased Property, Tenant or
Subtenant of more than $200,000.00 which affect the Leased Property or any part
thereof, which is not dismissed, discharged, or bonded off within 60 days
(except as otherwise provided in this section); [iv] all or a substantial part
of the assets of Tenant, Subtenant or Guarantor are attached, seized, subjected
to a writ or distress warrant, or are levied upon, or come into the possession
of any receiver, trustee, custodian, or assignee for the benefit of creditors;
[v] Tenant, Subtenant or Guarantor is enjoined, restrained, or in any way
prevented by court order, or any proceeding is filed or commenced seeking to
enjoin, restrain or in any way prevent Tenant, Subtenant or Guarantor from
conducting all or a substantial part of its business or affairs; or [vi] except
as otherwise permitted hereunder, a final notice of lien, levy or assessment is
filed of record with respect to all or any part of the Leased Property or any
property of Tenant or Subtenant located at the Leased Property and is not
dismissed, discharged, or bonded-off within 60 days.
(g) Any representation or warranty made by Tenant, Subtenant or Guarantor in
this Lease or any other document executed in connection with this Lease, any
guaranty of or other security for this Lease, or any report, certificate,
application, financial statement or other instrument furnished by Tenant,
Subtenant or Guarantor pursuant hereto or thereto shall prove to be false or
misleading in any material respect as of the date made.
(h) Tenant, any Subtenant, any Guarantor, or any Affiliate defaults on any
Obligor Group Obligation, or the occurrence of a default under any Material
Obligation, and any applicable grace or cure period with respect to default
under such indebtedness or obligation expires without such default having been
cured. This provision applies to all such indebtedness, obligations and
agreements as they may be amended, modified, extended, or renewed from time to
time.
(i) [i] The license for the Facility or any other Government Authorization is
canceled, suspended, reduced to provisional or temporary, or otherwise
invalidated and not reinstated within 60 days thereafter, [ii] license
revocation or decertification proceedings are commenced against Tenant or
Subtenant and not dismissed within 60 days, [iii] any reduction occurs in the
number of licensed beds or units at the Facility and such original number of
beds is not reinstated within 60 days, [iv] an admissions ban is issued for the
Facility and not dismissed within 60 days; or [v] the Facility is identified by
CMS as a Special Focus Facility.
8.2 Remedies. Upon the occurrence of an Event of Default under this Lease or any
Lease Document, and at any time thereafter until Landlord waives the default in
writing or acknowledges cure of the default in writing, at Landlord’s option,
without declaration, notice of nonperformance, protest, notice of protest,
notice of default, notice to quit or any other notice or demand of any kind,
Landlord may exercise any and all rights and remedies provided in this Lease or
any Lease Document or otherwise provided under law or in equity, including,
without limitation, any one or more of the following remedies (provided that
Landlord shall not be entitled to recover the same or equivalent damages more
than once):
(a) Landlord may re-enter and take possession of the Leased Property without
terminating this Lease, and lease the Leased Property for the account of Tenant,
holding Tenant liable for all costs of Landlord in reletting the Leased Property
and for the difference in the amount received by such reletting and the amounts
payable by Tenant under the Lease.

 

30



--------------------------------------------------------------------------------



 



(b) Landlord may terminate this Lease by written notice to Tenant, exclude
Tenant from possession of the Leased Property and use reasonable efforts to
lease the Leased Property to others at a commercially available rent, holding
Tenant liable for the difference in the amounts received from such reletting and
the amounts payable by Tenant under this Lease.
(c) Landlord may re-enter the Leased Property and have, repossess and enjoy the
Leased Property as if this Lease had not been made, and in such event, Tenant
and its successors and assigns shall remain liable for any contingent or
unliquidated obligations or sums owing at the time of such repossession; but
Tenant shall not be liable for Rent with respect to periods from and after such
event.
(d) Landlord may have access to and inspect, examine and make copies of the
books and records and any and all accounts, data and income tax and other
returns of Tenant insofar as they pertain to the Leased Property.
(e) Landlord may accelerate all of the unpaid Rent hereunder based on the then
current Rent Schedule and Tenant shall be liable for the present value of the
aggregate Rent for the unexpired term of this Lease, discounted at an annual
rate equal to the then-current U.S. Treasury Note rate for the closest
comparable term.
(f) Landlord may take whatever action at law or in equity as may appear
necessary or desirable to collect the Rent and other amounts payable under this
Lease then due and thereafter to become due, or to enforce performance and
observance of any obligations, agreements or covenants of Tenant under this
Lease.
(g) With respect to the Collateral or any portion thereof and Secured Party’s
security interest therein, Secured Party may exercise all of its rights as
secured party under Article 9. Secured Party may sell the Collateral by public
or private sale upon 10 days’ prior notice to Tenant or Subtenant. Tenant and
Subtenant agree that a commercially reasonable manner of disposition of the
Collateral shall include, without limitation and at the option of Secured Party,
a sale of the Collateral, in whole or in part, concurrently with the sale of the
Leased Property.
(h) Secured Party may obtain control over and collect the Receivables and apply
the proceeds of the collections to satisfaction of the Obligor Group Obligations
unless prohibited by law. Tenant and Subtenant appoint HCN or its designee as
attorney for Tenant and Subtenant, respectively, with powers [i] to receive, to
endorse, to sign and/or to deliver, in Tenant’s or Subtenant’s name or Secured
Party’s name, any and all checks, drafts, and other instruments for the payment
of money relating to the Receivables, and to waive demand, presentment, notice
of dishonor, protest, and any other notice with respect to any such instrument;
[ii] to sign Tenant’s or Subtenant’s name on any invoice or bill of lading
relating to any Receivable, drafts against account debtors, assignments and
verifications of Receivables, and notices to account debtors; [iii] to send
verifications of

 

31



--------------------------------------------------------------------------------



 



Receivables to any account debtor; and [iv] to do all other acts and things
necessary to carry out this Lease. Secured Party shall not be liable for any
omissions, commissions, errors of judgment, or mistakes in fact or law made in
the exercise of any such powers. At Secured Party’s option, Tenant and Subtenant
shall [i] provide Secured Party a full accounting of all amounts received on
account of Receivables with such frequency and in such form as Secured Party may
require, either with or without applying all collections on Receivables in
payment of the Obligor Group Obligations or [ii] deliver to Secured Party on the
day of receipt all such collections in the form received and duly endorsed by
Tenant or Subtenant, as applicable. At Secured Party’s request, Tenant and
Subtenant shall institute any action or enter into any settlement determined by
Secured Party to be necessary to obtain recovery or redress from any account
debtor in default of Receivables. Secured Party may give notice of its security
interest in the Receivables to any or all account debtors with instructions to
make all payments on Receivables directly to Secured Party, thereby terminating
Tenant’s and Subtenant’s authority to collect Receivables. After terminating
Tenant’s and Subtenant’s authority to enforce or collect Receivables, Secured
Party shall have the right to take possession of any or all Receivables and
records thereof and is hereby authorized to do so, and only Secured Party shall
have the right to collect and enforce the Receivables. Prior to the occurrence
of an Event of Default, at Tenant’s and Subtenant’s cost and expense, but on
behalf of Secured Party and for Secured Party’s account, Tenant and Subtenant
shall collect or otherwise enforce all amounts unpaid on Receivables and hold
all such collections in trust for Secured Party, but Tenant and Subtenant may
commingle such collections with Tenant’s and Subtenant’s own funds, until
Tenant’s and Subtenant’s authority to do so has been terminated, which may be
done only after an Event of Default. Notwithstanding any other provision hereof,
Secured Party does not assume any of Tenant’s or Subtenant’s obligations under
any Receivable, and Secured Party shall not be responsible in any way for the
performance of any of the terms and conditions thereof by Tenant or Subtenant.
(i) Without waiving any prior or subsequent Event of Default, Landlord may waive
any Event of Default or, with or without waiving any Event of Default, remedy
any default.
(j) Landlord may terminate its obligation, if any, to disburse any Landlord
Payments.
(k) Landlord may enter and take possession of the Land or any portion thereof
and any one or more Facilities without terminating this Lease and, if
applicable, complete construction and renovation of the Improvements (or any
part thereof) and perform the obligations of Tenant under the Lease Documents.
Without limiting the generality of the foregoing and for the purposes aforesaid,
Tenant hereby appoints HCN its lawful attorney-in-fact with full power to do any
of the following: [i] complete construction, renovation and equipping of the
Improvements in the name of Tenant; [ii] use unadvanced funds remaining under
the Investment Amount, or funds that may be reserved, escrowed, or set aside for
any purposes hereunder at any time, or to advance funds in excess of the
Investment Amount, to complete the Improvements; [iii] make changes in the plans
and specifications that shall be necessary or desirable to complete the
Improvements in substantially the manner contemplated by the plans and
specifications; [iv] retain or employ new general contractors, subcontractors,
architects, engineers, and inspectors as shall be required for said purposes;
[v] pay, settle, or compromise all existing bills and claims, which may be liens
or security

 

32



--------------------------------------------------------------------------------



 



interests, or to avoid such bills and claims becoming liens against the Facility
or security interest against fixtures or equipment, or as may be necessary or
desirable for the completion of the construction and equipping of the
Improvements or for the clearance of title; [vi] execute all applications and
certificates, in the name of Tenant, that may be required in connection with any
construction; [vii] do any and every act that Tenant might do in its own behalf,
to prosecute and defend all actions or proceedings in connection with the
Improvements; and [viii] to execute, deliver and file all applications and other
documents and take any and all actions necessary to transfer the operations of
the Facility to Secured Party or Secured Party’s designee. This power of
attorney is a power coupled with an interest and cannot be revoked.
(l) Landlord may apply, with or without notice to Tenant, for the appointment of
a receiver (“Receiver”) for Tenant or Tenant’s business or for the Leased
Property. Unless prohibited by law, such appointment may be made either before
or after termination of Tenant’s possession of the Leased Property, without
notice, without regard to the solvency or insolvency of Tenant at the time of
application for such Receiver and without regard to the then value of the Leased
Property, and Secured Party may be appointed as Receiver. After the occurrence
of an Event of Default, Landlord shall be entitled to appointment of a receiver
as a matter of right and without the need to make any showing other than the
existence of an Event of Default. The Receiver shall have the power to collect
the rents, income, profits and Receivables of the Leased Property during the
pendency of the receivership and all other powers which may be necessary or are
usual in such cases for the protection, possession, control, management and
operation of the Leased Property during the whole of said proceeding. All sums
of money received by the Receiver from such rents and income, after deducting
therefrom the reasonable charges and expenses paid or incurred in connection
with the collection and disbursement thereof, shall be applied to the payment of
the Rent or any other monetary obligation of Tenant under this Lease, including,
without limitation, any losses or damages incurred by Landlord under this Lease.
Tenant, if requested to do so, will consent to the appointment of any such
Receiver as aforesaid.
(m) Landlord may terminate any management agreement with respect to any of the
Leased Property and shall have the right to retain, at commercially reasonable
rates, one or more managers for the Leased Property at the expense of Tenant,
such manager(s) to serve for such term and at such compensation as Landlord
reasonably determines is necessary under the circumstances.
8.3 Right of Setoff. Landlord may, and is hereby authorized by Tenant to, at any
time and from time to time without advance notice to Tenant (any such notice
being expressly waived by Tenant), setoff or recoup and apply any and all sums
held by Landlord, any indebtedness of Landlord to Tenant, and any claims by
Tenant against Landlord, against any obligations of Tenant hereunder and against
any claims by Landlord against Tenant, whether or not such obligations or claims
of Tenant are matured and whether or not Landlord has exercised any other
remedies hereunder. The rights of Landlord under this section are in addition to
any other rights and remedies Landlord may have against Tenant.
8.4 Performance of Tenant’s Covenants. Landlord may perform any obligation of
Tenant which Tenant has failed to perform within five days after Landlord has
sent a written notice to Tenant informing it of its specific failure. Tenant
shall reimburse Landlord on demand, as Additional Charges, for any expenditures
thus incurred by Landlord and shall pay interest thereon at Landlord’s rate of
return as provided in the Commitment.

 

33



--------------------------------------------------------------------------------



 



8.5 Late Payment Charge. Tenant acknowledges that any default in the payment of
any installment of Rent payable hereunder will result in loss and additional
expense to Landlord in servicing any indebtedness of Landlord secured by the
Leased Property, handling such delinquent payments, and meeting its other
financial obligations, and because such loss and additional expense is extremely
difficult and impractical to ascertain, Tenant agrees that in the event any Rent
payable to Landlord hereunder is not paid within 10 days after the due date,
Tenant shall pay a late charge of 5% of the amount of the overdue payment as a
reasonable estimate of such loss and expenses, unless applicable law requires a
lesser charge, in which event the maximum rate permitted by such law may be
charged by Landlord. The 10-day grace period set forth in this section shall not
extend the time for payment of Rent or the period for curing any default or
constitute a waiver of such default.
8.6 Default Rent. At Landlord’s option at any time after the occurrence of an
Event of Default and while such Event of Default remains uncured, the Base Rent
payable under this Lease shall be increased to reflect Landlord’s rate of return
of 12.0% per annum on the Investment Amount (“Default Rent”); provided, however,
that if a court of competent jurisdiction determines that any other amounts
payable under this Lease are deemed to be interest, the Default Rent shall be
adjusted to ensure that the aggregate interest payable under this Lease does not
accrue at a rate in excess of the maximum legal rate.
8.7 Attorneys’ Fees. Tenant shall pay all reasonable costs and expenses incurred
by Landlord in enforcing or preserving Landlord’s rights under this Lease,
whether or not an Event of Default has actually occurred or has been declared
and thereafter cured, including, without limitation, [i] the fees, expenses, and
costs of any litigation, appellate, receivership, administrative, bankruptcy,
insolvency or other similar proceeding; [ii] reasonable attorney, paralegal,
consulting and witness fees and disbursements, whether in-house counsel or
outside counsel; and [iii] the reasonable expenses, including, without
limitation, lodging, meals, and transportation, of Landlord and its employees,
agents, attorneys, and witnesses in preparing for litigation, administrative,
bankruptcy, insolvency or other similar proceedings and attendance at hearings,
depositions, and trials in connection therewith. All such reasonable costs,
expenses, charges and fees payable by Tenant shall be deemed to be Additional
Charges under this Lease.
8.8 Escrows and Application of Payments. As security for the performance of the
Obligor Group Obligations, Tenant hereby assigns to Landlord all its right,
title, and interest in and to all monies escrowed with Landlord under this Lease
and all deposits with utility companies, taxing authorities and insurance
companies; provided, however, that Landlord shall not exercise its rights
hereunder until an Event of Default has occurred. Any payments received by
Landlord under any provisions of this Lease during the existence or continuance
of an Event of Default shall be applied to the Obligor Group Obligations in the
order which Landlord may determine.
8.9 Remedies Cumulative. The remedies of Landlord herein are cumulative to and
not in lieu of any other remedies available to Landlord at law or in equity. The
use of any one remedy shall not be taken to exclude or waive the right to use
any other remedy.

 

34



--------------------------------------------------------------------------------



 



8.10 Waivers. Tenant waives [i] any notice required by statute or other law as a
condition to bringing an action for possession of, or eviction from, any of the
Leased Property, [ii] any right of re-entry or repossession, [iii] any right to
a trial by jury in any action or proceeding arising out of or relating to this
Lease, [iv] any objections, defenses, claims or rights with respect to the
exercise by Landlord of any rights or remedies, [v] any right of redemption
whether pursuant to statute, at law or in equity, [vi] all presentments, demands
for performance, notices of nonperformance, protest, notices of protest, notices
of dishonor, notices to quit and any other notice or demand of any kind, and
[vii] all notices of the existence, creation or incurring of any obligation or
advance under this Lease before or after this date.
8.11 Obligations Under the Bankruptcy Code. Upon filing of a petition by or
against Tenant under the Bankruptcy Code, Tenant, as debtor and as
debtor-in-possession, and any trustee who may be appointed with respect to the
assets of or estate in bankruptcy of Tenant, agree to pay monthly in advance on
the first day of each month, as reasonable compensation for the use and
occupancy of the Leased Property, an amount equal to all Rent due pursuant to
this Lease. Included within and in addition to any other conditions or
obligations imposed upon Tenant or its successor in the event of the assumption
and/or assignment of this Lease are the following: [i] the cure of any monetary
defaults and reimbursement of pecuniary loss within not more than 15 Business
Days of assumption and/or assignment; [ii] the deposit of an additional amount
equal to not less than three months’ Base Rent, which amount is agreed to be a
necessary and appropriate deposit to adequately assure the future performance
under this Lease of the Tenant or its assignee; and [iii] the continued use of
the Leased Property for the Facility Uses. Nothing herein shall be construed as
an agreement by Landlord to any assignment of this Lease or a waiver of
Landlord’s right to seek adequate assurance of future performance in addition to
that set forth hereinabove in connection with any proposed assumption and/or
assignment of this Lease.
ARTICLE 9: DAMAGE AND DESTRUCTION
9.1 Notice of Casualty. If the Leased Property shall be destroyed, in whole or
in part, or damaged by fire, flood, windstorm or other casualty in excess of
$150,000.00 (a “Casualty”), Tenant shall give written notice thereof to Landlord
within three Business Days after the occurrence of the Casualty. Within 15 days
after the occurrence of the Casualty or as soon thereafter as such information
is reasonably available to Tenant, Tenant shall provide the following
information to Landlord: [i] the date of the Casualty; [ii] the nature of the
Casualty; [iii] a description of the damage or destruction caused by the
Casualty, including the type of Leased Property damaged and the area of the
Improvements damaged; [iv] a preliminary estimate of the cost to repair,
rebuild, restore or replace the Leased Property; [v] a preliminary estimate of
the schedule to complete the repair, rebuilding, restoration or replacement of
the Leased Property; [vi] a description of the anticipated property insurance
claim, including the name of the insurer, the insurance coverage limits, the
deductible amount, the expected settlement amount, and the expected settlement
date; and [vii] a description of the business interruption claim, including the
name of the insurer, the insurance coverage limits, the deductible amount, the
expected settlement amount, and the expected settlement date. Within five days
after request from Landlord, Tenant will provide Landlord with copies of all
correspondence to the insurer and any other information reasonably requested by
Landlord.

 

35



--------------------------------------------------------------------------------



 



9.2 Substantial Destruction.
9.2.1 If any Facility’s Improvements are substantially destroyed at any time
other than during the final 12 months of the Initial Term or any Renewal Term,
Tenant shall promptly rebuild and restore such Improvements in accordance with
§9.4 and Landlord shall make the insurance proceeds available to Tenant for such
restoration. The term “substantially destroyed” means any casualty resulting in
the loss of use of 50% or more of the licensed beds at any one Facility.
9.2.2 If any Facility’s Improvements are substantially destroyed during the
final 12 months of the Initial Term or any Renewal Term, Landlord may elect to
terminate this Lease with respect to the entire Leased Property and retain the
insurance proceeds unless Tenant exercises its option to renew as set forth in
§9.2.3 or exercises its option to purchase as set forth in §9.2.4. If Landlord
elects to terminate, Landlord shall give notice (“Termination Notice”) of its
election to terminate this Lease within 30 days after receipt of Tenant’s notice
of the damage. If Tenant does not exercise its option to renew under §9.2.3 or
its option to purchase under §9.2.4 within 30 days after delivery of the
Termination Notice, this Lease shall terminate on the 30th day after delivery of
the Termination Notice. If this Lease is so terminated, Tenant shall be liable
to Landlord for all Rent and all other obligations accrued under this Lease
through the effective date of termination.
9.2.3 If any Facility’s Improvements are substantially destroyed during the
final 12 months of the Initial Term and Landlord gives the Termination Notice,
Tenant shall have the option to renew this Lease with respect to the entire
Leased Property (but not any part thereof). Tenant shall give Landlord
irrevocable notice of Tenant’s election to renew within 30 days after delivery
of the Termination Notice. If Tenant elects to renew, the Renewal Term will be
in effect for the balance of the then current Term plus a 15-year period. The
Renewal Term will commence on the third day following Landlord’s receipt of
Tenant’s notice of renewal. All other terms of this Lease for the Renewal Term
shall be in accordance with Article 12. The Improvements will be restored by
Tenant in accordance with the provisions of this Article 9 regarding partial
destruction.
9.2.4 If any Facility’s Improvements are substantially destroyed during the
final 12 months of the Initial Term or any Renewal Term and Landlord gives the
Termination Notice, Tenant shall have the option to purchase the entire Leased
Property (but not any part thereof). Tenant shall give Landlord notice of
Tenant’s election to purchase within 30 days after delivery of the Termination
Notice. If Tenant elects to purchase the Leased Property, the Option Price will
be determined in accordance with §13.2 and the Fair Market Value will be
determined in accordance with §13.3 except as otherwise provided in this
section. For purposes of determining the Fair Market Value, the Leased Property
will be valued as if it had been restored to be equal in value to the Leased
Property existing immediately prior to the occurrence of the damage. All other
terms of the option to purchase shall be in accordance with Article 13. Landlord
shall hold the insurance proceeds until the closing of the purchase of the
Leased Property and at closing shall deliver the proceeds to Tenant.

 

36



--------------------------------------------------------------------------------



 



9.3 Partial Destruction. If any Facility’s Improvements are not substantially
destroyed, then Tenant shall comply with the provisions of §9.4 and Landlord
shall make the insurance proceeds available to Tenant for such restoration.
9.4 Restoration. Tenant shall promptly repair, rebuild, or restore the damaged
Leased Property, at Tenant’s expense, so as to make the Leased Property as close
as possible in value to the Leased Property existing immediately prior to such
occurrence and as nearly similar to it in character as is practicable and
reasonable. Before beginning such repairs or rebuilding, or letting any
contracts in connection with such repairs or rebuilding, Tenant will submit for
Landlord’s approval, which approval Landlord will not unreasonably withhold or
delay, plans and specifications meeting the requirements of §16.2 for such
repairs or rebuilding. Promptly after receiving Landlord’s approval of the plans
and specifications and receiving the proceeds of insurance, Tenant will begin
such repairs or rebuilding and will prosecute the repairs and rebuilding to
completion with diligence, subject, however, to strikes, lockouts, acts of God,
embargoes, governmental restrictions, and other causes beyond Tenant’s
reasonable control. Landlord will make available to Tenant the net proceeds of
any fire or other casualty insurance paid to Landlord for such repair or
rebuilding as the same progresses, after deduction of any costs of collection,
including attorneys’ fees. Payments will be made against properly certified
vouchers of a competent architect in charge of the work and approved by
Landlord. Payments for deposits for the repairing or rebuilding or delivery of
materials to the Facility will be made upon Landlord’s receipt of evidence
reasonably satisfactory to Landlord that such payments are required in advance.
Prior to commencing the repairing or rebuilding, Tenant shall deliver to
Landlord for Landlord’s approval a schedule setting forth the estimated monthly
draws for such work. Landlord will contribute to such payments out of the
insurance proceeds an amount equal to the proportion that the total net amount
received by Landlord from insurers bears to the total estimated cost of the
rebuilding or repairing, multiplied by the payment by Tenant on account of such
work. Landlord may, however, withhold 10% from each payment until the work is
completed and proof has been furnished to Landlord that no lien or liability has
attached or will attach to the Leased Property or to Landlord in connection with
such repairing or rebuilding. Upon the completion of rebuilding and the
furnishing of such proof, the balance of the net proceeds of such insurance
payable to Tenant on account of such repairing or rebuilding will be paid to
Tenant. Tenant will obtain and deliver to Landlord a temporary or final
certificate of occupancy or local equivalent before the damaged Leased Property
is reoccupied for any purpose. Tenant shall complete such repairs or rebuilding
free and clear of mechanic’s or other liens, and in accordance with the building
codes and all applicable laws, ordinances, regulations, or orders of any state,
municipal, or other public authority affecting the repairs or rebuilding, and
also in accordance with all requirements of the insurance rating organization,
or similar body. Any remaining proceeds of insurance after such restoration will
be Tenant’s property.
9.5 Insufficient Proceeds. If the proceeds of any insurance settlement are not
sufficient to pay the costs of Tenant’s repair, rebuilding or restoration under
§9.4 in full, Tenant shall deposit with Landlord at Landlord’s option, and
within 10 days of Landlord’s request, an amount sufficient in Landlord’s
reasonable judgment to complete such repair, rebuilding or restoration. Tenant
shall not, by reason of the deposit or payment, be entitled to any reimbursement
from Landlord or diminution in or postponement of the payment of the Rent.
Landlord shall disburse such deposit at the same time and in the same manner as
Landlord disburses insurance proceeds under §9.4 hereof.

 

37



--------------------------------------------------------------------------------



 



9.6 Not Trust Funds. Notwithstanding anything herein or at law or equity to the
contrary, none of the insurance proceeds paid to Landlord as herein provided
shall be deemed trust funds, and Landlord shall be entitled to dispose of such
proceeds as provided in this Article 9. Tenant expressly assumes all risk of
loss, including a decrease in the use, enjoyment or value, of the Leased
Property from any casualty whatsoever, whether or not insurable or insured
against.
9.7 Landlord’s Inspection. During the progress of such repairs or rebuilding,
Landlord and its architects and engineers may, from time to time, inspect the
Leased Property and will be furnished, if required by them, with copies of all
plans, shop drawings, and specifications relating to such repairs or rebuilding.
Tenant will keep all plans, shop drawings, and specifications at the building,
and Landlord and its architects and engineers may examine them at all reasonable
times. If, during such repairs or rebuilding, Landlord and its architects and
engineers determine that the repairs or rebuilding are not being done in
accordance with the approved plans and specifications, Landlord will give prompt
notice in writing to Tenant, specifying in detail the particular deficiency,
omission, or other respect in which Landlord claims such repairs or rebuilding
do not accord with the approved plans and specifications. Upon the receipt of
any such notice, Tenant will cause corrections to be made to any deficiencies,
omissions, or such other respect. Tenant’s obligations to supply insurance,
according to Article 4, will be applicable to any repairs or rebuilding under
this section.
9.8 Landlord’s Costs. Tenant shall, within 30 days after receipt of an invoice
from Landlord, pay the costs, expenses, and fees of any architect or engineer
employed by Landlord to review any plans and specifications and to supervise and
approve any construction, or for any services rendered by such architect or
engineer to Landlord as contemplated by any of the provisions of this Lease, or
for any services performed by Landlord’s attorneys in connection therewith.
9.9 No Rent Abatement. Rent will not abate pending the repairs or rebuilding of
the Leased Property.
ARTICLE 10: CONDEMNATION
10.1 Total Taking. If, by exercise of the right of eminent domain or by
conveyance made in response to the threat of the exercise of such right
(“Taking”), any entire Facility Property is taken, or so much of any Facility
Property is taken that the Facility Property cannot be used by Tenant for the
purposes for which it was used immediately before the Taking, then this Lease
will end with respect to such Facility Property only on the earlier of the
vesting of title to the Facility Property in the condemning authority or the
taking of possession of the Facility Property by the condemning authority. Upon
such termination, the Investment Amount shall be reduced by the actual net award
for such Taking received by Landlord and Rent hereunder shall be reduced
accordingly unless there is only one Facility Property subject to this Lease in
which case the Lease will terminate. The termination of this Lease as to one
Facility Property due to a taking is the result of circumstances beyond the
control of Landlord and Tenant and the parties affirm that, except for such
specific isolated situation, this Lease is intended to be a single indivisible
lease. All damages awarded for such Taking under the power of eminent domain
shall be the property of Landlord, whether such damages shall be awarded as
compensation for diminution in value of the leasehold or the fee of the Facility
Property.

 

38



--------------------------------------------------------------------------------



 



10.1.1 If any Facility Property is taken during the final 12 months of the
Initial Term or any Renewal Term, Landlord shall have the option to terminate
this Lease with respect to all Leased Property. If Landlord elects to terminate
this Lease with respect to all Leased Property, Landlord shall give notice (the
“Taking Termination Notice”) of its election to terminate this Lease within
30 days after receipt of Tenant’s notice of the Taking. In such case, Tenant
shall have the option to purchase all of the Leased Property, other than the
Facility Property subject to the Taking. Tenant shall give Landlord notice of
Tenant’s election to purchase within 30 days after delivery of the Taking
Termination Notice. If Tenant elects to purchase all of the Leased Property, the
Option Price will be determined in accordance with §13.2 and the Fair Market
Value will be determined in accordance with §13.3. All other terms of the option
to purchase shall be in accordance with Article 13.
10.1.2 If any Facility Property is taken during the final 12 months of the
Initial Term and Landlord gives the Taking Termination Notice, Tenant shall have
the option to renew this Lease with respect to the entire Leased Property (other
than the Leased Property subject to the Taking), but not any part thereof.
Tenant shall give Landlord irrevocable notice of Tenant’s election to renew
within 30 days after delivery of the Taking Termination Notice. If Tenant elects
to so renew, the Renewal Term will be in effect for the balance of the then
current Term plus a 15-year period. The Renewal Term will commence on the third
day following Landlord’s receipt of Tenant’s notice of renewal. All other terms
of this Lease for the Renewal Term shall be in accordance with Article 12.
10.2 Partial Taking. If, after a Taking, so much of the Facility Property
remains that the Facility Property can be used for substantially the same
purposes for which it was used immediately before the Taking, then [i] this
Lease will end as to the part taken on the earlier of the vesting of title to
such Leased Property in the condemning authority or the taking of possession of
such Leased Property by the condemning authority and the Rent will be adjusted
accordingly; [ii] at its cost, Tenant shall restore so much of the Facility
Property as remains to a sound architectural unit substantially suitable for the
purposes for which it was used immediately before the Taking, using good
workmanship and new, first-class materials; [iii] upon completion of the
restoration, Landlord will pay Tenant the lesser of the net award made to
Landlord on the account of the Taking (after deducting from the total award,
attorneys’, appraisers’, and other fees and costs incurred in connection with
the obtaining of the award and amounts paid to the holders of mortgages secured
by the Facility Property), or Tenant’s actual out-of-pocket costs of restoring
the Facility Property; and [iv] Landlord shall be entitled to the balance of the
net award. The restoration shall be completed in accordance with §§9.4, 9.5,
9.7, 9.8 and 9.9 with such provisions deemed to apply to condemnation instead of
casualty.
10.3 Condemnation Proceeds Not Trust Funds. Notwithstanding anything in this
Lease or at law or equity to the contrary, none of the condemnation award paid
to Landlord shall be deemed trust funds, and Landlord shall be entitled to
dispose of such proceeds as provided in this Article 10. Tenant expressly
assumes all risk of loss, including a decrease in the use, enjoyment, or value,
of the Leased Property from any Taking.

 

39



--------------------------------------------------------------------------------



 



ARTICLE 11: TENANT’S PROPERTY
11.1 Tenant’s Property. Tenant shall install, place, and use on the Leased
Property such fixtures, furniture, equipment, inventory and other personal
property in addition to Landlord’s Personal Property as may be required or as
Tenant may, from time to time, deem necessary or useful to operate the Leased
Property for its permitted purposes. All fixtures, furniture, equipment,
inventory, and other personal property installed, placed, or used on the Leased
Property which is owned by Tenant or leased by Tenant from third parties is
hereinafter referred to as “Tenant’s Property”.
11.2 Requirements for Tenant’s Property. Tenant shall comply with all of the
following requirements in connection with Tenant’s Property:
(a) Tenant shall, at Tenant’s sole cost and expense, maintain, repair, and
replace Tenant’s Property.
(b) Tenant shall, at Tenant’s sole cost and expense, keep Tenant’s Property
insured against loss or damage by fire, vandalism and malicious mischief,
sprinkler leakage, earthquake, and other physical loss perils commonly covered
by fire and extended coverage, boiler and machinery, and difference in
conditions insurance in an amount not less than 90% of the then full replacement
cost thereof. Tenant shall use the proceeds from any such policy for the repair
and replacement of Tenant’s Property. The insurance shall meet the requirements
of §4.3.
(c) Tenant shall pay all taxes applicable to Tenant’s Property.
(d) If Tenant’s Property is damaged or destroyed by fire or any other cause,
Tenant shall promptly repair or replace Tenant’s Property unless Landlord elects
to terminate this Lease pursuant to §9.2.2.
(e) Unless an Event of Default or any event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default has occurred,
Tenant may remove Tenant’s Property from the Leased Property from time to time
provided that [i] the items removed are not required to operate the Leased
Property for the Facility Uses (unless such items are being replaced by Tenant);
and [ii] Tenant repairs any damage to the Leased Property resulting from the
removal of Tenant’s Property.
(f) Tenant shall not, without the prior written consent of Landlord or as
otherwise provided in this Lease, remove (without replacing) any Tenant’s
Property or Leased Property. Tenant shall, at Landlord’s option, remove Tenant’s
Property upon the termination or expiration of this Lease and shall repair any
damage to the Leased Property resulting from the removal of Tenant’s Property.
If Tenant fails to remove Tenant’s Property within 30 days after request by
Landlord, then Tenant shall be deemed to have abandoned Tenant’s Property,
Tenant’s Property shall become the property of Landlord, and Landlord may
remove, store and dispose of Tenant’s Property. In such event, Tenant shall have
no claim or right against Landlord for such property or the value thereof
regardless of the disposition thereof by Landlord. Tenant shall pay Landlord,
upon demand, all expenses incurred by Landlord in removing, storing, and
disposing of Tenant’s Property and repairing any damage caused by such removal.
Tenant’s obligations hereunder shall survive the termination or expiration of
this Lease.

 

40



--------------------------------------------------------------------------------



 



(g) Tenant shall perform its obligations under any equipment lease or security
agreement for Tenant’s Property. For equipment loans or leases for equipment
having an original cost in excess of $100,000.00 with respect to any Facility,
Tenant shall cause such equipment lessor or lender to enter into a
nondisturbance agreement with Landlord upon terms and conditions reasonably
acceptable to Landlord, including, without limitation, the following: [i]
Landlord shall have the right (but not the obligation) to assume such equipment
lease or security agreement upon the occurrence of an Event of Default by Tenant
hereunder; [ii] such equipment lessor or lender shall notify Landlord of any
default by Tenant under the equipment lease or security agreement and give
Landlord a reasonable opportunity to cure such default; and [iii] Landlord shall
have the right to assign its interest in the equipment lease or security
agreement and nondisturbance agreement. Tenant shall, within 30 days after
receipt of an invoice from Landlord, reimburse Landlord for all costs and
expenses incurred in reviewing and approving the equipment lease, security
agreement and nondisturbance agreement, including, without limitation,
reasonable attorneys’ fees and costs.
ARTICLE 12: RENEWAL OPTIONS
12.1 Renewal Options. Tenant has the option to renew (“Renewal Option”) this
Lease for one 15-year renewal term (“Renewal Term”). Tenant can exercise the
Renewal Option only upon satisfaction of the following conditions:
(a) There shall be no uncured Event of Default, or any event which with the
passage of time or giving of notice would constitute an Event of Default, at the
time Tenant exercises its Renewal Option nor on the date the Renewal Term is to
commence.
(b) Tenant shall give Landlord irrevocable written notice of renewal no later
than the date which is [i] 90 days prior to the expiration date of the then
current Term; [ii] 30 days after Landlord’s delivery of the Termination Notice
as set forth in §9.2.3; or [iii] 30 days after Landlord’s delivery of the Taking
Termination Notice as set forth in §10.1.
(c) Tenant shall pay all amounts, costs, expenses, charges, Rent and other items
payable by Tenant to Landlord, including, but not limited to, enforcement costs
as set forth in §8.7, on the Renewal Date.
12.2 Effect of Renewal. The following terms and conditions will be applicable if
Tenant renews the Lease:
(a) Effective Date. Except as otherwise provided in §9.2.3 or §10.1.2, the
effective date of any Renewal Term will be the first day after the expiration
date of the then current Term. The first day of each Renewal Term is also
referred to as the Renewal Date.
(b) Investment Amount. Effective as of the Renewal Date, a single Investment
Amount will be computed by summing all Landlord Payments made to date which have
not theretofore been repaid to Landlord.

 

41



--------------------------------------------------------------------------------



 



(c) Rent Adjustment. Effective as of the Renewal Date, Landlord shall calculate
Base Rent for the first Lease Year of the Renewal Term based upon a fair market
value lease rate, with a floor of the prior Lease Year’s Actual Rate of Return
plus the Increaser Rate for the first Lease Year of the Renewal Term and shall
issue a new Rent Schedule reflecting the Base Rent adjustment. Until Tenant
receives a revised Rent Schedule from Landlord, Tenant shall for each month [i]
continue to make installments of Base Rent according to the Rent Schedule in
effect on the day before the Renewal Date; and [ii] within 10 days following
Landlord’s issuance of an invoice, pay the difference between the installment of
Base Rent paid to Landlord for such month and the installment of Base Rent
actually due for such month as a result of the renewal of the Lease.
(d) Other Terms and Conditions. Except for the modifications set forth in this
§12.2, all other terms and conditions of the Lease will remain the same for the
Renewal Term.
12.3 Note Maturity. If Tenant renews the Lease, then the maturity date of the
note evidencing the Loan will be deemed automatically revised to be the last day
of the Renewal Term.
ARTICLE 13: OPTION TO PURCHASE
13.1 Option to Purchase. Landlord hereby grants to Tenant an option to purchase
(“Option to Purchase”) all of the Leased Property (but not any part thereof) in
accordance with the terms and conditions of this Article 13. Tenant may exercise
its Option to Purchase only by giving an irrevocable notice of Tenant’s election
to purchase the Leased Property (“Purchase Notice”) in accordance with the
following:
(a) During the Initial Term or any Renewal Term, Tenant must give a Purchase
Notice no earlier than the date which is 180 days, and no later than the date
which is 90 days, prior to the expiration date of the then current Term of this
Lease.
(b) If any Facility’s Improvements are substantially destroyed during the final
12 months of the Initial Term or any Renewal Term, Tenant must give a Purchase
Notice within 30 days after Landlord gives the Termination Notice pursuant to
§9.2.4.
(c) If any Facility Property is taken during the final 12 months of the Initial
Term or any Renewal Term by exercise of the right of eminent domain or by
conveyance made in response to the threat of the exercise of such right, Tenant
must give a Purchase Notice within 30 days after delivery of the notice of
Landlord’s intent to terminate pursuant to §10.1.1.
Tenant shall have no right to exercise the Option to Purchase other than in
accordance with the terms of this Article 13.
13.2 Option Price. The option price (“Option Price”) will be an amount equal to
the greater of [i] the Investment Amount; or [ii] the sum of [a] the Investment
Amount plus [b] 100% of the Appreciation up to the amount which results in
Landlord receiving the Guaranteed Return; plus [c] 85% of the balance of the
Appreciation. In addition to the Option Price, Tenant shall pay all closing
costs and expenses in connection with the transfer of the Leased Property to
Tenant, including, but not limited to, the following: [a] real property
conveyance or transfer fees or deed stamps; [b] title search fees, title
insurance commitment fees, and title insurance premiums; [c] survey fees; [d]
environmental assessment fees; [e] recording fees; [f] attorneys’ fees of
Landlord’s counsel; and [g] fees of any escrow agent. Tenant shall also pay all
amounts, costs, expenses, charges, Rent and other items payable by Tenant to
Landlord, including, but not limited to, enforcement costs as set forth in §8.7.

 

42



--------------------------------------------------------------------------------



 



13.3 Fair Market Value. The fair market value (the “Fair Market Value”) of the
Leased Property shall be determined as follows.
13.3.1 The parties shall attempt to determine the Fair Market Value by mutual
agreement within 30 days after giving the Purchase Notice. However, if the
parties do not agree on the Fair Market Value within such 30-day period, the
following provisions shall apply.
13.3.2 Landlord and Tenant shall each give the other party notice of the name of
an acceptable appraiser 30 days after giving of the Purchase Notice. The two
appraisers will then select a third appraiser within an additional five days.
Each appraiser must demonstrate to the reasonable satisfaction of both Landlord
and Tenant that it has significant experience in appraising properties similar
to the Leased Property. Within five days after designation, each appraiser shall
submit a resume to Landlord and Tenant setting forth such appraiser’s
qualifications, including education and experience with similar properties. A
notice of objections to the qualifications of any appraiser shall be given
within 10 days after receipt of such resume. If a party fails to timely object
to the qualifications of an appraiser, then the appraiser shall be conclusively
deemed satisfactory. If a party gives a timely notice of objection to the
qualifications of an appraiser, then the disqualified appraiser shall be
replaced by an appraiser selected by the qualified appraisers or, if all
appraisers are disqualified, then by an appraiser selected by a commercial
arbitrator acceptable to Landlord and Tenant.
13.3.3 The Fair Market Value shall be determined by the appraisers within
60 days thereafter as follows. Each of the appraisers shall be instructed to
prepare an appraisal of the Leased Property in accordance with the following
instructions:
The Leased Property is to be valued upon the three conventional approaches to
estimate value known as the Income, Sales Comparison and Cost Approaches. Once
the approaches are completed, the appraiser correlates the individual approaches
into a final value conclusion.
The three approaches to estimate value are summarized as follows:
Income Approach: This valuation approach recognizes that the value of the
operating tangible and intangible assets can be represented by the expected
economic viability of the business giving returns on and of the assets.
Sales Comparison Approach: This valuation approach is based upon the principle
of substitution. When a facility is replaceable in the market, the market
approach assumes that value tends to be set at the price of acquiring an equally
desirable substitute facility. Since healthcare market conditions change and
frequently are subject to regulatory and financing environments, adjustments
need to be considered. These adjustments also consider the operating differences
such as services and demographics.

 

43



--------------------------------------------------------------------------------



 



Cost Approach: This valuation approach estimates the value of the tangible
assets only. Value is represented by the market value of the land plus the
depreciated reproduction cost of all improvements and equipment.
In general, the Income and Sales Comparison Approaches are considered the best
representation of value because they cover both tangibles and intangible assets,
consider the operating characteristics of the business and have the most
significant influence on attracting potential investors.
The appraised values submitted by the three appraisers shall be ranked from
highest value to middle value to lowest value, the appraised value (highest or
lowest) which is furthest from the middle appraised value shall be discarded,
and the remaining two appraised values shall be averaged to arrive at the Fair
Market Value.
13.3.4 In the event of any condemnation, similar taking or threat thereof with
respect to any part of the Leased Property or any insured or partially insured
casualty loss to any part of the Leased Property after Tenant has exercised an
Option to Purchase, but before settlement, the Fair Market Value of the Leased
Property shall be redetermined as provided in this §13.3 to give effect to such
condemnation, taking or loss and shall take into account all available
condemnation awards and insurance proceeds.
13.3.5 Tenant shall pay, or reimburse Landlord for, all costs and expenses in
connection with the appraisals.
13.4 Closing. The purchase of the Leased Property by Tenant shall close on a
date agreed to by Landlord and Tenant which shall be not less than 60 days after
Landlord’s receipt of the Purchase Notice and not more than 120 days after the
Fair Market Value of the Leased Property has been determined. At the closing,
Tenant shall pay the Option Price and all amounts payable under §13.2 in
immediately available funds and Landlord shall convey title to the Leased
Property to Tenant by a transferable and recordable special warranty deed and
quitclaim bill of sale.
13.5 Failure to Close Option. If Tenant for any reason fails to purchase the
Leased Property after Tenant has given the Purchase Notice, then Tenant shall
pay Landlord all costs and expenses incurred by Landlord as a result of the
failure to close, including costs of unwinding swap transactions or other
interest rate protection devices and preparing for the closing. Tenant shall
continue to be obligated as lessee hereunder for the remainder of the Term.
13.6 Failure to Exercise Option to Purchase and Renewal Option. If Tenant for
any reason does not exercise its Option to Purchase or Renewal Option in
accordance with the terms and conditions of this Lease before the expiration of
the then current Term, Tenant shall be deemed to have forfeited all of Tenant’s
rights to exercise the Option to Purchase and Renewal Option.

 

44



--------------------------------------------------------------------------------



 



13.7 Obligor Group Obligations Satisfaction. Tenant’s right to close on the
purchase of the Leased Property following exercise of its Option to Purchase is
expressly conditioned upon the prior or concurrent payment in full of the
outstanding principal balance, all accrued and unpaid interest and all other
amounts due and payable under the Obligor Group Obligations.
ARTICLE 14: NEGATIVE COVENANTS
Until the Obligor Group Obligations shall have been performed in full, Tenant,
Subtenant and Guarantor covenant and agree that Tenant and Subtenant (and
Guarantor where applicable) shall not do any of the following without the prior
written consent of Landlord:
14.1 No Debt. Tenant and Subtenant shall not create, incur, assume, or permit to
exist any indebtedness other than [i] trade debt incurred in the ordinary course
of business; [ii] indebtedness for Facility working capital purposes in an
amount not to exceed $100,000.00 per Facility; [iii] indebtedness relating to
the Letter of Credit; and [iv] indebtedness that is secured by any Permitted
Lien.
14.2 No Liens. Tenant, Subtenant and Manager shall not create, incur, or permit
to exist [i] any lien, charge, encumbrance, easement or restriction upon the
Leased Property, the Collateral, or any other asset of Tenant or Subtenant
(including any of Tenant’s or Subtenant’s deposit accounts [as “deposit account”
is defined for purposes of Article 9]), or [ii] any lien upon or pledge of any
interest in Tenant or Subtenant, except, in either case, for Permitted Liens.
14.3 No Guaranties. Tenant and Subtenant shall not create, incur, assume, or
permit to exist any guarantee of any loan or other indebtedness except for [i]
guaranties in favor of Landlord and Landlord Affiliates and [ii] the endorsement
of negotiable instruments for collection in the ordinary course of business.
14.4 No Transfer. Tenant and Subtenant shall not sell, lease, sublease,
mortgage, convey, assign or otherwise transfer any legal or equitable interest
in the Leased Property or any part thereof, except for [i] the subleases of the
Facilities to Subtenants as anticipated hereby, [ii] subleases as to which
Landlord’s consent is not required pursuant to §18.1 hereof; and [iii] transfers
made in connection with any Permitted Lien.
14.5 No Dissolution. Tenant, Subtenant, Manager (if applicable) or Guarantor
shall not dissolve, liquidate, merge, consolidate or terminate its existence or
sell, assign, lease, or otherwise transfer (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired).
14.6 No Change in Management or Operation. No change shall occur in the
management or licensed operation of the Facility. Manager (as defined herein)
shall remain the Manager of the Facility. Each Subtenant shall remain the
licensed operator of the Facility as specified on Exhibit C.

 

45



--------------------------------------------------------------------------------



 



14.7 No Investments. Tenant and Subtenant shall not purchase or otherwise
acquire, hold, or invest in securities (whether capital stock or instruments
evidencing indebtedness) of or make loans or advances to any person, including,
without limitation, any Guarantor, any Affiliate, or any shareholder, member or
partner of Tenant, Guarantor or any Affiliate, except for cash balances
temporarily invested in short-term or money market securities and such
transactions between Tenant and Subtenants, so long as Subtenants are wholly
owned by Tenant.
14.8 Material Contracts. Tenant, Subtenant and Manager shall not execute, modify
or renew any Material Contract. Any Material Contract that is approved by
Landlord [i] shall be collaterally assigned to Landlord as additional security
and such assignment shall be consented to by the other party to the Material
Contract, and [ii] must provide, either by its terms or through the collateral
assignment, that it is terminable upon not more than 30 days notice without the
necessity of establishing cause and without payment of a penalty or termination
fee by Landlord or its successors.
14.9 Subordination of Payments to Affiliates. After the occurrence of an Event
of Default and until such Event of Default is cured, Tenant, Subtenant and
Guarantor shall not make any payments or distributions (including, without
limitation, salary, bonuses, fees, principal, interest, dividends, liquidating
distributions, management fees, cash flow distributions or lease payments) to
Guarantor, Manager (if applicable), any Affiliate, or any shareholder, member or
partner of Tenant, Guarantor, Manager (if applicable) or any Affiliate.
14.10 Change of Location or Name. Tenant and Subtenant shall not change any of
the following: [i] the name under which Tenant or Subtenant conducts any of its
business or operations; or [ii] reorganize or otherwise change its respective
Organization State. Tenant shall promptly notify Landlord of any change to the
location of the principal place of business or chief executive office of Tenant
or Subtenant, or any office where any of Tenant’s or Subtenant’s books and
records are maintained.
14.11 Anti-Terrorism Laws. None of Tenant, Subtenant, Guarantors, Manager,
Company nor any Affiliate is now, or shall be at any time hereafter, a Blocked
Person, whether such restriction arises under United States law, regulation,
executive orders and OFAC Lists, and neither Tenant nor any Affiliate is
engaging, or shall engage, in any dealings or transactions with, or shall
otherwise be associated with, any Blocked Person. Tenant shall not at any time
be in violation of any laws or regulations relating to terrorism, money
laundering or similar activities, including, without limitation, Anti-Terrorism
Laws. This §14.11 shall not apply to any person to the extent such person’s
interest in Tenant, Subtenant, Guarantor, Manager, Company or any Affiliate is
through a U.S. Publicly-Traded Entity.
14.12 Restrictions on Use of Units and Beds. Tenant, Subtenant and Manager shall
not [i] increase the number of units at the Facility set aside as assisted
living or independent living units (as set forth on Exhibit C) by more than 10%
of the total number of units for the Facility (as set forth on Exhibit C); [ii]
dedicate more than 40% of the total beds at the Facility (as set forth on
Exhibit C) to the care of residents with Alzheimer’s disease or other dementia;
or [iii] provide or contract for skilled nursing care for any Facility residents
other than that level of care which is both [a] consistent with the Facility
Uses, and [b] permissible under the applicable Government Authorizations.

 

46



--------------------------------------------------------------------------------



 



14.13 Medicare and Medicaid. Tenant, Subtenant and Manager shall not, in
connection with any Facility, [i] participate in Medicare or Medicaid; [ii]
enter into any provider agreement under Medicare or Medicaid; or [iii] accept
any resident whose ability to reside at a Facility requires that the licensed
operator participate in Medicare, Medicaid or any similar provider program for
more than 10% of the residents who reside at a Facility.
14.14 Government Authorizations. Tenant, Subtenant or Manager shall not [i]
transfer any Government Authorization to any other location; [ii] pledge any
Government Authorization as collateral security for any other loan or
indebtedness; or [iii] terminate or modify any Government Authorization if doing
so would have a material effect on the Leased Property.
ARTICLE 15: AFFIRMATIVE COVENANTS
15.1 Perform Obligations. Tenant and Subtenant shall each perform all of its
obligations under this Lease, the Government Authorizations, the Permitted
Exceptions, and all Legal Requirements. If applicable, Tenant and each Subtenant
shall take all necessary action to obtain all Government Authorizations required
for the operation of the Facility as soon as possible after the Effective Date.
15.2 Proceedings to Enjoin or Prevent Construction. If any proceedings are filed
seeking to enjoin or otherwise prevent or declare invalid or unlawful Tenant’s
construction, occupancy, maintenance, or operation of the Facility or any
portion thereof, Tenant will cause such proceedings to be vigorously contested
in good faith, and in the event of an adverse ruling or decision, prosecute all
allowable appeals therefrom, and will, without limiting the generality of the
foregoing, resist the entry or seek the stay of any temporary or permanent
injunction that may be entered, and use its best efforts to bring about a
favorable and speedy disposition of all such proceedings and any other related
proceedings.
15.3 Documents and Information.
15.3.1 Furnish Documents. Tenant, each Subtenant and each Guarantor shall
periodically during the term of the Lease deliver to Landlord all documents,
reports, schedules and copies described on Exhibit E within the specified time
periods and in electronic format via the email address reporting@hcreit.com.
Landlord may change the email address at any time by giving notice to Tenant of
such change. So long as Landlord obtains a commercially reasonable
confidentiality agreement from the person or entity to which disclosure will be
made, Landlord may exhibit or furnish all Facility financial statements,
licensure reports, financial and property due diligence materials and other
documents, materials and information relating to the Facility, including the
Annual Financial Statements, Periodic Financial Statements, Annual Facility
Budget and all other documents, reports, schedules and copies described on
Exhibit E or copies thereof, to any potential transferee of the Lease or any of
the Leased Property, to any governmental or regulatory authority in connection
with any legal, administrative or regulatory proceedings requiring disclosure,
to Landlord’s attorneys, auditors and underwriters, and to any other person or
entity for which there is a legitimate business purpose for such disclosure.

 

47



--------------------------------------------------------------------------------



 



15.3.2 Furnish Information. Tenant and each Subtenant shall [i] promptly supply
Landlord with such information concerning its financial condition, affairs and
property, as Landlord may reasonably request from time to time hereafter; [ii]
promptly notify Landlord in writing of any condition or event that constitutes a
breach or event of default of any term, condition, warranty, representation, or
provisions of this Lease or any Obligor Group Obligation or Material Obligation,
and of any material adverse change in its financial condition; [iii] maintain a
standard and modern system of accounting; [iv] permit Landlord or any of its
agent or representatives to have access to and to examine all of its books and
records regarding the financial condition of the Facility at any time or times
hereafter during business hours and after reasonable oral or written notice; [v]
permit Landlord to copy and make abstracts from any and all of said books and
records; and [vi] make provisions to set-up and implement quarterly variance
telephonic conference calls with Landlord upon Landlord’s request.
15.3.3 Further Assurances and Information. Tenant shall, on request of Landlord
from time to time, execute, deliver, and furnish documents as may be necessary
to fully consummate the transactions contemplated under this Lease. Within
15 days after a request from Landlord, Tenant and each Subtenant shall provide
to Landlord such additional information regarding Tenant, Tenant’s financial
condition, Subtenant, each Subtenant’s financial condition or the Facility as
Landlord, or any auditor or underwriter of Landlord, may require from time to
time, including, without limitation, a current Tenant’s Financial Certification
and Quarterly Facility Accounts Receivable Aging Report and Quarterly Facility
Accounts Payable Aging Report in the form of Exhibit F. Upon Landlord’s request,
but not more than once every three years (or more often, at Landlord’s
discretion during the continuance of an Event of Default), Tenant shall provide
to Landlord, at Landlord’s expense, an appraisal prepared by an MAI appraiser
setting forth the current fair market value of the Leased Property.
15.3.4 Material Communications. Tenant, Subtenant and Manager shall transmit to
Landlord, within five Business Days after receipt thereof, any material
communication affecting a Facility, this Lease, the Legal Requirements or the
Government Authorizations, and Tenant, Subtenant and Manager will promptly
respond to Landlord’s inquiry with respect to such information. Material
communications shall include, but not be limited to, notices that any Government
Authorization is being downgraded to a substandard category, revoked, or
suspended, or that action is pending or being considered to downgrade any such
Governmental Authorization. Tenant, Subtenant and Manager shall promptly notify
Landlord in writing within five Business Days after Tenant, Subtenant or Manager
has knowledge of any potential, threatened or existing litigation or proceeding
against, or investigation of, Tenant, Subtenant, Manager, Guarantor, or the
Facility that may affect the right to operate the Facility or Landlord’s title
to the Facility or Tenant’s interest therein.
15.3.5 Requirements for Financial Statements. Tenant shall meet the following
requirements in connection with the preparation of the financial statements: [i]
all audited financial statements shall be prepared in accordance with generally
accepted accounting principles consistently applied; [ii] all unaudited
financial statements shall be prepared in a manner substantially consistent with
prior audited and unaudited financial statements submitted to Landlord; [iii]
all financial statements shall fairly present the financial condition and
performance for the relevant period in all material respects; [iv] the financial
statements shall include all notes to the financial statements and a complete
schedule of contingent liabilities and transactions with Affiliates; [v] the
audited financial statements shall contain an unqualified opinion; and [vi] the
audited financial statements shall be prepared in accordance with GAAP
requirements by a nationally or regionally recognized independent certified
public accountant.

 

48



--------------------------------------------------------------------------------



 



15.4 Compliance With Laws. Tenant and each Subtenant shall comply in all
material respects with all Legal Requirements and keep all Government
Authorizations in full force and effect. Tenant and each Subtenant shall pay
when due all taxes and governmental charges of every kind and nature that are
assessed or imposed upon Tenant and each Subtenant, respectively, at any time
during the term of the Lease, including, without limitation, all income,
franchise, capital stock, property, sales and use, business, intangible,
employee withholding, and all taxes and charges relating to Tenant’s and each
Subtenant’s respective business and operations. Tenant and each Subtenant shall
be solely responsible for compliance with all Legal Requirements, including the
ADA, and Landlord shall have no responsibility for such compliance.
15.5 Broker’s Commission. Tenant shall indemnify Landlord from claims of brokers
arising by the execution hereof or the consummation of the transactions
contemplated hereby and from expenses incurred by Landlord in connection with
any such claims (including attorneys’ fees), except to the extent that Landlord
has engaged such brokers.
15.6 Existence and Change in Ownership. Tenant, Subtenant, Manager (if
applicable) and each Guarantor shall maintain its existence throughout the term
of this Lease. Any change in the equity ownership of Tenant, Subtenant, Manager
(if applicable) or any Guarantor, directly or indirectly, that results in a
change in Control (as defined within the definition of “Affiliate” in §1.4
hereof) of such entity, shall require Landlord’s prior written consent.
15.7 Financial Covenants. The defined terms used in this section are defined in
§15.7.1. The method of calculating Net Worth and valuing assets shall be
consistent with the Financial Statements. The following financial covenants
shall be met throughout the term of this Lease:
15.7.1 Definitions.
(a) “Net Worth” means an amount equal to the total consolidated fair market
value of the tangible assets of the person (excluding good will and other
intangible assets) minus the total consolidated liabilities of such person.
(b) “Portfolio Cash Flow” means the aggregate net income arising from all
Facilities under this Lease as reflected on the Facility Financial Statement of
each Facility plus [i] the amount of the provision for depreciation and
amortization; plus [ii] the amount of the provision for management fees; plus
[iii] the amount of the provision for income taxes; plus [iv] the amount of the
provision for Base Rent payments and interest and equipment lease payments, if
any, relating to the Facilities; plus [v] any other non-cash charges included in
net income; and minus [vi] an imputed management fee equal to 5% of gross
revenues of the Facilities (net of contractual allowances).

 

49



--------------------------------------------------------------------------------



 



(c) “Portfolio Coverage Ratio” as of any calculation date is the ratio of [i]
Portfolio Cash Flow for the then preceding 12-month period; to [ii] the Base
Rent payments under this Lease for the then preceding 12-month period.
15.7.2 Coverage Ratio. Tenant shall maintain for each fiscal quarter a Portfolio
Coverage Ratio of not less than 0.50 to 1.00. Notwithstanding the foregoing, if
the Portfolio Coverage Ratio is less than 0.50 to 1.00 for any one fiscal
quarter but is at least 0.50 to 1.00 for the succeeding fiscal quarter, Tenant
shall not be deemed to be in default of this §15.7.2. However, if the Portfolio
Coverage Ratio is less than 0.50 to 1.00 for any two consecutive fiscal
quarters, Tenant shall be deemed to be in default of this §15.7.2 unless, within
five Business Days after the last day of the then most recent fiscal quarter,
Tenant provides to Landlord a letter of credit (the “Additional Letter of
Credit”) in an amount which, when added to the amount of the Portfolio Cash Flow
for the applicable fiscal quarters would result in a Portfolio Coverage Ratio of
1.00 to 1.00 for the applicable fiscal quarters (the “Additional Letter of
Credit Amount”). If and when Tenant maintains a Portfolio Coverage Ratio of not
less than 1.00 to 1.00 for two consecutive fiscal quarters, the Additional
Letter of Credit requirement will be eliminated. Other than as specifically set
forth in this §15.7.2, the Additional Letter of Credit shall meet the
requirements of this Lease applicable to the Letter of Credit.
15.7.3 Net Worth. Tenant shall cause Indemnitor to maintain for each fiscal
quarter a Net Worth of at least $50,000,000.00, with cash and cash equivalents
of at least $500,000.00. Tenant shall maintain for each fiscal quarter a Net
Worth of at least $1.00.
15.8 Facility Licensure and Certification. Tenant, each Subtenant and Manager,
as applicable, shall [i] provide Landlord with a copy of any license issued in
connection with the Facility within 20 days after receipt of evidence of such
license’s issuance or renewal; [ii] give written notice to Landlord within five
Business Days after an inspection of the Facility with respect to health care
licensure or certification has occurred and deliver to Landlord a copy of any
survey, report or statement of deficiencies issued by any governmental authority
within five Business days of receipt; and [iii] deliver to Landlord copies of
each of the reports, notices, correspondence and all other items and documents
related to licensing or certification listed on Exhibit E within five Business
Days after receipt thereof. Tenant and Subtenant acknowledge that each has
reviewed Exhibit E and agrees to the foregoing obligation. If Tenant or
Subtenant receives a Facility survey or inspection report with material
deficiencies, notice of failure to comply with a plan of correction or an HIPDB
adverse action report, Tenant and the respective Subtenant shall either [a] cure
all deficiencies and implement all corrective actions by the date required by
the regulatory authority (including follow-up surveys or inspection reports), or
[b] contest the applicability of any determination by appropriate proceedings so
long as Tenant complies within any applicable timeframe set forth in any final,
non-appealable determination. Tenant, Subtenant, and Manager shall furnish to
Landlord a copy of any plan of correction within the time period specified by
the applicable governmental authority.
15.9 Transfer of License and Facility Operations. If this Lease is terminated
due to expiration of the Term, pursuant to an Event of Default or for any reason
other than Tenant’s purchase of the Leased Property, or if Tenant or Subtenant
vacates the Leased Property (or any part thereof) without termination of this
Lease, the following provisions shall be immediately effective:
15.9.1 Licensure. Tenant and each Subtenant shall execute, deliver and file all
documents and statements reasonably requested by Landlord to effect the transfer
of the Facility license and Government Authorizations to a replacement operator
designated by Landlord (“Replacement Operator”), subject to any required
approval of governmental regulatory authorities, and Tenant and each Subtenant
shall provide to Landlord all information and records required by Landlord in
connection with the transfer of the license and Government Authorizations.

 

50



--------------------------------------------------------------------------------



 



15.9.2 Facility Operations. In order to facilitate a responsible and efficient
transfer of the operations of the Facility, Tenant and Subtenant shall, if and
to the extent requested by Landlord and subject to all applicable law, [i]
deliver to Landlord the most recent updated reports, notices, schedules and
documents listed in Exhibit E; [ii] continue and maintain the operation of the
Facility in the ordinary course of business, including retention of all
residents at the Facility to the fullest extent practicable and consistent with
applicable laws and regulations, until transfer of the Facility operations to
the Replacement Operator is completed; [iii] enter into such management
agreements, operations transfer agreements and other types of agreements that
may be reasonably requested by Landlord or the Replacement Operator; and [iv]
provide reasonable access for Landlord and its agents to show the Facility to
potential replacement operators. Tenant and Subtenant consent to the
distribution by Landlord, subject to reasonable confidentiality provisions, to
potential replacement operators of Facility financial statements, licensure
reports, financial and property due diligence materials and other documents,
materials and information relating to the Facility but such materials and
information shall not include proprietary materials and information such as
policy and procedure manuals. The provisions of this section do not create or
establish any rights in Tenant, Subtenant or any third party and Landlord
reserves all rights and remedies relating to termination of this Lease.
15.10 Bed Operating Rights. Tenant and Subtenant acknowledge and agree that the
rights to operate the beds located at the Facility as assisted living beds and
memory care beds under the law of the applicable Facility State [i] affect the
value of the Leased Property, and [ii] the grant of this Lease is conditioned
upon the existence of such rights. Tenant and Subtenant shall not relocate any
licensed bed to any other location and shall not transfer any bed operating
rights to any other party without the prior written consent of Landlord.
15.11 Power of Attorney. Effective upon [i] the occurrence and during the
continuance of an Event of Default, or [ii] termination of this Lease for any
reason other than Tenant’s purchase of the Leased Property, Tenant and Subtenant
hereby irrevocably and unconditionally appoint Landlord, or Landlord’s
authorized officer, agent, employee or designee, as Tenant’s and Subtenant’s
true and lawful attorney-in-fact, to act for Tenant and Subtenant in Tenant’s
and Subtenant’s respective name, place, and stead, to execute, deliver and file
all applications and any and all other necessary documents and statements to
effect the issuance, transfer, reinstatement, renewal and/or extension of the
Facility license and all Governmental Authorizations issued to Tenant and
Subtenant or applied for by Tenant and Subtenant in connection with Tenant’s and
Subtenant’s operation of the Facility, to permit any designee of Landlord or any
other transferee to operate the Facility under the Governmental Authorizations,
and to do any and all other acts incidental to any of the foregoing. Tenant and
Subtenant irrevocably and unconditionally grant to Landlord as their respective
attorney-in-fact full power and authority to do and perform every act necessary
and proper to be done in the exercise of any of the foregoing powers as fully as
Tenant and Subtenant might or could do if personally present or acting, with
full power of substitution, hereby ratifying and confirming all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and is irrevocable prior to Tenant’s
purchase of the Leased Property.

 

51



--------------------------------------------------------------------------------



 



15.12 Information and Images. Tenant grants to Landlord and Landlord’s
Affiliates the perpetual, irrevocable, worldwide right and license to reproduce,
use, prepare derivative works based upon, publish, distribute, and display, by
any means and in any media, information describing, and photographic or other
images depicting, the Leased Property and Facilities (but not the names of the
Facilities or Tenant), units, rooms, amenities and special features and the
Land, Improvements and Personal Property (the “Information and Images”). Without
limiting the foregoing, such Information and Images may be reproduced, used,
published, distributed, and displayed by Landlord and Landlord’s Affiliates in
any promotional or marketing materials, advertisements, reports, or web sites.
Tenant expressly waives and releases [i] any right to receive compensation for
such reproduction, use, publication, distribution, or display; [ii] any right to
inspect or approve such Information and Images prior to such reproduction, use,
publication, distribution, or display; or [iii] any rights under any copyright,
patent, trademark, or similar statute or regulation with respect to such use,
publication, distribution or display.
15.13 Compliance with Anti-Terrorism Laws. Tenant shall immediately notify
Landlord if Tenant has knowledge that Tenant or any Affiliate becomes a Blocked
Person or is otherwise listed on any OFAC List or [i] is convicted with respect
to, [ii] pleads nolo contendere to, [iii] is indicted with respect to, or [iv]
is arraigned and held over on charges involving, money laundering, predicate
crimes to money laundering or any Anti-Terrorism Law. None of Tenant, Subtenant,
Guarantors, Manager, Company or any Affiliate will, directly or indirectly, [a]
conduct any business, or engage in any transaction or dealing, with any Blocked
Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, [b] deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law, or
[c] engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. In addition, Tenant hereby
agrees to provide Landlord with any additional information that Landlord deems
necessary from time to time in order to ensure compliance with the
Anti-Terrorism Laws. This §15.13 shall not apply to any person to the extent
such person’s interest in Tenant, Subtenant, Guarantor, Manager, Company or any
Affiliate is through a U.S. Publicly-Traded Entity.
15.14 Contracts; Agreements. Upon request, and subject to federal, state, and
local laws and regulations applicable to resident and tenant privacy, Tenant,
Subtenant and Manager shall provide to Landlord true and correct copies of all
[i] contracts for the provision of goods and services in connection with the
operation or management of the Leased Property; and [ii] occupancy agreements,
admission agreements and resident care agreements.

 

52



--------------------------------------------------------------------------------



 



ARTICLE 16: ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS
16.1 Prohibition on Alterations and Improvements. Except for Permitted
Alterations (as hereinafter defined), Tenant shall not make any structural or
nonstructural changes, alterations, additions and/or improvements (hereinafter
collectively referred to as “Alterations”) to the Leased Property.
16.2 Approval of Alterations. If Tenant desires to perform any Permitted
Alterations, Tenant shall, if such Permitted Alterations cost more than
$250,000.00, deliver to Landlord plans, specifications, drawings, and such other
information as may be reasonably requested by Landlord (collectively the “Plans
and Specifications”) showing in reasonable detail the scope and nature of the
Alterations that Tenant desires to perform. It is the intent of the parties
hereto that the level of detail shall be comparable to that which is referred to
in the architectural profession as “design development drawings” as opposed to
working or biddable drawings. Landlord agrees not to unreasonably delay its
review of the Plans and Specifications. Within 30 days after receipt of an
invoice, Tenant shall reimburse Landlord for all reasonable costs and expenses
incurred by Landlord in reviewing and, if required, approving or disapproving
the Plans and Specifications, inspecting the Leased Property, and otherwise
monitoring compliance with the terms of this Article 16. Tenant shall comply
with the requirements of §16.4 in making any Permitted Alterations.
16.3 Permitted Alterations. Permitted Alterations means any one of the
following: [i] Alterations approved by Landlord; [ii] Alterations required under
§7.2; [iii] Alterations having a total cost of less than $250,000.00; provided,
however, that any change in the number or configuration of units in a Facility
shall require Landlord’s prior approval; or [iv] repairs, rebuilding and
restoration required or undertaken pursuant to §9.4 or §10.2.
16.4 Requirements for Permitted Alterations. Tenant shall comply with all of the
following requirements in connection with any Permitted Alterations which cost
more than $250,000.00:
(a) The Permitted Alterations shall be made in accordance with the approved
Plans and Specifications.
(b) The Permitted Alterations and the installation thereof shall comply with all
applicable legal requirements and insurance requirements.
(c) The Permitted Alterations shall be done in a good and workmanlike manner,
shall not impair the value or the structural integrity of the Leased Property,
and shall be free and clear of all mechanic’s liens.
(d) For any Permitted Alternations having a total cost of $500,000.00 or more,
Tenant shall deliver to Landlord a payment and performance bond, with a surety
acceptable to Landlord, in an amount equal to the estimated cost of the
Permitted Alterations, guaranteeing the completion of the work free and clear of
liens and in accordance with the approved Plans and Specifications, and naming
Landlord and any mortgagee of Landlord as joint obligees on such bond.

 

53



--------------------------------------------------------------------------------



 



(e) For any Permitted Alternations having a total cost of $500,000.00 or more,
Tenant shall, at Tenant’s expense, obtain a builder’s completed value risk
policy of insurance insuring against all risks of physical loss, including
collapse and transit coverage, in a nonreporting form, covering the total value
of the work performed, and equipment, supplies, and materials, and insuring
initial occupancy or obtain similar coverage to under already existing policies,
reasonably satisfactory to Landlord. Landlord and any mortgagee of Landlord
shall be additional insureds of such policy. Landlord shall have the right to
approve the form and substance of such policy.
(f) Tenant shall pay the premiums required to increase the amount of the
insurance coverages required by Article 4 to reflect the increased value of the
Improvements resulting from installation of the Permitted Alterations, and shall
deliver to Landlord a certificate evidencing the increase in coverage.
(g) Tenant shall, not later than 60 days after completion of the Permitted
Alterations, deliver to Landlord a revised “as-built” survey of the respective
Facility if the Permitted Alterations altered the Land or “footprint” of the
Improvements and an “as-built” set of Plans and Specifications for the Permitted
Alterations in form and substance reasonably satisfactory to Landlord.
(h) Tenant shall, not later than 30 days after Landlord sends an invoice,
reimburse Landlord for any reasonable costs and expenses, including attorneys’
fees and architects’ and engineers’ fees, incurred in connection with reviewing
and approving the Permitted Alterations and ensuring Tenant’s compliance with
the requirements of this section. The daily fee for Landlord’s consulting
engineer is $500.00.
16.5 Ownership and Removal of Permitted Alterations. The Permitted Alterations
shall become a part of the Leased Property, owned by Landlord, and leased to
Tenant subject to the terms and conditions of this Lease. Tenant shall not be
required or permitted to remove any Permitted Alterations.
16.6 Minimum Qualified Capital Expenditures. During each Lease Year, Tenant
shall, at Tenant’s option, either expend or escrow at least the Minimum Capital
Expenditures Amount per unit for Qualified Capital Expenditures to improve the
Facilities (provided that as to any Facility with respect to which a certificate
of occupancy was not issued prior to the end of the first Lease Year, the
minimum qualified capital expenditures required by this section shall be waived
until the Lease Year immediately following the Lease Year in which such
certificate of occupancy is issued). Thereafter throughout the Term, Tenant
shall expend or escrow the applicable Minimum Capital Expenditures Amount for
such Lease Year. Within 60 days after the end of each Lease Year, Tenant shall
deliver to Landlord a certificate in the form of Exhibit G listing the Qualified
Capital Expenditures made in the prior Lease Year. If the entire minimum amount
was not expended in such Lease Year, the certificate will include certification
that the balance of the current minimum amount has been deposited in a reserve
account to be used solely for Qualified Capital Expenditures for the Facilities.
16.7 Signs. Tenant may, at its own expense, erect and maintain identification
signs at the Leased Property, provided such signs comply with all laws,
ordinances, and regulations. Upon the termination or expiration of this Lease,
Tenant shall, within 30 days after notice from Landlord, remove the signs and
restore the Leased Property to its original condition.

 

54



--------------------------------------------------------------------------------



 



ARTICLE 17: RESERVED
ARTICLE 18: ASSIGNMENT AND SALE OF LEASED PROPERTY
18.1 Prohibition on Assignment and Subletting. Tenant acknowledges that Landlord
has entered into this Lease in reliance on the personal services and business
expertise of Tenant. Tenant may not assign, sublet, mortgage, hypothecate,
pledge, grant a right of first refusal or transfer any interest in this Lease,
or in the Leased Property, in whole or in part, without the prior written
consent of Landlord, which Landlord may withhold in its sole and absolute
discretion. The following transactions will be deemed an assignment or sublease
requiring Landlord’s prior written consent: [i] an assignment by operation of
law; [ii] an imposition (whether or not consensual) of a lien, mortgage, or
encumbrance upon Tenant’s interest in the Lease; [iii] an arrangement
(including, but not limited to, management agreements, concessions, licenses,
and easements) which allows the use or occupancy of all or part of the Leased
Property by anyone other than Tenant; and [iv] a change of ownership of Tenant.
Landlord’s consent to any assignment, right of first refusal or sublease will
not release Tenant (or any guarantor) from its payment and performance
obligations under this Lease, but rather Tenant, any guarantor, and Tenant’s
assignee or sublessee will be jointly and severally liable for such payment and
performance. An assignment, right of first refusal or sublease without the prior
written consent of Landlord will be void at Landlord’s option. Landlord’s
consent to one assignment, right of first refusal or sublease will not waive the
requirement of its consent to any subsequent assignment or sublease.
Notwithstanding the foregoing, [a] Tenant may enter into a Sublease with each
Subtenant for each Facility provided that each Sublease complies with §18.2, and
[b] Tenant or Subtenant may enter into a Management Agreement with Manager for
each Facility on terms reasonably acceptable to Landlord. Tenant shall not
modify the terms of, extend or terminate any sublease without the prior written
consent of Landlord. Notwithstanding the foregoing or any other provision hereof
to the contrary, Landlord’s consent shall not be required with respect to any
new non-residential leases covering floor space not exceeding 5,000 square feet
as to any Facility.
18.2 Requests for Landlord’s Consent to Assignment, Sublease or Management
Agreement. If Tenant is required to obtain Landlord’s consent to a specific
assignment, sublease, or management agreement, Tenant shall give Landlord [i]
the name and address of the proposed assignee, subtenant or manager; [ii] a copy
of the proposed assignment, sublease or management agreement; [iii] reasonably
satisfactory information about the nature, business and business history of the
proposed assignee, subtenant, or manager and its proposed use of the Leased
Property; and [iv] banking, financial, and other credit information, and
references about the proposed assignee, subtenant or manager sufficient to
enable Landlord to determine the financial responsibility and character of the
proposed assignee, subtenant or manager. Any assignment, sublease or management
agreement shall contain provisions to the effect that [a] such assignment,
sublease or management agreement is subject and subordinate to all of the terms
and provisions of this Lease and to the rights of Landlord and that the
assignee, subtenant or manager shall comply with all applicable provisions of
this Lease; [b] such assignment, sublease or management agreement may

 

55



--------------------------------------------------------------------------------



 



not be modified without the prior written consent of Landlord not to be
unreasonably withheld or delayed; [c] if this Lease shall terminate before the
expiration of such assignment, sublease or management agreement, the assignee,
subtenant or manager thereunder will, solely at Landlord’s option and only upon
the express written notice of attornment from Landlord, attorn to Landlord and
waive any right the assignee, subtenant or manager may have to terminate the
assignment, sublease or management agreement or surrender possession thereunder
as a result of the termination of this Lease; and [d] if the assignee, subtenant
or manager receives a written notice from Landlord stating that Tenant is in
default under this Lease, the assignee, subtenant or manager shall thereafter
pay all rentals or payments under the assignment, sublease or management
agreement directly to Landlord until such default has been cured. Any attempt or
offer by an assignee, subtenant or manager to attorn to Landlord shall not be
binding or effective without the express written consent of Landlord. Tenant
hereby collaterally assigns to Landlord, as security for the performance of its
obligations hereunder, all of Tenant’s right, title, and interest in and to any
assignment, sublease or management agreement now or hereafter existing for all
or part of the Leased Property. Tenant shall, at the request of Landlord,
execute such other instruments or documents as Landlord may request to evidence
this collateral assignment. If Landlord, in its sole and absolute discretion,
consents to such assignment, sublease, or management agreement, such consent
shall not be effective until [i] a fully executed copy of the instrument of
assignment, sublease or management agreement has been delivered to Landlord;
[ii] in the case of an assignment, Landlord has received a written instrument in
which the assignee has assumed and agreed to perform all of Tenant’s obligations
under the Lease; and [iii] Tenant has paid to Landlord a fee in the amount of
$2,500.00 (applies only to consent requests after the Closing); and [iv]
Landlord has received reimbursement from Tenant or the assignee for all
attorneys’ fees and expenses and all other reasonable out-of-pocket expenses
incurred in connection with determining whether to give its consent, giving its
consent and all matters relating to the assignment (applies only to consent
requests after the Closing).
18.3 Agreements with Residents. Notwithstanding §18.1, Tenant and Subtenant may
enter into an occupancy agreement with residents of the Leased Property without
the prior written consent of Landlord provided that [i] the agreement does not
provide for lifecare services; [ii] the agreement does not contain any type of
rate lock provision or rate guaranty for more than two calendar years; [iii]
Tenant and Subtenant may not collect rent for more than one month in advance;
[iv] all residents of the Leased Property are accurately shown in accounting
records for the Facility; [v] the agreement is substantially in the form
approved by Landlord; [vi] the agreement does not contain an option to purchase;
and [vii] the agreement provides for an initial term of at least one month
(excluding limited respite care). Without the prior written consent of Landlord,
Tenant and Subtenant shall not materially change the form of resident occupancy
agreement that was submitted to Landlord prior to the Effective Date.
18.4 Sale of Leased Property. If Landlord or any subsequent owner of the Leased
Property sells the Leased Property, its liability for the performance of its
agreements in this Lease will end on the date of the sale of the Leased
Property, and Tenant will look solely to the purchaser for the performance of
those agreements. For purposes of this section, any holder of a mortgage or
security agreement which affects the Leased Property at any time, and any
landlord under any lease to which this Lease is subordinate at any time, will be
a subsequent owner of the Leased Property when it succeeds to the interest of
Landlord or any subsequent owner of the Leased Property.

 

56



--------------------------------------------------------------------------------



 



18.5 Assignment by Landlord. Landlord may transfer, assign, mortgage,
collaterally assign, or otherwise dispose of Landlord’s interest in this Lease
or the Leased Property but only if the Loan is also subject to the same
transaction with the same transferee, assignee, or mortgagee.
ARTICLE 19: HOLDOVER AND SURRENDER
19.1 Holding Over. If Tenant, with or without the express or implied consent of
Landlord, continues to hold and occupy the Leased Property (or any part thereof)
after the expiration of the Term or earlier termination of this Lease (other
than pursuant to Tenant’s purchase of the Leased Property), such holding over
beyond the Term and the acceptance or collection of Rent in the amount specified
below by Landlord shall operate and be construed as creating a tenancy from
month to month and not for any other term whatsoever. Said month-to-month
tenancy may be terminated by Landlord by giving Tenant five days’ written
notice, and at any time thereafter Landlord may re-enter and take possession of
the Leased Property. If Tenant continues after the expiration of the Term or
earlier termination of this Lease to hold and occupy the Leased Property whether
as a month-to-month tenant or a tenant at sufferance or otherwise, Tenant shall
pay Rent for each month in an amount equal to the sum of [i] one and one-half
(11/2) times the Base Rent payable during the month in which such expiration or
termination occurs, plus [ii] all Additional Charges accruing during the month,
plus [iii] any and all other sums payable by Tenant pursuant to this Lease.
During any continued tenancy after the expiration of the Term or earlier
termination of this Lease, Tenant shall be obligated to perform and observe all
of the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by applicable law, to
continue its occupancy and use of the Leased Property until the tenancy is
terminated. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Lease.
19.2 Surrender. Except for [i] Permitted Alterations; [ii] normal and reasonable
wear and tear (subject to the obligation of Tenant to maintain the Leased
Property in good order and repair during the Term); and [iii] damage and
destruction not required to be repaired by Tenant, Tenant shall surrender and
deliver up the Leased Property at the expiration or termination of the Term in
as good order and condition as of the Commencement Date.
19.3 Indemnity. If Tenant fails to surrender the entire Leased Property or any
part thereof upon the expiration or termination of this Lease in a timely manner
and in accordance with the provisions of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall defend, indemnify and
hold Landlord, its principals, officers, directors, agents, and employees
harmless from loss or liability resulting from such failure, including, without
limiting the generality of the foregoing, loss of rental with respect to any new
lease in which the rental payable thereunder exceeds the Rent collected by
Landlord pursuant to this Lease during Tenant’s holdover and any claims by any
proposed new tenant founded on Tenant’s failure to surrender the Leased
Property. The provisions of this Article 19 shall survive the expiration or
termination of this Lease.

 

57



--------------------------------------------------------------------------------



 



ARTICLE 20: LETTER OF CREDIT
20.1 Terms of Letter of Credit. To fulfill a condition for the granting of this
Lease, Tenant shall provide Landlord with the Letter of Credit at the Closing.
Tenant shall maintain the Letter of Credit in favor of Landlord until the
Obligor Group Obligations are performed in full. The Letter of Credit shall
permit partial and full draws and shall permit drawing upon presentation of a
draft drawn on the Issuer and a certificate signed by Landlord stating that an
Event of Default has occurred under this Lease. The Letter of Credit shall be
for an initial term of one year and shall be automatically renewed annually for
successive terms of at least one year unless Landlord receives notice from the
Issuer, by certified mail, at least 60 days prior to the expiry date then in
effect that the Letter of Credit will not be extended for an additional one-year
period.
20.2 Replacement Letter of Credit. Tenant shall provide a replacement Letter of
Credit which satisfies the requirements of §20.1 from an Issuer acceptable to
Landlord within 30 days after the occurrence of any of the following: [i]
Landlord’s receipt of notice from the Issuer that the Letter of Credit will not
be extended for an additional one-year period; [ii] Landlord gives notice to
Tenant that the Lace Financial Service Rating (or rating of a comparable rating
service) of the Issuer is less than a “C+” (or the comparable rating of such
other rating service); [iii] Landlord gives notice to Tenant of the admission by
Issuer in writing of its inability to pay its debts generally as they become
due, or Issuer’s filing of a petition in bankruptcy or petitions to take
advantage of any insolvency act, making an assignment for the benefit of its
creditors, consenting to the appointment of a receiver of itself or of the whole
or any substantial part of its property, or filing a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
applicable law, regulation, or statute of the United States of America or any
state thereof or [iv] Issuer is at any time determined not to be at least
“adequately capitalized”, as that term is defined and used in the “Prompt
Corrective Action” statute, 12 U.S.C. §1831, and implementing regulations.
Tenant’s failure to comply with the requirements of this section shall be an
immediate Event of Default without any notice (other than as provided for in
this section), cure or grace period. Upon such Event of Default, Landlord shall
be entitled to draw upon the Letter of Credit and Landlord may, solely at its
option and without any obligation to do so, require Tenant to obtain a
replacement Letter of Credit satisfactory to Landlord with the Letter of Credit
proceeds made available to Tenant solely to secure Tenant’s reimbursement
obligation for the replacement Letter of Credit.
20.3 Draws. Landlord may draw under the Letter of Credit upon the occurrence of
an Event of Default hereunder. Any such draw shall not cure an Event of Default.
The proceeds from the Letter of Credit (“LC Proceeds”) shall be the sole
property of Landlord and may be used, retained and invested by Landlord without
restriction or limitation. Landlord shall have no obligation to account for its
use of the LC Proceeds and Tenant shall have no interest in or claim against the
LC Proceeds. Landlord shall have the right and option, but not the obligation,
to apply all or any portion of the LC Proceeds to pay all or any portion of [i]
the Obligor Group Obligations; plus [ii] all reasonable expenses and costs
incurred by Landlord in enforcing or preserving Landlord’s rights under this
Lease or any security for the Obligor Group Obligations, including, without
limitation, [a] the fees, expenses, and costs of any litigation, appellate,
receivership, administrative, bankruptcy, insolvency, or other similar
proceeding; [b] attorney, paralegal, consulting and witness fees and
disbursements; and [c] the expenses, including, without limitation, lodging,
meals and transportation of Landlord and its employees, agents, attorneys, and
witnesses in preparing for litigation, administrative, bankruptcy, insolvency,
or similar proceedings and attendance at hearings, depositions, and trials in
connection therewith.

 

58



--------------------------------------------------------------------------------



 



20.4 Partial Draws. Upon the occurrence of a monetary Event of Default under the
Obligor Group Obligations, Landlord may, at its option, make a partial draw on
the Letter of Credit in an amount not to exceed the amount of the Obligor Group
Obligations then past due. If Landlord then applies the proceeds from such
partial draw on the Letter of Credit to payment of all or any portion of the
Obligor Group Obligations then past due, Tenant shall, within 30 days after
notice from Landlord of such partial draw and payment, cause the amount of the
Letter of Credit to be reinstated to the amount in effect prior to such partial
draw. Tenant’s failure to comply with the requirements of this section shall be
an immediate Event of Default under the Lease Documents without any notice
(other than as provided for in this section), cure or grace period. Landlord’s
rights under this §20.4 are in addition to, and not in limitation of, Landlord’s
rights under §20.3.
20.5 Substitute Letter of Credit. Tenant may, from time to time, deliver to
Landlord a substitute Letter of Credit meeting the requirements of this Lease
and issued by an Issuer acceptable to Landlord. Upon Landlord’s approval of the
substitute Letter of Credit, Landlord shall release the previous Letter of
Credit to Tenant.
20.6 Retention of Letter of Credit. Upon termination of this Lease due to
expiration of the Term, pursuant to an Event of Default or for any reason other
than Tenant’s purchase of the Leased Property, Landlord shall be entitled to
hold the Letter of Credit until the Obligor Group Obligations are performed in
full or are released by Landlord.
ARTICLE 21: QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES
21.1 Quiet Enjoyment. So long as Tenant performs all of its obligations under
this Lease, Tenant’s possession of the Leased Property will not be disturbed by
Landlord or any party claiming by, through or under Landlord.
21.2 Subordination. Subject to the terms and conditions of this section, this
Lease and Tenant’s rights under this Lease are subordinate to any ground lease
or underlying lease, first mortgage, first deed of trust, or other first lien
against the Leased Property, together with any renewal, consolidation,
extension, modification or replacement thereof, which now or at any subsequent
time affects the Leased Property or any interest of Landlord in the Leased
Property, except to the extent that any such instrument expressly provides that
this Lease is superior. The foregoing subordination provision is expressly
conditioned upon any lessor or mortgagee being obligated and bound (subject to a
nondisturbance or similar agreement reasonably acceptable to Tenant) to
recognize Tenant as the tenant under this Lease, and such lessor or mortgagee
shall have no right to disturb Tenant’s possession, use and occupancy of the
Leased Property or Tenant’s enjoyment of its rights under this Lease unless and
until an Event of Default occurs hereunder. Any foreclosure action or proceeding
by any mortgagee with respect to the Leased Property

 

59



--------------------------------------------------------------------------------



 



shall not affect Tenant’s rights under this Lease and shall not terminate this
Lease unless and until an Event of Default occurs hereunder. The foregoing
provisions will be self-operative, and no further instrument will be required in
order to effect them. However, Tenant shall execute, acknowledge and deliver to
Landlord, at any time and from time to time upon demand by Landlord, such
documents as may be requested by Landlord or any mortgagee or any holder of any
mortgage or other instrument described in this section, to confirm or effect any
such subordination, provided that any such document shall include a
nondisturbance provision as set forth in this section satisfactory to Tenant.
Any mortgagee of the Leased Property shall be deemed to be bound by the
nondisturbance provision set forth in this section. If Tenant fails or refuses
to execute, acknowledge, and deliver any such document within 20 days after
written demand, Landlord may execute acknowledge and deliver any such document
on behalf of Tenant as Tenant’s attorney-in-fact. Tenant hereby constitutes and
irrevocably appoints Landlord, its successors and assigns, as Tenant’s
attorney-in-fact to execute, acknowledge, and deliver on behalf of Tenant any
documents described in this section. This power of attorney is coupled with an
interest and is irrevocable.
21.3 Attornment. If any holder of any mortgage, indenture, deed of trust, or
other similar instrument described in §21.2 succeeds to Landlord’s interest in
the Leased Property, Tenant will pay to such holder all Rent subsequently
payable under this Lease. Tenant shall, upon request of anyone succeeding to the
interest of Landlord, automatically become the tenant of, and attorn to, such
successor in interest without changing this Lease. The successor in interest
will not be bound by [i] any payment of Rent for more than one month in advance;
[ii] any amendment or modification of this Lease thereafter made without its
consent as provided in this Lease; [iii] any claim against Landlord arising
prior to the date on which the successor succeeded to Landlord’s interest; or
[iv] any claim or offset of Rent against Landlord. Upon request by Landlord or
such successor in interest and without cost to Landlord or such successor in
interest, Tenant will execute, acknowledge and deliver an instrument or
instruments confirming the attornment. If Tenant fails or refuses to execute,
acknowledge, and deliver any such instrument within 20 days after written
demand, then Landlord or such successor in interest will be entitled to execute,
acknowledge, and deliver any document on behalf of Tenant as Tenant’s
attorney-in-fact. Tenant hereby constitutes and irrevocably appoints Landlord,
its successors and assigns, as Tenant’s attorney-in-fact to execute,
acknowledge, and deliver on behalf of Tenant any such document. This power of
attorney is coupled with an interest and is irrevocable.
21.4 Estoppel Certificates. At the request of Landlord or any mortgagee or
purchaser of the Leased Property, Tenant shall execute, acknowledge, and deliver
an estoppel certificate in favor of Landlord or any mortgagee or purchaser of
the Leased Property certifying the following: [i] that the Lease is unmodified
and in full force and effect, or if there have been modifications that the same
is in full force and effect as modified and stating the modifications; [ii] the
date to which Rent and other charges have been paid; [iii] whether Tenant or
Landlord is in default or whether there is any fact or condition which, with
notice or lapse of time, or both, would constitute a default, and specifying any
existing default, if any; [iv] that Tenant has accepted and occupies the Leased
Property; [v] that Tenant has no defenses, setoffs, deductions, credits, or
counterclaims against Landlord, if that be the case, or specifying such that
exist; and [vi] such other information as may reasonably be requested by
Landlord or any mortgagee or purchaser. Any purchaser or mortgagee may rely on
this estoppel certificate. If Tenant fails to deliver the estoppel

 

60



--------------------------------------------------------------------------------



 



certificates to Landlord within 10 days after the request of Landlord, then
Tenant shall be deemed to have certified that [a] the Lease is in full force and
effect and has not been modified, or that the Lease has been modified as set
forth in the certificate delivered to Tenant; [b] Tenant has not prepaid any
Rent or other charges except for the current month; [c] Tenant has accepted and
occupies the Leased Property; [d] neither Tenant nor Landlord is in default nor
is there any fact or condition which, with notice or lapse of time, or both,
would constitute a default; and [e] Tenant has no defenses, setoffs, deductions,
credits, or counterclaims against Landlord. Tenant hereby irrevocably appoints
Landlord as Tenant’s attorney-in-fact to execute, acknowledge, and deliver on
Tenant’s behalf any estoppel certificate to which Tenant does not object within
10 days after Landlord sends the certificate to Tenant. This power of attorney
is coupled with an interest and is irrevocable.
21.5 Subordination; Non-Disturbance, and Attornment Agreement. Notwithstanding
the provisions of §§21.2 — 21.4, Tenant will enter into a Subordination,
Non-Disturbance and Attornment Agreement with Landlord’s current mortgagee
substantially in the form attached as Exhibit K to document the terms of
Tenant’s subordination and attornment obligations and the mortgagee’s
non-disturbance obligations.
21.6 Right to Use Trade Name. Tenant, Subtenant and Manager grant Landlord an
irrevocable license, coupled with an interest, which license Landlord may grant
to any mortgagee of the Leased Property, to use the Facility names set forth on
Exhibit C, and, to the extent required by any lender of Landlord, the name
“Capital Senior Living” and/or associated trademark rights and trade names
relating to any of the Leased Property for a period not to exceed 120 days after
the date that any holder of a mortgage, indenture, deed of trust, or other
similar instrument succeeds to Landlord’s interest in the Leased Property by
foreclosure or deed-in-lieu of foreclosure.
ARTICLE 22: CONTINGENT PAYMENTS
22.1 Contingent Payments. Landlord shall make Contingent Payments to the extent
set forth in this section. Tenant shall request each Contingent Payment by
submitting a Contingent Payment Request to Landlord or in the case of Contingent
Payments for Project Improvements, a Disbursement Voucher pursuant to the
Disbursing Agreement. Landlord shall make the Contingent Payment provided that
[i] no Event of Default has occurred and is continuing, and [ii] Landlord has
determined that all requirements for the Contingent Payment have been satisfied.
Contingent Payments will be made not less than eight Business Days and not more
than twelve Business Days following Tenant’s delivery of the Contingent Payment
Request.
22.2 Contingent Payments for Capital Expenditures.
22.2.1 Conditions. In addition to any other requirements set forth in this
section, Landlord’s obligation to make Contingent Payments for capital
expenditures is subject to Landlord’s reasonable approval of the scope of work
and budget, construction and disbursement schedules (if applicable), and
contractor and construction agreements (if applicable). Tenant shall also
provide a collateral assignment of any construction contract to Landlord and the
contractor shall consent to the assignment.

 

61



--------------------------------------------------------------------------------



 



22.2.2 No Commitment. Landlord has no current commitment to make Contingent
Payments for capital expenditures pursuant to §22.2.
22.3 Contingent Payments for Project Improvements.
22.3.1 Conditions. In addition to any other requirements set forth in this
section, Landlord’s obligation to make Contingent Payments for Project
Improvements is subject to the conditions set forth in any Disbursing Agreement
which may be related to such Project Improvements.
22.3.2 No Commitment. Landlord has no current commitment to make Contingent
Payments for Project Improvements pursuant to §22.3.
ARTICLE 23: SECURITY INTEREST
23.1 Collateral. Tenant and each Subtenant hereby grant to each Landlord and HCN
(if not a Landlord) (individually and collectively called “Secured Party”) a
security interest in all right, title and interest of Tenant and Subtenants in
the following described property, whether now owned or hereafter acquired by
Tenant or any Subtenant (the “Collateral”), to secure the payment and
performance of the Obligor Group Obligations:
(a) All machinery, furniture, equipment, trade fixtures, appliances, inventory
and all other goods (as “equipment”, “inventory” and “goods” are defined for
purposes of Article 9) and any leasehold interest of Tenant or any Subtenant in
any of the foregoing, including, without limitation, those items which are to
become fixtures or which are building supplies and materials to be incorporated
into any improvement or fixture.
(b) All accounts, deposit accounts, general intangibles, instruments, documents,
and chattel paper [as such terms are defined for purposes of Article 9] now or
hereafter arising.
(c) All franchises, permits, licenses, operating rights, certifications,
approvals, consents, authorizations and other general intangibles, including,
without limitation, certificates of need, state health care facility licenses,
and Medicare and Medicaid provider agreements, to the extent permitted by law.
(d) Unless expressly prohibited by the terms thereof, all contracts, agreements,
contract rights and materials relating to the design, construction, operation or
management of any improvements, including, but not limited to, management
agreements, plans, specifications, drawings, blueprints, models, mock-ups,
brochures, flyers, advertising and promotional materials and mailing lists.
(e) All subleases, occupancy agreements, license agreements and concession
agreements, written or unwritten, of any nature, now or hereafter entered into,
and all right, title and interest of Tenant thereunder, Tenant’s right, if any,
to cash or securities deposited thereunder whether or not the same was deposited
to secure performance by the subtenants, occupants, licensees and
concessionaires of their obligations thereunder, including the right to receive
and collect the rents, revenues, and other charges thereunder.

 

62



--------------------------------------------------------------------------------



 



(f) All ledger sheets, files, records, computer programs, tapes, other
electronic data processing materials, and other documentation.
(g) The products and proceeds of the preceding listed property, including,
without limitation, cash and non-cash proceeds, proceeds of proceeds, and
insurance proceeds.
23.2 Additional Documents. At the request of Landlord, Tenant and each Subtenant
shall execute additional security agreements, financing statements, and such
other documents as may be reasonably requested by Landlord to maintain and
perfect such security interest. Tenant and each Subtenant hereby irrevocably
appoint Landlord, its successors and assigns, as Tenant’s or Subtenant’s
attorney-in-fact to execute, acknowledge, deliver and file such documents on
behalf of Tenant or such Subtenant. This power of attorney is coupled with an
interest and is irrevocable. Tenant and each Subtenant authorize Landlord to
file financing statements describing the Collateral to perfect and maintain the
security interest granted hereunder without the signature or any further
authorization of Tenant or any Subtenant. Landlord may not require control
agreements or similar agreements concerning the deposit accounts of Tenant or
Subtenants until an Event of Default has occurred and is continuing.
23.3 Notice of Sale. With respect to any sale or other disposition of any of the
Collateral after the occurrence of an Event of Default, Landlord, Tenant and
each Subtenant agree that the giving of 10 days’ notice by Landlord, sent by
overnight delivery, postage prepaid, to Tenant’s or Subtenant’s notice address
designating the time and place of any public sale or the time after which any
private sale or other intended disposition of such Collateral is to be made,
shall be deemed to be reasonable notice thereof and Tenant and each Subtenant
waive any other notice with respect thereto.
23.4 Recharacterization. Landlord and Tenant intend this Lease to be a true
lease. However, if despite the parties’ intent, it is determined or adjudged by
a court for any reason that this Lease is not a true lease or if this Lease is
recharacterized as a financing arrangement, then this Lease shall be considered
a secured financing agreement and Landlord’s title to the Leased Property shall
constitute a perfected first priority lien in Landlord’s favor on the Leased
Property to secure the payment and performance of all the Obligor Group
Obligations.
23.5 Deposit Accounts. On the Effective Date, Tenant is providing to Landlord a
true and correct listing of all deposit accounts of Tenant or any Subtenant, in
such detail as Landlord may reasonably require, including the applicable
depository institutions and account numbers. From time to time hereafter, Tenant
shall promptly provide to Landlord updated information regarding the identity of
all of its and each Subtenant’s then current deposit accounts.

 

63



--------------------------------------------------------------------------------



 



ARTICLE 24: MISCELLANEOUS
24.1 Notices. Landlord, Tenant and Subtenant hereby agree that all notices,
demands, requests, and consents (hereinafter “notices”) required to be given
pursuant to the terms of this Lease shall be in writing, shall be addressed to
the addresses set forth in the introductory paragraph of this Lease, and shall
be served by [i] personal delivery; [ii] certified mail, return receipt
requested, postage prepaid; or [iii] nationally recognized overnight courier.
Notices to any Subtenant should be sent c/o Tenant at Tenant’s address set forth
in the introductory paragraph. All notices shall be deemed to be given upon the
earlier of actual receipt or three days after mailing, or one Business Day after
deposit with the overnight courier. Any notices meeting the requirements of this
section shall be effective, regardless of whether or not actually received.
Landlord or Tenant may change its notice address at any time by giving the other
party notice of such change.
24.2 Advertisement of Leased Property. In the event the parties hereto have not
executed a renewal Lease within 120 days prior to the expiration of this Lease,
or Tenant has not exercised its Option to Purchase, then Landlord or its agent
shall have the right to enter the Leased Property at all reasonable times for
the purpose of exhibiting the Leased Property to others and to place upon the
Leased Property for and during the period commencing 120 days prior to the
expiration of this Lease, “for sale” or “for rent” notices or signs.
24.3 Entire Agreement. This Lease contains the entire agreement between Landlord
and Tenant with respect to the subject matter hereof. No representations,
warranties, and agreements have been made by Landlord except as set forth in
this Lease. No oral agreements or understandings between Landlord and Tenant
shall survive execution of this Lease.
24.4 Severability. If any term or provision of this Lease is held or deemed by
Landlord to be invalid or unenforceable, such holding shall not affect the
remainder of this Lease and the same shall remain in full force and effect,
unless such holding substantially deprives Tenant of the use of the Leased
Property or Landlord of the rents herein reserved, in which event this Lease
shall forthwith terminate as if by expiration of the Term.
24.5 Captions and Headings. The captions and headings are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Lease or the intent of any provision hereof.
24.6 Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Ohio, except as to matters under which the laws of
a State in which a respective Facility is located, or under applicable
procedural conflicts of laws rules, require the application of laws of such
other State, in which case the laws or conflicts of laws rules, as the case may
be, of such State shall govern to the extent required.
24.7 Memorandum of Lease. Tenant shall not record this Lease. Tenant shall,
however, record a memorandum of lease approved by Landlord upon Landlord’s
request.
24.8 Waiver. No waiver by Landlord of any condition or covenant herein
contained, or of any breach of any such condition or covenant, shall be held or
taken to be a waiver of any subsequent breach of such covenant or condition, or
to permit or excuse its continuance or any future breach thereof or of any
condition or covenant, nor shall the acceptance of Rent by Landlord at any time
when Tenant or Subtenant is in default in the performance or observance of any
condition or covenant herein be construed as a waiver of such default, or of
Landlord’s right to terminate this Lease or exercise any other remedy granted
herein on account of such existing default.

 

64



--------------------------------------------------------------------------------



 



24.9 Binding Effect. This Lease will be binding upon and inure to the benefit of
the heirs, successors, personal representatives, and permitted assigns of
Landlord, Tenant and Subtenant.
24.10 No Offer. Landlord’s submission of this Lease to Tenant is not an offer to
lease the Leased Property, or an agreement by Landlord to reserve the Leased
Property for Tenant. Landlord will not be bound to Tenant until Tenant has duly
executed and delivered duplicate original leases to Landlord, and Landlord has
duly executed and delivered one of these duplicate original leases to Tenant.
24.11 Modification. This Lease may only be modified by a writing signed by both
Landlord and Tenant. All references to this Lease, whether in this Lease or in
any other document or instrument, shall be deemed to incorporate all amendments,
modifications and renewals of this Lease, made after the date hereof. If Tenant
requests Landlord’s consent to any change in ownership, merger or consolidation
of Tenant, Subtenant or Guarantor, any assumption of the Lease, or any
modification of the Lease, Tenant shall provide Landlord all relevant
information and documents sufficient to enable Landlord to evaluate the request.
In connection with any such request, Tenant shall pay to Landlord a fee in the
amount of $2,500.00 and shall pay all of Landlord’s reasonable attorney’s fees
and expenses and other reasonable out-of-pocket expenses incurred in connection
with Landlord’s evaluation of Tenant’s request, the preparation of any documents
and amendments, the subsequent amendment of any documents between Landlord and
its collateral pool lenders (if applicable), and all related matters.
24.12 Landlord’s Modification. Tenant acknowledges that Landlord may mortgage
the Leased Property or use the Leased Property as collateral for collateralized
mortgage obligations or Real Estate Mortgage Investment Companies (REMICS). If
any mortgage lender of Landlord desires any modification of this Lease, Tenant
agrees to consider such modification in good faith and to execute an amendment
of this Lease if Tenant finds such modification acceptable.
24.13 No Merger. The surrender of this Lease by Tenant or the cancellation of
this Lease by agreement of Tenant and Landlord or the termination of this Lease
on account of Tenant’s default will not work a merger, and will, at Landlord’s
option, terminate any subleases or operate as an assignment to Landlord of any
subleases. Landlord’s option under this paragraph will be exercised by notice to
Tenant and all known subtenants of the Leased Property.
24.14 Laches. No delay or omission by either party hereto to exercise any right
or power accruing upon any noncompliance or default by the other party with
respect to any of the terms hereof shall impair any such right or power or be
construed to be a waiver thereof.

 

65



--------------------------------------------------------------------------------



 



24.15 Limitation on Tenant’s Recourse. Tenant’s sole recourse against Landlord,
and any successor to the interest of Landlord in the Leased Property, is to the
interest of Landlord, and any such successor, in the Leased Property. Tenant
will not have any right to satisfy any judgment which it may have against
Landlord, or any such successor, from any other assets of Landlord, or any such
successor. In this section, the terms “Landlord” and “successor” include the
shareholders, venturers, and partners of “Landlord” and “successor” and the
officers, directors, and employees of the same. The provisions of this section
are not intended to limit Tenant’s right to seek injunctive relief or specific
performance.
24.16 Construction of Lease. This Lease has been prepared by Landlord and its
professional advisors and reviewed by Tenant and its professional advisors.
Landlord, Tenant, and their advisors believe that this Lease is the product of
all their efforts, that it expresses their agreement, and agree that it shall
not be interpreted in favor of either Landlord or Tenant or against either
Landlord or Tenant merely because of their efforts in preparing it.
24.17 Counterparts. This Lease may be executed in multiple counterparts, each of
which shall be deemed an original hereof.
24.18 Landlord’s Consent. Whenever Landlord’s consent or approval is required
under this Lease, such consent or approval shall be in writing and shall not be
unreasonably withheld or delayed.
24.19 Custody of Escrow Funds. Any funds paid to Landlord in escrow hereunder
may be held by Landlord or, at Landlord’s election, by a financial institution,
the deposits or accounts of which are insured or guaranteed by a federal or
state agency. The funds shall not be deemed to be held in trust, may be
commingled with the general funds of Landlord or such other institution, and
shall not bear interest.
24.20 Landlord’s Status as a REIT. Tenant acknowledges that Landlord (or a
Landlord Affiliate) has elected and may hereafter elect to be taxed as a real
estate investment trust (“REIT”) under the Internal Revenue Code.
24.21 Exhibits. All of the exhibits referenced in this Lease are attached hereto
and incorporated herein.
24.22 Waiver of Jury Trial. LANDLORD, TENANT AND SUBTENANT WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE
OTHER ON ALL MATTERS ARISING OUT OF THIS LEASE OR THE USE AND OCCUPANCY OF THE
LEASED PROPERTY (EXCEPT CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE). IF
LANDLORD COMMENCES ANY SUMMARY PROCEEDING FOR NONPAYMENT OF RENT, TENANT AND
SUBTENANT WILL NOT INTERPOSE, AND WAIVES THE RIGHT TO INTERPOSE, ANY
COUNTERCLAIM IN ANY SUCH PROCEEDING.

 

66



--------------------------------------------------------------------------------



 



24.23 Consent to Jurisdiction. TENANT AND SUBTENANT HEREBY IRREVOCABLY SUBMIT
AND CONSENT TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL
COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO OR ANY COUNTY IN WHICH A
FACILITY IS LOCATED FOR ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER
ARISING FROM OR RELATED TO [I] THE COMMITMENT; [II] THIS LEASE; OR [III] ANY
DOCUMENT EXECUTED BY TENANT OR SUBTENANT IN CONNECTION WITH THIS LEASE. TENANT
AND SUBTENANT HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT TENANT AND
SUBTENANT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING. TENANT AND SUBTENANT AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
TENANT AND SUBTENANT AGREE NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING
AGAINST LANDLORD OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR PROPERTY OF
LANDLORD, CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THE COMMITMENT,
THIS LEASE OR ANY RELATED DOCUMENT IN ANY COURT OTHER THAN A STATE OR FEDERAL
COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO.
TENANT AND SUBTENANT HEREBY CONSENT TO SERVICE OF PROCESS BY LANDLORD IN ANY
MANNER AND IN ANY JURISDICTION PERMITTED BY LAW. NOTHING HEREIN SHALL AFFECT OR
IMPAIR LANDLORD’S RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW,
OR LANDLORD’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST TENANT, SUBTENANT
OR THE PROPERTY OF TENANT OR SUBTENANT IN THE COURTS OF ANY OTHER JURISDICTION.
24.24 Attorney’s Fees and Expenses. Tenant shall pay to Landlord all reasonable
costs and expenses incurred by Landlord in administering this Lease and the
security for this Lease, enforcing or preserving Landlord’s rights under this
Lease and the security for this Lease, and in all matters of collection, whether
or not an Event of Default has actually occurred or has been declared and
thereafter cured, including, but not limited to, [a] reasonable attorney’s and
paralegal’s fees and disbursements; [b] the fees and expenses of any litigation,
administrative, bankruptcy, insolvency, receivership and any other similar
proceeding; [c] court costs; [d] the expenses of Landlord, its employees,
agents, attorneys and witnesses in preparing for litigation, administrative,
bankruptcy, insolvency and other proceedings and for lodging, travel, and
attendance at meetings, hearings, depositions, and trials; and [e] consulting
and witness fees and expenses incurred by Landlord in connection with any
litigation or other proceeding; provided, however, Landlord’s internal
bookkeeping and routine lease servicing costs are not payable by Tenant.
24.25 Survival. The following provisions shall survive termination of the Lease:
Article 8 (Defaults and Remedies); §15.9 (Transfer of License and Facility
Operations); §15.10 (Bed Operating Rights); Article 19 (Holdover and Surrender);
§20.6 (Retention of Letter of Credit); Article 23 (Security Interest) and §24.25
(Survival).
24.26 Time. Time is of the essence in the performance of this Lease.
24.27 Subtenant. Each Subtenant has joined in the execution of this Lease to
acknowledge that Subtenant is subject to and bound by the terms of the Lease
applicable to Subtenant, including, without limitation, the grant of a security
interest under Article 23.

 

67



--------------------------------------------------------------------------------



 



24.28 Savings Clause. The intention of the parties is that this Lease shall be
construed as a true lease. However, to the extent that a court of competent
jurisdiction determines that any amounts payable under this Lease are deemed to
be interest (“Interest Payments”), the intention of Landlord and Tenant is to
comply with the laws of the State concerning the rate of interest legally
payable. Notwithstanding any other provision herein or in any other Lease
Document, Tenant shall not be required to pay any Interest Payments in excess of
the maximum lawful rate. To the extent the amount of Interest Payments ever
exceeds the maximum lawful rate (“Excess Interest”), [i] the provisions of this
paragraph shall govern and control; [ii] Tenant shall not be obligated to pay
any Excess Interest; [iii] any Excess Interest that Landlord may have received
shall be credited against the then outstanding balance of Obligor Group
Obligations and, if the Excess Interest exceeds such outstanding balance, the
excess amount shall be refunded to Tenant; [iv] the rate of interest applicable
to any Interest Payments shall be automatically reduced to the maximum lawful
rate and this Lease and any Lease Document shall be deemed reformed and modified
to reflect such reduction; and [v] subject to the foregoing provisions of this
paragraph, Tenant shall have no action or remedy against Landlord for any
damages whatsoever or any defense to enforcement of this Lease or any Lease
Document arising out of the payment or collection of any Excess Interest. In
determining whether Interest Payments exceed the maximum lawful rate, Tenant
agrees to spread the total amount of Interest Payments throughout the entire
Term.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

68



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease or caused the
same to be executed by their respective duly authorized officers as of the date
first set forth above.

                  Signed and acknowledged in the presence of:   HEALTH CARE
REIT, INC.    
 
                Signature /s/ Donna J. Lunsford                             By:
  /s/ Erin C. Ibele                  
Print Name Donna J. Lunsford
      Title:   Erin C. Ibele, Senior Vice President — Administration and
Corporate Secretary    
Signature /s/ Rita J. Rogge                                   
               
Print Name Rita J. Rogge                                      
               
 
                    (signing only for the purpose of accepting §1.5 appointment
of agency and agreeing to Secured Party obligations.)    
 
                    HCRI TEXAS PROPERTIES, LTD.    
 
               
 
      By:   Health Care REIT, Inc., its general partner    
 
               
 /s/ Donna J. Lunsford                                          
  By:   /s/ Erin C. Ibele                  
Print Name Donna J. Lunsford                             
      Title:   Erin C. Ibele, Senior Vice    
 
          President — Administration and Corporate Secretary    
Signature /s/ Rita J. Rogge                                   
               
Print Name Rita J. Rogge                                      
               

 

S-1



--------------------------------------------------------------------------------



 



                      402 SOUTH COLONIAL DRIVE, LLC,
311 E. HAWKINS PARKWAY, LLC,
2281 COUNTRY CLUB DRIVE, LLC,
5902 NORTH STREET, LLC,
750 NORTH COLLEGIATE DRIVE, LLC,
1011 E. PECAN GROVE ROAD, LLC,
5550 OLD JACKSONVILLE HIGHWAY, LLC,
1329 BROWN STREET, LLC and
1818 MARTIN DRIVE, LLC    
 
               
 
      By:   Health Care REIT, Inc., its sole member    
 
               
Signature /s/ Donna J. Lunsford                           
  By:   /s/ Erin C. Ibele                  
Print Name Donna J. Lunsford                               
      Title:   Erin C. Ibele, Senior Vice    
 
          President — Administration and Corporate Secretary    
Signature /s/ Rita J. Rogge                                      
               
Print Name  Rita J. Rogge                                       
               
 
                    CAPITAL TEXAS S, LLC    
 
               
Signature /s/ Alice McDonald                                 
  By:   /s/ Gloria Holland                  
Print Name Alice McDonald                                    
      Title:   Gloria Holland, Vice President    
 
                Signature /s/ Cathy
Tyler                                            Tax I.D. No.: 27-2873094    
Print Name Cathy Tyler                                            
               

 

S-2



--------------------------------------------------------------------------------



 



                  Tax I.D. No.: 27-2875695   CSL S CLEBURNE, LLC     Tax I.D.
No.: 27-2875784   CSL S CONROE, LLC     Tax I.D. No.: 27-2875879   CSL S
LONGVIEW, LLC     Tax I.D. No.: 27-2876011   CSL S MANSFIELD, LLC     Tax I.D.
No.: 27-2876109   CSL S McKINNEY, LLC     Tax I.D. No.: 27-2876227   CSL S
NACOGDOCHES, LLC     Tax I.D. No.: 27-2876305   CSL S PALESTINE, LLC     Tax
I.D. No.: 27-2876367   CSL S PARIS, LLC     Tax I.D. No.: 27-2876426   CSL S
SHERMAN, LLC     Tax I.D. No.: 27-2876498   CSL S TYLER, LLC     Tax I.D. No.:
27-2876557   CSL S WAXAHACHIE, LLC     Tax I.D. No.: 27-2876634   CSL S
WEATHERFORD, LLC    
 
               
Signature /s/ Alice McDonald                             
  By:   /s/ Keith Johanessen                  
Print Name Alice McDonald                                 
      Title:   Keith Johanessen, President    
 
               
Signature /s/ Cathy Tyler                                     
               
Print Name Cathy Tyler                                        
               

             
STATE OF OHIO
  )        
 
  ) SS:        
COUNTY OF LUCAS
  )        

The foregoing instrument was acknowledged before me this 17 th day of August,
2010 by Erin C. Ibele, the Senior Vice President — Administration and Corporate
Secretary of Health Care REIT, Inc., a Delaware corporation, on behalf of the
corporation.

     
 
  /s/ Donna J. Lunsford
 
   
 
  Notary Public

     
My Commission Expires:  April 22, 2012                                
  [SEAL]

 

S-3



--------------------------------------------------------------------------------



 



             
STATE OF OHIO
  )        
 
  ) SS:        
COUNTY OF LUCAS
  )        

The foregoing instrument was acknowledged before me this 17th day of August,
2010 by Erin C. Ibele, the Senior Vice President — Administration and Corporate
Secretary of Health Care REIT, Inc., a Delaware corporation, in its capacity as
general partner of HCRI Texas Properties, LTD., a Texas limited partnership, on
behalf of the partnership.

     
 
  /s/ Donna J. Lunsford
 
   
 
  Notary Public

      My Commission Expires: April 22, 2012                                     
  [SEAL]

             
STATE OF OHIO
  )        
 
  ) SS:        
COUNTY OF LUCAS
  )        

The foregoing instrument was acknowledged before me this 17th day of August,
2010 by Erin C. Ibele, the Senior Vice President — Administration and Corporate
Secretary of Health Care REIT, Inc., a Delaware corporation, in its capacity as
sole member of each of South Colonial Drive, LLC, 311 E. Hawkins Parkway, LLC,
2281 Country Club Drive, LLC, 5902 North Street, LLC, 750 North Collegiate
Drive, LLC, 1011 E. Pecan Grove Road, LLC, 5550 Old Jacksonville Highway, LLC,
1329 Brown Street, LLC and 1818 Martin Drive, LLC, each a Delaware limited
liability company, on behalf of each company.

     
 
  /s/ Donna J. Lunsford
 
   
 
  Notary Public

      My Commission Expires: April 22, 2012                                     
  [SEAL]

 

S-4



--------------------------------------------------------------------------------



 



             
STATE OF  Texas                   
  )        
 
  ) SS:        
COUNTY OF  Dallas                   
  )        

The foregoing instrument was acknowledged before me this 18th day of August,
2010 by Gloria Holland, the Vice President of Capital Texas S, LLC, a Delaware
limited liability company, on behalf of the company.

     
 
  /s/ Pamela Conner
 
   
 
  Notary Public

      My Commission Expires: August 2, 2014                                     
  [SEAL]

             
STATE OF  Texas                   
  )        
 
  ) SS:        
COUNTY OF  Dallas                   
  )        

The foregoing instrument was acknowledged before me this 18th day of August,
2010 by Keith Johannessen, the President of each of CSL S Cleburne, LLC, CSL S
Conroe, LLC, CSL S Longview, LLC, CSL S Mansfield, LLC, CSL S McKinney, LLC, CSL
S Nacogdoches, LLC, CSL S Palestine, LLC, CSL S Paris, LLC, CSL S Sherman, LLC,
CSL S Tyler, LLC, CSL S Waxahachie, LLC and CSL S Weatherford, LLC, each a
Delaware limited liability company, on behalf of each such company.

     
 
  /s/ Pamela Conner
 
   
 
  Notary Public

      My Commission Expires: August 2, 2014                                     
  [SEAL]

THIS INSTRUMENT PREPARED BY:
Kathleen A. Kress, Esq.
Shumaker, Loop & Kendrick, LLP
1000 Jackson Street
Toledo, Ohio 43604-5573

 

S-5



--------------------------------------------------------------------------------



 



SCHEDULE 1: INITIAL RENT SCHEDULE
CAPITAL SENIOR LIVING SIGNATURE — MASTER LEASE #1
HEALTH CARE REIT, INC.

         
EFFECTIVE DATE
    09/10/10  
INITIAL TERM COMMENCEMENT DATE
    10/01/10  
INITIAL TERM
    15 Yrs  
INITIAL TERM EXPIRATION DATE
    09/30/25  
 
       
INITIAL INVESTMENT AMOUNT
    78,800,000.00  
 
       
INITIAL RENT RATE OF RETURN:
    8.50 %

     
INCREASER
  As defined within the Master Lease Agreement

                                                                             
RENT RATE     MONTHLY             DATES     INCREASER     OF RETURN     RENT    
ANNUAL   LEASE YEAR   FROM     TO     PERCENTAGE     (ROUNDED)     AMOUNT    
RENT AMOUNT  
 
                                               
 
    09/10/10       09/30/10       N/A       8.50 %     385,364.38      
385,364.38  
1
    10/01/10       09/30/11       N/A       8.50 %     558,166.67      
6,698,000.00  
2
    10/01/11       09/30/12       N/A       8.50 %     558,166.67      
6,698,000.00  
3
    10/01/12       09/30/13       N/A       8.50 %     558,166.67      
6,698,000.00  
4
    10/01/13       09/30/14       N/A       8.50 %     558,166.67      
6,698,000.00  
5
    10/01/14       09/30/15       N/A       8.50 %     558,166.67      
6,698,000.00  
6
    10/01/15       09/30/16       N/A       8.50 %     558,166.67      
6,698,000.00  
7
    10/01/16       09/30/17       N/A       8.50 %     558,166.67      
6,698,000.00  
8
    10/01/17       09/30/18       N/A       8.50 %     558,166.67      
6,698,000.00  
9
    10/01/18       09/30/19       N/A       8.50 %     558,166.67      
6,698,000.00  
10
    10/01/19       09/30/20       N/A       8.50 %     558,166.67      
6,698,000.00  
11
    10/01/20       09/30/21       N/A       8.50 %     558,166.67      
6,698,000.00  
12
    10/01/21       09/30/22       N/A       8.50 %     558,166.67      
6,698,000.00  
13
    10/01/22       09/30/23       N/A       8.50 %     558,166.67      
6,698,000.00  
14
    10/01/23       09/30/24       N/A       8.50 %     558,166.67      
6,698,000.00  
15
    10/01/24       09/30/25       N/A       8.50 %     558,166.67      
6,698,000.00  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A: LEGAL DESCRIPTIONS
CONSISTING OF EXHIBIT A-1 THROUGH EXHIBIT A-12

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1: LEGAL DESCRIPTION
Facility: Cleburne, Texas
Tract 1:
Lot 1, Block 1, Cornerstone Addition, Section 3, an addition to the City of
Cleburne, Johnson County, Texas, as recorded in Volume 9, Page 492, Slide C-175,
Plat Records, Johnson County, Texas.
Tract 2: Offsite Storm Sewer Easement described as follows:
BEING a tract of land in the Lot 2, Block 1, Cornerstone Addition, Section 3 as
recorded in Volume 9, Page 492, Slide C-175, Plat Records Johnson County, Texas.
Bearings are correlated to the Texas State Plane Coordinate System, North
Central Zone, NAD 83 DATUM.
BEGINNING at a 1/2 inch steel pin with orange plastic cap stamped “Recer-Fox”
set for a corner being the East corner of said Lot 2;
THENCE, South 58 degrees 28 minutes 12 seconds West, along the Southeast line of
said Lot 2, 349.21 feet to a 1 inch steel pin found for a corner, being the
South corner of said Lot 2;
THENCE, North 50 degrees 08 minutes 17 seconds West, along the Southernmost
Southwest line of said Lot 2, 167.66 feet to a point for a corner;
THENCE, North 50 degrees 03 minutes 47 seconds East, 15.24 feet to a point for a
corner;
THENCE, South 50 degrees 08 minutes 17 seconds East, 154.18 feet to a point for
a corner;
THENCE, North 58 degrees 28 minutes 12 seconds East, 338.32 feet to a point for
a corner in the Northeast line of said Lot 2;
THENCE, South 31 degrees 57 minutes 34 seconds East, along the Northeast line of
said Lot 2, 15.00 feet to the PLACE of BEGINNING and CONTAINING 0.174 acre of
land (7570.31 square feet).

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2: LEGAL DESCRIPTION
Facility: Conroe, Texas
TRACT ONE:
Being 7.493 acres (326,413 square feet) of land located in Montgomery County,
Texas and situated in the W. S. Allen Survey, A-2, being the same called 7.493
acre tract of land as described in a deed to HCRI Texas Properties, Ltd.
recorded under Montgomery County Clerk’s Number (M.C.C.F. No.) 2009035540 and
all of Restricted Reserve “A”, Block 1 of the Minor Plat SSL Conroe, a
subdivision of record under Cabinet (Cab.) Z, Page (Pg.) 1633 of the Montgomery
County Plat Records (M.C.P.R.), said 7.493 acre tract being more particularly
described as follows (Bearings are based on the north line of Block 1 of
Longwood Subdivision recorded under Cab. C, Pg. 1868 of the M.C.P.R.;
BEGINNING at a 5/8-inch iron rod with cap stamped “TERRA SURVEYING” found in the
southwest right-of-way (R.O.W.) line of Longmire Road (R.O.W. Varies) and
marking the north corner of Lot 4 out of said Longwood Subdivision as described
in a deed to A & M Interests, Inc. recorded under M.C.C.F. No. 9532287 and the
southeast corner of said Block 1 and of the herein described tract;
THENCE, South 45°18’24” West, departing said R.O.W. line and along the north
line of said Longwood Subdivision and the south line of said Block 1, a distance
of 417.53 feet to a 5/8-inch iron rod found marking an angle point of said
Longwood Subdivision, said Block 1 and of the herein described tract;
THENCE, South 74°59’35” West, continuing along the north line of said Longwood
Subdivision and the south line of said Block 1, a distance of 420.89 feet to a
5/8-inch iron rod found in the east line of a tract of land conveyed to the
Estate of Addie Fae Puckett recorded under M.C.C.F. No. 2002-82794 and marking
the northwest corner of Lot 19 of said Longwood Subdivision as described in a
deed to Clifford & Sherri Lee recorded under M.C.C.F. No. 2005-032489 and the
southwest corner of said Block 1 and of the herein described tract;
THENCE, North 14°29’03” West, along the east line of said tract recorded under
M.C.C.F. No. 2002-82794 and the west line of said Block 1, a distance of 501.27
feet to a 5/8-inch iron rod with cap stamped “TERRA SURVEYING” found marking the
southwest corner of a called 1.96 acre tract of land as described in a deed to
Leilani F. Allen recorded under M.C.C.F. No. 9454298 and the northwest corner of
said Block 1 and of the herein described tract from which a found 3-inch fence
post bears South 19° 05’ 10” East, 2.19 feet;
THENCE, North 75°05’57” East, along the south line of said 1.96 acre tract and
the north line of said Block 1, a distance of 579.09 feet to a 5/8-inch iron rod
with cap stamped “TERRA SURVEYING” found in the southwest R.O.W. line of
aforesaid Longmire Road and marking the southeast corner of said 1.96 acre tract
and the northeast corner of said Block 1 and of the herein described tract;

 

 



--------------------------------------------------------------------------------



 



THENCE, along the southwest R.O.W. line of said Longmire Road and the northeast
line of said Block 1, the following four (4) courses and distances:
South 53° 52’ 03” East, a distance of 112.56 feet to an “X” cut in concrete set
marking an angle point of said Block 1 and of the herein described tract;
South 51° 26’ 03” East, a distance of 50.00 feet to an “X” cut in concrete set
marking an angle point of said Block 1 and of the herein described tract;
South 47° 04’ 03” East, a distance of 50.00 feet to a 5/8-inch iron rod with cap
stamped “TERRA SURVEYING” found marking an angle point of said Block 1 and of
the herein described tract;
THENCE, South 45° 42’ 03” East, a distance of 143.20 feet to THE POINT OF
BEGINNING and containing 7.493 acres, (326,413 Square Feet) of land, more or
less.
TRACT TWO:
Private Drainage Easement 10 feet in width as created and defined under terms,
conditions and stipulations set forth in instrument executed by Geraldine Moore,
Individually and as Trustee of the Addie Fae Puckett Testamentary Trust, et al,
filed under Montgomery County Clerk’s File No. 2010014278, and as amended to 15
feet by First Amendment to Drainage Easement filed under Montgomery County
Clerk’s File No. 2010029315.

 

2



--------------------------------------------------------------------------------



 



EXHIBIT A-3: LEGAL DESCRIPTION
Facility: Longview, Texas
All that certain 3.397 acre tract of land in the P.P. Rains Survey, A-258, in
the City of Longview, Gregg County, Texas, being part of the called 15.534 acre
tract conveyed from EPT Downreit, Inc., to Longview Theatres, L.P. by Special
Warranty Deed recorded in Clerk’s File No. 200519235 of the Official Public
Records of Gregg County, Texas, said 3.397 acre tract being more particularly
described as follows:
Bearing and Coordinates herein are based upon the City of Longview 2002
Horizontal Control Network.
BEGINNING at a 5/8” iron rod found in the north right-of-way line of Hawkins
Parkway for the most southerly southwest corner of said called 15.534 acre tract
and being in the east line of the Longview Pentacostal Church called 4.509 acre
tract, said 5/8” iron rod is located at coordinates N: 5902828.88 and E:
3127375.62;
THENCE: N 02 degrees 17 minutes 51 seconds W with the most southerly west line
of said called 15.534 acre tract and with the east line of said called 4.509
acre tract and the Longview Pentacostal Church called 3.689 acre tract, 423.37
feet to a 5/8” iron rod found for an ell corner of said 15.534 acre tract and
the northeast corner of said called 3.689 acre tract;
THENCE N 87 degrees 36 minutes 19 seconds E 339.04 feet to a 5/8” iron rod set
for the northeast corner of this tract;
THENCE S 02 degrees 17 minutes 51 seconds E 449.52 feet to a 5/8” iron rod set
in the north right-of-way line of Hawkins Parkway for the southeast corner of
this tract;
THENCE N 87 degrees 59 minutes 04 seconds W with said right-of-way line and with
the south line of said called 15.534 acre tract 340.00 feet to the POINT OF
BEGINNING, containing 3.397 acres of land, more or less, being all of Lot 1,
Block 1, of Signature Senior Living Addition according to the plat of same,
recorded in Clerk’s File No. 200700204 of the Official Records of Gregg County,
Texas.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4: LEGAL DESCRIPTION

Facility: Mansfield, Texas
TRACT I:
Lot 17-CR3, Block 22, Heritage Estates, Section One, an Addition to the City of
Mansfield, Tarrant County, Texas, according to the Plat recorded in Cabinet A,
Slide 10879 of the Plat Records of Tarrant County, Texas.
TRACT II:
Easement estate created by plat recorded in Cabinet A, Slide 10879 of the Plat
Records of Tarrant County, Texas over and across the following described tract
of land:
Being a portion of Lot 17-CR2, Block 22, Heritage Estates, Section One, an
Addition to the City of Mansfield, Tarrant County, Texas, according to the Plat
recorded in Cabinet A, Slide 10879 of the Plat Records of Tarrant County, Texas,
and being a sixty foot (60’) wide ingress/egress, access & utility easement
along and adjacent to the Southwest property line of Tract I hereon.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-5: LEGAL DESCRIPTION
Facility: McKinney, Texas
BEING a tract of land out of the J. Magner Survey, Abstract No. 623 and in J.
Magner Survey, Abstract No. 624, Collin County, Texas, and being all of Lot 2R,
Block A of the Amending Plat of Parcel 905 Addition, Lot 2R, Block A, an
addition to the City of McKinney, Texas according to the plat recorded in
Cabinet 2009, Page 456, Map Records of Collin County, Texas as corrected by the
Affidavit of Plat Correction recorded in Instrument No. 20100108000023780,
Official Public Records of Collin County, Texas, and also being all of a tract
of land described in General Warranty Deed to HCRI Texas Properties, Ltd.
recorded in Instrument No. 20090218000178960, Official Public Records of Collin
County, Texas, and being more particularly described as follows:
BEGINNING at an “X” cut in concrete set in the east right-of-way line of ALMA
Road (100’ ROW) for the southwest corner of said Lot 2 and the beginning of a
curve to the left having a radius of 1350.00 feet, a central angle of 13° 43’
56”, a chord bearing and distance of North 21° 28’ 03” West, 322.78 feet;
THENCE continuing along said east right-of-way line and along said curve to the
left, an arc distance of 323.56 feet to an “X” cut in concrete set for corner;
THENCE departing said east right-of-way line, the following courses and
distances:
North 61° 39’ 59” East, a distance of 139.37 feet to a “X” cut in concrete set
for corner at the beginning of a tangent curve to the right with a radius of
200.00 feet, a central angle of 28° 20’ 24”, and a chord bearing and distance of
North 75° 50’ 11” East, 97.92 feet;
Along said curve to the right, an arc distance of 98.93 feet to a “X” cut in
concrete set for corner;
South 89° 59’ 37” East, a distance of 399.07 feet to a “X” cut in concrete set
for corner;
South 00° 00’ 23” West, a distance of 360.84 feet to a “X” cut in concrete set
for corner;
North 89° 59’ 37” West, a distance of 307.76 feet to a “X” cut in concrete set
for corner at the beginning of a tangent curve to the left with a radius of
600.00 feet, a central angle of 14° 36’ 28”, and a chord bearing and distance of
South 82° 42’ 09” West, 152.56 feet;
Along said curve to the left, an arc distance of 152.97 feet to a “X” cut in
concrete set for corner;
South 75° 23’ 55” West, a distance of 40.74 feet to the POINT OF BEGINNING and
containing 4.6004 acres or 200,393 square feet of land, more or less.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-6: LEGAL DESCRIPTION
Facility: Nacogdoches, Texas
All that certain tract or parcel of land situated in the City of Nacogdoches,
Nacogdoches County, Texas, on the HIRAM RICHEY SURVEY, A-463, being a 9.97 acre
tract conveyed by Joseph M. McMurray and Robert M. McMurray to HCRI Texas
Properties, LTD., as described in Special Warranty Deed dated June 14, 2006,
recorded in Volume 2459, Page 309 of the Nacogdoches County Official Public
Records, sold 9.97 acres being the same land called 10.00 acres and conveyed by
Robert J. Millard and Gerald Millard to Marjorie Millard McMurray as described
in Warranty Deed dated November 27, 1973, recorded in Volume 386, Page 934 of
the Nacogdoches County Deed Records, and being more particularly described by
meets and bounds as follows:
BEGINNING at a 3/4” iron pipe found for corner on a pond dam, said beginning
corner being the southeast corner of the 9.97 acre tract, the southeast corner
of the 10.00 acre tract, and the southwest corner of a 5.32 acre tract conveyed
by James Thomas Garrard et al to Vance Garrard as described in Special Warranty
Deed dated March 12, 1998, recorded in Volume 1301, Page 220 of the Nacogdoches
County Official Public Records;
THENCE S 83 degrees 55 minutes 23 seconds W (call S 87 degrees 33 minutes W in
386/934 DR), with the south boundary line of the 9.97 acre tract, the south
boundary line of the 10.00 acre tract, and crossing the south end of a pond at
923.84 feet pass a 3/4” iron pipe found for witness in a wire fence and at a
total distance of 1244.38 feet (call 1246.2 feet in 386/934 DR) a point for
corner on the east right-of-way of North Street (U.S. Highway 59 Business) from
which a 1/2’ iron pipe found for witness bears S 83 degrees 55 minutes 23
seconds W, 1.91 feet, and a concrete monument found for witness bears S 24
degrees 00 minutes 17 seconds E, 170.53 feet, said corner being the southwest
corner of the 9.97 acre tract and the southwest corner of the 10.00 acre tract;
THENCE with the west boundary line of the 9.97 acre tract, the west boundary
line of 10.00 acre tract, and with the east right-of-way North Street as
follows:
N 24 degrees 00 minutes 17 seconds W, 294.66 feet (call N 19 degrees 57 minutes
W, 294.0 feet in 386/934 DR) to a 1/2” iron rod set for corner, replacing a
concrete monument found for corner on 4/19/2006, now obliterated;
N 07 degrees 49 minutes 57 seconds W, 47.98 feet (call N 03 degrees 43 minutes
W, 48.0 feet in 386/934 DR) to a bent 1/2” iron pipe found for corner at the
northwest corner of the 9.97 acre tract and the northwest corner of the 10.00
acre tract;
THENCE N 83 degrees 26 minutes 54 seconds E, 1350.95 feet (call N 86 degrees 59
minutes E, 1350.4 feet in 386/934 DR) with the north boundary line of the 9.97
acre tract and the north boundary line of the 10.00 acre tract to a 1/2” iron
pipe found for corner 7.0 feet north of the thread of a small branch, said
corner being the northeast corner of the 9.97 acre tract, the northeast corner
of the 10.00 acre tract, and in the west boundary line of the aforementioned
5.32 acre tract;
THENCE S 03 degrees 39 minutes 25 seconds E, 339.80 feet (call South, 340.0 feet
in 386/934 DR) with the east boundary line of the 9.97 acre tract, the east
boundary line of the 10.00 acre tract, and with the west boundary line of 5.32
acre tract to the place of BEGINNING, containing within these calls 9.97 acres.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-7: LEGAL DESCRIPTION
Facility: Palestine, Texas
All of Lot 1, Block A, Dogwood Trails, an Addition to the City of Palestine,
Texas, according to the Map or Plat thereof recorded in Cabinet E, Slide 343-B,
Map Records of Anderson County, Texas.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-8: LEGAL DESCRIPTION
Facility: Paris, Texas
Being a 3.726 acre tract of land situated within the Corporate Limits of the
City of Paris, Lamar County, Texas, also being known and described as a 3.728
acre tract of land in Schedule A of a Commitment For Title Insurance, G. F.
No. 2545OL; also being a part of the Hiram Williams Survey, Abstract 1003, also
being a part of a 73.53 acre tract of land described in a deed to Sally H.
McCoy, Harper Six Family Limited Partnership, The Donald Grant Wilson 1998
Trust, The Houston Gregory Wilson 1998 Trust, Houston David Harrison, Donald G.
Wilson, and Barbara H. Wilson, recorded in Volume 1037, Page 183, of the Lamar
County Deed Records, and being the same 3.726 acre tract conveyed to HCRI Texas
Properties, Ltd, by deed recorded in Volume 1703, Page 250 of the Lamar County
Official Records, and being further described as follows:
Beginning at an iron pin set for corner in the East Boundary Line of Collegiate
Drive at the Southwest corner of a 0.432 acre tract of land previously conveyed
out of said 73.53 acre tract and described in a deed to Jon Landers recorded in
Volume 1373, Page 119, of the Lamar County Real Property Records;
Thence South 68° 51’ 20” East with the South line of said Landers tract (same
line called North 68° 51’ 20” W in Volume 1373, Page 119, and used as the
bearing base), at 142.20 feet passing the Southeast corner of the Landers tract,
continuing across said 73.53 acre tract in all a distance of 412.50 feet to an
iron pin set for corner;
Thence East across the 73.53 acre tract a distance of 66.63 feet to an iron pin
set for corner in the West Line of Springlake Estates Phase 4 as shown by plat
recorded in Envelope 225C of the Lamar County Plat Records, said point also
being in the West Line of an alley;
Thence South 00° 56’ 16” East with said West Line a distance of 338.63 feet to
an iron pin set for corner;
Thence North 68° 52’ 38” West across the 73.53 acre tract a distance of 644.15
feet to an iron pin set for corner in the East Boundary Line of Collegiate Drive
and in a curve to the left having a radius of 989.93 feet;
Thence Northerly with said East Boundary Line and around said curve to the left,
long chord bears North 29° 25’ 30” East a distance of 293.06 feet, an arc
distance of 294.14 feet to the place of beginning, and containing 3.726 acres of
land.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-9: DESCRIPTION OF LAND
Facility: Sherman, Texas
Lot 1, Block 2, of the Replat of Lots 1 and 2, Block 2, Heritage Park Addition,
Phase One, an addition to the City of Sherman, Texas, as shown by plat of record
in Volume 18, at Page 11 of the Plat Records of Grayson County, Texas.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-10: LEGAL DESCRIPTION
Facility Name: Tyler, Texas
TRACT 1:
All that certain tract or parcel of land situated in the Marshall University
Survey, Abstract 624, Smith County, Texas, being all of Lot 6, New City Block
1554-A, of the Signature Senior Living Addition, in the City of Tyler, according
to the final plat thereof recorded in Cabinet “D”, Slide 334-B of the Plat
Records of Smith County Texas, being the same tract described in a Special
Warranty Deed from 110 Retail, Ltd., a Texas limited partnership, et al, to HCRI
Texas Properties, Ltd., a Texas Limited partnership, with an effective date of
April 13, 2006, and recorded under Clerk’s File Number 2006-R00018212, of the
Official Records of Smith County, Texas.
TRACT 2: EASEMENT ESTATE
All that certain tract or parcel of land situated in the Marshall University
Survey, Abstract 624, Smith County, Texas, being out of and a part of Lot 5, New
City Block 1554-A, of the Boozer Addition to the City of Tyler, according to the
final plat thereof recorded in Cabinet ‘D’, Slide 302-A of the Plat Records of
Smith County, Texas, and being more particularly described by metes and bounds
as follows:
BEGINNING at 1/2” iron rod set for the southwest corner of said Lot 5, N.C.B.
1554-A, same being in the east right-of way line F.M. Road 2493 (Old
Jacksonville Highway, ultimate 105-ft. wide R.O.W.);
THENCE, North 27°38’33” East, with the west line of said Lot 5, same being said
east right-of way line of F.M. Road 2493 (and the bearing basis of this survey
as related to the record bearing), a distance of 15.55 feet to a 1/2” iron rod
set for the northwest corner of the herein described tract;
THENCE, South 77°37’42” East, a distance of 545.91 feet to a 1/2” iron rod set
for the northeast corner of the herein described tract;
THENCE, South 12°22’18” West, a distance of 15.00 feet to a 1/2” iron rod set
for the southeast corner of the herein described tract, same being in the south
line of said Lot 5;
THENCE, North 77°37’42” West, with said south line of said Lot 5, a distance of
550.00 feet to the POINT OF BEGINNING and containing 0.189 acre of land.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-11: LEGAL DESCRIPTION
Facility: Waxahachie, Texas
BEING a tract of land situated in the John Gooch Survey, Abstract No. 393, in
the City of Waxahachie, Ellis County, Texas, and being all of a called 3.2402
acre tract of land described in a Warranty Deed to 1329 Brown Street, LLC,
recorded in Volume 2467, Page 1021 of the Deed Records of Ellis County, Texas,
also being all of Lot 1, Block 1, of Chapman Corner, an addition to the City of
Waxahachie, Ellis County, Texas, according to the plat thereof recorded in
Cabinet H, Slide 559 of the Plat Records of Ellis County, Texas, and being more
particularly described as follows:
BEGINNING at a 1/2-inch iron rod found in the westerly right-of-way line of
Brown Street (an 80-foot wide public right-of-way, also known as Farm to Market
Road 813) and being the northeast corner of Lot 5, Block A of CHAPMAN PLAZA,
PHASE II, an addition to the City of Waxahachie, Ellis County, Texas, according
to the plat thereof recorded in Cabinet G, Slide 268 of the Plat Records of
Ellis County, Texas, same being the southeast corner of said Lot 1, Block 1;
THENCE leaving the westerly right-of-way line of Brown Street with the north
line of CHAPMAN PLAZA, PHASE II and along the south line of said Lot 1, Block 1,
North 62 degrees 20 minutes 00 seconds West, a distance of 358.26 feet to a
1/2-inch iron rod found for the northwest corner Block A, same being on the
northeast line of Lot 22, Block A of UNIT 9, CHAPMAN PLACE ADDITION, an addition
to the City of Waxahachie, Ellis County, Texas according to the plat thereof
recorded in Cabinet E; Slide 165 of the Plat Records of Ellis County, Texas,
same being the southwest corner of said Lot 1, Block 1;
THENCE with the east line of Lot 22, Block A and the west line of said Lot 1,
Block 1, North 02 degrees 52 minutes 24 seconds West, a distance of 143.63 feet
to a 1/2-inch iron rod found for the northeast corner of Lot 22, Block A, same
being the southeast corner of a called 0.4260 acre tract of land as described in
deed to Waxahachie I.S.D., recorded in Volume 1737, Page 1641, of the Deed
Records of Ellis County, Texas;
THENCE with the east line of the called 0.4260 acre tract and continuing along
the west line of said Lot 1, Block 1, North 09 degrees 07 minutes 45 seconds
East, a distance of 161.73 feet to a 5/8-inch capped iron rod stamped “KHA” set
for the northwest corner of said Lot 1, Block 1;
THENCE leaving the east line of the called 0.4260 acre tract and along the north
line of said Lot 1, Block 1, South 80 degrees 52 minutes 11 seconds East, a
distance of 175.06 feet to a 5/8-inch capped iron rod stamped “KHA” set for
corner;
THENCE continuing along the north line of said Lot 1, Block 1, South 62 degrees
20 minutes 00 seconds East, a distance of 316.69 feet to a 5/8-inch capped iron
rod stamped “KHA” set for the northeast corner of said Lot 1, Block 1, said
corner also being in the westerly right-of-way line of Brown Street;
THENCE with the westerly right-of-way line of Brown Street, South 27 degrees 40
minutes 00 seconds West, a distance of 332.70 feet to the POINT OF BEGINNING and
containing 3.2402 acres of land.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-12: LEGAL DESCRIPTION
Facility: Weatherford, Texas
Lot 2-B-2B, Block 2, SOUTHPARK ADDITION, an Addition to the City of Weatherford,
Parker County, Texas, according to the Plat thereof recorded in Cabinet C, Slide
369, Plat Records, Parker County, Texas.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B: PERMITTED EXCEPTIONS
CONSISTING OF EXHIBIT B-1 THROUGH EXHIBIT B-12

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1: PERMITTED EXCEPTIONS
Facility: Cleburne, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
The following, all according to plat recorded in Volume 9, Page 492 of the Plat
Records of Johnson County, Texas (as to Tract I):

  a.  
Fifteen foot (15’) building line along the northeast and southeast property
lines.
    b.  
Twenty foot (20’) building line along the southwest property line.

5.  
Terms and conditions of Memorandum of Lease by and between Landlord and Tenant.
  6.  
Storm Sewer Easement dated January 20, 2006, recorded in Volume 3719, page 453.
  7.  
Sanitary sewer manholes and cleanouts, concrete flume, transformer and grate
inlets located on subject property and drain box located in south corner area as
shown on survey dated June 28, 2010, prepared by Chris L. Blevins, R.P.L.S.
No. 5792. (affects Tract 1)
  8.  
Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated August 17, 2009, recorded on August 18, 2009, under
Document No. 25607, corrected and re-recorded on September 15, 2009, under
Document No. 28563. Cross-Collateralization Agreement and Amendment to Security
Instrument dated August 17, 2009, filed for record on August 18, 2009, under
Document No. 25606, corrected and re-recorded on September 15, 2009, under
Document No. 28564. Assignment of Security Instrument and
Cross-Collateralization Agreement dated August 17, 2009, filed for record on
August 18, 2009, under Document No. 25609. Financing Statement filed for record
on August 18, 2009, under Document No. 25610. Subordination and Standstill
Agreement dated August 17, 2009, filed of record on August 26, 2009, under
Document No. 26459. Subordination Agreement dated                     , recorded
                     under Volume                     , Page
                    .

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2: PERMITTED EXCEPTIONS
Facility: Conroe, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
Pipeline, Telegraph and Telephone Right-of-Way Easement granted to Moran
Utilities Company in instrument executed by W. T. Hooper and wife, Linda Hooper,
dated May 11, 1964, recorded in Volume 568, Page 74.
  5.  
An undivided 3/4ths of all oil, gas and other minerals reserved by Richard E.
Hill, E. Davis Hailey and T. H. Edens in instruments recorded in Volume 471,
Page 300 and recorded under County Clerk’s File No. 8328883.
  6.  
The following, all according to plat recorded in Cabinet Z, Sheets 1633 & 1634,
of the Plat Records of Montgomery County, Texas:

  a.  
Building setback 26 feet in width adjacent and parallel to Longmire Road;
    b.  
Building setback 5 feet in width along common boundary lines (southeasterly and
south) with Block 1 of Longwood Subdivision;
    c.  
Building setback 10 feet in width along westerly property line, extending from
south boundary line of subject to tract to south boundary line of 0.8560-acre
drainage, detention, and access easement;
    d.  
Variable width building setback extending from westerly right-of-way line of
Longmire road to easterly boundary of 0.8560-acre drainage, detention and access
easement and extending from northwesterly boundary line of subject tract to the
south boundary line of said drainage, detention and access easement;
    e.  
0.8560-acre Drainage, Detention and Access Easement; and
    f.  
Utility easement 11 feet in width adjacent and parallel to westerly boundary
line of existing Moran Utilities Company easement.

7.  
Grate inlets, storm sewer lines, water lines, gas lines, clean outs, manholes
and overhead electric line over and across subject property as shown on survey
last revised July 2, 2010, prepared by George Collison, R.P.L.S. No. 4461.
(affects Tract 1)

 

 



--------------------------------------------------------------------------------



 



8.  
Private Drainage Easement 10 feet in instrument by Geraldine Moore, Individually
and as Trustee of the Addie Fae Puckett Testamentary Trust, et al, filed under
Montgomery County Clerk’s File No. 2010014278, and as amended to 15 feet by
First Amendment to Drainage Easement filed under Montgomery County Clerk’s File
No. 2010029315.
  9.  
Terms and conditions of Memorandum of Lease by and between Landlord and Tenant.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3: PERMITTED EXCEPTIONS
Facility: Longview, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
Right of Way from R. T. Henderson et al to Arkansas Louisiana Gas Company,
recorded in Volume 398, Page 348.
  5.  
Right of Way from R. T. Henderson et al to Trans-Tex Drilling Company, recorded
in Volume 413, Page 486, Deed Records.
  6.  
Right of Way from M. B. Henderson et al to Arkansas Louisiana Gas Company,
recorded in Volume 420, Page 501.
  7.  
Right of Way from R. T. Henderson to Arkansas Louisiana Gas Company, recorded in
Volume 420, Page 503.
  8.  
Right of Way from G. T. Henderson and wife, Hattie Bell Henderson to Arkansas
Louisiana Gas Company, recorded in Volume 422, Page 1.
  9.  
Right of Way from Mrs. Willie Ward to Arkansas Louisiana Gas Company, recorded
in Volume 422, Page 2.
  10.  
Right of Way from by R.T. Henderson, et al to American Republic Corporation
recorded in Volume 418, Page 369.
  11.  
Mineral severance contained in instrument recorded in Volume 1327, Page 323.
  12.  
Right of Way executed by City of Longview to Southwestern Electric Power Co.,
recorded in Volume 2607, Page 618.

 

 



--------------------------------------------------------------------------------



 



13.  
All of the following according to Plat recorded in 200700204 of the Official
Records of Gregg County, Texas:

  •  
Ten foot (10') building setback lines along the North, West and East boundary
lines;
    •  
Twenty-five foot (25') building setback line on the South boundary line;
    •  
20' x 35' utility easement located in the Southeast corner of lot.

14.  
Memorandum of Lease by and between Landlord and Tenant.
  15.  
Right of Way dated October 26, 2006, by HCRI Texas properties, Ltd. to
Southwestern Electric Power Company, recorded under County Clerk’s File No.
200624499.
  16.  
Right of Way dated December 20, 2006, to Longview Cable Television Co., Inc.
recorded under County Clerk’s File No. 200701231.
  17.  
Storm manholes, inlets and main storm drain pipe over and across subject
property and overhead power line and power poles along the south side of subject
property as shown on survey dated July 5, 2010, prepared by David R. Collins,
R.P.L.S. No. 1954.
  18.  
Deed of Trust dated August 17, 2009, recorded under County Clerk’s File No.
200917228. Cross Collateral Agreement and Amendment Deed of Trust dated
August 17, 2009, recorded under County Clerk’s File No. 200917229.
Subordination, Non-Disturbance and Attornment Agreement filed for record
August 18, 2009, in County Clerk’s File No. 200917230. Assignment of Security
Instrument and Cross-Collateralization Agreement dated July 24, 2009, recorded
August 18, 2009, in County Clerk’s File No. 200917232. Subordination Agreement
dated                     , recorded                     , in File #           
         , Official Public Records, Gregg County, Texas. UCC-1, Financing
Statement recorded August 18, 2009, under County Clerk’s File No. 200917233.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-4: PERMITTED EXCEPTIONS
Facility: Mansfield, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
Restrictive Covenants recorded in/under Volume 8751, Page 2399.
  5.  
Mineral interest as described in instrument executed by William Sebree Wright,
Sr. and wife, Marguerite Wright to R. E. Ragland and J. W. Ragland dated May 26,
1950, filed May 26, 1950, recorded in/under Volume 2198, Page 265.
  6.  
Terms and conditions of a Memorandum of Lease by and between Landlord and
Tenant.
  7.  
25’ building line along the Southeast property line; 10’ utility easement along
the Southeast and East property line; 15’ utility easement along the Southwest
property line; and 20’ utility and screening wall easement along the East
property line as shown on the plat recorded in Cabinet A, Slide 10879, Plat
Records of Tarrant County, Texas.
  8.  
Mineral estate and interest in instrument filed December 21, 2005, cc#
D205380267.
  9.  
Mineral estate and interest in instrument filed March 2, 2006, cc# D206060573.
  10.  
Underground Water and all rights incident thereto, reserved by James M. Makens
in Special Warranty Deed filed December 21, 2005, cc# D205380267. Together with
Special Warranty Deed conveying said water rights from James M. Makens to HCRI
Texas Properties, Ltd. filed March 2, 2006, cc# D206060572.
  11.  
Mineral Lease to Harding Company from William S. Wright, Jr. in Memorandum of
Oil and Gas Lease filed September 7, 2006, cc# D206278555. As affected by
Amendment to Oil and Gas Lease filed December 8, 2008, recorded under cc#
D208448205 and by Ratification of Oil, Gas, and Mineral Lease filed December 11,
2008, recorded under cc# D208452454.
  12.  
Grate inlets and sewer cleanouts located over and across subject property as
shown on survey last revised June 30, 2010, prepared by Chris L. Blevins,
R.P.L.A. No. 5792.



 

 



--------------------------------------------------------------------------------



 



13.  
Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated August 17, 2009, filed for record on August 18, 2009, under
County Clerk’s File No. D209221066. Cross-Collateralization Agreement and
Amendment to Security Instrument dated August 17, 2009, filed for record on
August 18, 2009, recorded under County Clerk’s File No. D209221067. Assignment
of Security Instrument and Cross-Collateralization Agreement dated August 17,
2009, filed for record on August 18, 2009, under county Clerk’s File
No. D209221070. Subordination Agreement dated                     , recorded
                     in Clerk’s File #                     . Financing Statement
filed for record on August 18, 2009 under County Clerk’s File No. D209221071.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-5: PERMITTED EXCEPTIONS
Facility: McKinney, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
Restrictive covenants filed 05/04/1995, under County Clerk’s File
No. 95-0030577. First Amendment recorded in Volume 4258, Page 222. Second
Amendment recorded in Volume 5120, Page 1091. Supplements recorded 03/14/1996
under County Clerk’s File No. 96-0020866, and recorded 04/10/2006 under County
Clerk’s File No. 20060410000467910. Notice of Filing of Dedicatory Instruments
recorded in Volume 5290, Page 1171. First Supplement to Notice of Filing of
Dedicatory Instruments recorded in Volume 5351, Page 862. Second Supplement to
Notice of Filing of Dedicatory Instruments recorded in Volume 5735, Page 4448.
First Amendment to Filing of Dedicatory Instruments recorded in Volume 5727,
Page 1703. First Amendment to By-Laws filed 02/20/2008, recorded under County
Clerk’s File No. 20080220000202210.
  5.  
Easement granted by W.D. Smith to Denton County Electric Cooperative, Inc.,
filed 03/18/1953, recorded in Volume 468, Page 202.
  6.  
Easement granted by Westerra Stonebridge, L.P. to Denton County Electric
Cooperative, Inc., filed 08/01/2005, recorded in Volume 5971, Page 301.
  7.  
Terms, provisions, conditions and easements contained in Amended and Restated
Development Agreement filed 09/25/1997, recorded in Volume 4005, Page 561.
Second Amendment filed 03/21/2000, recorded in Volume 4629, Page 136. Third
Amendment filed 03/21/2000, recorded in Volume 4629, Page 147. Fourth Amendment
filed 10/21/2003, recorded in Volume 5528, Page 2178.
  8.  
Terms, provisions, conditions of Development Agreement, dated 02/16/1999 as
evidenced and affected by First Amendment Development Agreement filed
04/01/2004, recorded in Volume 5639, Page 6772, and Second Amended Development
Agreement filed 04/01/2004, recorded in Volume 5639, Page 6796.
  9.  
Terms, provisions, conditions, easements, obligations, assessments and liens
contained in instrument filed 05/04/1995, County Clerk’s File No. 95-0030577,
together with all amendments and supplements.
  10.  
Terms and conditions of a Memorandum of Lease between Landlord and Tenant.



 

 



--------------------------------------------------------------------------------



 



11.  
Cable Television Easement dated August 10, 2010, recorded August 24, 2010 in
Instrument No. 201000824000883770.
  12.  
Covenants To Maintain and Repair Shared Drive dated February 13, 2009, filed
February 18, 2009, recorded under Instrument No. 20090218000178990.
  13.  
The following item(s) as shown on plat recorded in Volume 2009, Page 456, Map
Records, Collin County, Texas, together with Affidavit of Plat Correction
recorded under Instrument No. 20100108000023780.

Seventeen and one-half (17.5) foot drainage easement along the west side;
Fifteen (15) foot and seven and one-half (7.5) foot sanitary sewer easement(s)
across west and north sides;
Ten (10) foot by ten (10) foot water easements over and across subject property;
Fifteen (15) foot by ten (10) foot water easement along the north side;
Ten (10) foot and twenty (20) foot Oncor Electric Delivery Company LLC easement
over and across subject property;
Twelve (12) foot and variable width fire lane, mutual access easement(s) and
water and storm sewer easement(s) over and across subject property;
Twenty-four (24) foot and variable width fire lane easement over and across
subject property.

14.  
Inlets, storm drains and clean outs located over and across subject property as
shown on survey last revised July 7, 2010, prepared by Dana Brown, R.P.L.S.
No. 5336.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-6: PERMITTED EXCEPTIONS
Facility: Nacogdoches, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
Right-of-Way/Easement described in instrument from Bob T. Millard and Katie
Millard to Gulf Pipe Line Company and Gulf Production Company, dated May 15,
1925, recorded in Volume 114, Page 225, and as transferred and assigned in
instrument dated November 2, 1959, from Gulf Refining Company and Gulf Oil
Corporation, successors in interest to Gulf Pipe Line Company and Gulf
Production Company, to Texas Eastern Transmission Corporation, recorded in
Volume 286, Page 124.
  5.  
All of the following as shown on survey by Glenn Hoffpauir, RPLS No. 4492, dated
July 30, 2010:

  •  
Encroachment of roof overhang of Flea Market restroom building and electrical
outlet for flea market vendors onto subject property;
    •  
Six (6) foot setback line along the north and south sides and twenty (20) foot
along westerly side of subject property;
    •  
Storm water detention areas, transformer and grate inlets;
    •  
Protrusion of pond onto adjoining property along south side of subject property;
    •  
Rights or claims of adjoining property owner in that portion of insured property
lying between fence and property line;
    •  
Any rights of adjoining property owner in use of pond located on subject
property.

6.  
Mineral Lease from Joseph M. McMurrey and Robert M. McMurrey, Independent
Co-Executors of the Estate of Marjorie M. McMurrey, Deceased and Jeter and
Associates, dated February 8, 2005, filed May 16, 2005 and recorded in/under
Document Number 75184.
  7.  
Terms and conditions of the Memorandum of Lease made by Landlord and Tenant.
  8.  
Mineral and/or Royalty Interest from Joseph M. McMurrey and Robert M. McMurrey,
as Co-independent Executors of the Estate of Marjorie M. McMurrey Deceased to
HCRI Texas Properties, Ltd., dated June 14, 2006, recorded in Volume 2459, Page
309.
  9.  
Right-of-Way Easement from HCRI Texas Properties, Ltd. to TXU Electric Delivery
Company, dated October 6, 2006, recorded in Volume 2640, Page 1.



 

 



--------------------------------------------------------------------------------



 



10.  
Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated August 17, 2009, recorded in Volume 3113, Page 1.
Cross-Collateralization Agreement and Amendment to Security Instrument dated
August 17, 2009, recorded August 18, 2009 in Volume 3113, page 77. Assignment of
Security Instrument and Cross-Collateralization Agreement dated August 17, 2009,
recorded August 18, 2009, in Volume 3113, Page 129. Subordination Agreement
dated                     , recorded                      in Volume
                    , Page                     . Financing Statement filed for
record on August 18, 2009, in Volume 3113, Page 134.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-7: PERMITTED EXCEPTIONS
Facility: Palestine, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
Oil, Gas and Mineral Lease in instrument dated August 3, 1954, from Walter
Kaudelka et ux to Lion Oil Company, of record in Volume 491, Page 93.
  5.  
Oil, Gas and Mineral Lease in instrument dated November 3, 1978, from Walter
Kaudelka et ux to Tomlinson Interest, Inc., of record in Volume 886, Page 334.
  6.  
Easement in instrument dated August 30, 2005, from Morning Dove, Inc. to Comcast
of Texas I, L.P., of record in Volume 1945, Page 522.
  7.  
Right of way instrument dated May 23, 2005, from Morning Dove, Inc. to TXU
Electric Delivery Co., of record in Volume 1950, Page 615.
  8.  
All of the following, as shown on Plat recorded in Map Envelope 343-B, Map
Records of Anderson County, Texas:

  •  
10’ building lines along easterly and westerly sides;
    •  
25’ building lines along the northerly and southerly sides;
    •  
15’ utility easement over and across subject property;
    •  
Emergency access easement.

9.  
Memorandum of Lease by and between Landlord and Tenant.
  10.  
Sanitary sewer manholes, clean outs and grate inlet located over and across
subject property as shown on survey dated July 7, 2010.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-8: PERMITTED EXCEPTIONS
Facility: Paris, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession, as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
The following according to Plat recorded in Envelope 396-C, of the Plat Records
of Lamar County, Texas.

  •  
10’ building set back line along North and South property lines,
    •  
20’ landscaped buffer yard along east property line,
    •  
25’ building set back line along West property line,
    •  
24’ fire lane and utility easement,
    •  
5’ utility easement along West property line,
    •  
10’ utility easements along South property line,
    •  
10’ foot easement near South property line,
    •  
25’ water easement near South property line,
    •  
15’ water line easement near South property line.

5.  
Memorandum of Lease by and between Landlord and Tenant.
  6.  
Private sanitary sewer line and water line along the south side and 12” ADS over
and across subject property.
  7.  
Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated August 17, 2009, recorded in Document No. 071953-2009.
Cross-Collateralization Agreement and Amendment to Security Instrument dated
August 17, 2009, recorded in Document No. 071954-2009. Assignment of Security
Instrument and Cross-Collateralization Agreement dated August 17, 2009, recorded
in Document No. 071957-2009. Subordination, Non-Disturbance and Attornment
Agreement dated August 17, 2009, recorded in Document No. 071955-2009.
Subordination and Standstill Agreement dated August 17, 2009, recorded in
Document No. 071956-2009. Subordination Agreement dated                     ,
recorded                      in Document No.                     . UCC
Financing Statement recorded in Document No. 071958-2009.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-9: PERMITTED EXCEPTIONS
Facility: Sherman, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession, as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
Any matter, including but not limited to easements, roadways and/or building
setback lines, as shown on the recorded plat of the Addition of record in Volume
18, at Page 11 of the Plat Records of Grayson County, Texas:

  •  
Twenty-five (25) foot building line along the south and east sides;
    •  
Fifteen (15) foot drainage and utility along the west side.

5.  
Dedication of Streets and Easements of record in Volume 3556, at Page 514.
  6.  
Dedication of Streets and Easements of record in Volume 3556, at Page 564.
  7.  
Dedication of Easement for Utilities of record in Volume 3632, at Page 897.
  8.  
Dedication of Easement for Utilities of record in Volume 3632, at Page 917.
  9.  
Terms and conditions of a Memorandum of Lease by and between Landlord and
Tenant.

10.  
Interest in oil, gas or other minerals as reserved in Deed from Arthur Gleckler
and William James Gleckler, Trustee, to Ibrahim Abu Sarris dated August 26,
1977, recorded in Volume 1405, at Page 479.
  11.  
Easements for public road and for utilities as referred to in Deed to Ibrahim
Abu Sarris recorded in Volume 1405, at Page 479.
  12.  
Easement to TXU Electric Delivery Company recorded in Volume 4084, at Page 622.
  13.  
Grate inlets, transformer and concrete flumes located on subject property as
shown on survey last revised July 6, 2010, prepared by Douglas W. Underwood,
R.P.L.S. No. 4709.

 

 



--------------------------------------------------------------------------------



 



14.  
Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated August 17, 2009, recorded on August 18, 2009, in Volume
4682, Page 1. Cross-Collateralization Agreement and Amendment to Security
Instrument dated August 17, 2009, recorded on August 18, 2009, in Volume 4682,
Page 79. Assignment of Security Instrument and Cross-Collateralization Agreement
dated August 17, 2009, recorded on August 18, 2009 in Volume 4682, Page 134.
Subordination Agreement dated                     , recorded
                     in Clerk’s #                    . Financing Statement filed
August 18, 2009 under Clerk’s File Number 2009-0016467, recorded in Volume 4682,
Page 140.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-10: PERMITTED EXCEPTIONS
Facility Name: Tyler, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession, as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
Rights of way and easement located along west boundary line granted to Texas
Power & Light Company by instruments recorded in Volume 352, Page 460 and Volume
444, Page 17.
  5.  
16’ wide easement and right of way located along the west boundary line granted
to Texas Power & Light Company by instrument recorded in Volume 3029, Page 527.
  6.  
50’ wide easement to Ensearch Corporation by instrument recorded in Volume 2834,
Page 38 and as partially released and relocated by document recorded in Volume
2877, Page 650.
  7.  
Mineral severance in instrument recorded in Volume 2258, Page 6.
  8.  
The following per plat recorded in Cabinet D, Slide 334-B in the Smith County,
Texas Plat Records:

  a.  
Portion of a 30’ wide joint ingress-egress easement on the north;
    b.  
Drainage easement at southwest corner;
    c.  
0.031 acre in a 15’ wide sanitary sewer easement at southwest corner;
    d.  
0.054 acre dedicated for highway right-of-way purposes on west boundary.

9.  
The following as shown on survey prepared by Robert Matush, RPLS No. 3683, dated
July 1, 2010:

  a.  
Building line on eastern side of property, running north to south (affects Tract
1);
    b.  
25’ building line along west side;
    c.  
Storm drain along north side; and
    d.  
Grate inlets.

10.  
Terms and conditions of Memorandum of Lease by and between Landlord and Tenant.
  11.  
Restrictive Covenants recorded in Clerk’s File No. 2006-R00018212.



 

 



--------------------------------------------------------------------------------



 



12.  
20’ wide right of way along the east boundary line granted to Southwestern Bell
Telephone Co. by instrument recorded in Volume 621, Page 245.
  13.  
Mutual Ingress/Egress Easements between HCRI Texas Properties, Ltd and Tracta
Meum Digitum Enterprises, LP, by instrument recorded in Clerk’s File
No. 2006-R00018213, as amended by Amended and Restated Mutual Ingress/Egress
Easements dated June 28, 2009, recorded under County Clerk’s File
No. 2009-R00034742.
  14.  
Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated August 17, 2009, recorded under County Clerk’s File
No. 2009-R0040675. Cross-Collateralization Agreement and Amendment to Security
Instrument dated August 17, 2009, recorded under County Clerk’s Instrument
Number 2009-R00040676. Subordination, Non-Disturbance and Attornment Agreement
dated August 17, 2009, recorded under County Clerk’s File No. 2009-R00040677.
Subordination and Standstill Agreement executed August 17, 2009, recorded under
County Clerk’s File No. 2009-R00040678. Assignment of Security Instrument and
Cross-Collateralization Agreement dated August 17, 2009, recorded under County
Clerk’s File No. 2009-R00040679. Subordination Agreement dated
                    , recorded                      in Clerk’s File #
                    . UCC-1, Financing Statement filed for record August 18,
2009, recorded under County Clerk’s Instrument No. 2009-R000040680.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-11: PERMITTED EXCEPTIONS
Facility: Waxahachie, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession, as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
Right of Way Easement to the City of Waxahachie recorded June 15, 1990 in Volume
839, Page 231.
  5.  
Mutual, Non-exclusive, Ingress/Egress Easement by and between Richard A. Chapman
and Steven F. Chapman, Sellers and HCRI Texas Properties, Ltd, Purchaser
recorded April 11, 2007 in Volume 2310, Page 1104.
  6.  
Terms and conditions of Memorandum of Lease by and between Landlord and Tenant.
  7.  
The following items as set out on plat recorded in Cabinet H, Page 559, Plat
Records, Ellis County, Texas and as shown on survey last revised July 7, 2010,
prepared by Michael B. Marx, R.P.L.S. No. 5181:

  •  
Forty foot building set back line along the southeasterly side;
    •  
Ten foot landscape set back along the southeasterly side;
    •  
Twenty-five foot utility easement along the southeasterly side;
    •  
Twenty foot utility easement along the southwesterly side;
    •  
Twenty foot building set back lines along the northeasterly and southwesterly
sides;
    •  
Twenty-five foot building set back line along the northwesterly side.

8.  
Clean outs and sanitary sewer manholes located over and across subject property
and 15’ drainage easement along the southeasterly side as shown on survey last
revised July 7, 2010, prepared by Michael B. Marx, R.P.L.S. No. 5181.

 

 



--------------------------------------------------------------------------------



 



9.  
Multifamily Deed of Trust dated August 17, 2009, recorded August 18, 2009 in
Volume 2467, Page 1028. Cross-Collateralization Agreement and Amendment to
Security Instrument recorded in Volume 2467, Page 1105. Subordination,
Non-Disturbance and Attornment Agreement recorded in Volume 2467, Page 1122.
Subordination and Standstill Agreement recorded in Volume 2467, Page 1141.
Assignment of Security Instrument in Volume 2467, Page 1159. Financing Statement
recorded in Volume 2467, Page 1165. Subordination Agreement dated
                    , recorded                      in Volume
                    , Page                      .

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-12: PERMITTED EXCEPTIONS
Facility: Weatherford, Texas

1.  
Taxes and assessments not yet due and payable.
  2.  
Rights or claims of parties in possession, as residents only, with no purchase
options and no rights of first refusal.
  3.  
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals together with all rights, privileges and immunities relating
thereto, appearing in the Public Records.
  4.  
The following, all according to plat recorded in Cabinet C, Slide 369, of the
Plat Records of Parker County, Texas, and as shown on survey by Chris Blevins,
R.P.L.S. No. 5792, dated June 29, 2010:

  a.  
Seven and one-half foot (7.5’) drainage and utility easement along northerly,
easterly and westerly lot lines;
    b.  
Ten foot (10’) drainage and utility easement along the southerly side.

5.  
Easement by Weather-Tex Development, L.P. to Southgate Glen Apartments, L.P.,
dated October 13, 1997, recorded in Volume 1734, Page 642.
  6.  
Utility Easement to Brazos Electric Power Cooperative, Inc. by Luther Martin and
wife, Lula Martin dated February 28, 1957, recorded in Volume 291, Page 503.
  7.  
Storm drain manhole, R.C.P. pipes and concrete headwalls, electric transformer,
sanitary sewer cleanouts and manholes and grate inlets located over and across
subject property as shown on survey last revised June 29, 2010, prepared by
Chris L. Blevins, R.P.L.S. No. 5792.
  8.  
Terms and conditions of Memorandum of Lease by and between Landlord and Tenant.
  9.  
Multifamily Deed of Trust dated August 17, 2009, recorded August 18, 2009 in
Volume 2133, Page 1030. Cross-Collateralization Agreement and Amendment to
Security Instrument dated August 17, 2009, recorded August 18, 2009 in Volume
2733, Page 1105. Assignment of Security Instrument dated August 17, 2009,
recorded August 18, 2009 in Volume 2733, Page 1154. Subordination Agreement
dated                     , recorded                      in Volume
                    , Page                     . Financing Statement recorded
August 18, 2009 in Volume 2733, Page 1158.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C: FACILITY INFORMATION

                              Facility                   Type   Base Year      
Facility Name   Street Address   (per license)   Resident     Unit Subtenant  
County   Beds/Units   Revenues     Allocation
Spring Lake Assisted
  750 North   Assisted   $ 2,275,000     100% Assisted
Living and Memory Care
  Collegiate Drive   Living           Living
Community
  Paris, Texas   60 beds           0% Independent
(“Paris Facility”)
  75460-4883   52 units           Living
CSL S Paris, LLC
  Lamar County                
Pecan Point Assisted
  1011 E. Pecan   Assisted   $ 2,271,000     100% Assisted
Living and Memory Care
  Grove Road   Living           Living
Community
  Sherman, Texas   60 beds           0% Independent
(“Sherman Facility”)
  75090   52 units           Living
CSL S Sherman, LLC
  Grayson County                
Santa Fe Trails
  402 South Colonial   Assisted   $ 2,240,000     100% Assisted
Assisted Living and
  Drive   Living           Living
Memory Care Community
  Cleburne, Texas   60 beds           0% Independent
(“Cleburne Facility”)
  76033   52 units           Living
CSL S Cleburne, LLC
  Johnson County                
Walnut Creek Assisted
  2281 Country Club   Assisted   $ 2,357,000     100% Assisted
Living and Memory Care
  Drive   Living           Living
Community
  Mansfield, Texas   60 beds           0% Independent
(“Mansfield Facility”)
  76063   52 units           Living
CSL S Mansfield, LLC
  Tarrant County                
Martin Crest Assisted
  1818 Martin Drive   Assisted   $ 2,158,000     100% Assisted
Living and Memory Care
  Weatherford, Texas   Living           Living
Community
  Parker County   60 beds           0% Independent
(“Weatherford Facility”)
      52 units           Living
CSL S Weatherford, LLC
                   
Azalea Trails Assisted
  5550 Old   Assisted   $ 2,546,000     100% Assisted
Living and Memory Care
  Jacksonville Hwy.   Living           Living
Community
  Tyler, Texas   60 beds           0% Independent
(“Tyler Facility”)
  Smith County   52 units           Living
CSL S Tyler, LLC
                   

 

 



--------------------------------------------------------------------------------



 



                              Facility                   Type   Base Year      
Facility Name   Street Address   (per license)   Resident     Unit Subtenant  
County   Beds/Units   Revenues     Allocation
Hawkins Creek Assisted
  311 E. Hawkins   Assisted   $ 2,420,000     100% Assisted
Living and Memory Care
  Parkway   Living           Living
Community
  Longview, Texas   60 beds           0% Independent
(“Longview Facility”)
  Gregg County   52 units           Living
CSL S Longview, LLC
                   
Magnolia Court Assisted
  5902 North Street   Assisted   $ 2,391,000     100% Assisted
Living and Memory Care
  Nacogdoches,   Living           Living
Community
  Texas   60 beds           0% Independent
(“Nacogdoches Facility”)
  Nacogdoches County   52 units           Living
CSL S Nacogdoches, LLC
                   
Dogwood Trails Assisted
  1625 W. Spring   Assisted   $ 2,200,000     100% Assisted
Living and Memory Care
  Street   Living           Living
Community
  Palestine, Texas   52 beds           0% Independent
(“Palestine Facility”)
  75803   52 units           Living
CSL S Palestine, LLC
  Anderson County                
Buffalo Creek Assisted
  1329 Brown   Assisted   $ 2,293,000     100% Assisted
Living and Memory Care
  Street   Living           Living
Community
  Waxahachie, Texas   60 beds           0% Independent
(“Waxahachie Facility”)
  Ellis County   52 units           Living
CSL S Waxahachie, LLC
                   
Stonefield Assisted
  2701 Alma Road   Assisted   $ 2,400,000     100% Assisted
Living and Memory Care
  McKinney, Texas   Living           Living
Community
  Collin County   79 beds           0% Independent
(“McKinney Facility”)
      74 units           Living
CSL S McKinney, LLC
                   
Heritage Oaks Assisted
  903 Longmire Road   Assisted   $ 3,300,000     100% Assisted
Living and Memory Care
  Conroe, Texas 77304   Living           Living
Community
  Montgomery County   79 beds           0% Independent
(“Conroe Facility”)
      75 units           Living
CSL S Conroe, LLC
                   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D: LANDLORD’S PERSONAL PROPERTY
CONSISTING OF EXHIBIT D-1 THROUGH EXHIBIT D-12
NOTE: “LANLDLORD’S PERSONAL PROPERTY” INCLUDES THE PROPERTY LISTED
AND ANY REPLACEMENTS THERETO, WHETHER OCCURRING PRIOR TO OR AFTER
THE EFFECTIVE DATE.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1: LANDLORD’S PERSONAL PROPERTY
See Attached for each Facility

 

 



--------------------------------------------------------------------------------



 



SIGNATURE SENIOR LIVING — CONROE, TX PROPERTY LISTING

                              Quantity     Price     Total   KITCHEN EQUIPMENT  
               
SHELVING, WIRE
    7     $ 129.00     $ 903.00  
MOP SINK
    1     $ 488.98     $ 488.98  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    2     $ 4,306.00     $ 8,612.00  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,839.00     $ 1,839.00  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 352.00     $ 352.00  
CAN OPENER, MANUAL
    1     $ 192.00     $ 192.00  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 3,024.00     $ 3,024.00  
PLATE DISPENSER, HEATED
    2     $ 1,100.00     $ 2,200.00  
EXHAUST HOOD
    1     $ 11,804.00     $ 11,804.00  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,844.00     $ 4,844.00  
CONVECTION OVEN, GAS
    1     $ 3,543.00     $ 3,543.00  
RANGE, RESTAURANT, GAS, 60"
    1     $ 4,359.00     $ 4,359.00  
REFRIG... REACH-IN NO. 4-4020
    2     $ 3,323.00     $ 6,646.00  
ICE MAKER, CUBE-STYLE
    1     $ 2,265.82     $ 2,265.82  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 538.00     $ 538.00  
OVERSHELF WITH POTRACK
    1     $ 166.00     $ 166.00  
SOILED DISHTABLE
    1     $ 3,630.00     $ 3,630.00  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 1,537.00     $ 1,537.00  
CLEAN DISHTABLE
    1     $ 1,225.00     $ 1,225.00  
SINK, HAND
    3     $ 279.00     $ 837.00  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    7     $ 119.00     $ 833.00  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 1,924.00     $ 1,924.00  
DEEP FRYER
    1     $ 1,127.00     $ 1,127.00  
FOOD PROCESSOR
    1     $ 572.00     $ 572.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
WORK TABLE
    1     $ 560.00     $ 560.00  
PAN RACK
    1     $ 179.00     $ 179.00  
FIRE SUPPRESSION SYSTEM
    1     $ 3,529.00     $ 3,529.00  
WORK TABLE
    1     $ 1,012.00     $ 1,012.00  
7Q MIXER
    1     $ 582.00     $ 582.00  
CEILING MOUNTED POT RACK
    1     $ 299.00     $ 299.00  
WORK TABLE
    1     $ 1,287.00     $ 1,287.00  
3 COMPARTMENT SINK
    1     $ 1,689.00     $ 1,689.00  
 
                       
LAUNDRY
                       
FRONT LOADING WASHER
    1     $ 1,949.00     $ 1,949.00  
FRONT LOADING DRYER
    1     $ 1,613.00     $ 1,613.00  
HOPPER SINK
    1     $ 1,819.00     $ 1,819.00  
COMMERCIAL WASHER
    4     $ 362.00     $ 1,448.00  
COMMERCIAL DRYER
    5     $ 349.00     $ 1,745.00  
 
                       
KITCHEN/LAUNDRY WAREHOUSING/INSTALL
    1     $ 11,000.00     $ 11,000.00    
ASSISTED LIVING
                       
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,245.91     $ 1,245.91  
END TABLE CHEST
    2     $ 486.59     $ 973.18  
TABLE LAMPS
    2     $ 118.29     $ 236.58  
LOUNGE CHAIRS
    2     $ 564.50     $ 1,129.00  
OCCASIONAL TABLE
    1     $ 364.63     $ 364.63  
DEMILUNE CHEST
    1     $ 2,436.59     $ 2,436.59  
ROCKERS — FRONT ENTRY
    2     $ 190.80     $ 381.60  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
FRONT PORCH
                       
ROCKING CHAIRS
    6     $ 158.52     $ 951.12  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    3     $ 1,191.46     $ 3,574.38  
COCKTAIL TABLE
    2     $ 364.63     $ 729.26  
END TABLES
    5     $ 315.89     $ 1,579.45  
TABLE LAMPS
    5     $ 280.49     $ 1,402.45  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ARM CHAIRS
    5     $ 478.89     $ 2,394.45  
DIGITAL PIANO
    1     $ 1,524.39     $ 1,524.39  
LOUNGE CHAIRS
    4     $ 868.29     $ 3,473.16  
OTTOMANS
    2     $ 307.32     $ 614.64  
SIDE TABLES
    2     $ 193.90     $ 387.80  
THROW PILLOWS
    8     $ 25.00     $ 200.00  
TV CHEST
    1     $ 669.51     $ 669.51  
52' TV
    1     $ 800.00     $ 800.00  
 
                       
GAME ROOM
                       
GAME TABLES
    4     $ 990.79     $ 3,963.16  
GAME CHAIRS
    16     $ 415.73     $ 6,651.68  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  
ENTERTAINMENT CENTER RED
    1     $ 549.00     $ 549.00  
LOUNGE
    4     $ 1,201.00     $ 4,804.00  
SIDE TABLES
    2     $ 193.00     $ 386.00  
 
                       
CAFÉ/PARLOR
                       
CAFÉ TABLES
    5     $ 997.21     $ 4,986.05  
CAFÉ WICKER CHAIRS
    20     $ 314.63     $ 6,292.60  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    4     $ 310.80     $ 1,243.20  
END TABLES
    5     $ 40.00     $ 200.00  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    64     $ 341.80     $ 21,875.20  
WOOD DINING TABLE
    2     $ 1,457.01     $ 2,914.02  
4 TOP SQUARE TABLES
    9     $ 267.32     $ 2,405.88  
2 TOP SQUARE TABLES
    5     $ 267.32     $ 1,336.60  
4 RECTANGULAR TABLES
    1     $ 405.37     $ 405.37  
 
                       

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
PRIVATE DINING ROOM
                       
DINING TABLE
    1     $ 1,300.00     $ 1,300.00  
BUFFET
    1     $ 1,700.00     $ 1,700.00  
DINING CHAIRS
    8     $ 279.00     $ 2,232.00  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    5     $ 160.64     $ 803.20  
ACTIVITY CHAIRS
    30     $ 117.06     $ 3,511.80  
 
                       
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 1,228.84     $ 2,457.68  
COFFEE TABLE
    2     $ 149.00     $ 298.00  
WING CHAIRS
    2     $ 660.47     $ 1,320.94  
DRUM TABLES
    2     $ 137.80     $ 275.60  
CONSOLE CABINET
    2     $ 669.51     $ 1,339.02  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
GALLERY PATIO
                       
LOVE SEATS
    4     $ 260.00     $ 1,040.00  
CHAIRS
    4     $ 179.00     $ 716.00  
SIDE TABLES
    4     $ 129.00     $ 516.00  
 
                       
COURTYARD
                       
BARREL CHAIRS
    6     $ 79.00     $ 474.00  
SIDE TABLES
    3     $ 49.00     $ 147.00  
 
                       
OFFICE FURNITURE
                       
DESKS
    6     $ 600.00     $ 3,600.00  
OFFICE CHAIRS
    8     $ 229.00     $ 1,832.00  
GUEST TABLES
    3     $ 239.00     $ 717.00  
HUTCHES
    2     $ 429.00     $ 858.00  
SIDE CHAIRS
    10     $ 249.00     $ 2,490.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & TILE CONSOLE TABLE
    1     $ 274.39     $ 274.39  
PUPPY ACCENT LAMP
    1     $ 181.71     $ 181.71  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
QUEEN ANNE BENCH
    1     $ 457.41     $ 457.41  
CHIPPENDALE BENCH
    1     $ 427.41     $ 427.41  
CONSOLE TABLE
    1     $ 608.54     $ 608.54  
HORSE ACCENT LAMP
    1     $ 178.05     $ 178.05  
APOTHECARY CHEST
    1     $ 413.41     $ 413.41  
ROOSTER ACCENT LAMP
    1     $ 151.70     $ 151.70  
BENCH WITH ARMS
    1     $ 559.76     $ 559.76  
 
                       
SALON
                       
SIDE TABLES
    2     $ 650.00     $ 1,300.00  
DRYER CHAIRS
    2     $ 334.88     $ 669.76  
STYLING/SHAMPOO CHAIR
    1     $ 731.91     $ 731.91  
PORTABLE DRYER
    1     $ 259.32     $ 259.32  
CURIO CABINET
    1     $ 260.98     $ 260.98  
HUTCH
    1     $ 485.00     $ 485.00  
 
                       
CLINICAL SERVICES
                       
OFFICE CHAIR
    1     $ 229.00     $ 229.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                       
MEMORY CARE
                       
 
                       
SITTING ROOM
                       
CLUB CHAIRS
    4     $ 907.68     $ 3,630.72  
COFFEE TABLE
    1     $ 152.44     $ 152.44  
SIDE CHAIRS
    2     $ 476.22     $ 952.44  
TRUNK
    1     $ 189.00     $ 189.00  
END TABLE
    1     $ 143.00     $ 143.00  
SNACK BAR CHAIRS
    5     $ 367.38     $ 1,836.90  
FISH TANK
    1     $ 4,700.00     $ 4,700.00  
 
                       
TV LOUNGE
                       
LOVESEAT
    2     $ 1,338.42     $ 2,676.84  
RECLINER
    4     $ 930.34     $ 3,721.36  
COFFEE TABLE TRUNK
    2     $ 486.59     $ 973.18  
END TABLE
    3     $ 143.00     $ 429.00  
TABLE LAMPS
    3     $ 157.32     $ 471.96  
52' TV
    1     $ 800.00     $ 800.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
COURTYARD
                       
TABLES
    2     $ 273.00     $ 546.00  
OUTDOOR CHAIRS
    8     $ 120.00     $ 960.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 291.22     $ 1,164.88  
RECTANGLE TABLES
    2     $ 405.37     $ 810.74  
DINING CHAIRS
    28     $ 367.38     $ 10,286.64  
SIDEBOARD W/MARBLE TOP
    1     $ 2,028.65     $ 2,028.65  
 
                       
MC RECEPTION
                       
OFFICE CHAIR
    1     $ 229.00     $ 229.00  
DESK
    1     $ 486.59     $ 486.59  
SIDE CHAIRS
    2     $ 873.20     $ 1,746.40  
BARREL SIDE TABLE
    1     $ 364.63     $ 364.63  
LAMP
    1     $ 118.29     $ 118.29  
VANITY
    1     $ 350.00     $ 350.00  
 
                       
REMINISCING PARLOR
                       
LOVESEAT
    1     $ 1,303.37     $ 1,303.37  
LOUNGE CHAIRS
    2     $ 848.43     $ 1,696.86  
END TABLE
    3     $ 182.93     $ 548.79  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
COFFEE TABLE
    1     $ 229.00     $ 229.00  
SOFA TABLE
    1     $ 229.00     $ 229.00  
 
                       
ACCESSORIES FOR COMMON SPACES
                  $ 7,000.00  
WINDOW TREATMENTS THROUGHOUT COMMUNITY
                  $ 33,246.00  
ARTWORK THROUGHOUT COMMUNITY
                  $ 10,300.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    3     $ 5,000.00     $ 15,000.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 10,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT (inclusive of wiring)
                  $ 131,000.00  
 
                       
SMALLWARES/STARTUPSUPPLIES/LINENS
                  $ 29,182.00  
 
                       
OFFICE SUPPLIES
                  $ 5,500.00  
 
                       
TV’S AND STEREO EQUIPMENT
                  $ 1,800.00  
 
                       
MAINTENANCE TOOLS
                  $ 3,800.00  
 
                       
MEDICAL SUPPLIES
                  $ 2,300.00  
 
                       
NURSE CALL SYSTEMS
                  $ 79,000.00  
 
                       
PTAC’S
                  $ 34,555.00  
 
                       
WAREHOUSING/LOGISTICS/TAXES
                  $ 40,000.00  
 
                  $ 667,358.86  

 

 



--------------------------------------------------------------------------------



 



Signature Senior Living Mansfield, TX

                              Quantity     Price     Total  
KITCHEN EQUIPMENT
                       
SHELVING, WIRE 18"x24"
    4     $ 46.82     $ 187.28  
MOP SINK
    1     $ 488.98     $ 488.98  
CLEAN DISHTABLE
    1     $ 168.36     $ 168.36  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    1     $ 4,936.69     $ 4,936.69  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,475.84     $ 1,475.84  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 413.58     $ 413.58  
CAN OPENER, MANUAL
    1     $ 315.27     $ 315.27  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 1,640.94     $ 1,640.94  
PLATE DISPENSER, HEATED
    1     $ 807.95     $ 807.95  
EXHAUST HOOD
    1     $ 10,802.80     $ 10,802.80  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,295.30     $ 4,295.30  
CONVECTION OVEN, GAS
    1     $ 4,334.85     $ 4,334.85  
RANGE, RESTAURANT, GAS, 48^
    1     $ 5,021.27     $ 5,021.27  
REFRIG... REACH-IN NO. 4-4020
    1     $ 2,237.59     $ 2,237.59  
ICE MAKER, CUBE-STYLE
    1     $ 2,555.72     $ 2,555.72  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 491.06     $ 491.06  
OVERSHELF WITH POTRACK
    1     $ 226.00     $ 226.00  
SOILED DISHTABLE
    1     $ 1,409.30     $ 1,409.30  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 2,838.56     $ 2,838.56  
CLEAN DISHTABLE
    1     $ 2,342.05     $ 2,342.05  
SINK, HAND
    2     $ 239.53     $ 479.06  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    3     $ 96.62     $ 289.86  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 3,888.31     $ 3,888.31  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ASSISTED LIVING
                       
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,035.60     $ 1,035.60  
END TABLE CHEST
    2     $ 462.00     $ 924.00  
TABLE LAMPS
    2     $ 192.00     $ 384.00  
LOUNGE CHAIRS
    2     $ 479.00     $ 958.00  
OCCASIONAL TABLE
    1     $ 408.00     $ 408.00  
DEMILUNE CHEST
    1     $ 732.00     $ 732.00  
ROCKERS — FRONT ENTRY
    2     $ 190.80     $ 381.60  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    2     $ 1,182.00     $ 2,364.00  
COCKTAIL TABLE
    1     $ 285.00     $ 285.00  
END TABLES
    3     $ 233.70     $ 701.10  
TABLE LAMPS
    3     $ 228.00     $ 684.00  
ARM CHAIRS
    4     $ 489.00     $ 1,956.00  
DIGITAL PIANO
    1     $ 1,400.00     $ 1,400.00  
LOUNGE CHAIRS
    2     $ 789.00     $ 1,578.00  
OTTOMANS
    2     $ 315.00     $ 630.00  
SIDE TABLES
    2     $ 226.00     $ 452.00  
CHEST
    1     $ 500.00     $ 500.00  
THROW PILLOWS
    4     $ 109.00     $ 436.00  
LUMBAR PILLOWS
    2     $ 57.25     $ 114.50  
 
                       
GAME ROOM
                       
GAME TABLES
    3     $ 768.00     $ 2,304.00  
GAME CHAIRS
    12     $ 230.00     $ 2,760.00  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  
 
                       

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
CAFÉ/PARLOR
                       
CAFÉ TABLES
    4     $ 650.00     $ 2,600.00  
CAFÉ WICKER CHAIRS
    14     $ 322.80     $ 4,519.20  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    2     $ 310.80     $ 621.60  
END TABLES
    2     $ 241.20     $ 482.40  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    46     $ 311.89     $ 14,347.00  
WOOD DINING TABLE
    1     $ 1,200.00     $ 1,200.00  
4 TOP SQUARE TABLES
    6     $ 209.00     $ 1,254.00  
2 TOP SQUARE TABLES
    5     $ 209.00     $ 1,045.00  
4 RECTANGULAR TABLES
    2     $ 317.00     $ 634.00  
PLACEMATS
    25     $ 10.00     $ 250.00  
TABLECLOTHS
    48     $ 10.19     $ 489.12  
CLOTH NAPKINS
    240     $ 1.29     $ 309.60  
DINNER PLATES
    144     $ 6.08     $ 875.52  
B&B PLAES
    144     $ 4.21     $ 606.24  
GRAPEFRUIT/SOUP BOWL
    144     $ 4.00     $ 576.00  
MUGS
    144     $ 4.00     $ 576.00  
STEAK KNIFES
    144     $ 2.92     $ 420.48  
DINNER KNIFES
    144     $ 1.58     $ 227.52  
DINNER FORK
    144     $ 0.83     $ 119.52  
SALAD FORK
    144     $ 0.83     $ 119.52  
TEASPOON
    144     $ 0.67     $ 96.48  
BOUILLON SPOON
    144     $ 0.83     $ 119.52  
JUICE GLASSES
    144     $ 1.00     $ 144.00  
COOLER
    144     $ 1.02     $ 146.88  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    4     $ 208.00     $ 832.00  
ACTIVITY CHAIRS
    13     $ 105.00     $ 1,365.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 807.50     $ 1,615.00  
LEATHER BOX TABLE
    2     $ 191.00     $ 382.00  
WING CHAIRS
    2     $ 560.00     $ 1,120.00  
DRUM TABLES
    2     $ 348.00     $ 696.00  
CONSOLE CABINET
    2     $ 644.00     $ 1,288.00  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & GLASS CONSOLE
    1     $ 514.00     $ 514.00  
GOLD ACCENT LAMP
    1     $ 179.00     $ 179.00  
BENCH
    2     $ 410.00     $ 820.00  
CONSOLE TABLE
    1     $ 410.00     $ 410.00  
GREEN ACCENT LAMP
    1     $ 156.00     $ 156.00  
APOTHECARY CHEST
    1     $ 595.00     $ 595.00  
RUST ACCENT LAMP
    1     $ 191.00     $ 191.00  
BENCH WITH ARMS
    1     $ 983.00     $ 983.00  
 
                       
SALON
                       
SIDE TABLES
    2     $ 318.00     $ 636.00  
DRYER CHAIRS
    3     $ 525.00     $ 1,575.00  
STYLING/SHAMPOO CHAIR
    1     $ 696.00     $ 696.00  
SHAMPOO BOWL
    1     $ 710.00     $ 710.00  
 
                       
WELLNESS CENTER
                       
EXAM ROOM STOOL
    1     $ 95.00     $ 95.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                       
ARTWORK THROUGHOUT COMMON SPACES
                  $ 8,292.00  
ACCESSORIES
                  $ 6,000.00  
WINDOW TREATMENTS
                  $ 27,805.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
MEMORY CARE
                       
 
                       
TV LOUNGE
                       
CLUB CHAIRS
    4     $ 502.00     $ 2,008.00  
COFFEE TABLE
    1     $ 1,104.00     $ 1,104.00  
CORNER CABINET
    1     $ 1,021.00     $ 1,021.00  
LUMBAR PILLOWS
    4     $ 42.19     $ 168.76  
 
                       
LIVING ROOM
                       
LOVESEAT
    1     $ 982.00     $ 982.00  
LOUNGE CHAIR
    1     $ 646.00     $ 646.00  
OCCASIONAL TABLE
    1     $ 267.00     $ 267.00  
END TABLE LAMP
    1     $ 143.00     $ 143.00  
 
                       
SNACK BAR
                       
BAR CHAIRS
    5     $ 273.00     $ 1,365.00  
OUTDOOR CHAIRS
    2     $ 120.00     $ 240.00  
OUTDOOR END TABLE
    1     $ 120.00     $ 120.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 228.00     $ 912.00  
ROUND TABLES
    2     $ 229.00     $ 458.00  
DINING CHAIRS
    20     $ 265.00     $ 5,300.00  
SIDEBOARD W/MARBLE TOP
    1     $ 2,689.00     $ 2,689.00  
TABLECLOTHES
    24     $ 9.42     $ 226.08  
NAPKINS
    72     $ 1.29     $ 92.88  
DINNER PLATES
    48     $ 6.08     $ 291.84  
B&B PLAES
    48     $ 4.21     $ 202.08  
GRAPEFRUIT/SOUP BOWL
    48     $ 4.00     $ 192.00  
MUGS
    72     $ 4.00     $ 288.00  
STEAK KNIFES
    72     $ 2.92     $ 210.24  
DINNER KNIFES
    48     $ 1.58     $ 75.84  
DINNER FORK
    48     $ 0.83     $ 39.84  
SALAD FORK
    48     $ 0.83     $ 39.84  
TEASPOON
    48     $ 0.67     $ 32.16  
BOUILLON SPOON
    48     $ 0.83     $ 39.84  
JUICE GLASSES
    72     $ 1.00     $ 72.00  
COOLER
    72     $ 1.02     $ 73.44  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITIES
                       
WOOD ARM CHAIR
    4     $ 1,482.00     $ 5,928.00  
ACTIVITY TABLES
    2     $ 537.00     $ 1,074.00  
MALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
FEMALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
 
                       
QUIET ROOM
                       
LOVESEAT
    1     $ 925.00     $ 925.00  
LOUNGE CHAIRS
    2     $ 582.25     $ 1,164.50  
END TABLE
    2     $ 160.00     $ 320.00  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
THROW PILLOWS
    2     $ 78.50     $ 157.00  
 
                       
ACCESSORIES FOR COMMON SPACES
                  $ 1,200.00  
WINDOW TREATMENTS
                  $ 11,226.00  
ARTWORK
                  $ 1,932.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    3     $ 5,700.00     $ 17,100.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 11,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT
                  $ 45,000.00  
 
                       
OFFICE FURNITURE AND PRIVATE DINING ROOM FURNITURE
                  $ 14,300.00  
 
                       
SMALLWARES
                  $ 19,000.00  
 
                       
OFFICE SUPPLIES
                  $ 5,500.00  
 
                       
TV’S AND STEREO EQUIPMENT
                  $ 5,908.00  
 
                       
MAINTENANCE TOOLS
                  $ 1,700.00  
 
                       
MEDICAL SUPPLIES
                  $ 2,300.00  
 
                       
 
                  $ 338,683.37  

 

 



--------------------------------------------------------------------------------



 



Signature Senior Living McKinney, TX

                              Quantity     Price     Total  
KITCHEN EQUIPMENT
                       
SHELVING, WIRE
    7     $ 129.00     $ 903.00  
MOP SINK
    1     $ 488.98     $ 488.98  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    2     $ 4,306.00     $ 8,612.00  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,839.00     $ 1,839.00  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 352.00     $ 352.00  
CAN OPENER, MANUAL
    1     $ 192.00     $ 192.00  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 3,024.00     $ 3,024.00  
PLATE DISPENSER, HEATED
    2     $ 1,100.00     $ 2,200.00  
EXHAUST HOOD
    1     $ 11,804.00     $ 11,804.00  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,844.00     $ 4,844.00  
CONVECTION OVEN, GAS
    1     $ 3,543.00     $ 3,543.00  
RANGE, RESTAURANT, GAS, 60"
    1     $ 4,359.00     $ 4,359.00  
REFRIG... REACH-IN NO. 4-4020
    2     $ 3,323.00     $ 6,646.00  
ICE MAKER, CUBE-STYLE
    1     $ 2,265.82     $ 2,265.82  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 538.00     $ 538.00  
OVERSHELF WITH POTRACK
    1     $ 166.00     $ 166.00  
SOILED DISHTABLE
    1     $ 3,630.00     $ 3,630.00  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 1,537.00     $ 1,537.00  
CLEAN DISHTABLE
    1     $ 1,225.00     $ 1,225.00  
SINK, HAND
    3     $ 279.00     $ 837.00  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    7     $ 119.00     $ 833.00  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 1,924.00     $ 1,924.00  
DEEP FRYER
    1     $ 1,127.00     $ 1,127.00  
FOOD PROCESSOR
    1     $ 572.00     $ 572.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
WORK TABLE
    1     $ 560.00     $ 560.00  
PAN RACK
    1     $ 179.00     $ 179.00  
FIRE SUPPRESSION SYSTEM
    1     $ 3,529.00     $ 3,529.00  
WORK TABLE
    1     $ 1,012.00     $ 1,012.00  
7Q MIXER
    1     $ 582.00     $ 582.00  
CEILING MOUNTED POT RACK
    1     $ 299.00     $ 299.00  
WORK TABLE
    1     $ 1,287.00     $ 1,287.00  
3 COMPARTMENT SINK
    1     $ 1,689.00     $ 1,689.00  
 
                       
LAUNDRY
                       
FRONT LOADING WASHER
    1     $ 1,949.00     $ 1,949.00  
FRONT LOADING DRYER
    1     $ 1,613.00     $ 1,613.00  
HOPPER SINK
    1     $ 1,819.00     $ 1,819.00  
COMMERCIAL WASHER
    4     $ 362.00     $ 1,448.00  
COMMERCIAL DRYER
    5     $ 349.00     $ 1,745.00  
 
                       
KITCHEN/LAUNDRY WAREHOUSING/INSTALL
    1     $ 11,000.00     $ 11,000.00  
 
                       
ASSISTED LIVING
                       
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,245.91     $ 1,245.91  
END TABLE CHEST
    2     $ 486.59     $ 973.18  
TABLE LAMPS
    2     $ 118.29     $ 236.58  
LOUNGE CHAIRS
    2     $ 564.50     $ 1,129.00  
OCCASIONAL TABLE
    1     $ 364.63     $ 364.63  
DEMILUNE CHEST
    1     $ 2,436.59     $ 2,436.59  
ROCKERS — FRONT ENTRY
    2     $ 190.80     $ 381.60  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
FRONT PORCH
                       
ROCKING CHAIRS
    6     $ 158.52     $ 951.12  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    3     $ 1,191.46     $ 3,574.38  
COCKTAIL TABLE
    2     $ 364.63     $ 729.26  
END TABLES
    5     $ 315.89     $ 1,579.45  
TABLE LAMPS
    5     $ 280.49     $ 1,402.45  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ARM CHAIRS
    5     $ 478.89     $ 2,394.45  
DIGITAL PIANO
    1     $ 1,524.39     $ 1,524.39  
LOUNGE CHAIRS
    4     $ 868.29     $ 3,473.16  
OTTOMANS
    2     $ 307.32     $ 614.64  
SIDE TABLES
    2     $ 193.90     $ 387.80  
THROW PILLOWS
    8     $ 25.00     $ 200.00  
TV CHEST
    1     $ 669.51     $ 669.51  
52' TV
    1     $ 800.00     $ 800.00  
 
                       
GAME ROOM
                       
GAME TABLES
    4     $ 990.79     $ 3,963.16  
GAME CHAIRS
    16     $ 415.73     $ 6,651.68  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  
ENTERTAINMENT CENTER RED
    1     $ 549.00     $ 549.00  
LOUNGE
    4     $ 1,201.00     $ 4,804.00  
SIDE TABLES
    2     $ 193.00     $ 386.00  
 
                       
CAFÉ/PARLOR
                       
CAFÉ TABLES
    5     $ 997.21     $ 4,986.05  
CAFÉ WICKER CHAIRS
    20     $ 314.63     $ 6,292.60  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    4     $ 310.80     $ 1,243.20  
END TABLES
    5     $ 40.00     $ 200.00  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    64     $ 341.80     $ 21,875.20  
WOOD DINING TABLE
    2     $ 1,457.01     $ 2,914.02  
4 TOP SQUARE TABLES
    9     $ 267.32     $ 2,405.88  
2 TOP SQUARE TABLES
    5     $ 267.32     $ 1,336.60  
4 RECTANGULAR TABLES
    1     $ 405.37     $ 405.37  
 
                       

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
PRIVATE DINING ROOM
                       
DINING TABLE
    1     $ 1,300.00     $ 1,300.00  
BUFFET
    1     $ 1,700.00     $ 1,700.00  
DINING CHAIRS
    8     $ 279.00     $ 2,232.00  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    5     $ 160.64     $ 803.20  
ACTIVITY CHAIRS
    30     $ 117.06     $ 3,511.80  
 
                       
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 1,228.84     $ 2,457.68  
LEATHER BOX TABLE
    2     $ 191.00     $ 382.00  
WING CHAIRS
    2     $ 660.47     $ 1,320.94  
DRUM TABLES
    2     $ 137.80     $ 275.60  
CONSOLE CABINET
    2     $ 669.51     $ 1,339.02  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
GALLERY PATIO
                       
LOVE SEATS
    4     $ 260.00     $ 1,040.00  
CHAIRS
    4     $ 179.00     $ 716.00  
SIDE TABLES
    4     $ 129.00     $ 516.00  
 
                       
COURTYARD
                       
BARREL CHAIRS
    6     $ 79.00     $ 474.00  
SIDE TABLES
    3     $ 49.00     $ 147.00  
 
                       
OFFICE FURNITURE
                       
DESKS
    6     $ 600.00     $ 3,600.00  
OFFICE CHAIRS
    8     $ 229.00     $ 1,832.00  
GUEST TABLES
    3     $ 239.00     $ 717.00  
HUTCHES
    2     $ 429.00     $ 858.00  
SIDE CHAIRS
    12     $ 249.00     $ 2,988.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & TILE CONSOLE TABLE
    1     $ 274.39     $ 274.39  
PUPPY ACCENT LAMP
    1     $ 181.71     $ 181.71  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
QUEEN ANNE BENCH
    1     $ 457.41     $ 457.41  
CHIPPENDALE BENCH
    1     $ 427.41     $ 427.41  
CONSOLE TABLE
    1     $ 608.54     $ 608.54  
HORSE ACCENT LAMP
    1     $ 178.05     $ 178.05  
APOTHECARY CHEST
    1     $ 413.41     $ 413.41  
ROOSTER ACCENT LAMP
    1     $ 151.70     $ 151.70  
BENCH WITH ARMS
    1     $ 559.76     $ 559.76  
 
                       
SALON
                       
SIDE TABLES
    2     $ 650.00     $ 1,300.00  
DRYER CHAIRS
    2     $ 334.88     $ 669.76  
STYLING/SHAMPOO CHAIR
    1     $ 731.91     $ 731.91  
PORTABLE DRYER
    1     $ 259.32     $ 259.32  
CURIO CABINET
    1     $ 260.98     $ 260.98  
 
                       
CLINICAL SERVICES
                       
OFFICE CHAIR
    1     $ 229.00     $ 229.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                        MEMORY CARE                        
 
                       
SITTING ROOM
                       
CLUB CHAIRS
    4     $ 907.68     $ 3,630.72  
COFFEE TABLE
    1     $ 152.44     $ 152.44  
SIDE CHAIRS
    2     $ 476.22     $ 952.44  
TRUNK
    1     $ 189.00     $ 189.00  
END TABLE
    1     $ 143.00     $ 143.00  
SNACK BAR CHAIRS
    5     $ 367.38     $ 1,836.90  
FISH TANK
    1     $ 4,000.00     $ 4,000.00  
 
                       
TV LOUNGE
                       
LOVESEAT
    2     $ 1,338.42     $ 2,676.84  
RECLINER
    4     $ 930.34     $ 3,721.36  
COFFEE TABLE TRUNK
    1     $ 486.59     $ 486.59  
END TABLE
    3     $ 143.00     $ 429.00  
TABLE LAMPS
    3     $ 157.32     $ 471.96  
52' TV
    1     $ 800.00     $ 800.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
COURTYARD
                       
TABLES
    2     $ 273.00     $ 546.00  
OUTDOOR CHAIRS
    8     $ 120.00     $ 960.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 291.22     $ 1,164.88  
RECTANGLE TABLES
    2     $ 405.37     $ 810.74  
DINING CHAIRS
    28     $ 367.38     $ 10,286.64  
SIDEBOARD W/MARBLE TOP
    1     $ 2,028.65     $ 2,028.65  
 
                       
MC RECEPTION
                       
OFFICE CHAIR
    1     $ 229.00     $ 229.00  
DECORATIVE TRUNK
    1     $ 486.59     $ 486.59  
SIDE CHAIRS
    2     $ 873.20     $ 1,746.40  
BARREL SIDE TABLE
    1     $ 364.63     $ 364.63  
LAMP
    1     $ 118.29     $ 118.29  
 
                       
REMINISCING PARLOR
                       
LOVESEAT
    1     $ 1,303.37     $ 1,303.37  
LOUNGE CHAIRS
    2     $ 848.43     $ 1,696.86  
END TABLE
    3     $ 182.93     $ 548.79  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
COFFEE TABLE
    1     $ 229.00     $ 229.00  
 
                       
ACCESSORIES FOR COMMON SPACES
                  $ 7,000.00  
WINDOW TREATMENTS THROUGHOUT COMMUNITY
                  $ 33,246.00  
ARTWORK THROUGHOUT COMMUNITY
                  $ 10,300.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    3     $ 5,000.00     $ 15,000.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 10,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT (inclusive of wiring)
                  $ 131,000.00  
 
                       
SMALLWARES/STARTUPSUPPLIES/LINENS
                  $ 29,182.00  
 
                       
OFFICE SUPPLIES
                  $ 5,500.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
TV’S AND STEREO EQUIPMENT
                  $ 1,800.00  
 
                       
MAINTENANCE TOOLS
                  $ 3,800.00  
 
                       
MEDICAL SUPPLIES
                  $ 2,300.00  
 
                       
NURSE CALL SYSTEMS
                  $ 79,000.00  
 
                       
PTAC’S
                  $ 34,555.00  
 
                       
WAREHOUSING/LOGISTICS/TAXES
                  $ 40,000.00  
 
                  $ 665,690.27  

 

 



--------------------------------------------------------------------------------



 



Signature Senior Living Nacogdoches, TX

                              Quantity     Price     Total  
KITCHEN EQUIPMENT
                       
SHELVING, WIRE 18"x24"
    4     $ 46.82     $ 187.28  
MOP SINK
    1     $ 488.98     $ 488.98  
CLEAN DISHTABLE
    1     $ 168.36     $ 168.36  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    1     $ 4,936.69     $ 4,936.69  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,475.84     $ 1,475.84  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 413.58     $ 413.58  
CAN OPENER, MANUAL
    1     $ 315.27     $ 315.27  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 1,640.94     $ 1,640.94  
PLATE DISPENSER, HEATED
    1     $ 807.95     $ 807.95  
EXHAUST HOOD
    1     $ 10,802.80     $ 10,802.80  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,295.30     $ 4,295.30  
CONVECTION OVEN, GAS
    1     $ 4,334.85     $ 4,334.85  
RANGE, RESTAURANT, GAS, 48^
    1     $ 5,021.27     $ 5,021.27  
REFRIG... REACH-IN NO. 4-4020
    1     $ 2,237.59     $ 2,237.59  
ICE MAKER, CUBE-STYLE
    1     $ 2,555.72     $ 2,555.72  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 491.06     $ 491.06  
OVERSHELF WITH POTRACK
    1     $ 226.00     $ 226.00  
SOILED DISHTABLE
    1     $ 1,409.30     $ 1,409.30  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 2,838.56     $ 2,838.56  
CLEAN DISHTABLE
    1     $ 2,342.05     $ 2,342.05  
SINK, HAND
    2     $ 239.53     $ 479.06  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    3     $ 96.62     $ 289.86  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 3,888.31     $ 3,888.31  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ASSISTED LIVING
                       
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,035.60     $ 1,035.60  
END TABLE CHEST
    2     $ 462.00     $ 924.00  
TABLE LAMPS
    2     $ 192.00     $ 384.00  
LOUNGE CHAIRS
    2     $ 479.00     $ 958.00  
OCCASIONAL TABLE
    1     $ 408.00     $ 408.00  
DEMILUNE CHEST
    1     $ 732.00     $ 732.00  
ROCKERS — FRONT ENTRY
    8     $ 190.80     $ 1,526.40  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    2     $ 1,182.00     $ 2,364.00  
COCKTAIL TABLE
    1     $ 285.00     $ 285.00  
END TABLES
    3     $ 233.70     $ 701.10  
TABLE LAMPS
    3     $ 228.00     $ 684.00  
ARM CHAIRS
    6     $ 489.00     $ 2,934.00  
DIGITAL PIANO
    1     $ 1,400.00     $ 1,400.00  
LOUNGE CHAIRS
    2     $ 789.00     $ 1,578.00  
OTTOMANS
    2     $ 315.00     $ 630.00  
SIDE TABLES
    2     $ 226.00     $ 452.00  
CHEST
    1     $ 500.00     $ 500.00  
THROW PILLOWS
    4     $ 109.00     $ 436.00  
LUMBAR PILLOWS
    2     $ 57.25     $ 114.50  
 
                       
GAME ROOM
                       
GAME TABLES
    3     $ 768.00     $ 2,304.00  
GAME CHAIRS
    12     $ 230.00     $ 2,760.00  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
CAFÉ/PARLOR
                       
CAFÉ TABLES
    4     $ 650.00     $ 2,600.00  
CAFÉ WICKER CHAIRS
    14     $ 322.80     $ 4,519.20  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    2     $ 310.80     $ 621.60  
END TABLES
    2     $ 241.20     $ 482.40  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    46     $ 311.89     $ 14,347.00  
WOOD DINING TABLE
    1     $ 1,200.00     $ 1,200.00  
4 TOP SQUARE TABLES
    6     $ 209.00     $ 1,254.00  
2 TOP SQUARE TABLES
    5     $ 209.00     $ 1,045.00  
4 RECTANGULAR TABLES
    2     $ 317.00     $ 634.00  
PLACEMATS
    25     $ 10.00     $ 250.00  
TABLECLOTHS
    48     $ 10.19     $ 489.12  
CLOTH NAPKINS
    240     $ 1.29     $ 309.60  
DINNER PLATES
    144     $ 6.08     $ 875.52  
B&B PLAES
    144     $ 4.21     $ 606.24  
GRAPEFRUIT/SOUP BOWL
    144     $ 4.00     $ 576.00  
MUGS
    144     $ 4.00     $ 576.00  
STEAK KNIFES
    144     $ 2.92     $ 420.48  
DINNER KNIFES
    144     $ 1.58     $ 227.52  
DINNER FORK
    144     $ 0.83     $ 119.52  
SALAD FORK
    144     $ 0.83     $ 119.52  
TEASPOON
    144     $ 0.67     $ 96.48  
BOUILLON SPOON
    144     $ 0.83     $ 119.52  
JUICE GLASSES
    144     $ 1.00     $ 144.00  
COOLER
    144     $ 1.02     $ 146.88  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    4     $ 208.00     $ 832.00  
ACTIVITY CHAIRS
    13     $ 105.00     $ 1,365.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 807.50     $ 1,615.00  
LEATHER BOX TABLE
    2     $ 191.00     $ 382.00  
WING CHAIRS
    2     $ 560.00     $ 1,120.00  
DRUM TABLES
    2     $ 348.00     $ 696.00  
CONSOLE CABINET
    2     $ 644.00     $ 1,288.00  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & GLASS CONSOLE
    1     $ 514.00     $ 514.00  
GOLD ACCENT LAMP
    1     $ 179.00     $ 179.00  
BENCH
    2     $ 410.00     $ 820.00  
CONSOLE TABLE
    1     $ 410.00     $ 410.00  
GREEN ACCENT LAMP
    1     $ 156.00     $ 156.00  
APOTHECARY CHEST
    1     $ 595.00     $ 595.00  
RUST ACCENT LAMP
    1     $ 191.00     $ 191.00  
BENCH WITH ARMS
    1     $ 983.00     $ 983.00  
 
                       
SALON
                       
SIDE TABLES
    2     $ 318.00     $ 636.00  
DRYER CHAIRS
    3     $ 525.00     $ 1,575.00  
STYLING/SHAMPOO CHAIR
    1     $ 696.00     $ 696.00  
SHAMPOO BOWL
    1     $ 710.00     $ 710.00  
 
                       
WELLNESS CENTER
                       
EXAM ROOM STOOL
    1     $ 95.00     $ 95.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                       
ARTWORK THROUGHOUT COMMON SPACES
                  $ 8,292.00  
ACCESSORIES
                  $ 6,000.00  
WINDOW TREATMENTS
                  $ 27,805.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
MEMORY CARE
                       
 
                       
TV LOUNGE
                       
CLUB CHAIRS
    4     $ 502.00     $ 2,008.00  
COFFEE TABLE
    1     $ 1,104.00     $ 1,104.00  
Entertainment Center
    1     $ 1,200.00     $ 1,200.00  
LUMBAR PILLOWS
    4     $ 42.19     $ 168.76  
 
                       
LIVING ROOM
                       
LOVESEAT
    1     $ 982.00     $ 982.00  
LOUNGE CHAIR
    1     $ 646.00     $ 646.00  
OCCASIONAL TABLE
    1     $ 267.00     $ 267.00  
END TABLE LAMP
    1     $ 143.00     $ 143.00  
 
                       
SNACK BAR
                       
BAR CHAIRS
    5     $ 273.00     $ 1,365.00  
OUTDOOR CHAIRS
    2     $ 120.00     $ 240.00  
OUTDOOR END TABLE
    1     $ 120.00     $ 120.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 228.00     $ 912.00  
ROUND TABLES
    2     $ 229.00     $ 458.00  
DINING CHAIRS
    20     $ 265.00     $ 5,300.00  
SIDEBOARD W/MARBLE TOP
    1     $ 2,689.00     $ 2,689.00  
TABLECLOTHES
    24     $ 9.42     $ 226.08  
NAPKINS
    72     $ 1.29     $ 92.88  
DINNER PLATES
    48     $ 6.08     $ 291.84  
B&B PLAES
    48     $ 4.21     $ 202.08  
GRAPEFRUIT/SOUP BOWL
    48     $ 4.00     $ 192.00  
MUGS
    72     $ 4.00     $ 288.00  
STEAK KNIFES
    72     $ 2.92     $ 210.24  
DINNER KNIFES
    48     $ 1.58     $ 75.84  
DINNER FORK
    48     $ 0.83     $ 39.84  
SALAD FORK
    48     $ 0.83     $ 39.84  
TEASPOON
    48     $ 0.67     $ 32.16  
BOUILLON SPOON
    48     $ 0.83     $ 39.84  
JUICE GLASSES
    72     $ 1.00     $ 72.00  
COOLER
    72     $ 1.02     $ 73.44  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ACTIVITIES
                       
WOOD ARM CHAIR
    4     $ 1,482.00     $ 5,928.00  
ACTIVITY TABLES
    2     $ 537.00     $ 1,074.00  
MALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
FEMALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
 
                       
QUIET ROOM
                       
LOVESEAT
    1     $ 925.00     $ 925.00  
LOUNGE CHAIRS
    2     $ 582.25     $ 1,164.50  
END TABLE
    2     $ 160.00     $ 320.00  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
THROW PILLOWS
    2     $ 78.50     $ 157.00  
 
                       
ACCESSORIES FOR COMMON SPACES
                  $ 1,200.00  
WINDOW TREATMENTS
                  $ 11,226.00  
ARTWORK
                  $ 1,932.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    3     $ 5,700.00     $ 17,100.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 11,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT
                  $ 45,000.00  
 
                       
OFFICE FURNITURE AND PRIVATE DINING ROOM FURNITURE
                  $ 14,200.00  
 
                       
SMALLWARES
                  $ 19,000.00  
 
                       
OFFICE SUPPLIES
                  $ 5,500.00  
 
                       
TV’S AND STEREO EQUIPMENT
                  $ 5,908.00  
 
                       
MAINTENANCE TOOLS
                  $ 1,700.00  
 
                       
MEDICAL SUPPLIES
                  $ 2,300.00    
 
                  $ 340,885.17  

 

 



--------------------------------------------------------------------------------



 



CL of Palestine Personal Inventory — 10-19-09

                              Quantity     Cost     Total  
Resident Unit FF&E
                       
Beds
    2     $ 500     $ 1,000  
Night stands
    1     $ 150     $ 150  
Lamps
    2     $ 50     $ 100  
Lamp Shades
    2     $ 20     $ 40  
Chairs
    6     $ 60     $ 360  
Tables
    3     $ 200     $ 600  
Glass Top Table
    1     $ 400     $ 400  
Refrigerators
    52     $ 300     $ 15,600  
Microwaves
    52     $ 180     $ 9,360  
PTAC window units
    52     $ 600     $ 31,200  
Silk Plants
    3     $ 60     $ 180  
Artwork
    4     $ 70     $ 280  
TV Stand
    1     $ 100     $ 100  
Ceiling Fans
    52     $ 120     $ 6,240  
 
                       
Dining Room FF&E — MC/AL
                       
Tables
    22     $ 400     $ 8,800  
Chairs
    68     $ 240     $ 16,320  
Sideboard
    1     $ 2,300     $ 2,300  
 
                       
Accessories in Common Areas
                       
Silk Plants
    19     $ 60     $ 1,140  
Silk Trees
    14     $ 200     $ 2,800  
Artwork
    56     $ 70     $ 3,920  
Ceiling Fans Outdoor
    4     $ 160     $ 640  
Ceiling Fans Indoor
    16     $ 120     $ 1,920  
Chippendale benches
    3     $ 900     $ 2,700  
Hallway Tables
    3     $ 650     $ 1,950  
 
                       
Private Dining Room FF&E
                       
Tables
    5     $ 300     $ 1,500  
Chairs
    24     $ 240     $ 5,760  
Piano
    2     $ 1,000     $ 2,000  
 
                       
Patio Furniture FF&E
                       
Tables
    2     $ 250     $ 500  
Chairs
    26     $ 70     $ 1,820  
Rockers
    8     $ 180     $ 1,440  
 
 
Living Room Entry FF&E
                       
Chairs
    4     $ 300     $ 1,200  
Sofas
    4     $ 700     $ 2,800  
Coffee Tables
    2     $ 250     $ 500  
Sofa Tables
    2     $ 300     $ 600  
Side Tables
    4     $ 150     $ 600  
Desks
    2     $ 250     $ 500  
Lamps
    2     $ 50     $ 100  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Cost     Total  
DVD VCR combo
    1     $ 150     $ 150  
TV
    1     $ 500     $ 500  
TV Armoire
    1     $ 1,100     $ 1,100  
 
                       
Main Living Room MC and AL
                       
Chairs
    14     $ 500     $ 7,000  
Sofas
    3     $ 1,600     $ 4,800  
Game table
    1     $ 520     $ 520  
Coffee Tables
    2     $ 500     $ 1,000  
Sofa Tables
    2     $ 300     $ 600  
Side Tables
    9     $ 150     $ 1,350  
Armoire TV Unit
    1     $ 1,100     $ 1,100  
TV
    2     $ 1,500     $ 3,000  
Curio Cabinet
    1     $ 600     $ 600  
Lamps
    3     $ 160     $ 480  
Fish Tank, Small
    1     $ 500     $ 500  
 
                       
MC Sitting Area
                       
Tables
    3     $ 700     $ 2,100  
Chairs
    14     $ 230     $ 3,220  
Desk
    1     $ 580     $ 580  
Desk Chair
    1     $ 220     $ 220  
Console
    1     $ 400     $ 400  
ED Office
                  $ 0  
Desk
    1     $ 300     $ 300  
Desk Chair
    2     $ 160     $ 320  
Table
    1     $ 500     $ 500  
Chairs
    2     $ 150     $ 300  
Love seat
    1     $ 400     $ 400  
Computer Desk
    1     $ 300     $ 300  
Assorted books and accessories
    3     $ 300     $ 900  
 
                       
Side Sitting Areas
                       
Chairs
    8     $ 300     $ 2,400  
Love seats
    4     $ 400     $ 1,600  
Sofas
    1     $ 500     $ 500  
Console Table
    3     $ 600     $ 1,800  
Coffee Tables
    1     $ 400     $ 400  
Side tables
    6     $ 160     $ 960  
Desks
    1     $ 400     $ 400  
Game Tables
    3     $ 800     $ 2,400  
Game Table Chairs
    12     $ 250     $ 3,000  
Lamps
    3     $ 100     $ 300  
Silk Plants/Accessories
          $ 700     $ 700  
 
                       
Office Furniture FF&E
                       
Desks
    3     $ 300     $ 900  
Desk Chairs
    3     $ 160     $ 480  
Guest Chairs
    4     $ 160     $ 640  
Love seats
    1     $ 800     $ 800  
Bookshelfs
    3     $ 200     $ 600  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Cost     Total  
Refrigerator
    1     $ 150     $ 150  
Computers
    3     $ 1,000     $ 3,000  
Phones
    4     $ 200     $ 800  
 
 
Activity Room
                       
Tables
    4     $ 450     $ 1,800  
Chairs
    14     $ 170     $ 2,380  
Assorted games and activities
    1     $ 600     $ 600  
 
                       
Salon
                       
Shampoo Chair
    2     $ 580     $ 1,160  
Dryer chairs
    2     $ 450     $ 900  
Tables
    2     $ 320     $ 640  
Display Table
    1     $ 620     $ 620  
Storage Cabinet
    1     $ 200     $ 200  
Chest
    1     $ 580     $ 580  
 
 
Copy Room
    1     $ 336     $ 336  
Copier/Fax — Lease
    1     $ 900     $ 900  
Time Clock
                  $ 0  
 
                  $ 0  
 
                  $ 0  
Housekeeping FF&#
    3     $ 270     $ 810  
Housekeeping Carts
    4     $ 140     $ 560  
Vaccum Cleaners
    5     $ 200     $ 1,000  
Shelving Units
                       
 
                       
Maintenance Equipment
    1     $ 20,000     $ 20,000  
Security Monitoring System
    1     $ 45,000     $ 45,000  
Nurse Call System
    1     $ 6,000     $ 6,000  
Overhead Sound System
                  $ 0  
 
                       
Kitchen Equipment
    2     $ 2,200     $ 4,400  
Coolers, 1 2 door, 1 3 door
    1     $ 2,200     $ 2,200  
Freezers, 1 3 door
    1     $ 4,000     $ 4,000  
Stove/oven
    1     $ 1,600     $ 1,600  
Ice Machine
    1     $ 2,100     $ 2,100  
Steam Table, 5 well
    1     $ 1,700     $ 1,700  
Deep Fryer, 2 basket
    2     $ 500     $ 1,000  
Slicer, home version
    1     $ 300     $ 300  
Toaster, 4 slice home version
    1     $ 300     $ 300  
Microwave
    2     $ 900     $ 1,800  
Work Tables
    1     $ 200     $ 200  
Can Opener
    6     $ 200     $ 1,200  
Shelving units pantry
    5     $ 200     $ 1,000  
Shelving units in dish room
    1     $ 1,700     $ 1,700  
Triple sink
    1     $ 1,800     $ 1,800  
Pot Sink
                       
 
 
Commercial Laundry
    2     $ 900     $ 1,800  
Washer
    2     $ 900     $ 1,800  
Dryer
                       
 
                       
Resident Laundry
    4     $ 300     $ 1,200  
Washers
    4     $ 300     $ 1,200  
Dryers
                       

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Cost     Total  
Lg. Outdoor Storage Unit (owned)
    4     $ 20     $ 80  
4 Rolls of communication wiring
    3     $ 20     $ 60  
Garden hoses
    4     $ 25     $ 100  
Gas Cans
    1     $ 50     $ 50  
5 Gallons of paint
    1     $ 25     $ 25  
Single gallons of paint
    4     $ 75     $ 300  
Lawn Sprinklers
    1     $ 50     $ 50  
30 Gallon Garbage Can
                       
Total personal property:
                  $ 296,941  

 

 



--------------------------------------------------------------------------------



 



Signature Senior Living Paris, TX

                              Quantity     Price     Total  
KITCHEN EQUIPMENT
                       
SHELVING, WIRE 18"x24"
    4     $ 46.82     $ 187.28  
MOP SINK
    1     $ 488.98     $ 488.98  
CLEAN DISHTABLE
    1     $ 168.36     $ 168.36  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    1     $ 4,936.69     $ 4,936.69  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,475.84     $ 1,475.84  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 413.58     $ 413.58  
CAN OPENER, MANUAL
    1     $ 315.27     $ 315.27  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 1,640.94     $ 1,640.94  
PLATE DISPENSER, HEATED
    1     $ 807.95     $ 807.95  
EXHAUST HOOD
    1     $ 10,802.80     $ 10,802.80  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,295.30     $ 4,295.30  
CONVECTION OVEN, GAS
    1     $ 4,334.85     $ 4,334.85  
RANGE, RESTAURANT, GAS, 48^
    1     $ 5,021.27     $ 5,021.27  
REFRIG... REACH-IN NO. 4-4020
    1     $ 2,237.59     $ 2,237.59  
ICE MAKER, CUBE-STYLE
    1     $ 2,555.72     $ 2,555.72  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 491.06     $ 491.06  
OVERSHELF WITH POTRACK
    1     $ 226.00     $ 226.00  
SOILED DISHTABLE
    1     $ 1,409.30     $ 1,409.30  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 2,838.56     $ 2,838.56  
CLEAN DISHTABLE
    1     $ 2,342.05     $ 2,342.05  
SINK, HAND
    2     $ 239.53     $ 479.06  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    3     $ 96.62     $ 289.86  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 3,888.31     $ 3,888.31  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ASSISTED LIVING
                       
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,035.60     $ 1,035.60  
END TABLE CHEST
    2     $ 462.00     $ 924.00  
TABLE LAMPS
    2     $ 192.00     $ 384.00  
LOUNGE CHAIRS
    2     $ 479.00     $ 958.00  
OCCASIONAL TABLE
    1     $ 408.00     $ 408.00  
DEMILUNE CHEST
    1     $ 732.00     $ 732.00  
ROCKERS — FRONT ENTRY
    2     $ 190.80     $ 381.60  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    2     $ 1,182.00     $ 2,364.00  
COCKTAIL TABLE
    1     $ 285.00     $ 285.00  
END TABLES
    3     $ 233.70     $ 701.10  
TABLE LAMPS
    3     $ 228.00     $ 684.00  
ARM CHAIRS
    4     $ 489.00     $ 1,956.00  
DIGITAL PIANO
    1     $ 1,400.00     $ 1,400.00  
LOUNGE CHAIRS
    2     $ 789.00     $ 1,578.00  
OTTOMANS
    2     $ 315.00     $ 630.00  
SIDE TABLES
    2     $ 226.00     $ 452.00  
CHEST
    1     $ 500.00     $ 500.00  
THROW PILLOWS
    4     $ 109.00     $ 436.00  
LUMBAR PILLOWS
    2     $ 57.25     $ 114.50  
 
                       
GAME ROOM
                       
GAME TABLES
    3     $ 768.00     $ 2,304.00  
GAME CHAIRS
    12     $ 230.00     $ 2,760.00  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
CAFÉ/PARLOR
                       
CAFÉ TABLES
    4     $ 650.00     $ 2,600.00  
CAFÉ WICKER CHAIRS
    14     $ 322.80     $ 4,519.20  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    2     $ 310.80     $ 621.60  
END TABLES
    2     $ 241.20     $ 482.40  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    46     $ 311.89     $ 14,347.00  
WOOD DINING TABLE
    1     $ 1,200.00     $ 1,200.00  
4 TOP SQUARE TABLES
    6     $ 209.00     $ 1,254.00  
2 TOP SQUARE TABLES
    5     $ 209.00     $ 1,045.00  
4 RECTANGULAR TABLES
    2     $ 317.00     $ 634.00  
PLACEMATS
    25     $ 10.00     $ 250.00  
TABLECLOTHS
    48     $ 10.19     $ 489.12  
CLOTH NAPKINS
    240     $ 1.29     $ 309.60  
DINNER PLATES
    144     $ 6.08     $ 875.52  
B&B PLAES
    144     $ 4.21     $ 606.24  
GRAPEFRUIT/SOUP BOWL
    144     $ 4.00     $ 576.00  
MUGS
    144     $ 4.00     $ 576.00  
STEAK KNIFES
    144     $ 2.92     $ 420.48  
DINNER KNIFES
    144     $ 1.58     $ 227.52  
DINNER FORK
    144     $ 0.83     $ 119.52  
SALAD FORK
    144     $ 0.83     $ 119.52  
TEASPOON
    144     $ 0.67     $ 96.48  
BOUILLON SPOON
    144     $ 0.83     $ 119.52  
JUICE GLASSES
    144     $ 1.00     $ 144.00  
COOLER
    144     $ 1.02     $ 146.88  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    4     $ 208.00     $ 832.00  
ACTIVITY CHAIRS
    13     $ 105.00     $ 1,365.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 807.50     $ 1,615.00  
LEATHER BOX TABLE
    2     $ 191.00     $ 382.00  
WING CHAIRS
    2     $ 560.00     $ 1,120.00  
DRUM TABLES
    2     $ 348.00     $ 696.00  
CONSOLE CABINET
    2     $ 644.00     $ 1,288.00  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & GLASS CONSOLE
    1     $ 514.00     $ 514.00  
GOLD ACCENT LAMP
    1     $ 179.00     $ 179.00  
BENCH
    2     $ 410.00     $ 820.00  
CONSOLE TABLE
    1     $ 410.00     $ 410.00  
GREEN ACCENT LAMP
    1     $ 156.00     $ 156.00  
APOTHECARY CHEST
    1     $ 595.00     $ 595.00  
RUST ACCENT LAMP
    1     $ 191.00     $ 191.00  
BENCH WITH ARMS
    1     $ 983.00     $ 983.00  
 
                       
SALON
                       
SIDE TABLES
    2     $ 318.00     $ 636.00  
DRYER CHAIRS
    3     $ 525.00     $ 1,575.00  
STYLING/SHAMPOO CHAIR
    1     $ 696.00     $ 696.00  
SHAMPOO BOWL
    1     $ 710.00     $ 710.00  
 
                       
WELLNESS CENTER
                       
EXAM ROOM STOOL
    1     $ 95.00     $ 95.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                       
ARTWORK THROUGHOUT COMMON SPACES
                  $ 8,292.00  
ACCESSORIES
                  $ 6,000.00  
WINDOW TREATMENTS
                  $ 27,805.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
MEMORY CARE
                       
 
                       
TV LOUNGE
                       
CLUB CHAIRS
    4     $ 502.00     $ 2,008.00  
COFFEE TABLE
    1     $ 1,104.00     $ 1,104.00  
CORNER CABINET
    1     $ 1,021.00     $ 1,021.00  
LUMBAR PILLOWS
    4     $ 42.19     $ 168.76  
 
                       
LIVING ROOM
                       
LOVESEAT
    1     $ 982.00     $ 982.00  
LOUNGE CHAIR
    1     $ 646.00     $ 646.00  
OCCASIONAL TABLE
    1     $ 267.00     $ 267.00  
END TABLE LAMP
    1     $ 143.00     $ 143.00  
 
                       
SNACK BAR
                       
BAR CHAIRS
    5     $ 273.00     $ 1,365.00  
OUTDOOR CHAIRS
    2     $ 120.00     $ 240.00  
OUTDOOR END TABLE
    1     $ 120.00     $ 120.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 228.00     $ 912.00  
ROUND TABLES
    2     $ 229.00     $ 458.00  
DINING CHAIRS
    20     $ 265.00     $ 5,300.00  
SIDEBOARD W/MARBLE TOP
    1     $ 2,689.00     $ 2,689.00  
TABLECLOTHES
    24     $ 9.42     $ 226.08  
NAPKINS
    72     $ 1.29     $ 92.88  
DINNER PLATES
    48     $ 6.08     $ 291.84  
B&B PLAES
    48     $ 4.21     $ 202.08  
GRAPEFRUIT/SOUP BOWL
    48     $ 4.00     $ 192.00  
MUGS
    72     $ 4.00     $ 288.00  
STEAK KNIFES
    72     $ 2.92     $ 210.24  
DINNER KNIFES
    48     $ 1.58     $ 75.84  
DINNER FORK
    48     $ 0.83     $ 39.84  
SALAD FORK
    48     $ 0.83     $ 39.84  
TEASPOON
    48     $ 0.67     $ 32.16  
BOUILLON SPOON
    48     $ 0.83     $ 39.84  
JUICE GLASSES
    72     $ 1.00     $ 72.00  
COOLER
    72     $ 1.02     $ 73.44  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ACTIVITIES
                       
WOOD ARM CHAIR
    4     $ 1,482.00     $ 5,928.00  
ACTIVITY TABLES
    2     $ 537.00     $ 1,074.00  
MALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
FEMALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
 
                       
QUIET ROOM
                       
LOVESEAT
    1     $ 925.00     $ 925.00  
LOUNGE CHAIRS
    2     $ 582.25     $ 1,164.50  
END TABLE
    2     $ 160.00     $ 320.00  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
THROW PILLOWS
    2     $ 78.50     $ 157.00  
 
                       
ACCESSORIES FOR COMMON SPACES
                  $ 1,200.00  
WINDOW TREATMENTS
                  $ 11,226.00  
ARTWORK
                  $ 1,932.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    3     $ 4,666.66     $ 14,000.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 12,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT
                  $ 42,000.00  
 
                       
OFFICE FURNITURE AND PRIVATE DINING ROOM FURNITURE
                  $ 14,500.00  
 
                       
SMALLWARES
                  $ 17,904.27  
 
                       
OFFICE SUPPLIES
                  $ 4,475.00  
 
                       
TV’S AND STEREO EQUIPMENT
                  $ 5,908.00  
 
                       
MAINTENANCE TOOLS
                  $ 1,409.00  
 
                       
MEDICAL SUPPLIES
                  $ 1,744.00  
 
                       
 
                  $ 330,815.64  

 

 



--------------------------------------------------------------------------------



 



Signature Senior Living Sherman, TX

                              Quantity     Price     Total  
KITCHEN EQUIPMENT
                       
SHELVING, WIRE 18"x24"
    4     $ 46.82     $ 187.28  
MOP SINK
    1     $ 488.98     $ 488.98  
CLEAN DISHTABLE
    1     $ 168.36     $ 168.36  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    1     $ 4,936.69     $ 4,936.69  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,475.84     $ 1,475.84  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 413.58     $ 413.58  
CAN OPENER, MANUAL
    1     $ 315.27     $ 315.27  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 1,640.94     $ 1,640.94  
PLATE DISPENSER, HEATED
    1     $ 807.95     $ 807.95  
EXHAUST HOOD
    1     $ 10,802.80     $ 10,802.80  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,295.30     $ 4,295.30  
CONVECTION OVEN, GAS
    1     $ 4,334.85     $ 4,334.85  
RANGE, RESTAURANT, GAS, 48^
    1     $ 5,021.27     $ 5,021.27  
REFRIG... REACH-IN NO. 4-4020
    1     $ 2,237.59     $ 2,237.59  
ICE MAKER, CUBE-STYLE
    1     $ 2,555.72     $ 2,555.72  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 491.06     $ 491.06  
OVERSHELF WITH POTRACK
    1     $ 226.00     $ 226.00  
SOILED DISHTABLE
    1     $ 1,409.30     $ 1,409.30  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 2,838.56     $ 2,838.56  
CLEAN DISHTABLE
    1     $ 2,342.05     $ 2,342.05  
SINK, HAND
    2     $ 239.53     $ 479.06  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    3     $ 96.62     $ 289.86  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 3,888.31     $ 3,888.31  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total   ASSISTED LIVING    
                   
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,035.60     $ 1,035.60  
END TABLE CHEST
    2     $ 462.00     $ 924.00  
TABLE LAMPS
    2     $ 192.00     $ 384.00  
LOUNGE CHAIRS
    2     $ 479.00     $ 958.00  
OCCASIONAL TABLE
    1     $ 408.00     $ 408.00  
DEMILUNE CHEST
    1     $ 732.00     $ 732.00  
ROCKERS — FRONT ENTRY
    2     $ 190.80     $ 381.60  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    2     $ 1,182.00     $ 2,364.00  
COCKTAIL TABLE
    1     $ 285.00     $ 285.00  
END TABLES
    3     $ 233.70     $ 701.10  
TABLE LAMPS
    3     $ 228.00     $ 684.00  
ARM CHAIRS
    4     $ 489.00     $ 1,956.00  
DIGITAL PIANO
    1     $ 1,400.00     $ 1,400.00  
LOUNGE CHAIRS
    2     $ 789.00     $ 1,578.00  
OTTOMANS
    2     $ 315.00     $ 630.00  
SIDE TABLES
    2     $ 226.00     $ 452.00  
CHEST
    1     $ 500.00     $ 500.00  
THROW PILLOWS
    4     $ 109.00     $ 436.00  
LUMBAR PILLOWS
    2     $ 57.25     $ 114.50  
 
                       
GAME ROOM
                       
GAME TABLES
    3     $ 768.00     $ 2,304.00  
GAME CHAIRS
    12     $ 230.00     $ 2,760.00  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
CAFÉ/PARLOR
                       
CAFÉ TABLES
    4     $ 650.00     $ 2,600.00  
CAFÉ WICKER CHAIRS
    14     $ 322.80     $ 4,519.20  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    2     $ 310.80     $ 621.60  
END TABLES
    2     $ 241.20     $ 482.40  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    46     $ 311.89     $ 14,347.00  
WOOD DINING TABLE
    1     $ 1,200.00     $ 1,200.00  
4 TOP SQUARE TABLES
    6     $ 209.00     $ 1,254.00  
2 TOP SQUARE TABLES
    5     $ 209.00     $ 1,045.00  
4 RECTANGULAR TABLES
    2     $ 317.00     $ 634.00  
PLACEMATS
    25     $ 10.00     $ 250.00  
TABLECLOTHS
    48     $ 10.19     $ 489.12  
CLOTH NAPKINS
    240     $ 1.29     $ 309.60  
DINNER PLATES
    144     $ 6.08     $ 875.52  
B&B PLAES
    144     $ 4.21     $ 606.24  
GRAPEFRUIT/SOUP BOWL
    144     $ 4.00     $ 576.00  
MUGS
    144     $ 4.00     $ 576.00  
STEAK KNIFES
    144     $ 2.92     $ 420.48  
DINNER KNIFES
    144     $ 1.58     $ 227.52  
DINNER FORK
    144     $ 0.83     $ 119.52  
SALAD FORK
    144     $ 0.83     $ 119.52  
TEASPOON
    144     $ 0.67     $ 96.48  
BOUILLON SPOON
    144     $ 0.83     $ 119.52  
JUICE GLASSES
    144     $ 1.00     $ 144.00  
COOLER
    144     $ 1.02     $ 146.88  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    4     $ 208.00     $ 832.00  
ACTIVITY CHAIRS
    13     $ 105.00     $ 1,365.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 807.50     $ 1,615.00  
LEATHER BOX TABLE
    2     $ 191.00     $ 382.00  
WING CHAIRS
    2     $ 560.00     $ 1,120.00  
DRUM TABLES
    2     $ 348.00     $ 696.00  
CONSOLE CABINET
    2     $ 644.00     $ 1,288.00  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & GLASS CONSOLE
    1     $ 514.00     $ 514.00  
GOLD ACCENT LAMP
    1     $ 179.00     $ 179.00  
BENCH
    2     $ 410.00     $ 820.00  
CONSOLE TABLE
    1     $ 410.00     $ 410.00  
GREEN ACCENT LAMP
    1     $ 156.00     $ 156.00  
APOTHECARY CHEST
    1     $ 595.00     $ 595.00  
RUST ACCENT LAMP
    1     $ 191.00     $ 191.00  
BENCH WITH ARMS
    1     $ 983.00     $ 983.00  
 
                       
SALON
                       
SIDE TABLES
    2     $ 318.00     $ 636.00  
DRYER CHAIRS
    3     $ 525.00     $ 1,575.00  
STYLING/SHAMPOO CHAIR
    1     $ 696.00     $ 696.00  
SHAMPOO BOWL
    1     $ 710.00     $ 710.00  
 
                       
WELLNESS CENTER
                       
EXAM ROOM STOOL
    1     $ 95.00     $ 95.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                       
ARTWORK THROUGHOUT COMMON SPACES
                  $ 8,292.00  
ACCESSORIES
                  $ 6,000.00  
WINDOW TREATMENTS
                  $ 27,805.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total   MEMORY CARE        
               
 
                       
TV LOUNGE
                       
CLUB CHAIRS
    4     $ 502.00     $ 2,008.00  
COFFEE TABLE
    1     $ 1,104.00     $ 1,104.00  
CORNER CABINET
    1     $ 1,021.00     $ 1,021.00  
LUMBAR PILLOWS
    4     $ 42.19     $ 168.76  
 
                       
LIVING ROOM
                       
LOVESEAT
    1     $ 982.00     $ 982.00  
LOUNGE CHAIR
    1     $ 646.00     $ 646.00  
OCCASIONAL TABLE
    1     $ 267.00     $ 267.00  
END TABLE LAMP
    1     $ 143.00     $ 143.00  
 
                       
SNACK BAR
                       
BAR CHAIRS
    5     $ 273.00     $ 1,365.00  
OUTDOOR CHAIRS
    2     $ 120.00     $ 240.00  
OUTDOOR END TABLE
    1     $ 120.00     $ 120.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 228.00     $ 912.00  
ROUND TABLES
    2     $ 229.00     $ 458.00  
DINING CHAIRS
    20     $ 265.00     $ 5,300.00  
SIDEBOARD W/MARBLE TOP
    1     $ 2,689.00     $ 2,689.00  
TABLECLOTHES
    24     $ 9.42     $ 226.08  
NAPKINS
    72     $ 1.29     $ 92.88  
DINNER PLATES
    48     $ 6.08     $ 291.84  
B&B PLAES
    48     $ 4.21     $ 202.08  
GRAPEFRUIT/SOUP BOWL
    48     $ 4.00     $ 192.00  
MUGS
    72     $ 4.00     $ 288.00  
STEAK KNIFES
    72     $ 2.92     $ 210.24  
DINNER KNIFES
    48     $ 1.58     $ 75.84  
DINNER FORK
    48     $ 0.83     $ 39.84  
SALAD FORK
    48     $ 0.83     $ 39.84  
TEASPOON
    48     $ 0.67     $ 32.16  
BOUILLON SPOON
    48     $ 0.83     $ 39.84  
JUICE GLASSES
    72     $ 1.00     $ 72.00  
COOLER
    72     $ 1.02     $ 73.44  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITIES
                       
WOOD ARM CHAIR
    4     $ 1,482.00     $ 5,928.00  
ACTIVITY TABLES
    2     $ 537.00     $ 1,074.00  
MALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
FEMALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
 
                       
QUIET ROOM
                       
LOVESEAT
    1     $ 925.00     $ 925.00  
LOUNGE CHAIRS
    2     $ 582.25     $ 1,164.50  
END TABLE
    2     $ 160.00     $ 320.00  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
THROW PILLOWS
    2     $ 78.50     $ 157.00  
 
                       
ACCESSORIES FOR COMMON SPACES
                  $ 1,200.00  
WINDOW TREATMENTS
                  $ 11,226.00  
ARTWORK
                  $ 1,932.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    3     $ 4,666.66     $ 14,000.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 12,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT
                  $ 42,000.00  
 
                       
OFFICE FURNITURE AND PRIVATE DINING ROOM FURNITURE
                  $ 14,500.00  
 
                       
SMALLWARES
                  $ 17,904.27  
 
                       
OFFICE SUPPLIES
                  $ 4,475.00  
 
                       
TV’S AND STEREO EQUIPMENT
                  $ 5,908.00  
 
                       
MAINTENANCE TOOLS
                  $ 1,409.00  
 
                       
MEDICAL SUPPLIES
                  $ 1,744.00  
 
                       
 
                  $ 330,815.64  

 

 



--------------------------------------------------------------------------------



 



Signature Senior Living Tyler, TX

                              Quantity     Price     Total  
KITCHEN EQUIPMENT
                       
SHELVING, WIRE 18"x24"
    4     $ 46.82     $ 187.28  
MOP SINK
    1     $ 488.98     $ 488.98  
CLEAN DISHTABLE
    1     $ 168.36     $ 168.36  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    1     $ 4,936.69     $ 4,936.69  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,475.84     $ 1,475.84  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 413.58     $ 413.58  
CAN OPENER, MANUAL
    1     $ 315.27     $ 315.27  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 1,640.94     $ 1,640.94  
PLATE DISPENSER, HEATED
    1     $ 807.95     $ 807.95  
EXHAUST HOOD
    1     $ 10,802.80     $ 10,802.80  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,295.30     $ 4,295.30  
CONVECTION OVEN, GAS
    1     $ 4,334.85     $ 4,334.85  
RANGE, RESTAURANT, GAS, 48^
    1     $ 5,021.27     $ 5,021.27  
REFRIG... REACH-IN NO. 4-4020
    1     $ 2,237.59     $ 2,237.59  
ICE MAKER, CUBE-STYLE
    1     $ 2,555.72     $ 2,555.72  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 491.06     $ 491.06  
OVERSHELF WITH POTRACK
    1     $ 226.00     $ 226.00  
SOILED DISHTABLE
    1     $ 1,409.30     $ 1,409.30  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 2,838.56     $ 2,838.56  
CLEAN DISHTABLE
    1     $ 2,342.05     $ 2,342.05  
SINK, HAND
    2     $ 239.53     $ 479.06  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    3     $ 96.62     $ 289.86  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 3,888.31     $ 3,888.31  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ASSISTED LIVING
                       
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,035.60     $ 1,035.60  
END TABLE CHEST
    2     $ 462.00     $ 924.00  
TABLE LAMPS
    2     $ 192.00     $ 384.00  
LOUNGE CHAIRS
    2     $ 479.00     $ 958.00  
OCCASIONAL TABLE
    1     $ 408.00     $ 408.00  
DEMILUNE CHEST
    1     $ 732.00     $ 732.00  
ROCKERS — FRONT ENTRY
    8     $ 190.80     $ 1,526.40  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    2     $ 1,182.00     $ 2,364.00  
COCKTAIL TABLE
    1     $ 285.00     $ 285.00  
END TABLES
    3     $ 233.70     $ 701.10  
TABLE LAMPS
    3     $ 228.00     $ 684.00  
ARM CHAIRS
    6     $ 489.00     $ 2,934.00  
DIGITAL PIANO
    1     $ 1,400.00     $ 1,400.00  
LOUNGE CHAIRS
    2     $ 789.00     $ 1,578.00  
OTTOMANS
    2     $ 315.00     $ 630.00  
SIDE TABLES
    2     $ 226.00     $ 452.00  
CHEST
    1     $ 500.00     $ 500.00  
THROW PILLOWS
    4     $ 109.00     $ 436.00  
LUMBAR PILLOWS
    2     $ 57.25     $ 114.50  
 
                       
GAME ROOM
                       
GAME TABLES
    3     $ 768.00     $ 2,304.00  
GAME CHAIRS
    12     $ 230.00     $ 2,760.00  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
CAFÉ/PARLOR
                       
CAFÉ TABLES
    4     $ 650.00     $ 2,600.00  
CAFÉ WICKER CHAIRS
    14     $ 322.80     $ 4,519.20  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    2     $ 310.80     $ 621.60  
END TABLES
    2     $ 241.20     $ 482.40  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    46     $ 311.89     $ 14,347.00  
WOOD DINING TABLE
    1     $ 1,200.00     $ 1,200.00  
4 TOP SQUARE TABLES
    6     $ 209.00     $ 1,254.00  
2 TOP SQUARE TABLES
    5     $ 209.00     $ 1,045.00  
4 RECTANGULAR TABLES
    2     $ 317.00     $ 634.00  
PLACEMATS
    25     $ 10.00     $ 250.00  
TABLECLOTHS
    48     $ 10.19     $ 489.12  
CLOTH NAPKINS
    240     $ 1.29     $ 309.60  
DINNER PLATES
    144     $ 6.08     $ 875.52  
B&B PLAES
    144     $ 4.21     $ 606.24  
GRAPEFRUIT/SOUP BOWL
    144     $ 4.00     $ 576.00  
MUGS
    144     $ 4.00     $ 576.00  
STEAK KNIFES
    144     $ 2.92     $ 420.48  
DINNER KNIFES
    144     $ 1.58     $ 227.52  
DINNER FORK
    144     $ 0.83     $ 119.52  
SALAD FORK
    144     $ 0.83     $ 119.52  
TEASPOON
    144     $ 0.67     $ 96.48  
BOUILLON SPOON
    144     $ 0.83     $ 119.52  
JUICE GLASSES
    144     $ 1.00     $ 144.00  
COOLER
    144     $ 1.02     $ 146.88  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    4     $ 208.00     $ 832.00  
ACTIVITY CHAIRS
    13     $ 105.00     $ 1,365.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 807.50     $ 1,615.00  
LEATHER BOX TABLE
    2     $ 191.00     $ 382.00  
WING CHAIRS
    2     $ 560.00     $ 1,120.00  
DRUM TABLES
    2     $ 348.00     $ 696.00  
CONSOLE CABINET
    2     $ 644.00     $ 1,288.00  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & GLASS CONSOLE
    1     $ 514.00     $ 514.00  
GOLD ACCENT LAMP
    1     $ 179.00     $ 179.00  
BENCH
    2     $ 410.00     $ 820.00  
CONSOLE TABLE
    1     $ 410.00     $ 410.00  
GREEN ACCENT LAMP
    1     $ 156.00     $ 156.00  
APOTHECARY CHEST
    1     $ 595.00     $ 595.00  
RUST ACCENT LAMP
    1     $ 191.00     $ 191.00  
BENCH WITH ARMS
    1     $ 983.00     $ 983.00  
 
                       
SALON
                       
SIDE TABLES
    2     $ 318.00     $ 636.00  
DRYER CHAIRS
    3     $ 525.00     $ 1,575.00  
STYLING/SHAMPOO CHAIR
    1     $ 696.00     $ 696.00  
SHAMPOO BOWL
    1     $ 710.00     $ 710.00  
 
                       
WELLNESS CENTER
                       
EXAM ROOM STOOL
    1     $ 95.00     $ 95.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                       
ARTWORK THROUGHOUT COMMON SPACES
                  $ 8,292.00  
ACCESSORIES
                  $ 6,000.00  
WINDOW TREATMENTS
                  $ 27,805.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
MEMORY CARE
                       
 
                       
TV LOUNGE
                       
CLUB CHAIRS
    4     $ 502.00     $ 2,008.00  
COFFEE TABLE
    1     $ 1,104.00     $ 1,104.00  
ENTERTAINMENT CENTER
    1     $ 1,200.00     $ 1,200.00  
LUMBAR PILLOWS
    4     $ 42.19     $ 168.76  
 
                       
LIVING ROOM
                       
LOVESEAT
    1     $ 982.00     $ 982.00  
LOUNGE CHAIR
    1     $ 646.00     $ 646.00  
OCCASIONAL TABLE
    1     $ 267.00     $ 267.00  
END TABLE LAMP
    1     $ 143.00     $ 143.00  
 
                       
SNACK BAR
                       
BAR CHAIRS
    5     $ 273.00     $ 1,365.00  
OUTDOOR CHAIRS
    2     $ 120.00     $ 240.00  
OUTDOOR END TABLE
    1     $ 120.00     $ 120.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 228.00     $ 912.00  
ROUND TABLES
    2     $ 229.00     $ 458.00  
DINING CHAIRS
    20     $ 265.00     $ 5,300.00  
SIDEBOARD W/MARBLE TOP
    1     $ 2,689.00     $ 2,689.00  
TABLECLOTHES
    24     $ 9.42     $ 226.08  
NAPKINS
    72     $ 1.29     $ 92.88  
DINNER PLATES
    48     $ 6.08     $ 291.84  
B&B PLAES
    48     $ 4.21     $ 202.08  
GRAPEFRUIT/SOUP BOWL
    48     $ 4.00     $ 192.00  
MUGS
    72     $ 4.00     $ 288.00  
STEAK KNIFES
    72     $ 2.92     $ 210.24  
DINNER KNIFES
    48     $ 1.58     $ 75.84  
DINNER FORK
    48     $ 0.83     $ 39.84  
SALAD FORK
    48     $ 0.83     $ 39.84  
TEASPOON
    48     $ 0.67     $ 32.16  
BOUILLON SPOON
    48     $ 0.83     $ 39.84  
JUICE GLASSES
    72     $ 1.00     $ 72.00  
COOLER
    72     $ 1.02     $ 73.44  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITIES
                       
WOOD ARM CHAIR
    4     $ 1,482.00     $ 5,928.00  
ACTIVITY TABLES
    2     $ 537.00     $ 1,074.00  
MALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
FEMALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
 
                       
QUIET ROOM
                       
LOVESEAT
    1     $ 925.00     $ 925.00  
LOUNGE CHAIRS
    2     $ 582.25     $ 1,164.50  
END TABLE
    2     $ 160.00     $ 320.00  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
THROW PILLOWS
    2     $ 78.50     $ 157.00  
 
                       
ACCESSORIES FOR COMMON SPACES
                  $ 1,200.00  
WINDOW TREATMENTS
                  $ 11,226.00  
ARTWORK
                  $ 1,932.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    3     $ 5,700.00     $ 17,100.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 11,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT
                  $ 45,000.00  
 
                       
OFFICE FURNITURE AND PRIVATE DINING ROOM FURNITURE
                  $ 14,300.00  
 
                       
SMALLWARES
                  $ 19,000.00  
 
                       
OFFICE SUPPLIES
                  $ 5,500.00  
 
                       
TV’S AND STEREO EQUIPMENT
                  $ 5,908.00  
 
                       
MAINTENANCE TOOLS
                  $ 1,700.00  
 
                       
MEDICAL SUPPLIES
                  $ 2,300.00  
 
                       
 
                  $ 340,985.17  

 

 



--------------------------------------------------------------------------------



 



Signature Senior Living Waxahachie, TX

                              Quantity     Price     Total  
KITCHEN EQUIPMENT
                       
SHELVING, WIRE 18"x24"
    4     $ 46.82     $ 187.28  
MOP SINK
    1     $ 488.98     $ 488.98  
CLEAN DISHTABLE
    1     $ 168.36     $ 168.36  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    1     $ 4,936.69     $ 4,936.69  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,475.84     $ 1,475.84  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 413.58     $ 413.58  
CAN OPENER, MANUAL
    1     $ 315.27     $ 315.27  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 1,640.94     $ 1,640.94  
PLATE DISPENSER, HEATED
    1     $ 807.95     $ 807.95  
EXHAUST HOOD
    1     $ 10,802.80     $ 10,802.80  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,295.30     $ 4,295.30  
CONVECTION OVEN, GAS
    1     $ 4,334.85     $ 4,334.85  
RANGE, RESTAURANT, GAS, 48^
    1     $ 5,021.27     $ 5,021.27  
REFRIG... REACH-IN NO. 4-4020
    1     $ 2,237.59     $ 2,237.59  
ICE MAKER, CUBE-STYLE
    1     $ 2,555.72     $ 2,555.72  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 491.06     $ 491.06  
OVERSHELF WITH POTRACK
    1     $ 226.00     $ 226.00  
SOILED DISHTABLE
    1     $ 1,409.30     $ 1,409.30  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 2,838.56     $ 2,838.56  
CLEAN DISHTABLE
    1     $ 2,342.05     $ 2,342.05  
SINK, HAND
    2     $ 239.53     $ 479.06  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    3     $ 96.62     $ 289.86  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 3,888.31     $ 3,888.31  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ASSISTED LIVING
                       
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,035.60     $ 1,035.60  
END TABLE CHEST
    2     $ 462.00     $ 924.00  
TABLE LAMPS
    2     $ 192.00     $ 384.00  
LOUNGE CHAIRS
    2     $ 479.00     $ 958.00  
OCCASIONAL TABLE
    1     $ 408.00     $ 408.00  
DEMILUNE CHEST
    1     $ 732.00     $ 732.00  
ROCKERS — FRONT ENTRY
    8     $ 190.80     $ 1,526.40  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    2     $ 1,182.00     $ 2,364.00  
COCKTAIL TABLE
    1     $ 285.00     $ 285.00  
END TABLES
    3     $ 233.70     $ 701.10  
TABLE LAMPS
    3     $ 228.00     $ 684.00  
ARM CHAIRS
    6     $ 489.00     $ 2,934.00  
DIGITAL PIANO
    1     $ 1,400.00     $ 1,400.00  
LOUNGE CHAIRS
    2     $ 789.00     $ 1,578.00  
OTTOMANS
    2     $ 315.00     $ 630.00  
SIDE TABLES
    2     $ 226.00     $ 452.00  
CHEST
    1     $ 500.00     $ 500.00  
THROW PILLOWS
    4     $ 109.00     $ 436.00  
LUMBAR PILLOWS
    2     $ 57.25     $ 114.50  
 
                       
GAME ROOM
                       
GAME TABLES
    3     $ 768.00     $ 2,304.00  
GAME CHAIRS
    12     $ 230.00     $ 2,760.00  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
CAFÉ/PARLOR
                       
CAFÉ TABLES
    4     $ 650.00     $ 2,600.00  
CAFÉ WICKER CHAIRS
    14     $ 322.80     $ 4,519.20  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    2     $ 310.80     $ 621.60  
END TABLES
    2     $ 241.20     $ 482.40  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    46     $ 311.89     $ 14,347.00  
WOOD DINING TABLE
    1     $ 1,200.00     $ 1,200.00  
4 TOP SQUARE TABLES
    6     $ 209.00     $ 1,254.00  
2 TOP SQUARE TABLES
    5     $ 209.00     $ 1,045.00  
4 RECTANGULAR TABLES
    2     $ 317.00     $ 634.00  
PLACEMATS
    25     $ 10.00     $ 250.00  
TABLECLOTHS
    48     $ 10.19     $ 489.12  
CLOTH NAPKINS
    240     $ 1.29     $ 309.60  
DINNER PLATES
    144     $ 6.08     $ 875.52  
B&B PLAES
    144     $ 4.21     $ 606.24  
GRAPEFRUIT/SOUP BOWL
    144     $ 4.00     $ 576.00  
MUGS
    144     $ 4.00     $ 576.00  
STEAK KNIFES
    144     $ 2.92     $ 420.48  
DINNER KNIFES
    144     $ 1.58     $ 227.52  
DINNER FORK
    144     $ 0.83     $ 119.52  
SALAD FORK
    144     $ 0.83     $ 119.52  
TEASPOON
    144     $ 0.67     $ 96.48  
BOUILLON SPOON
    144     $ 0.83     $ 119.52  
JUICE GLASSES
    144     $ 1.00     $ 144.00  
COOLER
    144     $ 1.02     $ 146.88  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    4     $ 208.00     $ 832.00  
ACTIVITY CHAIRS
    13     $ 105.00     $ 1,365.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 807.50     $ 1,615.00  
LEATHER BOX TABLE
    2     $ 191.00     $ 382.00  
WING CHAIRS
    2     $ 560.00     $ 1,120.00  
DRUM TABLES
    2     $ 348.00     $ 696.00  
CONSOLE CABINET
    2     $ 644.00     $ 1,288.00  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & GLASS CONSOLE
    1     $ 514.00     $ 514.00  
GOLD ACCENT LAMP
    1     $ 179.00     $ 179.00  
BENCH
    2     $ 410.00     $ 820.00  
CONSOLE TABLE
    1     $ 410.00     $ 410.00  
GREEN ACCENT LAMP
    1     $ 156.00     $ 156.00  
APOTHECARY CHEST
    1     $ 595.00     $ 595.00  
RUST ACCENT LAMP
    1     $ 191.00     $ 191.00  
BENCH WITH ARMS
    1     $ 983.00     $ 983.00  
 
                       
SALON
                       
SIDE TABLES
    2     $ 318.00     $ 636.00  
DRYER CHAIRS
    3     $ 525.00     $ 1,575.00  
STYLING/SHAMPOO CHAIR
    1     $ 696.00     $ 696.00  
SHAMPOO BOWL
    1     $ 710.00     $ 710.00  
 
                       
WELLNESS CENTER
                       
EXAM ROOM STOOL
    1     $ 95.00     $ 95.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                       
ARTWORK THROUGHOUT COMMON SPACES
                  $ 8,292.00  
ACCESSORIES
                  $ 6,000.00  
WINDOW TREATMENTS
                  $ 27,805.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
MEMORY CARE
                       
 
                       
TV LOUNGE
                       
CLUB CHAIRS
    4     $ 502.00     $ 2,008.00  
COFFEE TABLE
    1     $ 1,104.00     $ 1,104.00  
Entertainment Center
    1     $ 1,200.00     $ 1,200.00  
LUMBAR PILLOWS
    4     $ 42.19     $ 168.76  
 
                       
LIVING ROOM
                       
LOVESEAT
    1     $ 982.00     $ 982.00  
LOUNGE CHAIR
    1     $ 646.00     $ 646.00  
OCCASIONAL TABLE
    1     $ 267.00     $ 267.00  
END TABLE LAMP
    1     $ 143.00     $ 143.00  
 
                       
SNACK BAR
                       
BAR CHAIRS
    5     $ 273.00     $ 1,365.00  
OUTDOOR CHAIRS
    2     $ 120.00     $ 240.00  
OUTDOOR END TABLE
    1     $ 120.00     $ 120.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 228.00     $ 912.00  
ROUND TABLES
    2     $ 229.00     $ 458.00  
DINING CHAIRS
    20     $ 265.00     $ 5,300.00  
SIDEBOARD W/MARBLE TOP
    1     $ 2,689.00     $ 2,689.00  
TABLECLOTHES
    24     $ 9.42     $ 226.08  
NAPKINS
    72     $ 1.29     $ 92.88  
DINNER PLATES
    48     $ 6.08     $ 291.84  
B&B PLAES
    48     $ 4.21     $ 202.08  
GRAPEFRUIT/SOUP BOWL
    48     $ 4.00     $ 192.00  
MUGS
    72     $ 4.00     $ 288.00  
STEAK KNIFES
    72     $ 2.92     $ 210.24  
DINNER KNIFES
    48     $ 1.58     $ 75.84  
DINNER FORK
    48     $ 0.83     $ 39.84  
SALAD FORK
    48     $ 0.83     $ 39.84  
TEASPOON
    48     $ 0.67     $ 32.16  
BOUILLON SPOON
    48     $ 0.83     $ 39.84  
JUICE GLASSES
    72     $ 1.00     $ 72.00  
COOLER
    72     $ 1.02     $ 73.44  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITIES
                       
WOOD ARM CHAIR
    4     $ 1,482.00     $ 5,928.00  
ACTIVITY TABLES
    2     $ 537.00     $ 1,074.00  
MALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
FEMALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
 
                       
QUIET ROOM
                       
LOVESEAT
    1     $ 925.00     $ 925.00  
LOUNGE CHAIRS
    2     $ 582.25     $ 1,164.50  
END TABLE
    2     $ 160.00     $ 320.00  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
THROW PILLOWS
    2     $ 78.50     $ 157.00  
 
                       
ACCESSORIES FOR COMMON SPACES
                  $ 1,200.00  
WINDOW TREATMENTS
                  $ 11,226.00  
ARTWORK
                  $ 1,932.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    3     $ 5,700.00     $ 17,100.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 11,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT
                  $ 45,000.00  
 
                       
OFFICE FURNITURE AND PRIVATE DINING ROOM FURNITURE
                  $ 14,200.00  
 
                       
SMALLWARES
                  $ 19,000.00  
 
                       
OFFICE SUPPLIES
                  $ 5,500.00  
 
                       
TV’S AND STEREO EQUIPMENT
                  $ 5,908.00  
 
                       
MAINTENANCE TOOLS
                  $ 1,700.00  
 
                       
MEDICAL SUPPLIES
                  $ 2,300.00  
 
                       
 
                  $ 340,885.17  

 

 



--------------------------------------------------------------------------------



 



Signature Senior Living Weatherford, TX

                              Quantity     Price     Total  
KITCHEN EQUIPMENT
                       
SHELVING, WIRE 18"x24"
    4     $ 46.82     $ 187.28  
MOP SINK
    1     $ 488.98     $ 488.98  
CLEAN DISHTABLE
    1     $ 168.36     $ 168.36  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    1     $ 4,936.69     $ 4,936.69  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,475.84     $ 1,475.84  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 413.58     $ 413.58  
CAN OPENER, MANUAL
    1     $ 315.27     $ 315.27  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 1,640.94     $ 1,640.94  
PLATE DISPENSER, HEATED
    1     $ 807.95     $ 807.95  
EXHAUST HOOD
    1     $ 10,802.80     $ 10,802.80  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,295.30     $ 4,295.30  
CONVECTION OVEN, GAS
    1     $ 4,334.85     $ 4,334.85  
RANGE, RESTAURANT, GAS, 48^
    1     $ 5,021.27     $ 5,021.27  
REFRIG... REACH-IN NO. 4-4020
    1     $ 2,237.59     $ 2,237.59  
ICE MAKER, CUBE-STYLE
    1     $ 2,555.72     $ 2,555.72  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 491.06     $ 491.06  
OVERSHELF WITH POTRACK
    1     $ 226.00     $ 226.00  
SOILED DISHTABLE
    1     $ 1,409.30     $ 1,409.30  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 2,838.56     $ 2,838.56  
CLEAN DISHTABLE
    1     $ 2,342.05     $ 2,342.05  
SINK, HAND
    2     $ 239.53     $ 479.06  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    3     $ 96.62     $ 289.86  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 3,888.31     $ 3,888.31  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ASSISTED LIVING
                       
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,035.60     $ 1,035.60  
END TABLE CHEST
    2     $ 462.00     $ 924.00  
TABLE LAMPS
    2     $ 192.00     $ 384.00  
LOUNGE CHAIRS
    2     $ 479.00     $ 958.00  
OCCASIONAL TABLE
    1     $ 408.00     $ 408.00  
DEMILUNE CHEST
    1     $ 732.00     $ 732.00  
ROCKERS — FRONT ENTRY
    2     $ 190.80     $ 381.60  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    2     $ 1,182.00     $ 2,364.00  
COCKTAIL TABLE
    1     $ 285.00     $ 285.00  
END TABLES
    3     $ 233.70     $ 701.10  
TABLE LAMPS
    3     $ 228.00     $ 684.00  
ARM CHAIRS
    6     $ 489.00     $ 2,934.00  
DIGITAL PIANO
    1     $ 1,400.00     $ 1,400.00  
LOUNGE CHAIRS
    2     $ 789.00     $ 1,578.00  
OTTOMANS
    2     $ 315.00     $ 630.00  
SIDE TABLES
    2     $ 226.00     $ 452.00  
CHEST
    1     $ 500.00     $ 500.00  
THROW PILLOWS
    4     $ 109.00     $ 436.00  
LUMBAR PILLOWS
    2     $ 57.25     $ 114.50  
 
                       
GAME ROOM
                       
GAME TABLES
    3     $ 768.00     $ 2,304.00  
GAME CHAIRS
    12     $ 230.00     $ 2,760.00  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
CAFÉ/PARLOR
                       
CAFÉ TABLES
    4     $ 650.00     $ 2,600.00  
CAFÉ WICKER CHAIRS
    14     $ 322.80     $ 4,519.20  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    2     $ 310.80     $ 621.60  
END TABLES
    2     $ 241.20     $ 482.40  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    46     $ 311.89     $ 14,347.00  
WOOD DINING TABLE
    1     $ 1,200.00     $ 1,200.00  
4 TOP SQUARE TABLES
    6     $ 209.00     $ 1,254.00  
2 TOP SQUARE TABLES
    5     $ 209.00     $ 1,045.00  
4 RECTANGULAR TABLES
    2     $ 317.00     $ 634.00  
PLACEMATS
    25     $ 10.00     $ 250.00  
TABLECLOTHS
    48     $ 10.19     $ 489.12  
CLOTH NAPKINS
    240     $ 1.29     $ 309.60  
DINNER PLATES
    144     $ 6.08     $ 875.52  
B&B PLAES
    144     $ 4.21     $ 606.24  
GRAPEFRUIT/SOUP BOWL
    144     $ 4.00     $ 576.00  
MUGS
    144     $ 4.00     $ 576.00  
STEAK KNIFES
    144     $ 2.92     $ 420.48  
DINNER KNIFES
    144     $ 1.58     $ 227.52  
DINNER FORK
    144     $ 0.83     $ 119.52  
SALAD FORK
    144     $ 0.83     $ 119.52  
TEASPOON
    144     $ 0.67     $ 96.48  
BOUILLON SPOON
    144     $ 0.83     $ 119.52  
JUICE GLASSES
    144     $ 1.00     $ 144.00  
COOLER
    144     $ 1.02     $ 146.88  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    4     $ 208.00     $ 832.00  
ACTIVITY CHAIRS
    13     $ 105.00     $ 1,365.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 807.50     $ 1,615.00  
LEATHER BOX TABLE
    2     $ 191.00     $ 382.00  
WING CHAIRS
    2     $ 560.00     $ 1,120.00  
DRUM TABLES
    2     $ 348.00     $ 696.00  
CONSOLE CABINET
    2     $ 644.00     $ 1,288.00  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & GLASS CONSOLE
    1     $ 514.00     $ 514.00  
GOLD ACCENT LAMP
    1     $ 179.00     $ 179.00  
BENCH
    2     $ 410.00     $ 820.00  
CONSOLE TABLE
    1     $ 410.00     $ 410.00  
GREEN ACCENT LAMP
    1     $ 156.00     $ 156.00  
APOTHECARY CHEST
    1     $ 595.00     $ 595.00  
RUST ACCENT LAMP
    1     $ 191.00     $ 191.00  
BENCH WITH ARMS
    1     $ 983.00     $ 983.00  
 
                       
SALON
                       
SIDE TABLES
    2     $ 318.00     $ 636.00  
DRYER CHAIRS
    3     $ 525.00     $ 1,575.00  
STYLING/SHAMPOO CHAIR
    1     $ 696.00     $ 696.00  
SHAMPOO BOWL
    1     $ 710.00     $ 710.00  
 
                       
WELLNESS CENTER
                       
EXAM ROOM STOOL
    1     $ 95.00     $ 95.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                       
ARTWORK THROUGHOUT COMMON SPACES
                  $ 8,292.00  
ACCESSORIES
                  $ 6,000.00  
WINDOW TREATMENTS
                  $ 27,805.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
MEMORY CARE
                       
 
                       
TV LOUNGE
                       
CLUB CHAIRS
    4     $ 502.00     $ 2,008.00  
COFFEE TABLE
    1     $ 1,104.00     $ 1,104.00  
CORNER CABINET
    1     $ 1,021.00     $ 1,021.00  
LUMBAR PILLOWS
    4     $ 42.19     $ 168.76  
 
                       
LIVING ROOM
                       
LOVESEAT
    1     $ 982.00     $ 982.00  
LOUNGE CHAIR
    1     $ 646.00     $ 646.00  
OCCASIONAL TABLE
    1     $ 267.00     $ 267.00  
END TABLE LAMP
    1     $ 143.00     $ 143.00  
 
                       
SNACK BAR
                       
BAR CHAIRS
    5     $ 273.00     $ 1,365.00  
OUTDOOR CHAIRS
    2     $ 120.00     $ 240.00  
OUTDOOR END TABLE
    1     $ 120.00     $ 120.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 228.00     $ 912.00  
ROUND TABLES
    2     $ 229.00     $ 458.00  
DINING CHAIRS
    20     $ 265.00     $ 5,300.00  
SIDEBOARD W/MARBLE TOP
    1     $ 2,689.00     $ 2,689.00  
TABLECLOTHES
    24     $ 9.42     $ 226.08  
NAPKINS
    72     $ 1.29     $ 92.88  
DINNER PLATES
    48     $ 6.08     $ 291.84  
B&B PLAES
    48     $ 4.21     $ 202.08  
GRAPEFRUIT/SOUP BOWL
    48     $ 4.00     $ 192.00  
MUGS
    72     $ 4.00     $ 288.00  
STEAK KNIFES
    72     $ 2.92     $ 210.24  
DINNER KNIFES
    48     $ 1.58     $ 75.84  
DINNER FORK
    48     $ 0.83     $ 39.84  
SALAD FORK
    48     $ 0.83     $ 39.84  
TEASPOON
    48     $ 0.67     $ 32.16  
BOUILLON SPOON
    48     $ 0.83     $ 39.84  
JUICE GLASSES
    72     $ 1.00     $ 72.00  
COOLER
    72     $ 1.02     $ 73.44  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ACTIVITIES
                       
WOOD ARM CHAIR
    4     $ 1,482.00     $ 5,928.00  
ACTIVITY TABLES
    2     $ 537.00     $ 1,074.00  
MALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
FEMALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
 
                       
QUIET ROOM
                       
LOVESEAT
    1     $ 925.00     $ 925.00  
LOUNGE CHAIRS
    2     $ 582.25     $ 1,164.50  
END TABLE
    2     $ 160.00     $ 320.00  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
THROW PILLOWS
    2     $ 78.50     $ 157.00  
 
                       
ACCESSORIES FOR COMMON SPACES
                  $ 1,200.00  
WINDOW TREATMENTS
                  $ 11,226.00  
ARTWORK
                  $ 1,932.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    3     $ 5,700.00     $ 17,100.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 11,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT
                  $ 45,000.00  
 
                       
OFFICE FURNITURE AND PRIVATE DINING ROOM FURNITURE
                  $ 14,300.00  
 
                       
SMALLWARES
                  $ 19,000.00  
 
                       
OFFICE SUPPLIES
                  $ 5,500.00  
 
                       
TVS AND STEREO EQUIPMENT
                  $ 5,908.00  
 
                       
MAINTENANCE TOOLS
                  $ 1,700.00  
 
                       
MEDICAL SUPPLIES
                  $ 2,300.00  
 
                       
 
                  $ 339,661.37  

 

 



--------------------------------------------------------------------------------



 



Signature Senior Living Cleburne, TX

                              Quantity     Price     Total  
KITCHEN EQUIPMENT
                       
SHELVING, WIRE 18"x24"
    4     $ 46.82     $ 187.28  
MOP SINK
    1     $ 488.98     $ 488.98  
CLEAN DISHTABLE
    1     $ 168.36     $ 168.36  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    1     $ 4,936.69     $ 4,936.69  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,475.84     $ 1,475.84  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 413.58     $ 413.58  
CAN OPENER, MANUAL
    1     $ 315.27     $ 315.27  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 1,640.94     $ 1,640.94  
PLATE DISPENSER, HEATED
    1     $ 807.95     $ 807.95  
EXHAUST HOOD
    1     $ 10,802.80     $ 10,802.80  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,295.30     $ 4,295.30  
CONVECTION OVEN, GAS
    1     $ 4,334.85     $ 4,334.85  
RANGE, RESTAURANT, GAS, 48^
    1     $ 5,021.27     $ 5,021.27  
REFRIG... REACH-IN NO. 4-4020
    1     $ 2,237.59     $ 2,237.59  
ICE MAKER, CUBE-STYLE
    1     $ 2,555.72     $ 2,555.72  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 491.06     $ 491.06  
OVERSHELF WITH POTRACK
    1     $ 226.00     $ 226.00  
SOILED DISHTABLE
    1     $ 1,409.30     $ 1,409.30  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 2,838.56     $ 2,838.56  
CLEAN DISHTABLE
    1     $ 2,342.05     $ 2,342.05  
SINK, HAND
    2     $ 239.53     $ 479.06  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    3     $ 96.62     $ 289.86  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 3.888.31     $ 3,888.31  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ASSISTED LIVING
                       
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,035.60     $ 1,035.60  
END TABLE CHEST
    2     $ 462.00     $ 924.00  
TABLE LAMPS
    2     $ 192.00     $ 384.00  
LOUNGE CHAIRS
    2     $ 479.00     $ 958.00  
OCCASIONAL TABLE
    1     $ 408.00     $ 408.00  
DEMILUNE CHEST
    1     $ 732.00     $ 732.00  
ROCKERS — FRONT ENTRY
    2     $ 190.80     $ 381.60  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    2     $ 1,182.00     $ 2,364.00  
COCKTAIL TABLE
    1     $ 285.00     $ 285.00  
END TABLES
    3     $ 233.70     $ 701.10  
TABLE LAMPS
    3     $ 228.00     $ 684.00  
ARM CHAIRS
    4     $ 489.00     $ 1,956.00  
DIGITAL PIANO
    1     $ 1,400.00     $ 1,400.00  
LOUNGE CHAIRS
    2     $ 789.00     $ 1,578.00  
OTTOMANS
    2     $ 315.00     $ 630.00  
SIDE TABLES
    2     $ 226.00     $ 452.00  
CHEST
    1     $ 500.00     $ 500.00  
THROW PILLOWS
    4     $ 109.00     $ 436.00  
LUMBAR PILLOWS
    2     $ 57.25     $ 114.50  
 
                       
GAME ROOM
                       
GAME TABLES
    3     $ 768.00     $ 2,304.00  
GAME CHAIRS
    12     $ 230.00     $ 2,760.00  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
CAFÉ/PARLOR
                       
CAFÉ TABLES
    4     $ 650.00     $ 2,600.00  
CAFÉ WICKER CHAIRS
    14     $ 322.80     $ 4,519.20  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    2     $ 310.80     $ 621.60  
END TABLES
    2     $ 241.20     $ 482.40  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    46     $ 311.89     $ 14,347.00  
WOOD DINING TABLE
    1     $ 1,200.00     $ 1,200.00  
4 TOP SQUARE TABLES
    6     $ 209.00     $ 1,254.00  
2 TOP SQUARE TABLES
    5     $ 209.00     $ 1,045.00  
4 RECTANGULAR TABLES
    2     $ 317.00     $ 634.00  
PLACEMATS
    25     $ 10.00     $ 250.00  
TABLECLOTHS
    48     $ 10.19     $ 489.12  
CLOTH NAPKINS
    240     $ 1.29     $ 309.60  
DINNER PLATES
    144     $ 6.08     $ 875.52  
B&B PLAES
    144     $ 4.21     $ 606.24  
GRAPEFRUIT/SOUP BOWL
    144     $ 4.00     $ 576.00  
MUGS
    144     $ 4.00     $ 576.00  
STEAK KNIFES
    144     $ 2.92     $ 420.48  
DINNER KNIFES
    144     $ 1.58     $ 227.52  
DINNER FORK
    144     $ 0.83     $ 119.52  
SALAD FORK
    144     $ 0.83     $ 119.52  
TEASPOON
    144     $ 0.67     $ 96.48  
BOUILLON SPOON
    144     $ 0.83     $ 119.52  
JUICE GLASSES
    144     $ 1.00     $ 144.00  
COOLER
    144     $ 1.02     $ 146.88  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    4     $ 208.00     $ 832.00  
ACTIVITY CHAIRS
    13     $ 105.00     $ 1,365.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 807.50     $ 1,615.00  
LEATHER BOX TABLE
    2     $ 191.00     $ 382.00  
WING CHAIRS
    2     $ 560.00     $ 1,120.00  
DRUM TABLES
    2     $ 348.00     $ 696.00  
CONSOLE CABINET
    2     $ 644.00     $ 1,288.00  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & GLASS CONSOLE
    1     $ 514.00     $ 514.00  
GOLD ACCENT LAMP
    1     $ 179.00     $ 179.00  
BENCH
    2     $ 410.00     $ 820.00  
CONSOLE TABLE
    1     $ 410.00     $ 410.00  
GREEN ACCENT LAMP
    1     $ 156.00     $ 156.00  
APOTHECARY CHEST
    1     $ 595.00     $ 595.00  
RUST ACCENT LAMP
    1     $ 191.00     $ 191.00  
BENCH WITH ARMS
    1     $ 983.00     $ 983.00  
 
                       
SALON
                       
SIDE TABLES
    2     $ 318.00     $ 636.00  
DRYER CHAIRS
    3     $ 525.00     $ 1,575.00  
STYLING/SHAMPOO CHAIR
    1     $ 696.00     $ 696.00  
SHAMPOO BOWL
    1     $ 710.00     $ 710.00  
 
                       
WELLNESS CENTER
                       
EXAM ROOM STOOL
    1     $ 95.00     $ 95.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                       
ARTWORK THROUGHOUT COMMON SPACES
                  $ 8,292.00  
ACCESSORIES
                  $ 6,000.00  
WINDOW TREATMENTS
                  $ 27,805.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
MEMORY CARE
                       
 
                       
TV LOUNGE
                       
CLUB CHAIRS
    4     $ 502.00     $ 2,008.00  
COFFEE TABLE
    1     $ 1,104.00     $ 1,104.00  
CORNER CABINET
    1     $ 1,021.00     $ 1,021.00  
LUMBAR PILLOWS
    4     $ 42.19     $ 168.76  
RECLINERS
    2     $ 1,100.00     $ 2,200.00  
 
                       
LIVING ROOM
                       
LOVESEAT
    1     $ 982.00     $ 982.00  
LOUNGE CHAIR
    1     $ 646.00     $ 646.00  
OCCASIONAL TABLE
    1     $ 267.00     $ 267.00  
END TABLE LAMP
    1     $ 143.00     $ 143.00  
 
                       
SNACK BAR
                       
BAR CHAIRS
    5     $ 273.00     $ 1,365.00  
OUTDOOR CHAIRS
    2     $ 120.00     $ 240.00  
OUTDOOR END TABLE
    1     $ 120.00     $ 120.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 228.00     $ 912.00  
ROUND TABLES
    2     $ 229.00     $ 458.00  
DINING CHAIRS
    20     $ 265.00     $ 5,300.00  
SIDEBOARD W/MARBLE TOP
    1     $ 2,689.00     $ 2,689.00  
TABLECLOTHES
    24     $ 9.42     $ 226.08  
NAPKINS
    72     $ 1.29     $ 92.88  
DINNER PLATES
    48     $ 6.08     $ 291.84  
B&B PLAES
    48     $ 4.21     $ 202.08  
GRAPEFRUIT/SOUP BOWL
    48     $ 4.00     $ 192.00  
MUGS
    72     $ 4.00     $ 288.00  
STEAK KNIFES
    72     $ 2.92     $ 210.24  
DINNER KNIFES
    48     $ 1.58     $ 75.84  
DINNER FORK
    48     $ 0.83     $ 39.84  
SALAD FORK
    48     $ 0.83     $ 39.84  
TEASPOON
    48     $ 0.67     $ 32.16  
BOUILLON SPOON
    48     $ 0.83     $ 39.84  
JUICE GLASSES
    72     $ 1.00     $ 72.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
COOLER
    72     $ 1.02     $ 73.44  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITIES
                       
WOOD ARM CHAIR
    4     $ 1,482.00     $ 5,928.00  
ACTIVITY TABLES
    2     $ 537.00     $ 1,074.00  
MALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
FEMALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
 
                       
QUIET ROOM
                       
LOVESEAT
    1     $ 925.00     $ 925.00  
LOUNGE CHAIRS
    2     $ 582.25     $ 1,164.50  
END TABLE
    2     $ 160.00     $ 320.00  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
THROW PILLOWS
    2     $ 78.50     $ 157.00  
 
                       
ACCESSORIES FOR COMMON SPACES
                  $ 1,200.00  
WINDOW TREATMENTS
                  $ 11,226.00  
ARTWORK
                  $ 1,932.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    3     $ 5,700.00     $ 17,100.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 12,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT
                  $ 45,000.00  
 
                       
OFFICE FURNITURE AND PRIVATE DINING ROOM FURNITURE
                  $ 14,500.00  
 
                       
SMALLWARES
                  $ 19,000.00  
 
                       
OFFICE SUPPLIES
                  $ 5,500.00  
 
                       
TV’S AND STEREO EQUIPMENT
                  $ 5,908.00  
 
                       
MAINTENANCE TOOLS
                  $ 1,700.00  
 
                       
MEDICAL SUPPLIES
                  $ 2,300.00  
 
                       
 
                  $ 342,083.37  

 

 



--------------------------------------------------------------------------------



 



Signature Senior Living Longview, TX

                              Quantity     Price     Total  
KITCHEN EQUIPMENT
                       
SHELVING, WIRE 18"x24"
    4     $ 46.82     $ 187.28  
MOP SINK
    1     $ 488.98     $ 488.98  
CLEAN DISHTABLE
    1     $ 168.36     $ 168.36  
RACK, BRUSH/BROOM
    1     $ 46.34     $ 46.34  
FREEZER REACH-IN NO. 4-4070FR
    1     $ 4,936.69     $ 4,936.69  
SHELVING, WIRE 21" x 48"
    8     $ 137.63     $ 1,101.04  
SLICER, FOOD
    1     $ 1,676.92     $ 1,676.92  
PREP/SERVING TABLE
    1     $ 1,475.84     $ 1,475.84  
DOUBLE OVERSHELF
    1     $ 598.90     $ 598.90  
TOASTER, POP-UP
    1     $ 413.58     $ 413.58  
CAN OPENER, MANUAL
    1     $ 315.27     $ 315.27  
BUFFET, HOT FOOD, ELECTRIC
    1     $ 1,640.94     $ 1,640.94  
PLATE DISPENSER, HEATED
    1     $ 807.95     $ 807.95  
EXHAUST HOOD
    1     $ 10,802.80     $ 10,802.80  
WALL PANELS
    1     $ 406.80     $ 406.80  
STEAMER, CONVECTION COUNTERTOP
    1     $ 4,295.30     $ 4,295.30  
CONVECTION OVEN, GAS
    1     $ 4,334.85     $ 4,334.85  
RANGE, RESTAURANT, GAS, 48^
    1     $ 5,021.27     $ 5,021.27  
REFRIG... REACH-IN NO. 4-4020
    1     $ 2,237.59     $ 2,237.59  
ICE MAKER, CUBE-STYLE
    1     $ 2,555.72     $ 2,555.72  
BEVERAGE COUNTER
    1     $ 813.60     $ 813.60  
ICE & WATER UNIT, DROP-IN
    1     $ 633.59     $ 633.59  
OVEN, MICROWAVE
    1     $ 491.06     $ 491.06  
OVERSHELF WITH POTRACK
    1     $ 226.00     $ 226.00  
SOILED DISHTABLE
    1     $ 1,409.30     $ 1,409.30  
GLASS RACK SHELF
    1     $ 248.60     $ 248.60  
DISPOSER
    1     $ 2,838.56     $ 2,838.56  
CLEAN DISHTABLE
    1     $ 2,342.05     $ 2,342.05  
SINK, HAND
    2     $ 239.53     $ 479.06  
SHELVING, WIRE 24" x 36"
    4     $ 201.47     $ 805.88  
DISHWASHER RACK DOLLY
    3     $ 96.62     $ 289.86  
REFRIG... REACH-IN NO. 4-4070R
    1     $ 3,888.31     $ 3,888.31  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ASSISTED LIVING
                       
 
                       
RECEPTION
                       
FRENCH HEPPLEWHITE SETTEE
    1     $ 1,035.60     $ 1,035.60  
END TABLE CHEST
    2     $ 462.00     $ 924.00  
TABLE LAMPS
    2     $ 192.00     $ 384.00  
LOUNGE CHAIRS
    2     $ 479.00     $ 958.00  
OCCASIONAL TABLE
    1     $ 408.00     $ 408.00  
DEMILUNE CHEST
    1     $ 732.00     $ 732.00  
ROCKERS — FRONT ENTRY
    8     $ 190.80     $ 1,526.40  
THROW PILLOWS
    2     $ 59.35     $ 118.70  
 
                       
LIVING/MEDIA
                       
LOVESEATS
    2     $ 1,182.00     $ 2,364.00  
COCKTAIL TABLE
    1     $ 285.00     $ 285.00  
END TABLES
    3     $ 233.70     $ 701.10  
TABLE LAMPS
    3     $ 228.00     $ 684.00  
ARM CHAIRS
    6     $ 489.00     $ 2,934.00  
DIGITAL PIANO
    1     $ 1,400.00     $ 1,400.00  
LOUNGE CHAIRS
    2     $ 789.00     $ 1,578.00  
OTTOMANS
    2     $ 315.00     $ 630.00  
SIDE TABLES
    2     $ 226.00     $ 452.00  
CHEST
    1     $ 500.00     $ 500.00  
THROW PILLOWS
    4     $ 109.00     $ 436.00  
LUMBAR PILLOWS
    2     $ 57.25     $ 114.50  
 
                       
GAME ROOM
                       
GAME TABLES
    3     $ 768.00     $ 2,304.00  
GAME CHAIRS
    12     $ 230.00     $ 2,760.00  
COMPUTER STATION CHAIRS
    2     $ 230.00     $ 460.00  
 
                       
COMMONS CORRIDOR
                       
BENCH CUSHION
    1     $ 294.00     $ 294.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
CAFÉ/PARLOR
                       
CAFÉ TABLES
    4     $ 650.00     $ 2,600.00  
CAFÉ WICKER CHAIRS
    14     $ 322.80     $ 4,519.20  
 
                       
SCREEN PORCH
                       
LOVESEATS
    2     $ 942.00     $ 1,884.00  
CHAIRS
    2     $ 310.80     $ 621.60  
END TABLES
    2     $ 241.20     $ 482.40  
PLANTER
    1     $ 376.56     $ 376.56  
 
                       
MAIN DINING ROOM
                       
ARM CHAIRS
    46     $ 311.89     $ 14,347.00  
WOOD DINING TABLE
    1     $ 1,200.00     $ 1,200.00  
4 TOP SQUARE TABLES
    6     $ 209.00     $ 1,254.00  
2 TOP SQUARE TABLES
    5     $ 209.00     $ 1,045.00  
4 RECTANGULAR TABLES
    2     $ 317.00     $ 634.00  
PLACEMATS
    25     $ 10.00     $ 250.00  
TABLECLOTHS
    48     $ 10.19     $ 489.12  
CLOTH NAPKINS
    240     $ 1.29     $ 309.60  
DINNER PLATES
    144     $ 6.08     $ 875.52  
B&B PLAES
    144     $ 4.21     $ 606.24  
GRAPEFRUIT/SOUP BOWL
    144     $ 4.00     $ 576.00  
MUGS
    144     $ 4.00     $ 576.00  
STEAK KNIFES
    144     $ 2.92     $ 420.48  
DINNER KNIFES
    144     $ 1.58     $ 227.52  
DINNER FORK
    144     $ 0.83     $ 119.52  
SALAD FORK
    144     $ 0.83     $ 119.52  
TEASPOON
    144     $ 0.67     $ 96.48  
BOUILLON SPOON
    144     $ 0.83     $ 119.52  
JUICE GLASSES
    144     $ 1.00     $ 144.00  
COOLER
    144     $ 1.02     $ 146.88  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  
 
                       
ACTIVITY ROOM
                       
LAMINATE TABLES
    4     $ 208.00     $ 832.00  
ACTIVITY CHAIRS
    13     $ 105.00     $ 1,365.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
GALLERY
                       
HIGH BACK LOVESEAT
    2     $ 807.50     $ 1,615.00  
LEATHER BOX TABLE
    2     $ 191.00     $ 382.00  
WING CHAIRS
    2     $ 560.00     $ 1,120.00  
DRUM TABLES
    2     $ 348.00     $ 696.00  
CONSOLE CABINET
    2     $ 644.00     $ 1,288.00  
DECORATIVE MIRROR
    2     $ 135.00     $ 270.00  
TABLE LAMPS
    2     $ 90.00     $ 180.00  
PLANT STAND
    2     $ 156.00     $ 312.00  
SILK PLANTS
    2     $ 198.00     $ 396.00  
 
                       
RESIDENT CORRIDORS
                       
METAL & GLASS CONSOLE
    1     $ 514.00     $ 514.00  
GOLD ACCENT LAMP
    1     $ 179.00     $ 179.00  
BENCH
    2     $ 410.00     $ 820.00  
CONSOLE TABLE
    1     $ 410.00     $ 410.00  
GREEN ACCENT LAMP
    1     $ 156.00     $ 156.00  
APOTHECARY CHEST
    1     $ 595.00     $ 595.00  
RUST ACCENT LAMP
    1     $ 191.00     $ 191.00  
BENCH WITH ARMS
    1     $ 983.00     $ 983.00  
 
                       
SALON
                       
SIDE TABLES
    2     $ 318.00     $ 636.00  
DRYER CHAIRS
    3     $ 525.00     $ 1,575.00  
STYLING/SHAMPOO CHAIR
    1     $ 696.00     $ 696.00  
SHAMPOO BOWL
    1     $ 710.00     $ 710.00  
 
                       
WELLNESS CENTER
                       
EXAM ROOM STOOL
    1     $ 95.00     $ 95.00  
ARM CHAIR
    1     $ 105.00     $ 105.00  
 
                       
ARTWORK THROUGHOUT COMMON SPACES
                  $ 8,292.00  
ACCESSORIES
                  $ 6,000.00  
WINDOW TREATMENTS
                  $ 27,805.00  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
MEMORY CARE
                       
 
                       
TV LOUNGE
                       
CLUB CHAIRS
    4     $ 502.00     $ 2,008.00  
COFFEE TABLE
    1     $ 1,104.00     $ 1,104.00  
Entertainment Center
    1     $ 1,200.00     $ 1,200.00  
LUMBAR PILLOWS
    4     $ 42.19     $ 168.76  
 
                       
LIVING ROOM
                       
LOVESEAT
    1     $ 982.00     $ 982.00  
LOUNGE CHAIR
    1     $ 646.00     $ 646.00  
OCCASIONAL TABLE
    1     $ 267.00     $ 267.00  
END TABLE LAMP
    1     $ 143.00     $ 143.00  
 
                       
SNACK BAR
                       
BAR CHAIRS
    5     $ 273.00     $ 1,365.00  
OUTDOOR CHAIRS
    2     $ 120.00     $ 240.00  
OUTDOOR END TABLE
    1     $ 120.00     $ 120.00  
 
                       
DINING ROOM
                       
SQUARE TABLES
    4     $ 228.00     $ 912.00  
ROUND TABLES
    2     $ 229.00     $ 458.00  
DINING CHAIRS
    20     $ 265.00     $ 5,300.00  
SIDEBOARD W/MARBLE TOP
    1     $ 2,689.00     $ 2,689.00  
TABLECLOTHES
    24     $ 9.42     $ 226.08  
NAPKINS
    72     $ 1.29     $ 92.88  
DINNER PLATES
    48     $ 6.08     $ 291.84  
B&B PLAES
    48     $ 4.21     $ 202.08  
GRAPEFRUIT/SOUP BOWL
    48     $ 4.00     $ 192.00  
MUGS
    72     $ 4.00     $ 288.00  
STEAK KNIFES
    72     $ 2.92     $ 210.24  
DINNER KNIFES
    48     $ 1.58     $ 75.84  
DINNER FORK
    48     $ 0.83     $ 39.84  
SALAD FORK
    48     $ 0.83     $ 39.84  
TEASPOON
    48     $ 0.67     $ 32.16  
BOUILLON SPOON
    48     $ 0.83     $ 39.84  
JUICE GLASSES
    72     $ 1.00     $ 72.00  
COOLER
    72     $ 1.02     $ 73.44  
SALT & PEPPER SHAKERS
    24     $ 1.21     $ 29.04  

 

 



--------------------------------------------------------------------------------



 



                              Quantity     Price     Total  
ACTIVITIES
                       
WOOD ARM CHAIR
    4     $ 1,482.00     $ 5,928.00  
ACTIVITY TABLES
    2     $ 537.00     $ 1,074.00  
MALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
FEMALE CRICKET TABLE
    1     $ 696.00     $ 696.00  
 
                       
QUIET ROOM
                       
LOVESEAT
    2     $ 925.00     $ 1,850.00  
LOUNGE CHAIRS
    2     $ 582.25     $ 1,164.50  
END TABLE
    2     $ 160.00     $ 320.00  
END TABLE LAMPS
    2     $ 51.00     $ 102.00  
THROW PILLOWS
    2     $ 78.50     $ 157.00  
 
 
ACCESSORIES FOR COMMON SPACES
                  $ 1,200.00  
WINDOW TREATMENTS
                  $ 11,226.00  
ARTWORK
                  $ 1,932.00  
 
                       
MODEL ROOMS
                       
FURNITURE AND ACCESSORIES
    2     $ 5,700.00     $ 11,400.00  
 
                       
MISCELLANEOUS ACCESSORIES AND GREENERY
                  $ 11,000.00  
 
                       
COMPUTER and PHONE EQUIPMENT
                  $ 45,000.00  
 
                       
OFFICE FURNITURE AND PRIVATE DINING ROOM FURNITURE
                  $ 14,200.00  
 
                       
SMALLWARES
                  $ 19,000.00  
 
                       
OFFICE SUPPLIES
                  $ 5,500.00  
 
                       
TV’S AND STEREO EQUIPMENT
                  $ 5,908.00  
 
                       
MAINTENANCE TOOLS
                  $ 1,700.00  
 
                       
MEDICAL SUPPLIES
                  $ 2,300.00  
 
                       
 
                  $ 336,110.17  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E: DOCUMENTS TO BE DELIVERED

                      Entity Names as of August 3, 2010
 
Operator
  Capital Senior Living   Parent   Capital Senior Living Corporation
Agreement
  Master Lease 2   Tenant   Capital Texas S, LLC
Asset Manager
  DRR   Subtenant   See Exhibit C of Master Lease
Fiscal Year End
  December 31   Entity Guarantor   Capital Senior Living Properties, Inc.

       Key      signifies requirement is due during this month
E Received Electronically
P Received Paper Copy

                                                              Jan   Feb   Mar  
Apr   May   Jun   Jul   Aug   Sep   Oct   Nov   Dec Financial Statements

1
  Annual Audited Parent Financial Statement — to be delivered as soon as
available but in no event later than 120 days from FYE                          
                     
2
  Tenant’s Periodic Financial Statement (Quarterly) — to be delivered as soon as
available, but in no event later than 45 days after quarter end                
                               
3
  Entity Guarantor’s Periodic Financial Statement (Quarterly) — to be delivered
as soon as available, but in no event later than 45 days after quarter end      
                                         
4
  Monthly Facility Financial Statements — to be delivered as soon as available
but in no event later than 30 days from month end                              
                  Census Data

1
  Monthly Census Report including average patients per day or total patients by
payor type — to be delivered with Facility Financial Statements                
                               
2
  Monthly Rent Roll upon HCN Request                                            
    Budgets

1
  Annual Facility Budget — to be delivered as soon as available but in no event
later than 30 days prior to FYE                                                
2
  Annual Capital Expenditure Report — to be delivered as soon as available but
in no event later than 30 days prior to fiscal year end                        
                        Certifications

1
  Quarterly financial certification — with delivery of Tenant financial
statements (Exhibit F)                                                
2
  Annual Entity Guarantor’s Certificate (Exhibit G) — with delivery of Entity
Guarantor Statements                                                
3
  Annual Facility Configuration Certification (Exhibit J) — within 120 days of
FYE                                                 Debt/Commitment Requirements

1
  Quarterly evidence of covenant compliance for all loans/commitments — to be
delivered as soon as available but in no event later than 45 days after quarter
end                                                
2
  Quarterly schedule of all loans including interest rate, principal amounts,
maturity dates and lender name — to be delivered as soon as available but in no
event later than 45 days after quarter end                                      
         
3
  Annual Debt Maturity Schedule — to be delivered as soon as available but in no
event later than 90 days after fiscal year end                                  
              Other Documents

1
  Certificate of Insurance Renewal                                              
 
2
  Evidence of Annual Licensure Renewal                                          
     
3
  Set up quarterly variance call upon the request of HCN                        
                       
4
  Copies of all Management Letters as well as adjustments made by Management and
those made at the Advice of an Independent Auditor — to be delivered as soon as
available, but in no event later than with the delivery of the Audit (Upon HCN
Request)                                                
5
  Updates to Operator Profile (Semi Annual)                                    
           
6
  State and Federal Health Survey Reports for each Facility                    
                           
7
  Monthly management reports showing the number of inquiries, rental
applications received, deposits received, and an accounting of all security
deposits (upon request by servicer of the Freddie Mac debt)                    
                            Documents to be Delivered in the Event of Default

1
  security deposit report (resident name, date of move-in) with a monthly update
  Not Applicable
2
  report accounting for all resident trust funds, including trust fund deposit
bank accounts                                                
3
  a schedule and copies of any equipment, leases and financings                
                               
4
  a schedule of all utility providers and utility deposits                      
                         
5
  list of all rent concessions                                                
6
  a copy of each private pay resident’s occupancy agreement and each Facility’s
form of agreement                                                
7
  a schedule of employee vacation and sick days                                
               
8
  employee policies and procedures handbook, including employee benefits (due on
or before 3/31 of each year)                                                

 



--------------------------------------------------------------------------------



 



EXHIBIT F: FINANCIAL CERTIFICATION
Report Period: Commencing                                          and ending
                                                             

Lease:   Master Lease (“Lease”) made by certain Affiliates of Health Care REIT,
Inc. (collectively called “Landlord”) to Capital Texas S, LLC (“Tenant”)

I hereby certify to Landlord as of the date stated below as follows:
1. The attached [specify audited or unaudited and annual or quarterly, and if
consolidated, so state] financial statements of [fill in entity name] [i] have
been prepared in accordance with generally accepted accounting principles
consistently applied; [ii] have been prepared in a manner substantially
consistent with prior financial statements submitted to Landlord; and [iii]
fairly present the financial condition and performance of
                                                      in all material respects.
2. The attached Quarterly Facility Accounts Receivable and Accounts Payable
Aging Reports for the Report Period are complete, true and accurate and have
been prepared in a manner substantially consistent with prior schedules
submitted to Landlord. Tenant has [OR has not] maintained the Portfolio Coverage
Ratio and minimum Net Worth for the Report Period as required under the Lease.
3. To the best of my knowledge, Tenant was in compliance with all of the
provisions of the Lease and all other documents executed by Tenant in connection
with the Lease at all times during the Report Period, and no default, or any
event which with the passage of time or the giving of notice or both would
constitute a default, has occurred under the Lease, except for the following:
                                                              
                                                            
                                                              
                                                              
                                                              
                                         .
Executed this                      day of                     
                    ,                     .

                       
 
  Name:        
 
     
 
   
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



QUARTERLY FACILITY ACCOUNTS RECEIVABLE AGING REPORT]



11/5/2009 4:12:27 PM AR Aging Report   Page 1  

For Ames
Aged By Transaction Date. Aging Date: 10/31/2009
Transactions thru 10/31/2009; Entry dates thru 11/02/2009 23:59
Sorted by Resident Name and Payer and Admission; Summarized by Admission     
       * — Resident has been discharged.

                                                                     
Resident/Adm ID   Payer   Total     Current     32+ Days     62+ Days     93+
Days     124+ Days     154+ Days     A.D.O.  
Allee, Helen (12185AL)
  Private Pay (PPAL)     108.50       4,133.50       0.00       4,025.00 CR    
0.00       0.00       0.00       57  
Allee, Helen Totals:
        108.50       4,133.50       0.00       4,025.00 CR     0.00       0.00  
    0.00          
Baker, Cora (11314AL)
  Private Pay (PPAL)     387.00       387.00       0.00       0.00       0.00  
    0.00       0.00       9  
Baker, Cora Totals:
        387.00       387.00       0.00       0.00       0.00       0.00      
0.00          
Bergman, Helen (11269AL)
  Private Pay (PPAL)     341.00       341.00       0.00       0.00       0.00  
    0.00       0.00       9  
Bergman, Helen Totals:
        341.00       341.00       0.00       0.00       0.00       0.00      
0.00          
Bie, Helen (13437AL)
  Private Pay (PPAL)     1,515.30       3,935.30       2,420.00 CR     0.00    
  0.00       0.00       0.00       22  
Bie, Helen Totals:
        1,515.30       3,935.30       2,420.00 CR     0.00       0.00       0.00
      0.00          
Borts, Molly (11278AL)
  Iowa Medicaid (IA MCD)     1,117.00       1,117.00       0.00       0.00      
0.00       0.00       0.00       30  
Borts, Molly (11278AL)
  Private Pay (PPAL)     16.95       16.95       0.00       0.00       0.00    
  0.00       0.00       9  
Borts, Molly Totals:
        1,133.95       1,133.95       0.00       0.00       0.00       0.00    
  0.00          
Branon, Helen (11317AL)
  Private Pay (PPAL)     506.40       506.40       0.00       0.00       0.00  
    0.00       0.00       9  
Branon, Helen Totals:
        506.40       506.40       0.00       0.00       0.00       0.00      
0.00          
Carothers, Alice Jane (11324AL)
  Private Pay (PPAL)     15.00       15.00       0.00       0.00       0.00    
  0.00       0.00       9  
Carothers, Alice Jane Totals:
        15.00       15.00       0.00       0.00       0.00       0.00       0.00
         
Charles, Don (11322AL)
  Private Pay (PPAL)     10.00       10.00       0.00       0.00       0.00    
  0.00       0.00       9  
Charles, Don Totals:
        10.00       10.00       0.00       0.00       0.00       0.00       0.00
         
Conkin, Bessie (11286AL)
  Private Pay (PPAL)     108.50       108.50       0.00       0.00       0.00  
    0.00       0.00       9  
Conkin, Bessie Totals:
        108.50       108.50       0.00       0.00       0.00       0.00      
0.00          
Crim, Mildred (11301AL)
  Private Pay (PPAL)     97.50       97.50       0.00       0.00       0.00    
  0.00       0.00       9  
Crim, Mildred Totals:
        97.50       97.50       0.00       0.00       0.00       0.00       0.00
         
Eichler, Maxine (11284AL)
  Private Pay (PPAL)     108.50       108.50       0.00       0.00       0.00  
    0.00       0.00       9  
Eichler, Maxine Totals:
        108.50       108.50       0.00       0.00       0.00       0.00      
0.00          
Fisher, Della (11319AL)
  Private Pay (PPAL)     128.50       128.50       0.00       0.00       0.00  
    0.00       0.00       9  
Fisher, Della Totals:
        128.50       128.50       0.00       0.00       0.00       0.00      
0.00          
Godsey, Mary (11305AL)
  Private Pay (PPAL)     108.50       108.50       0.00       0.00       0.00  
    0.00       0.00       9  
Godsey, Mary Totals:
        108.50       108.50       0.00       0.00       0.00       0.00      
0.00          
Gogerty, Ruth (11306AL)
  Private Pay (PPAL)     133.90       133.90       0.00       0.00       0.00  
    0.00       0.00       9  
Gogerty, Ruth Totals:
        133.90       133.90       0.00       0.00       0.00       0.00      
0.00          
Grabau, Ruth (11292AL)
  Private Pay (PPAL)     681.00       681.00       0.00       0.00       0.00  
    0.00       0.00       16  
Grabau, Ruth Totals:
        681.00       681.00       0.00       0.00       0.00       0.00      
0.00          
Haugsted, Clarence (11275AL)
  Private Pay (PPAL)     297.50       297.50       0.00       0.00       0.00  
    0.00       0.00       9  
Haugsted, Clarence Totals:
        297.50       297.50       0.00       0.00       0.00       0.00      
0.00          
Hendershot, James (11315AL)
  Private Pay (PPAL)     223.55       223.55       0.00       0.00       0.00  
    0.00       0.00       9  
Hendershot, James Totals:
        223.55       223.55       0.00       0.00       0.00       0.00      
0.00          

 

 



--------------------------------------------------------------------------------



 



11/5/2009  4:12:27 PM AR Aging Report   Page 2  

                                                                     
Resident/Adm ID   Payer   Total     Current     32+ Days     62+ Days     93+
Days     124+ Days     154+ Days     A.D.O.  
Horner, Norma (11320AL)
  Private Pay (PPAL)     208.50       208.50       0.00       0.00       0.00  
    0.00       0.00       9  
Horner, Norma Totals:
        208.50       208.50       0.00       0.00       0.00       0.00      
0.00          
Jehu, Virginia (11285AL)
  Private Pay (PPAL)     1,070.10       1,070.10       0.00       0.00      
0.00       0.00       0.00       9  
Jehu, Virginia Totals:
        1,070.10       1,070.10       0.00       0.00       0.00       0.00    
  0.00          
Johnson, Betty (11495AL)
  Private Pay (PPAL)     10.00       10.00       0.00       0.00       0.00    
  0.00       0.00       9  
Johnson, Betty Totals:
        10.00       10.00       0.00       0.00       0.00       0.00       0.00
         
Jones, Margaret (14412AL)
  Private Pay (PPAL)     3,031.50 CR     3,031.50 CR     0.00       0.00      
0.00       0.00       0.00       1  
Jones, Margaret Totals:
        3,031.50 CR     3,031.50 CR     0.00       0.00       0.00       0.00  
    0.00          
Keenan, Betty (11318AL)
  Private Pay (PPAL)     532.50       532.50       0.00       0.00       0.00  
    0.00       0.00       9  
Keenan, Betty Totals:
        532.50       532.50       0.00       0.00       0.00       0.00      
0.00          
Kleppin, Fred (11310AL)
  Private Pay (PPAL)     11.00       11.00       0.00       0.00       0.00    
  0.00       0.00       9  
Kleppin, Fred Totals:
        11.00       11.00       0.00       0.00       0.00       0.00       0.00
         
Knudson, Edna (11283AL)
  Private Pay (PPAL)     75.50       75.50       0.00       0.00       0.00    
  0.00       0.00       15  
Knudson, Edna Totals:
        75.50       75.50       0.00       0.00       0.00       0.00       0.00
         
Koenig, Bernice (13007AL)
  Private Pay (PPAL)     318.50       318.50       0.00       0.00       0.00  
    0.00       0.00       23  
Koenig, Bernice Totals:
        318.50       318.50       0.00       0.00       0.00       0.00      
0.00          
Larkins, Fay (11298AL)
  Private Pay (PPAL)     15.80       15.80       0.00       0.00       0.00    
  0.00       0.00       9  
Larkins, Fay Totals:
        15.80       15.80       0.00       0.00       0.00       0.00       0.00
         
Lewis, Ron (11277AL)
  Private Pay (PPAL)     72.00       72.00       0.00       0.00       0.00    
  0.00       0.00       19  
Lewis, Ron Totals:
        72.00       72.00       0.00       0.00       0.00       0.00       0.00
         
Maroney, Dorothy (11313AL)
  Private Pay (PPAL)     2.60       2.60       0.00       0.00       0.00      
0.00       0.00       9  
Maroney, Dorothy Totals:
        2.60       2.60       0.00       0.00       0.00       0.00       0.00  
       
McHone, Clita (11279AL)
  Private Pay (PPAL)     108.50       108.50       0.00       0.00       0.00  
    0.00       0.00       9  
McHone, Clita Totals:
        108.50       108.50       0.00       0.00       0.00       0.00      
0.00          
Minkler, Marcus (11312AL)
  Private Pay (PPAL)     65.50       65.50       0.00       0.00       0.00    
  0.00       0.00       9  
Minkler, Marcus Totals:
        65.50       65.50       0.00       0.00       0.00       0.00       0.00
         
Oregon, Beverly (11593AL)
  Private Pay (PPAL)     186.00       186.00       0.00       0.00       0.00  
    0.00       0.00       9  
Oregon, Beverly Totals:
        186.00       186.00       0.00       0.00       0.00       0.00      
0.00          
Pearey, Lenore (11287AL)
  Private Pay (PPAL)     456.55       456.55       0.00       0.00       0.00  
    0.00       0.00       11  
Pearey, Lenore Totals:
        456.55       456.55       0.00       0.00       0.00       0.00      
0.00          
Pederson, Harvey (11309AL)
  Private Pay (PPAL)     22.00       22.00       0.00       0.00       0.00    
  0.00       0.00       9  
Pederson, Harvey Totals:
        22.00       22.00       0.00       0.00       0.00       0.00       0.00
         
Peterson, Orpha (11280AL)
  Private Pay (PPAL)     144.50       144.50       0.00       0.00       0.00  
    0.00       0.00       9  
Peterson, Orpha Totals:
        144.50       144.50       0.00       0.00       0.00       0.00      
0.00          
Petrich, Anna (11316AL)
  Private Pay (PPAL)     120.35       120.35       0.00       0.00       0.00  
    0.00       0.00       9  
Petrich, Anna Totals:
        120.35       120.35       0.00       0.00       0.00       0.00      
0.00          
Pompe, Betty (13067AL)
  Private Pay (PPAL)     108.50       108.50       0.00       0.00       0.00  
    0.00       0.00       9  
Pompe, Betty Totals:
        108.50       108.50       0.00       0.00       0.00       0.00      
0.00          
Posegate, Bernard (11296AL)
  Private Pay (PPAL)     150.50       150.50       0.00       0.00       0.00  
    0.00       0.00       9  
Posegate, Bernard Totals:
        150.50       150.50       0.00       0.00       0.00       0.00      
0.00          
Riley, Larry (11293AL)
  Private Pay (PPAL)     459.30       459.30       0.00       0.00       0.00  
    0.00       0.00       9  
Riley, Larry Totals:
        459.30       459.30       0.00       0.00       0.00       0.00      
0.00          

 

2



--------------------------------------------------------------------------------



 



         
11/5/2009 4:12:27 PM
  AR Aging Report   Page 3

                                                                     
Resident/Adm ID   Payer   Total     Current     32+ Days     62+ Days     93+
Days     124+ Days     154+ Days     A.D.O.  
Ross, Irene (Ames) (11299AL)
  Private Pay (PPAL)     113.55       113.55       0.00       0.00       0.00  
    0.00       0.00       9  
Ross, Irene (Ames) Totals:
        113.55       113.55       0.00       0.00       0.00       0.00      
0.00          
Schultz, Elizabeth (13426AL)
  Private Pay (PPAL)     687.80       3,410.30       2,722.50 CR     0.00      
0.00       0.00       0.00       24  
Schultz, Elizabeth Totals:
        687.80       3,410.30       2,722.50 CR     0.00       0.00       0.00  
    0.00          
Shannon, Violet (11300AL)
  Private Pay (PPAL)     829.00       829.00       0.00       0.00       0.00  
    0.00       0.00       9  
Shannon, Violet Totals:
        829.00       829.00       0.00       0.00       0.00       0.00      
0.00          
Skare, Doris (11281AL)
  Iowa Medicaid (IA MCD)     2,286.42       2,143.75 CR     448.86 CR    
3,025.00       1,854.03       0.00       0.00       71  
Skare, Doris (11281AL)
  Private Pay (PPAL)     1,630.53 CR     2,147.55       1,100.95       3,025.00
CR     1,854.03 CR     0.00       0.00       66  
Skare, Doris Totals:
        655.89       3.80       652.09       0.00       0.00       0.00      
0.00          
Testori, Margaret (11321AL)
  Private Pay (PPAL)     389.00       389.00       0.00       0.00       0.00  
    0.00       0.00       9  
Testori, Margaret Totals:
        389.00       389.00       0.00       0.00       0.00       0.00      
0.00          
Toporek, Walter (11303AL)
  Private Pay (PPAL)     159.45       159.45       0.00       0.00       0.00  
    0.00       0.00       9  
Toporek, Walter Totals:
        159.45       159.45       0.00       0.00       0.00       0.00      
0.00          
Uthe, Marie (11274AL)
  Private Pay (PPAL)     112.00       112.00       0.00       0.00       0.00  
    0.00       0.00       9  
Uthe, Marie Totals:
        112.00       112.00       0.00       0.00       0.00       0.00      
0.00          
Voelker, Don (11290AL)
  Private Pay (PPAL)     326.50       326.50       0.00       0.00       0.00  
    0.00       0.00       16  
Voelker, Don Totals:
        326.50       326.50       0.00       0.00       0.00       0.00      
0.00          
Von Ah, Albert (13053AL)
  Private Pay (PPAL)     108.50       108.50       0.00       0.00       0.00  
    0.00       0.00       9  
Von Ah, Albert Totals:
        108.50       108.50       0.00       0.00       0.00       0.00      
0.00          
Voss, Regis (11294AL)
  Private Pay (PPAL)     108.50       108.50       0.00       0.00       0.00  
    0.00       0.00       9  
Voss, Regis Totals:
        108.50       108.50       0.00       0.00       0.00       0.00      
0.00          
Webb, Evelyn (11289AL)
  Private Pay (PPAL)     4,280.15       2,872.35       1,407.80       0.00      
0.00       0.00       0.00       28  
Webb, Evelyn Totals:
        4,280.15       2,872.35       1,407.80       0.00       0.00       0.00
      0.00          
Webster, Donna (13436AL)
  Private Pay (PPAL)     673.00       3,365.00       2,692.00 CR     0.00      
0.00       0.00       0.00       32  
Webster, Donna Totals:
        673.00       3,365.00       2,692.00 CR     0.00       0.00       0.00  
    0.00          
Wessman, Geraldine (11273AL)
  Private Pay (PPAL)     414.80       414.80       0.00       0.00       0.00  
    0.00       0.00       9  
Wessman, Geraldine Totals:
        414.80       414.80       0.00       0.00       0.00       0.00      
0.00          
Woster, Bernetta (11297AL)
  Private Pay (PPAL)     195.50       195.50       0.00       0.00       0.00  
    0.00       0.00       9  
Woster, Bernetta Totals:
        195.50       195.50       0.00       0.00       0.00       0.00      
0.00          
AL — AME Totals:
        16,064.94       25,864.55       5,774.61 CR     4,025.00 CR     0.00    
  0.00       0.00          
Henze, Irma (14296WL)
  Private Pay (PPAL)     500.00 CR     500.00 CR     0.00       0.00       0.00
      0.00       0.00       8  
Henze, Irma Totals:
        500.00 CR     500.00 CR     0.00       0.00       0.00       0.00      
0.00          
Hodnefield, Lillian (11581WL)
  Private Pay (PPAL)     500.00 CR     0.00       0.00       0.00       0.00    
  500.00 CR     0.00       123  
Hodnefield, Lillian Totals:
        500.00 CR     0.00       0.00       0.00       0.00       500.00 CR    
0.00          
Huzzy, Eileen (11582WL)
  Private Pay (PPAL)     500.00 CR     0.00       0.00       0.00       0.00    
  500.00 CR     0.00       123  
Huzzy, Eileen Totals:
        500.00 CR     0.00       0.00       0.00       0.00       500.00 CR    
0.00          
Thousand, Chuck (11580WL)
  Private Pay (PPAL)     500.00 CR     0.00       0.00       0.00       0.00    
  500.00 CR     0.00       123  
Thousand, Chuck Totals:
        500.00 CR     0.00       0.00       0.00       0.00       500.00 CR    
0.00          
WL — AME Totals:
        2,000.00 CR     500.00 CR     0.00       0.00       0.00       1,500.00
CR     0.00          
Grand Totals
        14,064.94       25,364.55       5,774.61 CR     4,025.00 CR     0.00    
  1,500.00 CR     0.00          

 

3



--------------------------------------------------------------------------------



 



         
11/5/2009  4:12:27 PM
  AR Aging Report — Payer Summary   Page 4

                                                                  Payer   Total
    Current     32+ Days     62+ Days     93+ Days     124+ Days     154+ Days  
  A.D.O.  
Payer Totals:
                                                               
Private Pay (PPAL)
    10,661.52       26,391.30       5,325.75 CR     7,050.00 CR     1,854.03 CR
    1,500.00 CR     0.00       75  
1 Private Pay Totals
    10,661.52       26,391.30     5,325.75 CR   7,050.00 CR   1,854.03 CR  
1,500.00 CR     0.00          
Iowa Medicaid (IA MCD)
    3,403.42       1,026.75 CR   448.86 CR     3,025.00       1,854.03      
0.00       0.00       72  
Medicaid Totals
    3,403.42     1,026.75 CR   448.86 CR     3,025.00       1,854.03       0.00
      0.00          
Payer Totals:
    14,064.94       25,364.55     5,774.61 CR   4,025.00 CR     0.00    
1,500.00 CR     0.00          
Grand Totals
    14,064.94       25,364.55     5,774.61 CR   4,025.00 CR     0.00    
1,500.00 CR     0.00          

...End Of Report

 

4



--------------------------------------------------------------------------------



 



QUARTERLY FACILITY ACCOUNTS PAYABLE AGING REPORT
 

(PEOPLE SOFT LOGO) [c05958c0595802.gif] Report ID: APY 1406   People Soft
Accounts Payable   Page No. 1
Run Date 1/6/2010
Run Time 9:43:56 AM

PAYABLES OPEN LIABILITY REPORT
As of Accounting Date: 12/31/2009

Liability: Only Recorded Liability
Prepayment: Not Included
Unmatured Draft Payment: Not Included
Available Discount: Not Included
Currency: Base Currency
Vendor: Invoice Vendor

                     
Group by:
  BUSINESS UNIT   J1203   Waterford at Roxbury Park   Business Unit Option:  
Value
Base Currency:
      USD       Vendor Option:   Select All
Detail Report
                   

Vendor          SHARE 0000006849          Abe’s Trash Service Inc.

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003173  
378567
    12/25/2009       12/31/2009       12/31/2009     Invoice     163.96      
163.96   Total for        Vendor               SHARE 0000006849
            Abe’s Trash Service Inc.     163.96       163.96  

Vendor          SHARE 0000006894          McKesson Medical Surgical

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00001670  
ck#2784 dup pymt 1/23/08
    12/31/2008       1/7/2009       12/31/2008     Credit     -107.54      
-107.54   00001679  
ck#2806 dup pymt 1/24/08
    12/31/2008       1/7/2009       12/31/2008     Credit     -153.68      
-153.68   00003072  
91360790
    11/18/2009       11/30/2009       11/30/2009     Invoice     89.67      
89.67   Total for        Vendor               SHARE 0000006894
            McKesson Medical Surgical     -171.55       -171.55  

Vendor          SHARE 0000006895          Memories By-Design

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003174  
12182009
    12/18/2009       12/31/2009       12/31/2009     Invoice     26.75      
26.75   Total for        Vendor               SHARE 0000006895
            Memories By-Design     26.75       26.75  

Vendor          SHARE 0000006896          Metropolitan Utilities District

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003197  
12182009
    12/18/2009       12/31/2009       12/31/2009     Invoice     31.49      
31.49   00003198  
12182009-2
    12/18/2009       12/31/2009       12/31/2009     Invoice     1,119.78      
1,119.78   Total for        Vendor               SHARE 0000006896
            Metropolitan Utilities District     1,151.27       1,151.27  

 

 



--------------------------------------------------------------------------------



 



Report ID: APY 1406   People Soft Accounts Payable   Page No. 2         Run Date
1/6/2010         Run Time 9:43:56 AM

PAYABLES OPEN LIABILITY REPORT
As of Accounting Date: 12/31/2009

Liability: Only Recorded Liability
Prepayment: Not Included
Unmatured Draft Payment: Not Included
Available Discount: Not Included
Currency: Base Currency
Vendor: Invoice Vendor

                     
Group by:
  BUSINESS UNIT   J1203   Waterford at Roxbury Park   Business Unit Option:  
Value
Base Currency:
      USD       Vendor Option:   Select All
Detail Report
                   

Vendor          SHARE 0000007870          Accurate Testing

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00001681  
ck#2809 dup pymt 1/24/08
    12/31/2008       1/7/2009       12/31/2008     Credit     -100.00      
-100.00   Total for        Vendor               SHARE 0000007870
            Accurate Testing     -100.00       -100.00  

Vendor          SHARE 0000007875          ADP Inc.

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00001672  
ck#2787 dup pymt 1/23/08
    12/31/2008       1/7/2009       12/31/2008     Credit     -108.43      
-108.43   00001682  
ck#2810 dup pymt 1/24/08
    12/31/2008       1/7/2009       12/31/2008     Credit     -110.12      
-110.12   00002160  
400112826
    4/10/2009       4/28/2009       4/30/2009     Invoice     114.78      
114.78   00003182  
400418832
    12/18/2009       12/31/2009       12/31/2009     Invoice     139.85      
139.85   Total for        Vendor               SHARE 0000007875             ADP
Inc.     36.08       36.08  

Vendor          SHARE 0000007931          Bag ‘N Save

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003187  
43081
    12/28/2009       12/31/2009       12/31/2009     Invoice     34.22      
34.22   00003188  
43072
    12/19/2009       12/31/2009       12/31/2009     Invoice     5.70       5.70
  00003189  
43085
    12/28/2009       12/31/2009       12/31/2009     Invoice     10.38      
10.38   00003190  
43080
    12/26/2009       12/31/2009       12/31/2009     Invoice     44.55      
44.55   00003192  
43073
    12/21/2009       12/31/2009       12/31/2009     Invoice     22.84      
22.84   00003194  
43075
    12/22/2009       12/31/2009       12/31/2009     Invoice     7.98       7.98
  00003196  
43078
    12/23/2009       12/31/2009       12/31/2009     Invoice     8.54       8.54
  Total for        Vendor               SHARE 0000007931             Bag ‘N Save
    134.21       134.21  

 

2



--------------------------------------------------------------------------------



 



                 
Report ID: APY 1406
  People Soft Accounts Payable   Page No.   3  
 
      Run Date   1/6/2010  
 
      Run Time   9:43:56 AM

PAYABLES OPEN LIABILITY REPORT
As of Accounting Date: 12/31/2009
Liability: Only Recorded Liability
Prepayment: Not Included
Unmatured Draft Payment: Not Included
Available Discount: Not Included
Currency: Base Currency
Vendor: Invoice Vendor

                     
Group by:
  BUSINESS UNIT   J1203   Waterford at Roxbury Park   Business Unit Option:  
Value
Base Currency:
      USD       Vendor Option:   Select All
Detail Report
                   

Vendor          SHARE 0000007955          Briggs Corporation

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00001683  
ck#2812 dup pymt 1/24/08
    12/31/2008       1/7/2009       12/31/2008     Credit     -224.92      
-224.92   00002017  
4519908
    3/18/2009       3/24/2009       3/27/2009     Invoice     10.13       10.13
  Total for        Vendor               SHARE 0000007955             Briggs
Corporation     -214.79       -214.79  

Vendor          SHARE 0000007981          Choice Electric

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00001684  
ck#2813 dup pymt 1/24/08
    12/31/2008       1/7/2009       12/31/2008     Credit     -426.40      
426.40   Total for        Vendor               SHARE 0000007981
            Choice Electric     -426.40       -426.40  

Vendor          SHARE 0000008062          Ecolab

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003203  
1109913
    12/20/2009       12/31/2009       12/31/2009     Invoice     619.71      
619.71   Total for        Vendor               SHARE 0000008062
            Ecolab     619.71       619.71  

Vendor          SHARE 0000009110          Grainger

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00001686  
ck#2818 dup pymt 1/24/08
    12/31/2008       1/7/2009       12/31/2008     Credit     -35.64      
-35.64   Total for        Vendor               SHARE 0000008110
            Grainger     -35.64       -35.64  

Vendor          SHARE [ILLEGIBLE]          [ILLEGIBLE]

 

3



--------------------------------------------------------------------------------



 



             
Report ID: APY 1406
  People Soft Accounts Payable   Page No.   4
 
      Run Date   1/6/2010
 
      Run Time   9:43:56 AM

PAYABLES OPEN LIABILITY REPORT
As of Accounting Date: 12/31/2009
Liability: Only Recorded Liability
Prepayment: Not Included
Unmatured Draft Payment: Not Included
Available Discount: Not Included
Currency: Base Currency
Vendor: Invoice Vendor

                     
Group by:
  BUSINESS UNIT   J1203   Waterford at Roxbury Park   Business Unit Option:  
Value
Base Currency:
      USD       Vendor Option:   Select All
Detail Report
                   

Vendor          SHARE 0000008144          Hy-Vee

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003201  
122209
    12/22/2009       12/31/2009       12/31/2009     Invoice     4.63       4.63
  Total for        Vendor               SHARE 0000008144             Hy-Vee    
4.63       4.63  

Vendor          SHARE 0000008151          Imagistics International, Inc.

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003177  
649828
    12/29/2009       12/31/2009       12/31/2009     Invoice     105.46      
105.46   Total for        Vendor               SHARE 0000008151
            Imagistics International, Inc.     105.46       105.46  

Vendor          SHARE 0000008180          Johnstone Supply

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003176  
008397
    12/21/2009       12/31/2009       12/31/2009     Invoice     65.05      
65.05   Total for        Vendor               SHARE 0000008180
            Johnstone Supply     65.05       65.05  

Vendor          SHARE 0000008211          Lowes

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00002924  
10022009
    10/2/2009       10/28/2009       10/30/2009     Credit     -7.54       -7.54
  Total for        Vendor               SHARE 0000008211             Lowes    
-7.54       -7.54  

Vendor          SHARE 0000008259          Nebraska State Patrol

 

4



--------------------------------------------------------------------------------



 



Report ID: APY 1406   People Soft Accounts Payable   Page No. 5         Run Date
1/6/2010         Run Time 9:43:56 AM

PAYABLES OPEN LIABILITY REPORT
As of Accounting Date: 12/31/2009

Liability: Only Recorded Liability
Prepayment: Not Included
Unmatured Draft Payment: Not Included
Available Discount: Not Included
Currency: Base Currency
Vendor: Invoice Vendor

                     
Group by:
  BUSINESS UNIT   J1203   Waterford at Roxbury Park   Business Unit Option:  
Value
Base Currency:
      USD       Vendor Option:   Select All
Detail Report
                   

Vendor          SHARE 0000008259          Nebraska State Patrol

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00001687  
ck#2825 dup pymt 1/24/08
    12/31/2008       1/7/2009       12/31/2008     Credit     -30.00      
-30.00   00003107  
12032009
    12/3/2009       12/11/2009       12/11/2009     Invoice     15.00      
15.00   Total for        Vendor               SHARE 0000008259
            Nebraska State Patrol     -15.00       -15.00  

Vendor          SHARE 0000008270          Nobbies, Inc.

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003168  
29599
    12/20/2009       12/22/2009       12/25/2009     Credit     -74.65      
-74.65   Total for        Vendor               SHARE 0000008270
            Nobbies, Inc.         -74.65       -74.65  

Vendor          SHARE 0000008329          Roberts Dairy

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003200  
31535
    12/23/2009       12/31/2009       12/31/2009     Invoice     161.67      
161.67   Total for        Vendor               SHARE 0000008329
            Roberts Dairy         161.67       161.67  

Vendor          SHARE 0000008340          Rotella’s Italian Bakery, Inc.

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003191  
116920
    12/28/2009       12/31/2009       12/31/2009     Invoice     20.89      
20.88   00003193  
112856
    12/21/2009       12/31/2009       12/31/2009     Invoice     20.89      
20.89   00003195  
115174
    12/24/2009       12/31/2009       12/31/2009     Invoice     23.57      
23.57   Total for        Vendor               SHARE 0000008340
            Rotella’s Italian Bakery, Inc. 65.35       65.35  

 

5



--------------------------------------------------------------------------------



 



Report ID: APY 1406   People Soft Accounts Payable   Page No. 6         Run Date
1/6/2010         Run Time 9:43:56 AM

PAYABLES OPEN LIABILITY REPORT
As of Accounting Date: 12/31/2009

Liability: Only Recorded Liability
Prepayment: Not Included
Unmatured Draft Payment: Not Included
Available Discount: Not Included
Currency: Base Currency
Vendor: Invoice Vendor

                     
Group by:
  BUSINESS UNIT   J1203   Waterford at Roxbury Park   Business Unit Option:  
Value
Base Currency:
      USD       Vendor Option:   Select All
Detail Report
                   

Vendor           SHARE 0000008347          Sam’s Club

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003181  
12212009
    12/21/2009       12/31/2009       12/31/2009     Invoice     85.93      
85.93   Total for        Vendor               SHARE 0000008347             Sam’s
Club         85.93       85.93  

Vendor          SHARE 0000008396          Seniors for Living

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003202  
5887
    12/8/2009       12/31/2009       12/31/2009     Invoice     30.00      
30.00   Total for        Vendor               SHARE 0000008396
            Seniors for Living         30.00       30.00  

Vendor          SHARE 0000008458          U S Foodservice, Inc.

                                                  Voucher ID   Invoice ID  
Invoice Date     Due Date     Accounting Date     Document   Unpaid Amount    
Net   00003175  
cm90220951
    12/22/2009       12/31/2009       12/31/2009     Credit     -8.68      
-8.68   00003180  
90223616
    12/25/2009       12/31/2009       12/31/2009     Invoice     190.44      
190.44   00003183  
90222811
    12/22/2009       12/31/2009       12/31/2009     Invoice     37.68      
37.68   00003184  
90220951
    12/18/2009       12/31/2009       12/31/2009     Invoice     772.05      
772.05   00003185  
90222393
    12/22/2009       12/31/2009       12/31/2009     Invoice     1,264.48      
1,264.48   00003186  
90220957
    12/18/2009       12/31/2009       12/31/2009     Invoice     35.90      
35.90   00003199  
90222761
    12/22/2009       12/31/2009       12/31/2009     Invoice     40.67      
40.67   Total for        Vendor               SHARE 0000008458             US
Foodservice, Inc.         2,332.54       2,332.54  

Vendor          SHARE 0000008464          Verizon Wireless

 

6



--------------------------------------------------------------------------------



 



          Report ID: APY 1406   People Soft Accounts Payable   Page No.    7    
    Run Date   1/6/2010         Run Time   9:43:56 AM      
PAYABLES OPEN LIABILITY REPORT
As of Accounting Date: 12/31/2009                   Liability: Only Recorded
Liability         Prepayment: Not Included         Unmatured Draft Payment: Not
Included         Available Discount: Not Included         Currency: Base
Currency         Vendor: Invoice Vendor    

                     
Group by:
  BUSINESS UNIT   J1203   Waterford at Roxbury Park   Business Unit Option:  
Value
Base Currency:
      USD       Vendor Option:   Select All
Detail Report
                   

Vendor      SHARE 0000008464      Verizon Wireless

                                                          Voucher ID   Invoice
ID     Invoice Date     Due Date     Accounting Date     Document     Unpaid
Amount     Net  
00003179
    2332496049       12/20/2009       12/31/2009       12/31/2009     Invoice  
  334.12       334.12   Total for        Vendor               SHARE 0000008464
            Verizon Wireless     334.12       334.12  

Vendor      SHARE 0000008468      Wal-Mart Community BRC

                                                          Voucher ID   Invoice
ID     Invoice Date     Due Date     Accounting Date     Document     Unpaid
Amount     Net  
00000314
    041207       4/12/2007       3/12/2008       2/29/2008     Credit     -64.07
      -64.07   Total for        Vendor               SHARE 0000008468
            Wal-Mart Community BRC     -64.07       -64.07  

Vendor      SHARE 0000008511      Total Rehab

                                                          Voucher ID   Invoice
ID     Invoice Date     Due Date     Accounting Date     Document     Unpaid
Amount     Net  
00001676
  ck #2795 dup pymt 1/23/08     12/31/2008       1/7/2009       12/31/2008    
Credit     -41.20       -41.20   Total for        Vendor               SHARE
0000008511             Total Rehab     -41.20       -41.20  

Vendor      SHARE 0000015454      Staples Contract & Commercial Inc.

                                                          Voucher ID   Invoice
ID     Invoice Date     Due Date     Accounting Date     Document     Unpaid
Amount     Net  
00003178
    99618259       12/24/2009       12/31/2009       12/31/2009     Invoice    
115.84       115.84   Total for        Vendor                     SHARE
0000015454          Staples Contract & Commercia     115.84       115.84   Total
for        BUSINESS UNIT    J1203                                  Waterford at
Roxbury Park     4,281.73       4,281.73  

 

7



--------------------------------------------------------------------------------



 



EXHIBIT G: ANNUAL CAPITAL EXPENDITURE CERTIFICATE
Report Period: Commencing                                           and ending
                                                              

Lease:  
Master Lease (“Lease”) made by certain affiliates of Health Care REIT, Inc.
(collectively called “Landlord”) to Capital Texas S, LLC (“Tenant”)

Tenant hereby certifies to Landlord that, per Section 16.6 of Lease, Tenant has
expended at least the Minimum Capital Expenditures Amount per Unit in Qualified
Capital Expenditure during the annual reporting period. To the extent that the
total required amount was not expended in the reported year, Tenant hereby
certifies that such variance amount has been deposited into a reserve account to
be used solely for future Qualified Capital Expenditures for the Facilities.
Executed this                      day of
                                        ,  _____.

                       
 
           
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H: WIRE TRANSFER INSTRUCTIONS
HEALTH CARE REIT, INC.
WIRE TRANSFER INSTRUCTIONS
[Intentionally omitted.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I: CONTINGENT PAYMENT REQUEST
                                        , 20    
                                                            
One SeaGate, Suite 1500
P. O. Box 1475
Toledo, Ohio 43603-1475
Attention: Erin C. Ibele

     Re:  
Master Lease Agreement, as amended (the “Lease”)
between Capital Texas S, LLC (“Tenant”) and certain
affiliates of Health Care REIT, Inc. (“Landlord”)

Dear Ms. Ibele:
Tenant hereby requests a payment in the amount of $                     to be
made on                                         , 20_____. All terms used in
this request are defined in the Lease and have the meanings given in the Lease.
Tenant hereby certifies to that:
1. At the date hereof, no Event of Default has occurred and is continuing, and
no event known to Tenant has occurred which, upon the service of notice and/or
the lapse of time, would constitute an Event of Default.
2. All conditions to the requested Contingent Payment have been satisfied.
Tenant hereby authorizes you to disburse the proceeds of this payment directly
to Tenant. Tenant covenants and agrees that the proceeds will be paid to the
parties shown on the attached schedule (if applicable).

                      CAPITAL TEXAS S, LLC    
 
               
 
  By:                          
 
               
 
      Title:        
 
         
 
   

[ATTACH DOCUMENTATION REGARDING
USE OF PROCEEDS IF REQUIRED]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J: [RESERVED]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K: SNDA FORM
[*ATTACH*]

 

 



--------------------------------------------------------------------------------



 



Prepared by, and after recording
return to:
James J. Schwert, Esquire
Oppenheimer Wolff & Donnelly LLP
Plaza VII, Suite 3300
45 S. Seventh Street
Minneapolis, MN 55402
Freddie Mac Loan No. 534378552
Azalea Trails Assisted Living
SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT
THIS AGREEMENT, made as of the  _____  day of September, 2010, between FEDERAL
HOME LOAN MORTGAGE CORPORATION, a corporation organized and existing under the
laws of the United States, having an office or principal place of business at
8200 Jones Branch Drive, McLean, Virginia 22102 (hereinafter called “Lender”),
CAPITAL TEXAS S, LLC, a Delaware limited liability company, having an address of
14160 Dallas Parkway, Suite 300, Dallas, Texas 75254 (hereinafter called
“Tenant”), and 5550 OLD JACKSONVILLE HIGHWAY, LLC, a limited liability company,
organized and existing under the laws of Delaware, having an office at c/o
Health Care REIT, Inc., 4500 Dorr Street, Toledo, Ohio 43615-4040 (hereinafter
called “Landlord”); and HCRI TEXAS PROPERTIES, LTD., a Texas limited
partnership, 311 E. HAWKINS PARKWAY, LLC, a Delaware limited liability company,
2281 COUNTRY CLUB DRIVE, LLC, a Delaware limited liability company, 5902 NORTH
STREET, LLC, a Delaware limited liability company, 750 NORTH COLLEGIATE DRIVE,
LLC, a Delaware limited liability company, 1011 E. PECAN GROVE ROAD, LLC, a
Delaware limited liability company, 402 SOUTH COLONIAL DRIVE, LLC, a Delaware
limited liability company, 1329 BROWN STREET, LLC, a Delaware limited liability
company, and 1818 MARTIN DRIVE, LLC, a Delaware limited liability company
(collectively, “HCN-Texas”), each having an office at 4500 Dorr Street, Toledo,
Ohio 43615-4040.
WITNESSETH:
WHEREAS, Lender is the holder of a loan made to Landlord in the original
principal amount of Seven Million Eighty-Five Thousand and No/100 Dollars
($7,085,000.00) (“Loan”). The Loan is evidenced by a Multifamily Note dated
August 17, 2009 in the amount of the Loan (“Note”) and is secured by a
Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated August 17, 2009 (hereinafter called the “Security
Instrument”) covering a parcel of land owned by Landlord and described on
Exhibit “A” annexed hereto and made a part hereof, together with the
improvements erected, thereon (said parcel of land and improvements thereon
being hereinafter called the “Property”); and
WHEREAS, Landlord and HCN-Texas have leased the Property to Tenant pursuant to
the terms of that certain Master Lease Agreement (“Master Lease #2”) between
Landlord and HCN-Texas as landlords and Tenant as tenant dated
                    , 2010 (“Lease”); and
WHEREAS, a copy of the Lease has been delivered to Lender, the receipt of which
is hereby acknowledged; and
WHEREAS, Lender is unwilling to consent to the Lease unless the Lease is and
continues to be subordinate to the lien of the Security Instrument; and
WHEREAS, the Lease provides that the Lease shall become subject and subordinate
to a mortgage upon the interest of the Landlord in the Property made to a lender
if and when a non- disturbance agreement is entered into with respect to such
mortgage; and

 

Page 1



--------------------------------------------------------------------------------



 



WHEREAS, the parties hereto desire to effect the subordination of the Lease to
the Security Instrument and to provide for the non-disturbance of Tenant by the
holder of the Security Instrument.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto intending to be legally bound
hereby agree as follows:
1. Consent to Lease. Lender hereby consents to the Lease.
2. Subordination. Tenant covenants and agrees with Lender that the Lease hereby
is made and shall continue hereafter to be subject and subordinate to the lien
and terms of the Security Instrument and to any and all advances made or to be
made under or with respect to the Loan, the Security Instrument or any of the
other documents evidencing, securing or otherwise executed in connection with
the Loan (as the Security Instrument or any such other document may be amended
from time to time, the “Loan Documents”), and to all current and future
modifications, extensions, renewals and consolidations thereof and the
obligations secured thereby, with the same force and effect as if the Security
Instrument and the indebtedness secured thereby, as so modified and extended,
had been executed and delivered prior to the execution and delivery of the Lease
and without regard to the order of priority of recording the Security Instrument
and the Short Form or Memorandum of the Lease, subject, however, to the
provisions of this Agreement.
3. Estoppel. Tenant certifies as follows:
(a) The Commencement Date of the Lease is as of the date hereof. The Lease is
presently in full force and effect and unmodified and Tenant as of this date has
no knowledge of any charge, lien or claim of offset or default by Landlord under
the Lease. The Tenant is taking possession of the Property as of the date
hereof.
(b) The current rent schedule under the Lease is attached hereto as Exhibit C,
and has been paid in full through the date hereof. No additional rent or charge
that has been billed to Tenant by Landlord is overdue. The amount of the
security deposit presently held by Landlord under the Lease is a letter of
credit in the amount of $2,221,700.00.
(c) Tenant has not delivered or received any notices of default under the Lease;
to the best of the Tenant’s knowledge, there is no default by Landlord or Tenant
under the Lease, nor has any event or omission occurred which, with the giving
of notice or the lapse of time, or both, would constitute a default.
(d) Tenant has not assigned, conveyed, transferred, sold encumbered or mortgaged
its interest in the Lease or the Property except for the sublease and the
residency agreements.
(e) The Lease represents all of Tenant’s rights, title and interest in the
Property.

 

Page 2



--------------------------------------------------------------------------------



 



(f) Tenant has not received written notice that it is in violation of any
governmental law or regulation with respect to the Property and has no reason to
believe that there are grounds for any claim of any such violation.
4. Nondisturbance. Lender agrees that so long as the Lease shall be in full
force and effect and so long as no Event of Default (as defined in the Lease),
as determined in Lender’s sole discretion, has occurred and is continuing and so
long as there is no default under this Agreement:
(a) Tenant shall not be named or joined as a party or otherwise in any suit,
action or proceeding for the foreclosure of the Security Instrument or to
enforce any rights under the Security Instrument or the obligation secured
thereby. Notwithstanding the foregoing provisions of this paragraph, if Tenant
is an indispensable party in a foreclosure proceeding with respect to the
Security Instrument, Lender may so name or join Tenant if such naming or joinder
may be accomplished without in any way diminishing or otherwise affecting the
rights and privileges granted to, or inuring to the benefit of, Tenant under
this Agreement or under the Lease;
(b) The possession, use, occupancy and operation by Tenant of the Property and
the other properties covered by the Lease and Tenant’s right thereto shall not
be disturbed, affected or impaired by, nor will the Lease or the term thereof be
terminated or otherwise affected by (i) any suit, action or proceeding upon the
Security Instrument or the obligation secured thereby, or for the foreclosure of
the Security Instrument or any other documents held by the holder of the
Security Instrument, or by any judicial sale or execution or other sale of the
Property, or any deed given in lieu of foreclosure, or by the exercise of any
other rights given to any holder of the Security Instrument or other documents
as a matter of law, or (ii) any default under the Security Instrument or the
obligation secured thereby; and
(c) Pursuant to the Lease, Tenant has granted to Landlord a security interest in
“Collateral” as defined in the Lease. Landlord has assigned that security
interest as it relates to the Property to Lender as security for the
indebtedness secured by the Security Instrument and Tenant hereby consents to
that Assignment.
5. Attornment. If Lender or any other party becomes the owner of the Property by
foreclosure, conveyance in lieu of foreclosure or otherwise (“Successor
Landlord”), then Tenant agrees that the Lease shall continue in full force and
effect, without the necessity of executing a new lease, as a direct lease
between Tenant and Successor Landlord as to the Property and Tenant further
agrees as follows, in each case as to the Property only:
(a) Tenant will perform and observe its obligations under the Lease.
(b) Tenant will attorn to and recognize Successor Landlord as the Landlord under
the Lease for the remainder of the term of the Lease, such attornment to be
automatic and self-operative.
(c) Tenant will execute and deliver upon request of Successor Landlord an
appropriate agreement of attornment to Successor Landlord.

 

Page 3



--------------------------------------------------------------------------------



 



6. Protection of Successor Landlord. Tenant agrees that Successor Landlord will
not be liable for, subject to or bound by any of the following:
(a) Claims, offsets or defenses which Tenant might have against any prior
Landlord;
(b) Acts or omissions of any prior Landlord;
(c) Rent or additional rent which Tenant might have paid for more than the
current month;
(d) Any security deposit or other prepaid charge paid to any prior Landlord;
(e) Warranties of any nature whatsoever, including any warranties respecting
use, compliance with zoning, hazardous wastes or environmental laws, any prior
Landlord’s title, any prior Landlord’s authority, habitability, fitness for
purpose or possession; or
(f) Amendments or modifications of the Lease made without Lender’s written
consent
7. Severance of Non-Related Properties. Tenant, HCN-Texas and Landlord
acknowledge that the Lender is holding other mortgage loans dated as of
August 17, 2009 to affiliates of the Borrower that are secured by senior housing
facilities other than the Property (“Encumbered Properties”). The Lease includes
additional senior housing facilities which are not either the Property or
Encumbered Properties. In the event that a Successor Landlord shall become the
owner of the Property, Successor Landlord shall only be responsible for
performing obligations under the Lease as they relate to the Property and the
Encumbered Properties and the Lease shall hereby be automatically amended
without further action by any party, as of the earlier of the date of the
vesting of title in such Successor Landlord or taking of possession of the
Property by such Successor Landlord, to (i) remove from the Lease any senior
housing facilities which are not either the Property or Encumbered Properties,
and (ii) adjust the rent due pursuant to the terms of the Lease as set forth on
Exhibit D but to otherwise continue under the same terms and conditions. From
and after the date of such vesting of title in or the taking of possession by
Successor Landlord, the Lease shall apply to and the Successor Landlord shall
have liability only with respect to such senior housing facilities which are
subject to the Lease as of the date hereof and which are either the Property or
Encumbered Properties at the time of such amendment. The parties hereto agree to
cooperate in the execution and recordation of such documentation as may be
necessary or desirable in connection with such severance. Notwithstanding the
foregoing, Landlord and Tenant agree that the lease of the properties which are
not the Property or the Encumbered Properties shall continue in full force and
effect without change and Landlord and Tenant shall take all actions necessary
or desirable by either Landlord or Tenant to continue such lease.
8. Successor Landlord Exculpation. Tenant will look solely to Lender’s or such
other Successor Landlord’s interest in the Property for the payment and
discharge of any obligation or liability imposed upon Lender or such other
Successor Landlord under the Lease relating to the Property or this Agreement,
and Lender and any other Successor Landlord shall have no personal liability
under the Lease or this Agreement.

 

Page 4



--------------------------------------------------------------------------------



 



9. Option to Purchase. Tenant, HCN and Landlord acknowledge and agree that in
the event Tenant chooses to exercise its option to purchase the Property as set
forth in Article 13 of the Lease, as amended, Landlord shall comply with the
provisions of the Security Instrument and the Note regarding prepayment. Tenant
acknowledges that its option to purchase is subordinate to the lien of the
Security Instrument. Landlord shall be solely responsible for and shall hold
Tenant harmless from all costs and expenses incurred in complying with such
provisions of the Security Instrument. At such time as all amounts due and owing
to Lender, including but not limited to any prepayment fee, have been received
by Lender in connection with the exercise of Tenant’s Option to Purchase set
forth in the Lease, Lender shall release the Property from the lien of the
Security Instrument.
10. Lender’s Right to Cure. In the event of any act or omission by Landlord
which would give Tenant the right, either immediately or after the lapse of a
period of time, to terminate the Lease, or to claim a partial or total eviction,
Tenant will not exercise any such right (i) until it has sent written notice of
such act or omission to Lender, and (ii) until a reasonable period (but in no
event more than thirty (30) days following the time that Landlord has under the
Lease to cure or remedy the same unless such default reasonably requires
possession of the Property to cure, and Lender shall be diligently attempting to
gain such possession and effect such cure, then such cure period shall be
extended thereafter for so long as Lender is diligently attempting to gain such
possession and effect such cure) for remedying such act or omission shall have
elapsed following the giving of such notice.
11. Default by Tenant. Notwithstanding the provisions of this Agreement,
Landlord, its successors and assigns, including any Successor Landlord, shall
not be estopped from taking such action as may be available to Landlord under
the terms of the Lease in the event that Tenant shall default in performance of
its obligations under the terms of the Lease.
12. Notices. Any notice, request, approval, consent, waiver or discharge given
or required to be given under this Agreement shall be in writing and shall be
deemed to have been given when mailed by United States registered or certified
mail, postage prepaid, return receipt requested, or by express carrier or
overnight carrier to the other party at the address stated below or at the last
changed address given by the party to be notified as hereinafter specified:

          To Lender:  
FEDERAL HOME LOAN MORTGAGE CORPORATION
c/o KeyCorp Real Estate Capital Markets, Inc.
911 Main Street, Suite 1500
Kansas City, Missouri 64105

          To Tenant:  
CAPITAL TEXAS S, LLC
14160 Dallas Parkway, Suite 300
Dallas, Texas 75254

 

Page 5



--------------------------------------------------------------------------------



 



          To Landlord:  
5550 OLD JACKSONVILLE HIGHWAY, LLC
c/o Health Care REIT, Inc.
4500 Dorr Street
Toledo, Ohio 43615-4040

          To HCN-Texas:  
HCRI TEXAS PROPERTIES, LTD.



 
311 E. HAWKINS PARKWAY, LLC
2281 COUNTRY CLUB DRIVE, LLC
5902 NORTH STREET, LLC
750 NORTH COLLEGIATE DRIVE, LLC
1011 E. PECAN GROVE ROAD, LLC
402 SOUTH COLONIAL DRIVE, LLC
1329 BROWN STREET, LLC
1818 MARTIN DRIVE, LLC
c/o Health Care REIT, Inc.
4500 Dorr Street
Toledo, Ohio 43615-4040

Any party may at any time change its address for notification purposes by
mailing or sending as aforesaid a notice stating the change and setting forth
the new address, provided, however, that at no time shall Lender or Tenant be
obligated to give notification to more than three (3) addressees.
Any notice sent as above specified shall be deemed to have been served upon
receipt.
13. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be binding upon and enforceable by the parties hereto and their
respective successors and assigns.
14. Entire Agreement. This Agreement contains the entire agreement between the
parties and cannot be changed, modified, waived or canceled except by an
agreement in writing executed by the party against whom enforcement of such
modification, change, waiver or cancellation is sought
15. Agreement Runs with the Land. This Agreement and the covenants herein
contained are intended to run with and bind all lands affected by the Security
Instrument.
16. Notice to Lender. Tenant agrees that it will deliver to Lender a copy of all
notices of default or termination given or received by it under the terms of the
Lease.
17. Assignment to Lender. Tenant acknowledges that the Landlord has executed and
delivered to Lender’s predecessor in interest an assignment of the Lease as
security for the Loan and Lender may also further assign the Loan. Tenant
expressly consents to such assignments.

 

Page 6



--------------------------------------------------------------------------------



 



18. Invalidity. If any portion of this Agreement is held invalid or inoperative,
then all of the remaining portions will remain in full force and effect, and, so
far as is reasonable and possible, effect will be given to the intent manifested
by the portion or portions held to be invalid or inoperative.
19. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State where the Property is located.
20. Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together will constitute one and the same instrument.
[The remainder of this page left intentionally blank.]

 

Page 7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

                  LENDER    
 
                FEDERAL HOME LOAN MORTGAGE CORPORATION, a corporation organized
and existing under the laws of the United States    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

             
STATE OF
      )     
 
 
 
  ) ss     COUNTY OF   )     
 
 
 
       

This instrument was acknowledged before me on                      , 2010, by
                                                               , the        
                                   of FEDERAL HOME LOAN MORTGAGE CORPORATION, on
behalf of said corporation.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
   

 

Page 8



--------------------------------------------------------------------------------



 



TENANT

                  CAPITAL TEXAS S, LLC, a Delaware limited liability company    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

             
STATE OF
      )     
 
 
 
  ) ss     COUNTY OF   )     
 
 
 
       

This instrument was acknowledged before me on                      , 2010, by
                                                            , the
                                                              of CAPITAL TEXAS
S, LLC, a Delaware limited liability company, on behalf of said limited
liability company.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
           

 

Page 9



--------------------------------------------------------------------------------



 



                      LANDLORD        
 
                    5550 OLD JACKSONVILLE HIGHWAY, a Delaware limited liability
company    
 
                    By:   Health Care REIT, Inc., a Delaware corporation    
 
                    Its:   Sole Member    
 
               
 
      By:        
 
      Name:  
 
Erin C. Ibele    
 
      Title:   Senior Vice President — Administration and Corporate Secretary  
 

              STATE OF   )     
 
 
 
  ) ss     COUNTY OF   )     
 
 
 
       

This instrument was acknowledged before me on September  _____, 2010, by Erin C.
Ibele, the Senior Vice President — Administration and Corporate Secretary of
Health Care REIT, Inc., a Delaware corporation, the Sole Member of 5550 OLD
JACKSONVILLE HIGHWAY, LLC, a Delaware limited liability company, on behalf of
said limited liability company.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
   

 

Page 10



--------------------------------------------------------------------------------



 



HCN-TEXAS

                      HCRI TEXAS PROPERTIES, LTD., a Texas limited partnership  
 
 
               
 
  By:   Health Care REIT, Inc., a Delaware corporation
 
                    Its:   General Partner    
 
               
 
      By:        
 
      Name:  
 
Erin C. Ibele    
 
      Title:   Senior Vice President — Administration and Corporate Secretary

              STATE OF OHIO   )     
 
      ) ss.     COUNTY OF LUCAS   )     
 
           

This instrument was acknowledged before me on September  _____, 2010, by Erin C.
Ibele, the Senior Vice President — Administration and Corporate Secretary of
Health Care REIT, Inc., a Delaware corporation, the General Partner of HCRI
TEXAS PROPERTIES, LTD., a Texas limited partnership, on behalf of said limited
partnership.

                    Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
     

 

Page 11



--------------------------------------------------------------------------------



 



                 
 
                    311 E. HAWKINS PARKWAY, LLC,
a Delaware limited liability company    
 
                    By:   Health Care REIT, Inc., a Delaware corporation    
 
                    Its:   General Partner    
 
               
 
      By:        
 
      Name:  
 
Erin C. Ibele    
 
      Title:   Senior Vice President — Administration and Corporate Secretary  
 

              STATE OF OHIO   )     
 
      ) ss.     COUNTY OF LUCAS   )     
 
           

This instrument was acknowledged before me on September  _____, 2010, by Erin C.
Ibele, the Senior Vice President — Administration and Corporate Secretary of
Health Care REIT, Inc., a Delaware corporation, the General Partner of 311 E.
HAWKINS PARKWAY, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
     

 

Page 12



--------------------------------------------------------------------------------



 



                 
 
                    2281 COUNTRY CLUB DRIVE, LLC, a Delaware
limited liability company    
 
                    By:   Health Care REIT, Inc., a Delaware corporation    
 
                    Its:   General Partner    
 
               
 
      By:        
 
      Name:  
 
Erin C. Ibele    
 
      Title:   Senior Vice President — Administration and Corporate Secretary  
 

              STATE OF OHIO   )     
 
      ) ss.     COUNTY OF LUCAS   )     
 
           

This instrument was acknowledged before me on September  _____, 2010, by Erin C.
Ibele, the Senior Vice President — Administration and Corporate Secretary of
Health Care REIT, Inc., a Delaware corporation, the General Partner of 2281
COUNTRY CLUB DRIVE, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
     

 

Page 13



--------------------------------------------------------------------------------



 



                 
 
                    5902 NORTH STREET, LLC, a Delaware limited
liability company    
 
                    By:   Health Care REIT, Inc., a Delaware corporation    
 
                    Its:   General Partner    
 
               
 
      By:        
 
      Name:  
 
Erin C. Ibele    
 
      Title:   Senior Vice President — Administration and Corporate Secretary  
 

              STATE OF OHIO   )     
 
      ) ss.     COUNTY OF LUCAS   )     
 
           

This instrument was acknowledged before me on September  _____, 2010, by Erin C.
Ibele, the Senior Vice President — Administration and Corporate Secretary of
Health Care REIT, Inc., a Delaware corporation, the General Partner of 5902
NORTH STREET, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
     

 

Page 14



--------------------------------------------------------------------------------



 



                 
 
                    750 NORTH COLLEGIATE DRIVE, LLC,
a Delaware limited liability company    
 
                    By:   Health Care REIT, Inc., a Delaware corporation    
 
                    Its:   General Partner    
 
               
 
      By:        
 
      Name:  
 
Erin C. Ibele    
 
      Title:   Senior Vice President — Administration and Corporate Secretary  
 

              STATE OF OHIO   )     
 
      ) ss.     COUNTY OF LUCAS   )     
 
           

This instrument was acknowledged before me on September  _____, 2010, by Erin C.
Ibele, the Senior Vice President — Administration and Corporate Secretary of
Health Care REIT, Inc., a Delaware corporation, the General Partner of 750 NORTH
COLLEGIATE DRIVE, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
     

 

Page 15



--------------------------------------------------------------------------------



 



                 
 
                    1011 E. PECAN GROVE ROAD, LLC,
a, Delaware limited liability company    
 
                    By:   Health Care REIT, Inc., a Delaware corporation    
 
                    Its:   General Partner    
 
               
 
      By:        
 
      Name:  
 
Erin C. Ibele    
 
      Title:   Senior Vice President — Administration and Corporate Secretary  
 

              STATE OF OHIO   )     
 
      ) ss.     COUNTY OF LUCAS   )     
 
           

This instrument was acknowledged before me on September  _____, 2010, by Erin C.
Ibele, the Senior Vice President — Administration and Corporate Secretary of
Health Care REIT, Inc., a Delaware corporation, the General Partner of 1011 E.
PECAN GROVE ROAD, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
     

 

Page 16



--------------------------------------------------------------------------------



 



                 
 
                    402 SOUTH COLONIAL DRIVE, LLC,
a Delaware limited liability company    
 
                    By:   Health Care REIT, Inc., a Delaware corporation    
 
                    Its:   General Partner    
 
               
 
      By:        
 
      Name:  
 
Erin C. Ibele    
 
      Title:   Senior Vice President — Administration and Corporate Secretary  
 

              STATE OF OHIO   )     
 
      ) ss.     COUNTY OF LUCAS   )     
 
           

This instrument was acknowledged before me on September  _____, 2010, by Erin C.
Ibele, the Senior Vice President — Administration and Corporate Secretary of
Health Care REIT, Inc., a Delaware corporation, the General Partner of 402 SOUTH
COLONIAL DRIVE, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
     

 

Page 17



--------------------------------------------------------------------------------



 



                 
 
                    1329 BROWN STREET, LLC, a Delaware
limited liability company    
 
                    By:   Health Care REIT, Inc., a Delaware corporation    
 
                    Its:   General Partner    
 
               
 
      By:        
 
      Name:  
 
Erin C. Ibele    
 
      Title:   Senior Vice President — Administration and Corporate Secretary  
 

              STATE OF OHIO   )     
 
      ) ss.     COUNTY OF LUCAS   )     
 
           

This instrument was acknowledged before me on September  _____, 2010, by Erin C.
Ibele, the Senior Vice President — Administration and Corporate Secretary of
Health Care REIT, Inc., a Delaware corporation, the General Partner of 1329
BROWN STREET, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
     

 

Page 18



--------------------------------------------------------------------------------



 



                 
 
                    1818 MARTIN DRIVE, LLC, a Delaware limited
liability company    
 
                    By:   Health Care REIT, Inc., a Delaware corporation    
 
                    Its:   General Partner    
 
               
 
      By:        
 
      Name:  
 
Erin C. Ibele    
 
      Title:   Senior Vice President — Administration and Corporate Secretary  
 

              STATE OF OHIO   )     
 
      ) ss.     COUNTY OF LUCAS   )     
 
           

This instrument was acknowledged before me on September  _____, 2010, by Erin C.
Ibele, the Senior Vice President — Administration and Corporate Secretary of
Health Care REIT, Inc., a Delaware corporation, the General Partner of 1818
MARTIN DRIVE, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

             
 
                  Notary Public        
 
            Printed Name:                  
 
            My Commission Expires:      
 
     
 
     

 

Page 19



--------------------------------------------------------------------------------



 



CONSENT OF SUBTENANT
TO
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
The undersigned (hereinafter referred to as the “Subtenant”) has entered into a
sublease (hereinafter referred to as the “Sublease”) dated  _____, with the
Tenant as defined in the attached Subordination, Non-Disturbance and Attornment
Agreement (hereinafter referred to as the “Agreement”) pertaining to the
Premises as defined in the Agreement.
In consideration of the sum of One and 00/100 Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Subtenant, the Subtenant hereby consents to the terms and
conditions of the Agreement and agrees and acknowledges that by signing this
Consent the entire interest of the Subtenant in and to the Premises and under
the Lease and the Sublease shall be fully subordinate and junior to the lien of
the Security Instrument as defined in the Agreement and subject to the terms of
the Security Instrument and the Agreement and further agrees that the Subtenant
shall be bound by the terms of the Agreement. The terms used herein shall have
the same meaning as those defined in the Agreement.
Dated this  _____  day of September, 2010.

                  SUBTENANT:    
 
                CSL S TYLER, LLC, a Delaware limited liability company    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Its:        
 
     
 
   

 

Page 20



--------------------------------------------------------------------------------



 



STATE OF                     
COUNTY OF                     
On this, the                      day of September, 2010, before me
                                         , the undersigned officer, personally
appeared ________, who acknowledged himself/herself to be the ________ of CSL S
TYLER, LLC, a Delaware limited liability company, and that he/she, as such
________ being authorized to do so, executed the foregoing instrument for the
purposes therein contained by signing the name of the corporation by
himself/herself as the ________.
In witness whereof, I hereunto set my hand and official seal.
                                                            
Notary Public
Printed Name:                                         
My Commission Expires:                                         

 

Page 21



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION
TRACT 1: FEE SIMPLE
All that certain tract or parcel of land situated in the Marshall University
Survey, Abstract 624, Smith County, Texas, being all of Lot 6, New City Block
1554-A, of the Signature Senior Living Addition, in the City of Tyler, according
to the final plat thereof recorded in Cabinet “D”, Slide 334-B of the Plat
Records of Smith County, Texas, being the same tract described in a Special
Warranty Deed from 110 Retail, Ltd., a Texas limited partnership, et al, to HCRI
Texas Properties, Ltd., a Texas Limited partnership, with an effective date of
April 13, 2006, and recorded under Clerk’s File Number 2006-R00018212, of the
Official Records of Smith County, Texas.
TRACT 2: EASEMENT ESTATE (Mutual Ingress/Egress Easement Parcel)
All that certain tract or parcel of land situated in the Marshall University
Survey, Abstract 624, Smith County, Texas, being out of and part of Lot 5, New
City Block 1554-A, of the Boozer Addition to the City of Tyler, according to the
final plat thereof recorded in Cabinet “D”, Slide 302-A of the Plat Records of
Smith County, Texas, and being more particularly described by metes and bounds
as follows:
BEGINNING at a 1/2” iron rod set for the southwest corner of said Lot 5, N.C.B.
1554-A, same being in the east right-of-way line of F.M. Road 2493 (Old
Jacksonville Highway, ultimate 105-ft. wide R.O.W.);
THENCE, North 27 degrees 38 minutes 33 seconds East, with the west line of said
Lot 5, same being said east right-of-way line of F.M. road 2493 (and the bearing
basis of this survey as related to the record bearing), a distance of 15.55 feet
to a 1/2” iron rod set for the northwest corner of the herein described tract;
THENCE, South 77 degrees 37 minutes 42 seconds East, a distance of 545.91 feet
to a 1/2” iron rod set for the northeast corner of the herein described tract;
THENCE, South 12 degrees 22 minutes 18 seconds West, a distance of 15.00 feet to
a 1/2” iron rod set for the southeast corner of the herein described tract, same
being in the south line of said Lot 5;
THENCE, North 77 degrees 37 minutes 42 seconds West, with said south line of
said Lot 5, a distance of 550.00 feet to the POINT OF BEGINNING and containing
0.189 acre of land.
 Page A-1 

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
INTENTIONALLY DELETED
 Page B-1 

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
RENT SCHEDULE

          Current Lease Year   Monthly Rent Amount   Annual Rent Amount
10/01/10—09/30/11   $558,166.67   $6,698,000.00

 Page C-1 

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
RENT ADJUSTMENT
Upon Successor Landlord becoming the owner of the Property as contemplated under
Section 7, the Rent Schedule shall be modified to reduce the Investment Amount
by that portion of the Investment Amount allocated to the unencumbered
properties at the time they are severed from the Lease.
OPPENHEIMER: 2828846 v04 09/13/2010
 Page D-1 

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L: FORM FOR QUALIFIED CAPITAL EXPENDITURES REPORTING

 

 



--------------------------------------------------------------------------------



 



Midwest I/GE JV
Depreciation Expense Report
As of October 31, 2009
Book = Internal
FYE Month = December

                                                                               
                      In Svc           Acquired     P   Depr   Est    
Depreciable     Prior   Prior Accum     Depreciation     Current YTD     Current
Accum   Sys No   Date   Description   Value     T   Meth   Life     Basis    
Thru   Depreciation     This Run     Depreciation     Depreciation    
Location =108th
                                                                               
               
Class = B
                                                                               
               
000005
    02/01/06     Building — Silvercrest Acquis     4,750,000.00       R     SLMM
    40 00       4,750,000.00       09/30/09       346,354.17       9,895.83    
  98,958.33       445,312.50  
000011
    02/01/06     Business Value — Silvercrest     5,776,720.00       R     SLMM
    40 00       5,776,720.00       09/30/09       421,219.17       12,034.83    
  120,348.33       541,567.50  
000014
    02/01/06     Closing Costs — Silvercrest /     4,988.60       R     SLMM    
40 00       4,988.80       09/30/09       363.77       10.39       103.93      
467.70  
000020
    02/01/06     Condition Assess — EMG     2,200.00       R     SLMM     40 00
      2,200.00       09/30/09       160.42       4.58       45.83       206.25  
000025
    02/01/06     Bldg Systems Analysis — EM     4,700.00       R     SLMM     40
00       4,700.00       09/30/09       342.71       9.79       97.91      
440.62  
000038
    02/01/06     Preacquisition Costs     56,938.62       R     SLMM     40 00  
    56,938.62       09/30/09       4,151.78       118.62       1,186.22      
5,338.00  
000039
    02/01/06     Preacquisition Costs     11,170.77       R     SLMM     40 00  
    11,170.77       09/30/09       814.54       23.27       232.72      
1,047.26  
000051
    02/01/06     2005 GMAC Tax Disb.     39,594.88       R     SLMM     40 00  
    39,594.88       09/30/09       2,887.12       82.49       824.89      
3,712.01  
000062
    04/17/06     Carpet-Activity/Dining-Nebr.     7,431.88       P     SLMM    
10 00       7,431.88       09/30/09       1,981.84       61.93       619.32    
  2,601.16  
000063
    04/17/06     Carpet units# 104,112,127,2     5,599.99       P     SLMM    
10 00       5,599.99       09/30/09       1,493.33       46.66       466.66    
  1,959.99  
000070
    06/05/06     Carpet units# 110,116,219     2,184.02       P     SLMM     10
00       2,184.02       09/30/09       564.20       18.20       182.00      
746.20  
000074
    02/01/06     Preacquisition Costs     816.00       R     SLMM     40 00    
  816.00       09/30/09       59.50       1.70       17.00       76.50  
000087
    02/01/06     Preacquisition Travel — GE     2,413.40       R     SLMM     40
00       2,413.40       09/30/09       175.99       5.03       50.28      
226.27  
000092
    07/21/06     Carpet apt# 210-NE Furn M     713.70       P     SLMM     10 00
      713.70       09/30/09       172.48       5.95       59.47       231.95  
000093
    07/26/06     Carpet hallways-NE Furn M     20,406.61       P     SLMM     10
00       20,406.61       09/30/09       4,931.60       170.06       1,700.55    
  6,632.15  
000100
    08/23/06     Carpet hallways-NE Furn M     2,015.88       P     SLMM     10
00       2,015.88       09/30/09       470.39       16.80       167.99      
638.38  
000101
    08/23/06     Capet#220-NE Furn Mart     813.58       P     SLMM     10 00  
    813.68       09/30/09       189.85       6.78       67.80       257.65  
000102
    08/23/06     2 spare A/C units — Freidrich     1,273.16       P     SLMM    
10 00       1,273.16       09/30/09       297.09       10.61       106.10      
403.19  
000117
    11/16/06     Carpet — Nebraska Furniture     819.31       P     SLMM     10
00       819.31       09/30/09       170.70       6.83       68.27       238.97
 
000122
    02/01/06     05 Taxes pd — Cr not given     39,594.88       R     SLMM    
40 00       39,594.88       09/30/09       2,887.12       82.49       824.89    
  3,712.01  
000126
    02/01/06     Preacquisition Costs     2,821.30       R     SLMM     40 00  
    2,821.30       09/30/09       205.72       5.88       58.77       264.49  
000143
    02/01/06     FAS141 Adj     (4,921,958.65 )     R     SLMM     40 00      
(4,921,968.65 )     09/30/09       (358,892.83 )     (10,254.08 )    
(102,840.80 )     (461,433.63 )
000159
    01/17/07     Carpet #222 Nebraska Furn     813.58       P     SLFM     10 00
      813.58       09/30/09       162.72       6.78       67.80       230.52  
000171
    02/15/07     Carpet Nebraska Furn Mart     855.30       P     SLFM     10 00
      855.30       09/30/09       163.93       7.13       71.27       235.20  
000172
    02/19/07     2 A/C Units Friedrich Air     1,299.25       P     SLFM     10
00       1,299.25       09/30/09       249.03       10.83       108.27      
357.30  
000176
    03/29/07     Carpet — Nebraska Furniture     3,143.84       P     SLFM    
10 00       3,143.84       09/30/09       576.37       26.20       261.98      
838.35  
000177
    03/29/07     Vinyl — Nebraska Furniture     364.18       P     SLFM     10
00       364.18       09/30/09       66.77       3.04       30.35       97.12  
000183
    02/01/06     FAS141 Revised (D&P)     3,380,031.00       R     SLMM     40
00       3,380,031.00       09/30/09       246,460.60       7,041.73      
70,417.31       316,877.91  
000207
    04/17/07     Thermostat & Control Panel     1,348.21       P     SLFM     10
00       1,348.21       09/30/09       235.94       11.24       112.35      
348.29  
000238
    08/08/07     A/C Lobby — Interstate Heat     1,562.00       P     SLMM    
10 00       1,562.00       09/30/09       221.28       13.01       130.16      
351.44  
000239
    08/08/07     PTAC (2) Friedrich Air     1,213.87       P     SLMM     10 00
      1,213.87       09/30/09       171.97       10.11       101.15       273.12
 
000240
    08/31/07     Carpet — Nebraska Furniture     301.71       P     SLMM     10
00       301.71       09/30/09       40.23       2.52       25.14       65.37  
000245
    09/30/07     Zone Board/Thermostat Bu     1,123.50       P     SLMM     10
00       1,123.50       09/30/09       140.44       9.36       93.62      
234.06  
000246
    09/30/07     Gas & TP Value Water Heat     846.32       P     SLMM     10 00
      846.32       09/30/09       105.79       7.05       70.52       176.31  
000247
    09/30/07     Duncae A/C Unit Interstate I     1,560.00       P     SLMM    
10 00       1,560.00       09/30/09       195.00       13.00       130.00      
325.00  
000262
    11/16/07     Room Conversion — Arthur C     1,100.00       P     SLMM     10
00       1,100.00       09/30/09       119.18       9.16       91.65      
210.84  
000263
    11/16/07     Flooring — Nebraska Funiture     1,629.57       P     SLMM    
10 00       1,629.57       09/30/09       176.55       13.58       135.80      
312.35  
000279
    01/23/08     Carpet — Nebraska Furniture     2,853.29       P     SLMM    
10 00       2,853.29       09/30/09       261.55       23.78       237.77      
499.32  
000280
    01/29/08     PTAC Units-2 Friedrich Air C     1,211.73       P     SLMM    
10 00       1,211.73       09/30/09       111.08       10.10       100.97      
212.05  
000290
    03/31/08     Vinyl Apt 100     365.79       P     SLMM     10 00      
365.79       09/30/09       27.44       3.05       30.48       57.92  
000302
    04/30/08     PTAC (2) — Friedrich     1,263.85       P     SLMM     10 00  
    1,263.85       09/30/09       84.26       10.53       105.32       189.58  
000322
    07/25/08     Carpet — Nebraska Furniture     837.79       P     SLMM     10
00       837.79       09/30/09       34.91       6.98       69.81       104.72  
000323
    07/25/08     PC Board for A/C — Aksarber     530.99       P     SLMM     10
00       530.99       09/30/09       22.13       4.43       44.25       66.38  
000341
    09/26/08     Carpet — Nebraska Furniture     1,523.72       P     SLMM    
10 00       1,523.72       09/30/09       38.09       12.70       126.97      
165.06  
000342
    09/26/08     PTAC (2) — Friedrich     1,177.21       P     SLMM     10 00  
    1,177.21       09/30/09       29.43       9.81       98.10       127.53  
000350
    10/31/08     Flooring — Nebraska Furniture     837.79       P     SLMM    
10 00       837.79       09/30/09       13.96       6.98       69.81       83.77
 
000358
    12/31/08     Flooring — Nebraska Furniture     837.79       P     SLMM    
10 00       837.79       09/30/09       0.00       6.98       69.81       69.81
 
000374
    01/31/09     Flooring — Nebraska Furniture     2,696.05       P     SLMM    
10 00       2,696.05       09/30/09       0.00       22.47       202.21      
202.21  
000383
    02/20/09     Flooring — Nebraska Furniture     3,278.60       P     SLMM    
10 00       3,278.60       09/30/09       0.00       27.32       218.57      
218.57  
000404
    04/30/09     Flooring — Nebraska Furniture     1,343.03       P     SLMM    
10 00       1,343.03       09/30/09       0.00       11.19       67.15      
67.15  

      November 12, 2009 at 10:59 AM   Page 1

 





--------------------------------------------------------------------------------



 



Midwest I/GE JV
Depreciation Expense Report
As of October 31, 2009
Book = Internal
FYE Month = December

                                                                               
              In Svc       Acquired     P     Depr     Est     Depreciable    
Prior     Prior Accum     Depreciation     Current YTD     Current Accum   Sys
No   Date   Description   Value     T     Meth     Life     Basis     Thru    
Depreciation     This Run     Depreciation     Depreciation     Location = 108th
                                                                               
   
Class = B
                                                                               
    000416  
05/29/09
  PTAC’s (2) — Friedrich     1,461.16     P       SLMM       10 00      
1,461.16       09/30/09       0.00       12.18       60.89       60.89   000417
 
05/29/09
  Vinyl — Nebraska Furniture     569.05     P       SLMM       10 00      
569.05       09/30/09       0.00       4.74       23.71       23.71   000436  
07/17/09
  Flooring — Nebraska Furnitur     852.80     P       SLMM       10 00      
852.80       09/30/09       0.00       7.11       21.32       21.32   000437  
07/17/09
  Wanderguard System/Elect     20,126.32     P       SLMM       10 00      
20,126.32       09/30/09       0.00       167.72       503.16       503.16  
000451  
08/28/09
  Flooring — Nebraska Furnitur     1,349.00     P       SLMM       10 00      
1,349.00       09/30/09       0.00       11.24       22.48       22.48   000456
 
09/18/09
  Flooring — Nebraska Furnitur     1,349.00     P       SLMM       10 00      
1,349.00       09/30/09       0.00       11.24       11.24       11.24   000477
 
10/30/09
  Flooring — Nebraska Furnitur     2,213.53     P       SLMM       10 00      
2,213.53               0.00       0.00       0.00       0.00      
 
                                                                           
 
  Class = B     9,255,128.95                               9,255,128.95        
      680,709.31       19,919.93       197,577.86       878,287.17      
 
  Less disposals and transfers     0.00                               0.00      
        0.00                       0.00      
 
  Count = 0                                                                    
               
 
                                                                           
 
  Net Subtotal     9,255,128.95                               9,255,128.95      
        680,709.31       19,919.93       197,577.86       878,287.17      
 
  Count = 57                                                                    
               
 
                                                                               
   
Class = FE
                                                                               
    000008  
02/01/06
  Personal Property — Silver     200,000.00     P       SLMM       10 00      
200,000.00       09/30/09       58,333.33       1,666.66       16,666.66      
74,999.99   000107  
09/20/06
  2 refrigerators # 115, 127-Ma     873.12     P       SLMM       10 00      
873.12       09/30/09       196.45       7.27       72.75       269.20   000108
 
09/25/06
  Arial call system — Senior Te     1,494.80     P       SLMM       10 00      
1,494.80       09/30/09       336.33       12.45       124.56       460.89  
000137  
12/17/06
  Computer — Dell Marketing     1,360.77     P       SLFM       05 00      
1,360.77       09/30/09       566.98       22.68       226.79       793.77  
000144  
02/01/06
  FAS141 Adj     300,000.00     P       SLMM       10 00       300,000.00      
09/30/09       87,500.00       2,500.00       25,000.00       112,500.00  
000173  
02/19/07
  Water Resistant Pendants     505.52     P       SLFM       05 00       505.52
      09/30/09       193.78       8.43       84.25       278.03   000188  
02/01/06
  FAS141 Revised (D&P)     4,969.00     P       SLMM       10 00       4,969.00
      09/30/09       1,449.29       41.41       414.08       1,863.37   000211  
05/17/07
  Phone System     848.45     P       SLMM       05 00       848.45      
09/30/09       268.68       14.14       141.40       410.08   000226  
07/31/07
  Electric Dryer — Nebraska Fu     632.34     P       SLMM       10 00      
532.34       09/30/09       89.59       5.27       52.69       142.28   000255  
10/26/07
  Refrigerator — Menards     330.63     P       SLMM       10 00       330.63  
    09/30/09       38.57       2.76       27.55       66.12   000264  
11/16/07
  Furnace Blower Motor — Inte     1,123.50     P       SLMM       10 00      
1,123.50       09/30/09       121.71       9.36       93.62       215.33  
000270  
12/28/07
  Stackable Chairs — Encomp     3,118.32     P       SLMM       10 00      
3,118.32       09/30/09       311.83       25.98       259.85       571.68  
000333  
08/31/08
  Computer — Dell     1,453.34     P       SLMM       05 00       1,453.34      
09/30/09       96.89       24.22       242.22       339.11   000343  
09/19/08
  GE Washing Machine — Low     393.23     P       SLMM       10 00       393.23
      09/30/09       9.83       3.27       32.76       42.59   000384  
02/20/09
  Ice Cream Machine Motor —     701.60     P       SLMM       10 00       701.60
      09/30/09       0.00       5.85       46.78       46.78   000385  
02/28/09
  Pendants — Senior Technolo     482.79     P       SLMM       05 00      
482.79       09/30/09       0.00       8.05       64.38       64.38   000457  
09/18/09
  Refrigerators (2) — Lowe’s     661.26     P       SLMM       10 00      
661.26       09/30/09       0.00       5.51       5.51       5.51   000478  
10/16/09
  Pendants — Senior Technolo     476.79     P       SLMM       05 00      
476.79               0.00       0.00       0.00       0.00   000479  
10/30/09
  Garbage Disposal — Classic     2,331.32     P       SLMM       10 00      
2,331.32               0.00       0.00       0.00       0.00      
 
                                                                           
 
  Class = FE     521,756.78                               521,756.78            
  149,513.26       4,363.31       43,555.85       193,069.11      
 
  Less disposals and transfers     0.00                               0.00      
        0.00                       0.00      
 
  Count = 0                                                                    
               
 
                                                                           
 
  Net Subtotal     521,756.78                               521,756.78          
    149,513.26       4,363.31       43,555.85       193,069.11      
 
  Count = 19                                                                    
               
 
                                                                               
   
Class = LI
                                                                               
    000145  
02/01/06
  FAS141 Adj     540,000.00     P       SLMM       20 00       540,000.00      
09/30/09       78,750.00       2,250.00       22,500.00       101,250.00  
000193  
02/01/06
  FAS141 Revised (D&P)     5,365.00     P       SLMM       20 00       5,365.00
      09/30/09       782.54       22.36       223.58       1,005.12   000225  
07/31/07
  Sealcoat/Restriping — Parkin     1,435.20     P       SLMM       10 00      
1,435.20       09/30/09       203.32       11.96       119.60       322.92  
000244  
09/19/07
  Asphat Overlay — Parking Ar     358.80     P       SLMM       10 00      
358.80       09/30/09       44.85       2.99       29.90       74.75   000334  
08/08/08
  Sidewalk — Plantz Constructi     1,100.00     P       SLMM       10 00      
1,100.00       09/30/09       45.83       9.16       91.66       137.49  

      November 12, 2009 at 10:59 AM   Page 2

 





--------------------------------------------------------------------------------



 



Midwest I/GE JV
Depreciation Expense Report
As of October 31, 2009
Book = Internal
FYE Month = December

                                                                               
              In Svc             Acquired     P Depr     Est     Depreciable    
Prior     Prior Accum     Depreciation     Current YTD     Current Accum   Sys
No   Date     Description   Value     T Meth     Life     Basis     Thru    
Depreciation     This Run     Depreciation     Depreciation  
 
                                                                               
        Location = 108th                                                        
               
 
                                                                           
 
          Class = LI     548,260.00                       548,260.00            
  79,826.54       2,296.47       22,964.74       102,791.28  
 
          Less disposals and transfers     0.00                       0.00      
        0.00                       0.00  
 
          Count = 0                                                            
           
 
                                                                           
 
          Net Subtotal     548,260.00                       548,260.00          
    79,826.54       2,296.47       22,964.74       102,791.28  
 
          Count = 5                                                            
           
 
                                                                               
       
Class = Z
                                                                               
 
000021
    02/01/06     GMAC Loan Costs- 12/1/14     58,051.67     Z SLMM     08 10    
  58,051.67       09/30/09       19,168.01       547.66       5,476.57      
24,644.58  
000028
    02/01/06     CSL Preacquisition Costs     6,000.00     Z SLMM     08 10    
  6,000.00       09/30/09       1,981.14       56.61       566.04       2,547.18
 
 
                                                                           
 
          Class = Z     64,051.67                       64,051.67              
21,149.15       604.27       6,042.61       27,191.76  
 
          Less disposals and transfers     0.00                       0.00      
        0.00                       0.00  
 
          Count = 0                                                            
           
 
                                                                           
 
          Net Subtotal     64,051.67                       64,051.67            
  21,149.15       604.27       6,042.61       27,191.76  
 
          Count = 2                                                            
           
 
                                                                               
       
Class = ZC
                                                                               
 
000377
    01/01/09     Jan09 Community Fees     1,500.00     Z SLMM   01 00      
1,500.00       09/30/09     0.00       125.00       1,250.00       1,250.00  
000386
    02/01/09     Feb09 Community Fees     4,500.00     Z SLMM   01 00      
4,500.00       09/30/09       0.00       375.00       3,375.00       3,375.00  
000396
    03/01/09     Mar09 Community Fees     1,500.00     Z SLMM     01 00      
1,500.00       09/30/09       0.00       125.00       1,000.00       1,000.00  
000405
    04/01/09     Apr09 Community Fees     1,500.00     Z SLMM     01 00      
1,500.00       09/30/09       0.00       125.00       875.00       875.00  
000418
    05/01/09     May09 Community Fees     3,000.00     Z SLMM     01 00      
3,000.00       09/30/09       0.00       250.00       1,500.00       1,500.00  
000429
    06/01/09     June09 Community Fees     3,000.00     Z SLMM     01 00      
3,000.00       09/30/09       0.00       250.00       1,250.00       1,250.00  
000452
    08/01/09     Aug09 Community Fee     500.00     Z SLMM     01 00      
500.00       09/30/09       0.00       41.66       124.99       124.99  
000458
    09/01/09     Sept09 Community Fees     1,500.00     Z SLMM     01 00      
1,500.00       09/30/09       0.00       125.00       250.00       250.00  
000480
    10/01/09     Oct09 Community Fees     2250.00     Z SLMM     01 00      
2,250.00               0.00       187.50       187.50       187.50  
 
                                                                           
 
          Class = ZC     19,250.00                       19,250.00              
0.00       1,604.16       9,812.49       9,812.49  
 
          Less disposals and transfers     0.00                       0.00      
        0.00                       0.00  
 
          Count = 0                                                            
           
 
                                                                           
 
          Net Subtotal     19,250.00                       19,250.00            
  0.00       1,604.16       9,812.49       9,812.49  
 
          Count = 9                                                            
           
 
                                                                           
 
          Location = 108th     10,408,447.40                       10,408,447.40
              931,198.26       28,788.14       279,953.55       1,211,151.81  
 
          Less disposals and transfers     0.00                       0.00      
        0.00                       0.00  
 
          Count = 0                                                            
           
 
                                                                           
 
          Net Subtotal     10,408,447.40                       10,408,447.40    
          931,198.26       28,788.14       279,953.55       1,211,151.81  
 
          Count = 92                                                            
           
 
                                                                               
       
 
          Gra                             408,447.40               931,198.26  
    28,788.14       279,953.55       1,211,151.81  
 
          Less disposals and                             0.00               0.00
                      0.00  
 
          C                                                                    
   
 
                                                                       
 
          Net Gra                             408,447.40              
931,198.26       28,788.14       279,953.55       1,211,151.81  
 
                                                                           
 
          Co                                                                    
   

      November 12, 2009 at 10:59 AM   Page 3

 

 



--------------------------------------------------------------------------------



 



Midwest I/GE JV
Depreciation Expense Report
As of October 31, 2009
Book = Internal
FYE Month = December

                                                                               
              In Svc             Acquired     P Depr     Est     Depreciable    
Prior     Prior Accum     Depreciation     Current YTD     Current Accum   Sys
No   Date     Description   Value     T Meth     Life     Basis     Thru    
Depreciation     This Run     Depreciation     Depreciation  
 
                                                                               
        Report Assumptions   Report Name: Depreciation Expense — widescriptions
                                                        Source Report:
Depreciation Expense                                                        
 
                                                                               
        Calculation Assumptions:                                                
             Short Year: none                                                  
           Include Sec 168 Allowance & Sec 179: No                              
                               Adjustment Convention: Post recovery            
                                           
 
                                                                               
        Group/Sorting Criteria:                                                
             Group = 108th                                                      
       Include Assets that meet the following conditions:                      
                                            Location is 108th                  
                                           Sorted by: Location (with subtotals),
Class (with subtotals), System No. Extension                                    
                   

      November 12, 2009 at 10:59 AM   Page 4

 

 